Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 1 of 171




                           Exhibit 1
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 2 of 171

                                                     Policyholder        Information

           Named Insured & Mailing Address                                      Agent Mailing Address & Phone No.

           LAUDENBACH PERIODONTICS & DENTAL                                     (717) 234-6530
           IMPLANTS                                                             PA DENTAL ASSOCIATION INSURANCE
           1520 LOCUST ST STE 600                                               SERVICES
           PHILADELPHIA, PA 19102                                               3501 N FRONT ST
                                                                                HARRISBURG, PA 17110-1438
56917284




                                Dear Policyholder:
                                We know you work hard to build your business. We work together with your agent,
                                PA DENTAL ASSOCIATION INSURANCE                   (717) 234-6530
                                to help protect the things you care about. Thank you for selecting us.
008797




                                Enclosed are your insurance documents consisting of:




                                        .    Commercial Protector
530




                                To find your specific coverages, limits of liability, and premium, please refer to your
                                Declarations page(s).

                                If you have any questions or changes that may affect your insurance needs, please
                                contact your Agent at (717) 234-6530
                                                                  .



                                                            .     Verify that all information is correct
                                                            .     If you have any changes, please contact your
                                                                  Agent at (717) 234-6530
                                         Reminders          .     In case of a claim, call your Agent or 1-844-325-2467
of 170




           You Need To Know
1




           .   CONTINUED ON NEXT PAGE




           To report a claim, call your Agent or 1-844-325-2467

           DS 70 20 01 08
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 3 of 171

         You Need To Know - continued

         .   NOTICE(S) TO POLICYHOLDER(S)
             The Important Notice(s) to Policyholder(s) provide a general explanation of changes in coverage to your policy. The
             Important Notice(s) to Policyholder(s) is not a part of your insurance policy and it does not alter policy provisions or
             conditions. Only the provisions of your policy determine the scope of your insurance protection. It is important that you
             read your policy carefully to determine your rights, duties and what is and is not covered.


             FORM NUMBER                   TITLE
             CNI90 07 01 20                Important Notice Regarding the Expiration of the Terrorism Risk Insurance Act
                                           and the Reduction in Coverage for Terrorism Losses
             CNI90 11 07 18                Reporting A Commercial Claim 24 Hours A Day
             NP 72 42 01 15                Terrorism Insurance Premium Disclosure And Opportunity To Reject
             NP 74 44 09 06                U.S. Treasury Department’s Office of Foreign Assets Control (OFAC) Advisory
                                           Notice to Policyholders
             NP 89 69 11 10                Important Policyholder Information Concerning Billing Practices
             NP 93 54 07 13                Important Notice to Policyholders - Commercial Protector Coverage
             NP 98 20 01 15                Jurisdictional Boiler And Pressure Vessel Inspections

         .   This policy will be direct billed. You may choose to combine any number of policies on one bill with your billing
             account. Please contact your agent for more information.
of 170
2
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 4 of 171
                                                                                                               CNI 90 07 01 20

             IMPORTANT NOTICE REGARDING THE EXPIRATION OF THE TERRORISM
                RISK INSURANCE ACT AND THE REDUCTION IN COVERAGE FOR
                                  TERRORISM LOSSES

                                             PLEASE READ THIS NOTICE CAREFULLY

           This is to notify you of a reduction in coverage for terrorism losses under your insurance policy when
           the Terrorism Risk Insurance Act ("TRIA") expires, which is scheduled to occur on December 31, 2020.
           This notice does not apply to Workers Compensation insurance.
           TRIA, as amended, is a temporary program that spreads losses from government "certified" acts of
           terrorism between insurers and the federal government. In summary, TRIA requires insurers to make
56917284




           coverage for "certified acts of terrorism" available, and to pay losses from "certified acts of terrorism"
           up to a deductible amount. If an individual insurer’s losses exceed this amount, the government will
           reimburse the insurer a certain percentage (81% in 2019 and 80% in 2020) of losses paid in excess of
           the deductible.
           Policyholders have the option to accept or reject this coverage.
008797




           TRIA will expire on December 31, 2020, unless Congress and the President act to extend it. Otherwise,
           after 2020, the federal government will no longer "certify" acts of terrorism or reimburse losses caused
           by "certified acts of terrorism."
           If you purchase coverage for "certified acts of terrorism," and TRIA expires on or after December 31,
           2020, your insurance coverage will be reduced. After the date TRIA expires, where permitted by state
           law*, your policy will exclude coverage for losses from acts of terrorism that directly or indirectly
530




           involve nuclear or radioactive agents or materials, or pathogenic or poisonous biological or chemical
           agents or materials ("NBCR"). However, your policy will continue to provide coverage for other acts of
           terrorism (acts of terrorism not involving NBCR), subject to all policy terms and conditions.
           If you elect not to purchase coverage for "certified acts of terrorism," and TRIA expires on or after
           December 31, 2020, losses caused by terrorist acts will continue to be excluded from your policy, where
           and as permitted by state law*. While this exclusion applies to all NBCR terrorism events, it does not
           apply to other acts of terrorism until the size of the event exceeds the following thresholds:
                   For property policies and related TRIA first party coverages, total event wide insured damages
                   (including business income) exceed $25,000,000;
                   For liability policies and related TRIA casualty coverages, the event involves:
                        Serious injury to 50 or more people; or
                        Total event   wide   insured   property   damage     (including   business   income)    in excess of
of 170




                        $25,000,000
           Please see the policy for full details and other applicable policy terms and conditions.
           * Some states, including New York and Florida, may not approve or allow the use of certain exclusions
3




           related to acts of terrorism. Therefore, exclusions for losses caused by acts of terrorism may not apply
           in all states.




                                                       2019 Liberty Mutual Insurance
           CNI 90 07 01 20                                                                                         Page 1 of 1
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 5 of 171
                                                                                                      CNI 90 11 07 18

                        REPORTING A COMMERCIAL CLAIM 24 HOURS A DAY

         Liberty Mutual Insurance claims professionals across the United States are ready to resolve your claim
         quickly and fairly, so you and your team can focus on your business. Our claims teams are specialized,
         experienced and dedicated to a high standard of service.
         We’re Just a Call Away - One Phone Number to Report All Commercial Insurance Claims
         Reporting a new claim has never been easier. A Liberty Mutual customer service representative is
         available to you 24/7 at 1(844)325-2467 for reporting new property, auto, liability and workers’
         compensation claims. With contact centers strategically located throughout the country for continuity and
         accessibility, we’re there when we’re needed!

         Additional Resource for Workers’ Compensation Customers
         In many states, employers are required by law to use state-specific workers compensation claims forms
         and posting notices. This type of information can be found in the Policyholders Toolkit section of our
         website along with other helpful resources such as:
                 Direct links to state workers compensation         websites where you can find state-specific   claim
                 forms
                 Assistance finding local medical providers
                 First Fill pharmacy forms - part of our managed care pharmacy program committed           to helping
                 injured workers recover and return to work

         Our Policyholder Toolkit can be accessed at www.libertymutualgroup.com/toolkit.
         For all claims inquiries please call us at                          .
of 170
4




                                                      2018 Liberty Mutual Insurance
         CNI 90 11 07 18                                                                                  Page 1 of 1
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 6 of 171



                                                                     11/04/19

           LAUDENBACH PERIODONTICS & DENTAL                               BZW (21)    56 91 72 84
           IMPLANTS                                                       From 01/01/2020 To 01/01/2021
           1520 LOCUST ST STE 600
           PHILADELPHIA, PA 19102


           (717) 234-6530
           PA DENTAL ASSOCIATION INSURANCE
           SERVICES
           3501 N FRONT ST
56917284




           HARRISBURG, PA 17110-1438

                                            TERRORISM INSURANCE PREMIUM DISCLOSURE
                                                   AND OPPORTUNITY TO REJECT
           This notice contains important information about the Terrorism Risk Insurance Act and its effect on your
008797




           policy. Please read it carefully.
           THE TERRORISM RISK INSURANCE ACT
           The Terrorism Risk Insurance Act, including all amendments ("TRIA" or the "Act"), establishes a program
           to spread the risk of catastrophic losses from certain acts of terrorism between insurers and the federal
           government. If an individual insurer’s losses from certified acts of terrorism exceed a specified deductible
           amount, the government will reimburse the insurer for a percentage of losses (the "Federal Share") paid in
530




           excess of the deductible, but only if aggregate industry losses from such acts exceed the "Program Trig-
           ger". An insurer that has met its insurer deductible is not liable for any portion of losses in excess of $100
           billion per year. Similarly, the federal government is not liable for any losses covered by the Act that exceed
           this amount. If aggregate insured losses exceed $100 billion, losses up to that amount may be pro-rated, as
           determined by the Secretary of the Treasury.
           The Federal Share and Program Trigger by calendar year are:

                     Calendar Year                   Federal Share                      Program Trigger
                     2015                            85%                                $100,000,000
                     2016                            84%                                $120,000,000
                     2017                            83%                                $140,000,000
                     2018                            82%                                $160,000,000
                     2019                            81%                                $180,000,000
of 170




                     2020                            80%                                $200,000,000

           MANDATORY OFFER OF COVERAGE FOR "CERTIFIED ACTS OF TERRORISM" AND DISCLOSURE OF PRE-
           MIUM
5




           TRIA requires insurers to make coverage available for any loss that occurs within the United States (or
           outside of the U.S. in the case of U.S. missions and certain air carriers and vessels), results from a "certified
           act of terrorism" AND that is otherwise covered under your policy.
           A "certified act of terrorism"   means:
                A ny act that is certified by the Secretary of the Treasury , in consultation          with the Secretary of
               Homeland Security, and the Attorney General of the United States.
               (i)   to be an act of terrorism;




           NP 72 42 01 15                               2015 Liberty Mutual Insurance                            Page 1 of 2
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 7 of 171

             (ii) to be a violent act or an act that is dangerous to -
                  (I) human life;
                  (II) property; or
                  (III) infrastructure;
             (iii) to have resulted in damage within the United States, or outside of the United States in the case of -
                   (I) an air carrier (as defined in section 40102 of title 49, United States Code) or United States flag
                        vessel (or a vessel based principally in the United States, on which United States income tax is
                        paid and whose insurance coverage is subject to regulation in the United States); or
                   (II) the premises of a United States mission; and
             (iv) to have been committed by an individual or individuals as part of an effort to coerce the civilian
                  population of the United States or to influence the policy or affect the conduct of the United States
                  Government by coercion.
         REJECTING TERRORISM INSURANCE COVERAGE - WHAT YOU MUST DO
         We have included in your policy coverage for losses resulting from "certified acts of terrorism"       as defined
         above.
         THE PREMIUM CHARGE FOR THIS COVERAGE APPEARS ON THE DECLARATIONS PAGE OF THE POLICY
         AND DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOV-
         ERNMENT UNDER THE ACT. If we are providing you with a quote, the premium charge will also appear on
         your quote as a separate line item charge.
         IF YOU CHOOSE TO REJECT THIS COVERAGE, PLEASE CHECK THE BOX BELOW, SIGN THE ACKNOWL-
         EDGMENT, AND RETURN THIS FORM TO THE ADDRESS BELOW: Please ensure any rejection is received
         within thirty (30) days of the effective date of your policy .
         Before making a decision to reject terrorism       insurance, refer to the Disclaimer for Standard Fire Policy
         States located at the end of this Notice.

             I hereby reject this offer of coverage. I understand that by rejecting this offer, I will have no coverage for
             losses arising from "certified acts of terrorism" and my policy will be endorsed accordingly.


         Policyholder/Applicant’s      Signature                    Print Name                        Date Signed



         Named Insured                                                         Policy Number
         LAUDENBACH PERIODONTICS & DENTAL                                BZW   (21)     56 91 72 84
         IMPLANTS

         Policy Effective/Expiration    Date
of 170




         From 01/01/2020 To 01/01/2021


         IF YOU REJECTED THIS COVERAGE, PLEASE RETURN THIS FORM TO:
                  Attn: Commercial Lines Division - Terrorism
6




                  PO Box 66400
                  London, KY 40742-6400
         Note: Certain states (currently CA, GA, IA, IL, ME, MO, NY, NC, NJ, OR, RI, WA, WI and WV) mandate
         coverage for loss caused by fire following a "certified act of terrorism" in certain types of insurance policies.
         If you reject TRIA coverage in these states on those policies, you will not be charged any additional
         premium for that state mandated coverage.
         The summary of the Act and the coverage under your policy contained in this notice is necessarily general
         in nature. Your policy contains specific terms, definitions, exclusions and conditions. In case of any
         conflict, your policy language will control the resolution of all coverage questions. Please read your policy
         carefully.
         If you have any questions regarding this notice, please contact your agent.

         NP 72 42 01 15                                2015 Liberty Mutual Insurance                           Page 2 of 2
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 8 of 171


                                                                                                                          NP 74 44 09 06


                            U.S. TREASURY DEPARTMENT’S OFFICE OF FOREIGN
                                        ASSETS CONTROL ("OFAC")
                                   ADVISORY NOTICE TO POLICYHOLDERS

           No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of
           your policy. You should read your policy and review your Declarations page for complete information on the
           coverages you are provided.

           This Notice provides information concerning possible impact on your insurance coverage due to directives
56917284




           issued by OFAC. Please read this Notice carefully.

           Please refer any questions you may have to your insurance agent.

           The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presiden-
008797




           tial declarations of "national emergency". OFAC has identified and listed numerous:
                   Foreign agents;
                   Front organizations;
                   Terrorists;
                   Terrorist organizations; and
                   Narcotics traffickers;
530




           as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
           Treasury’s web site - http//www.treas.gov/ofac.

           In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or
           entity claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated
           National and Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen
           contract and all provisions of this insurance are immediately subject to OFAC. When an insurance policy is
           considered to be such a blocked or frozen contract, no payments nor premium refunds may be made
           without authorization from OFAC. Other limitations on the premiums and payments also apply.
of 170
7




                                                   2011 Liberty Mutual Insurance. All rights reserved.
           NP 74 44 09 06        Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 1
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 9 of 171
                                                                                                          NP 89 69 11 10




                               IMPORTANT POLICYHOLDER INFORMATION
                                   CONCERNING BILLING PRACTICES

         Dear Valued Policyholder: This insert provides you with important information about our policy billing
         practices that may affect you. Please review it carefully and contact your agent if you have any questions.

         Premium Notice: We will mail you a policy       Premium Notice separately. The Premium Notice will provide
         you with specifics regarding your agent, the     account and policy billed, the billing company, payment plan,
         policy number, transaction dates, description     of transactions, charges/credits, policy amount balance, mini-
         mum amount, and payment due date. This          insert explains fees that may apply to and be shown on your
         Premium Notice.

         Available Premium Payment Plans:
             Annual Payment Plan: When this plan applies, you have elected to pay the entire premium amount
             balance shown on your Premium Notice in full. No installment billing fee applies when the Annual
             Payment Plan applies.
             Installment Payment Plan: When this plan applies, you have elected to pay your policy premium in
             installments (e.g.: quarterly or monthly installments - Installment Payment Plans vary by state). As
             noted below, an installment fee may apply when the Installment Payment Plan applies.

         The Premium Payment Plan that applies to your policy is shown on the top of your Premium Notice. Please
         contact your agent if you want to change your Payment Plan election.

         Installment Payment Plan Fee: If you elected to pay your premiums in installments using the Installment
         Premium Payment Plan, an installment billing fee applies to each installment bill. The installment billing
         charge will not apply, however, if you pay the entire balance due when you receive the bill for the first
         installment. Because the amount of the installment charge varies from state to state, please consult your
         Premium Notice for the actual fee that applies.

         Dishonored Payment Fee: Your financial institution may refuse to honor the premium payment withdrawal
         request you submit to us due to insufficient funds in your account or for some other reason. If that is the
         case, and your premium payment withdrawal request is returned to us dishonored, a payment return fee
         will apply. Because the amount of the return fee varies from state to state, please consult your Premium
         Notice for the actual fee that applies.

         Late Payment Fee: If we do not receive the minimum amount due on or before the date or time the payment
         is due, as indicated on your Premium Notice, you will receive a policy cancellation notice effective at a
         future date that will also reflect a late payment fee charge. Issuance of the cancellation notice due to
         non-payment of a scheduled installment(s) may result in the billing and collection of all or part of any
of 170




         outstanding premiums due for the policy period. Late Payment Fees vary from state to state and are not
         applicable in some states.

         Special Note: Please note that some states do not permit the charging of certain fees. Therefore, if your
         state does not allow the charging of an Installment Payment Plan, Dishonored Payment or Late Payment
8




         Fee, the disallowed fee will not be charged and will not be included on your Premium Notice.

         EFT-Automatic Withdrawals Payment Option: When you select this option, you will not be sent Premium
         Notices and, in most cases, will not be charged installment fees. For more information on our EFT-Auto-
         matic Withdrawals payment option, refer to the attached policyholder plan notice and enrollment sheet.

         Once again, please contact your agent if you have any questions about the above billing practice informa-
         tion.

                                Thank you for selecting us to service your insurance needs.




         NP 89 69 11 10                 2010 Liberty Mutual Insurance Company. All rights reserved.          Page 1 of 1
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 10 of 171
                                                                                                                           NP 93 54 07 13

                                        IMPORTANT NOTICE TO POLICYHOLDERS -
                                          COMMERCIAL PROTECTOR COVERAGE
                                                (BOP 2006 to BOP 2013)

           Dear Valued Policyholder,
           Thank you for selecting us as your carrier for your commercial                     insurance. This notice contains a brief
           summary of the coverage changes made to your policy.
           The changes outlined below are organized by individual endorsements. Please note that not all of the
           endorsements noted may apply to your specific policy. In addition, this notice does not reference every
           editorial change made to the endorsement or coverage form, only significant coverage changes.
           Please read your policy and review your Declarations page for complete coverage information. No coverage
56917284




           is provided by this notice, nor can it be construed to replace any provisions of your policy. If there are
           discrepancies between your policy and this notice, the provisions of the policy shall prevail.
           Should you have questions after reviewing the changes outlined below, please contact your independent
           agent. Thank you for your business.

                                                                   Coverage Form
008797




            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Businessowners                 BP 00 03 01 06                     Businessowners                    BP 00 03 07 13
            Coverage Form                                                     Coverage Form

           Section I - Property
530




           I.   Broadenings Of Coverage
                   Business Personal Property - Coverage Radius
                    The Business Personal Property coverage grant is revised to extend coverage 100 feet from the
                    buildings or structures, or 100 feet from the described premises, whichever distance is greater.
                   Vegetated Roofs
                    Property Not Covered is revised to make an exception for lawns, trees, shrubs and plants that are
                    part of a vegetated roof. The Limited Coverage For Fungi, Wet Rot Or Dry Rot Additional Coverage
                    is revised to expressly state that the coverage does not apply to lawns, trees, shrubs or plants that
                    are part of a vegetated roof.
                   Electronic Data In Building Equipment
                    Property Not Covered is revised to make an exception for electronic data which is integrated in and
of 170




                    operates or controls the building’s elevator, lighting, heating, ventilation, air conditioning or secu-
                    rity system. The Electronic Data and Interruption Of Computer Operations Additional Coverages are
                    revised to reinforce that coverage does not apply to such electronic data, data that is integrated in
                    and operates or controls the building’s elevator, lightning, heating, ventilation, air conditionin g or
                    security system .
9




                   Debris Removal
                    The Limit of Insurance under the Debris Removal Additional Coverage, is increased from $10,000 to
                    $25,000.
                    Further, coverage for debris removal is expanded to include the expense of removing certain debris
                    that is not Covered Property, however, when no Covered Property sustains direct physical loss or
                    damage, coverage for the removal of debris, is limited to $5,000.
                   Business Income Additional Coverage - Extended Business Income
                    The period of coverage under the Extended Business Income Additional Coverage is increased from
                    30 to 60 days.

                                                    2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13         Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 1 of 18
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 11 of 171
                 Additional Coverages - Civil Authority
                 The period of coverage for the Civil Authority Additional Coverage is increased from three weeks to
                 four weeks.
                 Business Income From Dependent Properties Additional Coverage - Secondary Dependent Prop-
                 erties
                 Coverage is extended to include secondary dependent properties which are direct suppliers and
                 recipients of the dependent property’s materials or services, that are not owned or operated by a
                 dependent property, but do not include any road, bridge, tunnel, waterway, airfield, pipeline, or any
                 other similar area or structure.
                 Coverage Extensions - Outdoor Property
                 The Outdoor Property Coverage Extension has been revised to provide an option to increase the
                 applicable limit, but not more than $1000 for any one tree, shrub or plant.
                 The Outdoor Property Coverage Extension is also revised to include debris removal expense for
                 trees, shrubs and plants that are the property of others, except trees, shrubs and plants owned by
                 the landlord of an insured tenant.
                 Business Personal Property Temporarily In Portable Storage Units Coverage Extension
                 A Coverage Extension for Business Personal Property Temporarily In Portable Storage Units is
                 introduced. Under this Coverage Extension, a 90-day coverage period is provided for Business
                 Personal Property temporarily stored in a portable storage unit located within 100 feet of the
                 described premises, subject to a sub-limit of $10,000 regardless of the number of storage units.
                 Dishonesty Exclusion
                 The Dishonesty Exclusion is revised to distinguish between those who have a role in the insured’s
                 business (partners, managers, employees, etc.) and others to whom property may be entrusted (a
                 category that includes tenants and bailees, for example). With respect to the latter category, the
                 exclusion is narrowed to apply only to theft. Further, the exception to the exclusion (which enables
                 coverage for acts of destruction) is revised to extend applicability to authorized representativ es.
                 Exclusions - Business Income And Extra Expense
                 The exception in the Business Income And Extra Expense Coverage Exclusion with respect to
                 coverage for loss caused by or resulting from suspension, lapse or cancellation of any license, lease
                 or contact directly caused by the suspension of operations has been expanded so that the exception
                 will also apply during the extension of the "period of restoration" in accordance with the terms of
                 that coverage.
                 Property Loss Conditions - Loss Payment - Party Walls
                 A provision within The Loss Payment - Property Loss Condition has been introduced that generally
                 addresses exposures associated with party walls and the insureds interest in that party wall.
of 170




                 Optional Coverages - Equipment Breakdown Protection Coverage
                 The Mechanical Breakdown Optional Coverage has been replaced with Equipment Breakdown
                 Protection Coverage. If Equipment Breakdown replaces Mechanical Breakdown Coverage or is
10




                 newly added to the policy, this change represents a broadening of coverage.
                 Specified Causes Of Loss Property Definition
                 Coverage for water damage under the definition of "specified causes of loss" is expanded to
                 include accidental discharge or leakage of water or waterborne material as the direct result of the
                 breaking apart or cracking of certain off- premises systems due to wear and tear.




                                              2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13     Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 18
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 12 of 171
           II.   Reductions in Coverage
                    Property Not Covered Animals
                     Property Not Covered has been revised to state that covered property does not include animals
                     unless they are owned by others and being boarded by you, or your stock while inside buildings
                     (however in both instances the covered causes of loss are limited to the "specified causes of loss"
                     or building glass breakage, and then only if the animals are killed or their destruction is made
                     necessary.
                    Limitations
                     The limitations regarding loss or damage to the interior of any building or structure caused by or
                     resulting from rain, snow, sleet, ice, sand or dust has been extended to apply to personal property
                     in the building or structure.
                    Additional Coverages - Civil Authority
56917284




                     This coverage now requires that the damaged property triggering the exercise of civil authority be
                     within one mile of the described premises.
                    Newly Acquired Or Constructed Property Coverage Extension
                     Under the Newly Acquired Or Constructed Property Coverage Extension, the provision that extends
                     an additional limit of insurance to newly acquired business personal property at the described
008797




                     premises is removed. There is no change to the coverage for newly acquired business personal
                     property at newly acquired locations or at newly constructed or acquired buildings at the described
                     location.
                    Exclusions - Utility Services
                     This exclusion now applies to utility failure that originates at the described premises, when such
                     failure involves equipment used to provide utility service supplied by an off- premises provider.
530




                    Employee Dishonesty Optional Coverage
                     An exclusion is introduced to the Employee Dishonesty Optional Coverage to address acts of
                     employees learned of by the insured prior to the policy period.
           III. Other Changes
                    Business Personal Property
                     The Business Personal Property coverage grant is revised to reinforce that business personal prop-
                     erty is covered when located in or on the buildings or structures at the described premises.
                    Covered Causes Of Loss - Risk Of Loss
                     The term "risk of" is removed from the Covered Causes Of Loss provision.
                    Fire Department Service Charge Additional Coverage
of 170




                     The Fire Department Service Charge Additional Coverage is revised to specify that the amount of
                     such coverage ($2,500 or a designated higher limit) applies to each premises described in the
                     Declarations. Further, the language of the coverage provision is revised to state that the designated
                     limit applies regardless of the number of responders or the number or type of services performed.
11




                    Business Income And Extra Expense Additional Coverages - Coverage Radius
                     In part, the coverage criteria for the Business Income and Extra Expense Additional Coverages
                     relate to loss or damage to personal property in the open or in a vehicle within a certain distance
                     from the described premises. The language relating to the coverage radius is revised to achieve
                     more similarity between the radius outlined for insureds who are occupants of the entire premises
                     or those who occupy only a part of the premises, and to use terminology similar to that used in the
                     Business Personal Property coverage grant.




                                                    2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13         Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 3 of 18
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 13 of 171
                 Business Income From Dependent Properties Additional Coverage
                 The Business Income From Dependent Properties Additional Coverage is revised to provide cov-
                 erage with respect to secondary dependent properties. Such properties are defined within this
                 Additional Coverage.
                 Additionally, the definition of dependent property excludes various utility providers; the list of
                 utilities is updated to make reference to wastewater removal services. With respect to Business
                 Income Coverage, loss caused by interruption in utility service is addressed in Endorsement BP 04
                 57. Refer to the item titled Utility Services - Time Element Endorsement BP 04 57 if that endorse-
                 ment is part of your policy.
                 Temporary Or Leased Employees
                 The Personal Effects Coverage Extension, the Dishonesty Exclusion and the Money And Securities
                 Optional Coverage are revised to reinforce that employees include temporary or leased employees.
                 Ordinance Or Law Exclusion
                 The language of the Ordinance Or Law Exclusion, which relates to enforcement of an ordinance or
                 law, is revised to also refer to compliance with an ordinance or law.
                 Similar references are revised in the Increased Cost Of Construction (ICC) and Business Income
                 From Dependent Properties Additional Coverages, Loss Payment Condition and the Period of Res-
                 toration definition. Further, the ICC Additional Coverage is revised to apply to compliance with the
                 minimum standards of an ordinance or law.
                 Earth Movement Exclusion
                 The Earth Movement Exclusion now reinforces that it applies to earth movement caused by an act
                 of nature or otherwise caused. In addition, the term earthquake now incorporates tremors and
                 aftershocks.
                 With respect to coverage for volcanic action (which is a limited exception to the exclusion of
                 volcanic eruption), all such eruptions that occur within any 168-hour period constitute a single
                 occurrence.
                 Exclusions - Virus Or Bacteria
                 The Virus Or Bacteria Exclusion has been added to this form and incorporates                         the function of
                 Exclusion Of Loss Due To Virus Or Bacteria Endorsement BP 06 01.
                 Exclusions - Artificially Generated Electrical Current
                 The Electrical Apparatus Exclusion has been revised to incorporate various terms that reflect cur-
                 rent understandings of technology with regard to power sources and associated systems.
                 Exclusion - Collapse
                 The Collapse Exclusion has been revised in conjunction                  with revisions to reinforce the Collapse
of 170




                 Additional Coverage.
                 Exclusions - Product Errors
                 An exclusion has been added for loss or damage to any merchandise, goods or other product,
12




                 caused by or resulting from error or omission in any stage of the development, production or use of
                 the product. But if the error or omission results in a covered cause of loss, the loss or damage
                 attributable to the ensuing covered cause of loss is covered.
                 Limits Of Insurance
                 The Limits of Insurance provision has been revised to provide that the amounts of insurance for the
                 Increased Cost Of Construction, Business Income From Dependent Properties, Electronic Data and
                 Interruption Of Computer Operations Additional Coverages apply in addition to the Section I -
                 Property Limits.




                                               2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13      Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 4 of 18
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 14 of 171
                    Building Limit - Automatic Increase
                     The Building Limit - Automatic Increase Limit of Insurance has been revised to indicate that the
                     limit will increase by 8% unless a higher or lower annual percentage is shown in the Declarations.
                    Business Personal Property Limit - Seasonal Increase
                     The Business Personal Property Limit - Seasonal Increase provision has been revised to indicate
                     that the Limit of Insurance for Business Personal Property will increase by 25% or by a different
                     percentage shown in the Declarations.
                    Deductibles
                     The Deductibles provision has been revised to eliminate references to a separate glass deductible.
                     Glass losses will now be subject to the otherwise applicable policy deductible.
                    Loss Payment Property Loss Condition
                     The Loss Payment Property Loss Condition is revised to include an illustrative example.
56917284




                    Optional Coverages - Equipment Breakdown Protection Coverage
                     The Mechanical Breakdown Optional Coverage has been replaced with Equipment Breakdown
                     Protection Coverage. As a result we are withdrawing Equipment Breakdown Protection Endorse-
                     ment BP 04 59. If the Equipment Breakdown Optional Coverage is replacing BP 04 59, there is no
008797




                     change in coverage.
           Section II - Liability
           I.    Broadenings of Coverage:
                    Liquor Liability Exclusion
                     The Liquor Liability Exclusion is revised to provide that, for the purposes of the exclusion,
530




                     permitting a person to bring alcoholic beverages for consumption on an insured’s premises (e.g., a
                     "Bring Your Own"), whether or not a fee is charged or a license is required for such activity, is not
                     by itself considered the business of selling, serving or furnishing alcoholic beverages.
                    Electronic Data Exclusion
                     An exception to the Electronic Data Exclusion is introduced to provide that the exclusion does not
                     apply to liability for damages because of bodily injury.
                    Who Is An Insured
                     The Who Is An Insured Provision has been revised to include trusts as insureds.
           II.   Reductions in Coverage
                    Liquor Liability Exclusion
                     The Liquor Liability Exclusion is revised to state that the Liquor Liability Exclusion applies even if
of 170




                     the claims allege the negligence or other wrongdoing in:
                          The supervision, hiring, employment, training or monitoring of others; or
                          Providing or failing to provide transportation             with respect to any person that may be under the
13




                          influence of alcohol;
                     if the occurrence which caused the bodily injury or property damage involved that which is de-
                     scribed in Paragraph (1), (2) or (3) of the exclusion.
           III. Other Changes
                    Business Liability
                     A reference to or any offense has been added within the insuring agreement for Business Liability
                     with respect to an insurers right to investigate any occurrence and settle any claim or suit that may
                     result.




                                                      2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13           Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 5 of 18
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 15 of 171
                 Coverage Extension - Supplementary Payments
                 The Coverage Extension Supplementary Payments Provision has been revised to reinforce that
                 coverage is provided for court costs taxed against the insured but that this does not include attor-
                 ney’s fees or attorney expenses taxed against the insured. While this change is considered to be a
                 reinforcement of coverage intent, it may result in a decrease in coverage in jurisdictions where
                 courts have ruled that plaintiff’s attorneys’ fees or attorneys’ expenses taxed against the insured
                 can be levied as a supplementary payment.
                 War Liability Exclusion
                 The War Liability Exclusion is editorially revised.
                 Professional Services Exclusion
                 The Professional Services Exclusion has been revised to add language noting that the exclusion
                 applies even if the claims allege negligence or other wrongdoing in the hiring, employment, train-
                 ing, supervision or monitoring of others by an insured, if it involved the rendering or failure to
                 render any professional service.
                 Personal And Advertising Injury Exclusion
                 The Personal And Advertising Injury Exclusion is revised for consistency with the definition of
                 personal and advertising injury and to reinforce that the exclusion does not apply to injuries arising
                 out of other intellectual property rights involving the use of another’s advertising idea in the in-
                 sured’s advertisement.
                 Electronic Data Exclusion
                 Under the Electronic Data Exclusion the definition of electronic data has been revised for consis-
                 tency with the definition of electronic data under Section I - Property of the policy.
                 Recording And Distribution Of Material Or Information In Violation Of Law Exclusion
                 The Distribution of Material in Violation of Statutes Exclusion has been revised, in part, to address
                 actions or omissions that violate not only the Fair Credit Reporting Act (FCRA), but also the Fair and
                 Accurate Credit Transactions Act (FACTA) and any federal, state or local statutes. The title of the
                 exclusion has been revised to Recording And Distribution Of Material Or Information In Violation Of
                 Law to reflect the revised provision.
                 Liability And Medical Expense
                 The Liability And Medical Expense definition for Mobile Equipment has been editorially revised.
         Section III - Common Policy Conditions
         I.   Other Changes
                 Other Insurance Condition
of 170




                 The Other Insurance Condition is editorially revised.

                                                             Endorsements
          Expiring Form                Expiring Form Number               New Form                          New Form Number
14




          Windstorm Or Hail            BP 03 12 01 06                     Windstorm Or Hail                 BP 03 12 01 10
          Percentage Deductibles                                          Percentage Deductibles

         I.   Other Changes
                 This endorsement has been revised to delete the language pertaining to other causes or events that
                 contribute concurrently or in any sequence and to add language that the endorsement does not
                 imply or afford coverage for any loss or damage that is excluded under the Water Exclusion any
                 other exclusion or the application of a Flood Deductible if this policy or another policy provides
                 flood coverage.




                                                2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13       Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 6 of 18
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 16 of 171

            Expiring Form                 Expiring Form Number               New Form                          New Form Number
            Employment-Related            BP 04 17 07 02                     Employment-Related                BP 04 17 01 10
            Practices Exclusion                                              Practices Exclusion

           I.    Reductions in Coverage
                     The Employment-related Practices Exclusion has been revised to reinforce that the exclusion ap-
                     plies to an injury-causing event associated with employment, whether it occurs before employ-
                     ment, during employment or after employment of that person, and that coverage does not apply for
                     injury caused by the malicious prosecution of a person.
                     While these changes are each a reinforcement of coverage intent, they may result in a decrease in
                     coverage in jurisdictions where courts have ruled the exclusion to be inapplicable in employment-
                     related malicious prosecution claims and/or post-employment claims.

            Expiring Form                 Expiring Form Number               New Form                          New Form Number
56917284




            Amendment - Liquor            BP 04 19 01 06                     Amendment - Liquor                BP 04 19 07 13
            Liability Exclusion -                                            Liability Exclusion -
            Exception For Scheduled                                          Exception For Scheduled
            Premises Or Activities                                           Premises Or Activities
008797




           I.    Reductions in Coverage
                     The Liquor Liability Exclusion in this endorsement is revised, in part, to indicate that the causing or
                     contributing to the intoxication of any person includes causing or contributing to the intoxication of
                     any person because alcoholic beverages were permitted to be brought on your premises for con-
                     sumption on your premises.
                     This endorsement is also revised to indicate that the Liquor Liability Exclusion will apply if an
530




                     insured permits any person to bring any alcoholic beverages on the Named Insured’s premises, for
                     consumption on the Named Insured’s premises, except for the premises described in the Schedule
                     of the endorsement for consumption on such premises.
           II.   Other Changes
                     This endorsement is revised for consistency with revisions made to the Liquor Liability Exclusion in
                     the policy.
                     Various editorial revisions with no impact on coverage.

            Expiring Form                 Expiring Form Number               New Form                          New Form Number
            Protective Safeguards         BP 04 30 01 06                     Protective Safeguards             BP 04 30 07 13

           I.    Other Changes
of 170




                     This endorsement is revised by the addition of a symbol and description to recognize Automatic
                     Commercial Cooking Exhaust And Extinguishing Systems.
                     Various editorial revisions with no impact on coverage.
15




            Expiring Form                 Expiring Form Number               New Form                          New Form Number
            Business Income               BP 04 41 01 06                     Business Income                   BP 04 41 07 13
            Changes - Time Period                                            Changes - Time Period

           I.    Broadening of Coverage
                     This endorsement is revised to reflect changes made to the Business Income From Dependent
                     Properties Additional Coverage in the Businessowners Coverage Form with respect to secondary
                     dependent properties.
                     The period of coverage has been increased from three consecutive weeks to four consecutive
                     weeks.


                                                   2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 7 of 18
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 17 of 171
         II.   Other Changes
                  Various editorial revisions with no impact on coverage.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Additional Insured -              BP 04 50 07 13
                                                                           Owners, Lessees Or
                                                                           Contractors - Scheduled
                                                                           Person Or Organization

         I.    Other Changes
                  This new Additional Insured Endorsement provides coverage for Owners, lessees of buildings on
                  policies covering contractors, and contractors on policies covering subcontractors, but only for
                  liability for ongoing operations.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Additional Insured -              BP 04 51 07 13
                                                                           Owners, State Or
                                                                           Governmental Agency
                                                                           Or Subdivision Or
                                                                           Political Subdivision -
                                                                           Permits Or
                                                                           Authorizations

         I.    Other Changes
                  This new Additional Insured Endorsement provides coverage for Owners, lessees or Contractors
                  who have signed a contract or agreement that requires them to be added as additional insureds, but
                  only for liability for ongoing operations.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Additional Insured -              BP 04 52 07 13
                                                                           State Or Governmental
                                                                           Agency Or Subdivision
                                                                           Or Political
                                                                           Subdivision - Permits
                                                                           Or Authorizations

         I.    Other Changes
                  This new Additional Insured Endorsement provides coverage for certain premises hazards for state
                  or federal governmental organizations issuing permits or authorization to contractors.
of 170




          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Utility Services -            BP 04 56 01 06                     Utility Services -                BP 04 56 07 13
          Direct Damage                                                    Direct Damage
16




         I.    Other Changes
                  This endorsement is revised to reinforce that transmission lines include all lines that serve in the
                  transmission of power or communication service, including lines that may be identified as distribu-
                  tion lines.
                  This endorsement has been revised to remove the qualification                    that the utility service property be
                  located outside a covered building.
                  Various editorial revisions with no impact on coverage.




                                                 2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 8 of 18
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 18 of 171

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Utility Services -             BP 04 57 01 06                     Utility Services -                BP 04 57 07 13
            Time Element                                                      Time Element

           I.    Broadening of Coverage
                    This endorsement is revised to provide the means to select                       a new category of utility service:
                    wastewater removal property. With respect to the coverage                       provided under this endorsement,
                    wastewater removal property is a utility system for removing                     wastewater and sewage from the
                    described premises, other than a system designed primarily for                  draining storm water.
           II.   Other Changes
                    This endorsement is revised to reinforce that transmission lines include all lines that serve in the
                    transmission of power or communication service, including lines which may be identified as dis-
                    tribution lines.
56917284




                    This endorsement has been revised to remove the qualification                     that the utility service property be
                    located outside a covered building.
                    Various editorial revisions with no impact on coverage.

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
008797




            Functional Building            BP 04 84 01 06                     Functional Building               BP 04 84 07 13
            Valuation                                                         Valuation

           I.    Other Changes
                    This endorsement is revised to reflect the revisions made to the Ordinance Or Law Exclusion in the
                    Businessowners Coverage Form.
530




                    Various editorial revisions with no impact on coverage.

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Computer Fraud                 BP 05 47 01 06                     Computer Fraud                    BP 05 47 07 13
            And Fund                                                          And Fund
            Transfer Fraud                                                    Transfer Fraud

           I.    Broadening of Coverage
                    This endorsement has been revised to delete the Limitation regarding the transfer of property on
                    the basis of unauthorized instructions and that the false pretense exclusion does not apply.
           II.   Reduction of Coverage
                    An exclusion has been added for loss or damages caused by or resulting from the use or purported
of 170




                    use of credit, debit, charge, access, convenience, identification, store valued or other cards or the
                    information contained on such cards.
           III. Other Changes
17




                    Various editorial revisions with no impact on coverage.

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Not Available                                                     Photography                       BP 07 83 07 13

           I.    Broadening of Coverage
                    This new endorsement is available for photographer risks.




                                                    2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13         Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 9 of 18
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 19 of 171

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Pharmacists                   BP 08 07 01 06                     Pharmacists                       BP 08 07 07 13

         I.    Broadening of Coverage
                  This endorsement is revised to include an exception to the Professional Services Exclusion with
                  respect to the administering of vaccinations in accordance with applicable state or federal law.
         II.   Other Changes
                  Various editorial revisions with no impact on coverage.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Earthquake And                    BP 10 11 07 13
                                                                           Volcanic Eruption
                                                                           (Sub-Limit)

         I.    Other Changes
                  This new endorsement extends coverage against loss by earthquake and volcanic eruption at a
                  limit lower than the limit which applies to other covered perils. The limit of insurance for this
                  coverage is on an annual aggregate basis.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Loss Payable                  BP 12 03 01 06                     Loss Payable                      BP 12 03 01 10
          Provisions                                                       Clauses

         I.    Broadening of Coverage
                  The Loss Payable Provision has been revised to add an option, Building Owner Loss Payable
                  Clause, to identify the building owner and recognize that entity as a loss payee.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Additional Insured -              BP 12 31 01 10
                                                                           Building Owners

         I.    Other Changes
                  This new endorsement has been introduced to recognize the interest of a building owner, as an
                  additional named insured, under a tenant’s policy with respect to property damage under Section I -
                  Property.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
of 170




          Not Available                                                    Additional Insured -              BP 14 02 07 13
                                                                           Owners, Lessees
                                                                           Or Contractors -
                                                                           Completed Operations
18




         I.    Broadening of Coverage
                  This new endorsement provides completed operations coverage for specified additional insured(s)
                  identified in the Schedule of the endorsement.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Windstorm Or Hail                 BP 14 04 07 13
                                                                           Losses To Roof
                                                                           Surfacing - Actual
                                                                           Cash Value Loss
                                                                           Settlement



                                                 2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 10 of 18
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 20 of 171
           I.   Other Changes
                   This new endorsement changes the Loss Payment Property Loss Condition to provide that loss or
                   damage to roof surfacing caused by windstorm or hail will be settled on an actual cash value basis
                   rather than a replacement cost basis.

            Expiring Form                Expiring Form Number               New Form                          New Form Number
            No Form                      Dec entry only                     Business Income                   Dec entry only
                                                                            And Extra Expense -
                                                                            Revised Period
                                                                            of Indemnity

           I.   Broadening of Coverage
                   Additional options of 270 and 360 days has been added.
56917284




            Expiring Form                Expiring Form Number               New Form                          New Form Number
            Not Available                                                   Debris Removal                    BP 14 09 07 13
                                                                            Additional Insurance

           I.   Other Changes
008797




                   This new endorsement provides for increasing the Debris Removal limit of insurance.

            Expiring Form                Expiring Form Number               New Form                          New Form Number
            Not Available                                                   Limited Exclusion -               BP 14 15 07 13
                                                                            Personal And
                                                                            Advertising
                                                                            Injury - Lawyers
530




           I.   Reduction of Coverage
                   This new endorsement is used to exclude personal and advertising injury arising out of the render-
                   ing of or failure to render professional services as a lawyer.

            Expiring Form                Expiring Form Number               New Form                          New Form Number
            Not Available                                                   Increased Cost Of                 BP 14 75 07 13
                                                                            Loss And Related
                                                                            Expenses For Green
                                                                            Upgrades

           I.   Other Changes
                   This new endorsement amends various Section I - Property coverage provisions to address green
of 170




                   up-grades to real and personal property, and related expenses.

            Expiring Form                Expiring Form Number               New Form                          New Form Number
            Not Available                                                   Communicable                      BP 14 86 07 13
19




                                                                            Disease Exclusion

           I.   Reduction of Coverage
                   This new endorsement amends coverage to exclude bodily injury, property damage, and personal
                   and advertising injury arising out of the actual or alleged transmission of a communicable disease.




                                                  2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13       Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 11 of 18
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 21 of 171

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Additional Insured -              BP 14 87 07 13
                                                                           Owners, Lessees Or
                                                                           Contractors - With
                                                                           Additional Insured
                                                                           Requirement For Other
                                                                           Parties In Construction
                                                                           Contract

         I.    Other Changes
                  This new endorsement provides additional insured status to those parties whom the Named In-
                  sured is obligated in writing in a contract or agreement to name as an additional insured under their
                  policy.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Not Available                                                    Primary And                       BP 14 88 07 13
                                                                           Noncontributory -
                                                                           Other Insurance
                                                                           Condition

         I.    Other Changes
                  This new endorsement provides that the coverage made available to an additional insured will be
                  provided on a primary and noncontributory basis.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Condominium                   BP 17 01 01 06                     Condominium                       BP 17 01 07 13
          Association Coverage                                             Association Coverage

         I.    Broadening of Coverage
                  This endorsement is revised to provide that coverage extends 100 feet from the building or 100 feet
                  from the described premises, whichever distance is greater.
         II.   Other Changes
                  This endorsement is revised such that Business Personal Property is covered when located in or on
                  the buildings or structures at the described premises.
                  Various editorial revisions with no impact on coverage.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
of 170




          Condominium                   BP 17 02 01 06                     Condominium                       BP 17 02 07 13
          Commercial Unit-                                                 Commercial Unit-
          Owners Coverage                                                  Owners Coverage

         I.    Broadening of Coverage
20




                  This endorsement is revised to provide that coverage extends 100 feet from the building or 100 feet
                  from the described premises, whichever distance is greater. Additionally, this endorsement is
                  revised to include leased personal property which the Named Insured has a contractual responsibil-
                  ity to insure as covered Business Personal Property.
         II.   Other Changes
                  This endorsement is revised such that Business Personal Property is covered when located in or on
                  the buildings or structures at the described premises.
                  Various editorial revisions with no impact on coverage.




                                                 2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 12 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 22 of 171
                                                           OTHER CHANGES
               The endorsements identified below are being editorially               revised to comply with ISO uniformity      stan-
               dards as follows:
               Various editorial revisions with no impact on coverage.
                   BP 04 04 01 10 - Hired Auto And Non-owned Auto Liability
                   This endorsement has been revised to introduce an Other Insurance provision to generally state
                   that coverage provided by the endorsement is excess over any primary insurance covering the
                   "hired auto" or "non-owned auto".
                   BP 08 03 07 13 - Optical And Hearing Aid Establishments (Editorially Revised)
                   BP 12 02 07 13 - Fire Department Service Contract
               The additional insured endorsements identified below are revised to:
56917284




                   Add language, in response to growing number of states enacting anti-indemnification         laws, to
                   provide that the insurance afforded to an additional insured only applies to the extent permitted by
                   law;
                   Provide that, if coverage provided to the additional insured is required by contract or agreement,
                   the insurance afforded to the additional insured will not be broader than that which the Named
008797




                   Insured is required by the contract or agreement to provide for the additional insured; and
                   Provide that, if coverage provided to the additional insured is required by contract or agreement,
                   the most the insurer will pay on behalf of the additional insured is the amount of insurance required
                   by the contract or agreement or the amount of insured available under the applicable Limits Of
                   Insurance shown in the Declarations, whichever is less. The provision also provides that the en-
                   dorsement will not increase the applicable Limits Of Insurance shown in the Declarations.
530




                       BP 04 02 07 13 - Additional Insured - Managers Or Lessors Of Premises
                       BP 04 06 07 13 - Additional Insured - Controlling Interest
                       BP 04 07 07 13 - Additional Insured - State Or Governmental Agency Or Subdivision Or Political
                       Subdivision - Permits Or Authorizations Relating To Premises
                       BP 04 09 07 13 - Additional Insured - Mortgagee, Assignee Or Receiver
                       BP 04 10 07 13 - Additional        Insured - Owners Or Other Interests From Whom Land Has Been
                       Leased
                       BP 04 11 07 13 - Additional Insured - Co-owner Of Insured Premises
                       BP 04 13 07 13 - Additional Insured - Engineers, Architects Or Surveyors
                       BP 04 47 07 13 - Additional Insured - Vendors
of 170




                       BP 04 48 07 13 - Additional Insured - Designated Person Or Organization
                       BP 04 49 07 13 - Additional       Insured - Engineers, Architects Or Surveyors Not Engaged By The
                       Named Insured
                       BP 04 50 07 13 - Additional        Insured - Owners, Lessees Or Contractors - Scheduled Person Or
21




                       Organization
                       BP 04 51 07 13 - Additional Insured - Owners, Lessees Or Contractors - With Additional Insured
                       Requirement In Construction Contract
                       BP 04 52 07 13 - Additional Insured - State Or Governmental Agency Or Subdivision Or Political
                       Subdivision - Permits Or Authorizations
                       BP 14 02 - Additional Insured - Owners, Lessees Or Contractors - Completed Operations




                                                 2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 13 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 23 of 171
               The additional insured endorsements identified below are revised to:
                   Allow for any governmental        agency or subdivision (federal or state) to be named as an additional
                   insured.
                   To address situations in which a permit many not be issued, but the governmental                           agency or
                   subdivision authorizes the insured to perform operations
                   The endorsements now reference the issuing of permits or authorization to the insured.
                       BP 04 07 07 13 - Additional Insured - State Or Governmental Agency Or Subdivision Or Political
                       Subdivision - Permits Or Authorizations Relating To Premises.
                       BP 04 52 07 13 - Additional Insured - State Or Governmental Agency Or Subdivision Or Political
                       Subdivision - Permits Or Authorizations.
               The additional insured endorsements identified below are revised to:
                   Specifically excluding completed operations coverage for an additional insured;
                   Removed the Professional Services Exclusion, as a similar exclusion is already contained in the
                   Businessowners Coverage Form.
                       BP 04 13 07 13 - Additional Insured - Engineers, Architects Or Surveyors
                       BP 04 49 07 13 - Additional       Insured - Engineers, Architects Or Surveyors Not Engaged By The
                       Named Insured
                       BP 04 51 07 13 - Additional Insured - Owners, Lessees Or Contractors - With Additional Insured
                       Requirement In Construction Contract
               The endorsements identified below are revised to:
                   The Professional Services Exclusion has been modified to address claims alleging negligence or
                   other wrongdoing in the hiring, employment, training, supervision or monitoring of others by an
                   insured.
                       BP 08 03 07 13 - Optical And Hearing Aid Establishments
                       BP 08 07 07 13 - Pharmacists
                       BP 14 15 07 13 - Limited Exclusion - Personal And Advertising Injury - Lawyers

                                                          COMPANY FORMS
         Only the countrywide versions of endorsements are referenced. State specific versions, where applicable,
         have been amended in the same manner as the countrywide version unless otherwise specified.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Businessowners                BP 79 19 07 10                     Businessowners                    BP 79 19 07 13
of 170




          Property Extension                                               Property Extension
          Endorsement                                                      Endorsement

         I.    Broadening of Coverage
22




                   Theft Of Clients’ Property Coverage has been added and includes a limit of $5,000, unless a higher
                   limit is shown in the Declarations, and a deductible of $250.
         II.   Reductions of Coverage
                   Water Back-Up And Sump Overflow language has been added which states that we will not pay
                   when back-up, overflow or discharge is caused directly or indirectly by any flood whether caused
                   by an act of nature or otherwise caused, and is excluded regardless of any other cause or event that
                   contributes concurrently or in any sequence to the loss.




                                                 2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 14 of 18
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 24 of 171
           III. Other Changes
                    Revision to the paragraph references.
                    Duplication of language has been eliminated.
                    Debris Removal has been moved to the BP 00 03 Businessowners Coverage Form.
                    Ordinance Or Law Coverage has been revised to reflect the revisions made in the Ordinance
                    Or Law Exclusion in the Businessowners Coverage Form.
                    Water Back-Up And Sump Overflow has revisions to the paragraph referencing and lead in lan-
                    guage, and includes clarifying language.

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Amendment Of                   BP 79 74 02 08                     Amendment Of                      BP 79 74 07 13
            Pollution Exclusion                                               Pollution Exclusion
56917284




            (Premises)                                                        (Premises)

           I.    Other Changes
                    Revision to the paragraph referencing.
008797




            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Businessowners                 BP 79 96 03 11                     Businessowners                    BP 79 96 07 13
            Liability Extension                                               Liability Extension
            Endorsement                                                       Endorsement

           I.    Broadening of Coverage
                    The definition of "Bodily Injury" has been revised to include mental anguish.
530




           II.   Other Changes
                    The definition of Insured Contract has been revised to add clarifying language which states that a
                    contract or agreement shall only be considered and "insured contract" to the extent your assump-
                    tion of the tort liability is permitted by law.

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Condominium                    BP 80 05 09 10                     Condominium                       BP 80 05 07 13
            Association Directors                                             Association Directors
            And Officers Liability                                            And Officers Liability
            Coverage                                                          Coverage

           I.    Other Changes
of 170




                    Revision to the paragraph references.
                    The Punitive Damages Exclusion in BP 80 05 has been removed, and Amendment - Punitive Dam-
                    ages Exclusion, BP 81 04, has been withdrawn. There is no change to the coverage provided.
23




            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Bookstore Endorsement          BP 80 27 01 07                     Bookstore Endorsement             BP 80 27 07 13

           I.    Reduction of Coverage
                    The Liquor Liability Exclusion now applies to this coverage.
           II.   Other Changes
                    Revision to the paragraph references.




                                                    2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 15 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 25 of 171

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Coverage For Pets             BP 80 33 01 07                     Coverage For Pets                 BP 80 33 07 13

         I.    Broadening of Coverage
                   The Property Not Covered has been revised to list the exceptions to the animals not covered.
                   Recovery Expense Coverage and Reward Expense Coverage have been revised to include coverage
                   for unauthorized instructions given to transfer the animals to any person or place.
         II.   Restrictions of Coverage
                   Flood and surface water language in the Covered Causes Of Loss has been revised in keeping with
                   the water exclusion language in BP 00 03 Businessowners Coverage Form.
         III. Other Changes
                   Revision to the paragraph references.
                   Duplicate language has been eliminated.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Goodwill Replacement          BP 80 41 01 07                     Goodwill Replacement              BP 80 41 07 13
          Valuation Endorsement                                            Valuation Endorsement

         I.    Broadening of Coverage
                   Coverage for Replacement Cost is no longer limited to items less than two years of age.
         II.   Other Changes
                   Revision to the paragraph referencing and lead in language.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Medical Office                BP 80 56 06 09                     Medical Office                    BP 80 56 07 13
          Endorsement                                                      Endorsement

         I.    Broadening of Coverage
                   Spoilage Coverage has been increased from $5,000 to $10,000.
         II.   Other Changes
                   Revision to the paragraph references.

          Expiring Form                 Expiring Form Number               New Form                          New Form Number
          Businessowners                BP 82 42 07 10                     Businessowners                    BP 82 42 07 13
of 170




          Property Plus                                                    Property Plus
          Extension                                                        Extension
          Endorsement                                                      Endorsement
24




         I.    Broadening of Coverage
                   Theft Of Clients’ Property Coverage has been added and includes a limit of $5,000, unless a higher
                   limit is shown in the Declarations, and includes a deductible of $250.
         II.   Other Changes
                   Revision to the paragraph references.
                   Clarifying language has been added to the Water Back- Up And Sump Overflow.
                   Duplication of language has been eliminated.
                   Debris Removal has been moved to the BP 00 03 Businessowners Coverage Form.



                                                 2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 16 of 18
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 26 of 171

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Windstorm Or                   BP 88 11 06 09                     Windstorm Or                      BP 88 11 07 13
            Hail Exclusion                                                    Hail Exclusion

           I.    Other Changes
                    Revision to the paragraph referencing and lead in language.
                    Windstorm or Hail has been deleted from the "Specified Causes Of Loss" definition.

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Identity Recovery              BP 88 15 03 12                     Identity Theft                    BP 88 77 07 13
            Coverage For                                                      Administration
            Defined Individuals                                               Service And
                                                                              Expense Coverage
56917284




           I.    Other Changes
                    Title Change and editorial revisions.

            Expiring Form                  Expiring Form Number               New Form                          New Form Number
008797




            Businessowners                 BP 88 19 07 10                     Businessowners                    BP 88 19 07 13
            Property Endorsement                                              Property Endorsement

           I.    Broadening of Coverage
                    Theft Of Clients’ Property Coverage has been added and includes a limit of $5,000, unless a higher
                    limit is shown in the Declarations, and includes a deductible of $250.
530




           II.   Reductions of Coverage
                    Water Back-Up And Sump Overflow language has been added which states that we will not pay
                    when back-up, overflow or discharge is caused directly or indirectly by any flood whether caused
                    by an act of nature or otherwise caused, and is excluded regardless of any other cause or event that
                    contributes concurrently or in any sequence to the loss.
           III. Other Changes
                    Revision to the paragraph references.
                    Duplication of language has been eliminated.
                    Debris Removal has been moved to the BP 00 03 Businessowners Coverage Form.
                    Ordinance Or Law Coverage has been revised to reflect the revisions made in the Ordinance Or Law
                    Exclusion in the Businessowners Coverage Form.
of 170




            Expiring Form                  Expiring Form Number               New Form                          New Form Number
            Water Back-Up                  BP 88 72 01 13                     Water Back-Up                     BP 88 72 07 13
            And Sump Overflow                                                 And Sump Overflow
25




           I.    Reduction of Coverage
                    Language has been added which states the we will not pay when back-up, overflow or discharge is
                    caused directly or indirectly by any flood whether caused by an act of nature or otherwise caused,
                    and is excluded regardless of any other cause or event that contributes concurrently or in any
                    sequence to the loss.
           II.   Other Changes
                    Revision to the paragraph references.
                    Clarifying language has been added.
                    Duplicate language has been eliminated.

                                                    2013 Liberty Mutual Insurance. All rights reserved.
           NP 93 54 07 13         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 17 of 18
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 27 of 171

          Expiring Form              Expiring Form Number               New Form                          New Form Number
          Not Available                                                 Business Personal                 BP 88 78 07 13
                                                                        Property Limit -
                                                                        Automatic Increase

         I.   Broadening of Coverage
                 This new coverage provides Business Personal Property - Automatic Increase Limit of Insurance of
                 2% unless a higher or lower annual percentage is shown in the Declarations.
of 170
26




                                              2013 Liberty Mutual Insurance. All rights reserved.
         NP 93 54 07 13     Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 18 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 28 of 171

                                                                                                         NP 98 20 01 15


                      JURISDICTIONAL BOILER AND PRESSURE VESSEL INSPECTIONS

           Most jurisdictions (cities or states) are governed by laws and regulations that require owners of boilers and
           pressure vessels to have their equipment inspected on a routine basis. Jurisdictions require that equipment
           is installed and operated according to these regulations, and it is the equipment breakdown engineering
           inspector’s responsibility to verify the equipment complies with all requirements.

           Liberty Mutual Equipment Breakdown is a National Board Accredited Authorized Inspection Agency. This
           designation is recognized by authorities having jurisdictions in the U.S. & provinces of Canada and gives
           Liberty Mutual commissioned inspectors the ability to perform jurisdictionally required inspection on boil-
           ers and pressure vessels at insured locations. We have field inspectors strategically located throughout the
56917284




           U.S. to perform boiler and pressure vessel inspection for our customers and clients.

           To request a Jurisdictional Inspection please:

                   Call the LMEB Hotline (877) 526-0020
008797




           Or

                   Email your request to LMEBInspections@Libertymutual.com

           The assigned EB Risk Engineer will call to schedule within 24 - 48 hours. When requesting an inspection
           please include the following:

                   Current Policy Number
530




                   Location Address

                   Contact Name

                   Contact Phone Number and/or Email Address
of 170
27




           NP 98 20 01 15                             2015 Liberty Mutual Insurance                         Page 1 of 1
         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 29 of 171




                             This page intentionally left blank.
of 170
28
                                     Case 2:20-cv-02029-TJS    Document
                                                        Coverage             1-1 Filed 04/27/20 Page 30
                                                                 Is Provided In:                         of Number:
                                                                                                     Policy 171
                                                              West American Insurance Company                        BZW(21) 56 91 72 84
                                                              9450 Seward Road, Fairfield, Ohio 45014                Policy Period:
                                                                                                                     From 01/01/2020 To 01/01/2021
                                                                                                                     12:01 am Standard Time
                                                              Commercial      Protector    Common                    at Insured Mailing Location
                                                              Policy Declarations
                      Named Insured & Mailing Address                                    Agent Mailing Address & Phone No.
                      LAUDENBACH PERIODONTICS & DENTAL                                   (717) 234-6530
                      IMPLANTS                                                           PA DENTAL ASSOCIATION INSURANCE
                      1520 LOCUST ST STE 600                                             SERVICES
                      PHILADELPHIA, PA 19102                                             3501 N FRONT ST
                                                                                         HARRISBURG, PA 17110-1438


                      Named Insured Is: INDIVIDUAL
56917284




                      Named Insured Business Is: DENTISTS OFFICE AND CLINICS -

                      In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to
                      provide the insurance as stated in this policy.
008797




                      SUMMARY OF COVERAGE PARTS AND CHARGES

                      These Declarations together with the Businessowners Coverage Form (and other applicable forms and endorsements, if
                      any, issued to form a part of them) complete this policy.

                      COVERAGE PART                                                          CHARGES
530




                      Commercial Protector                                                $3,854.00

                                                              Total Charges for all of the above coverage parts:                              $3,854.00
                                                              Certified Acts of Terrorism Coverage:    $19.00                                (Included)
                                                                                                                              Note: This is not a bill




                      IMPORTANT MESSAGES
of 170




                      .   Equipment Breakdown Enhancement Is Included - See Policy Forms and Endorsements summary
29




                      Issue Date          11/04/19                                                  Authorized Representative


                      To report a claim, call your Agent or 1-844-325-2467

                      DS 70 21 01 08

                                                                                             
                                    Case 2:20-cv-02029-TJS    Document
                                                       Coverage             1-1 Filed 04/27/20 Page 31
                                                                Is Provided In:                         of Number:
                                                                                                    Policy 171
                                                                West American Insurance Company                          BZW      (21) 56 91 72 84
                                                                                                                         Policy Period:
                                                                175 Berkeley St., Boston, MA 02116                       From 01/01/2020 To 01/01/2021
                                                                                                                         12:01 am Standard Time
                                                                                                                         at Insured Mailing Location
                                                                Common Policy Declarations

                    Named Insured                                                            Agent

                    LAUDENBACH PERIODONTICS & DENTAL                                         (717) 234-6530
                    IMPLANTS                                                                 PA DENTAL ASSOCIATION INSURANCE
                    1520 LOCUST ST STE 600                                                   SERVICES
                    PHILADELPHIA, PA 19102                                                   3501 N FRONT ST
                                                                                             HARRISBURG, PA 17110-1438




                    SUMMARY OF LOCATION(S) AND PREMIUM(S)

                    0001 1520 Locust St Ste 600, Philadelphia, PA 19102-4406                                           $2,598.00

                    POLICY FORMS AND ENDORSEMENTS

                    This section lists the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
                    information concerning your coverage.
                    FORM NUMBER                        TITLE
                    BP   00   03   07   13             Businessowners Coverage Form
                    BP   01   42   03   15             Pennsylvania Changes
                    BP   01   91   07   02             Pennsylvania Notice
                    BP   04   02   07   13             Additional Insured - Managers or Lessors of Premises
                    BP   04   04   01   10             Hired Auto and Non-Owned Auto Liability
                    BP   04   17   01   10             Employment - Related Practices Exclusion
                    BP   04   39   07   02             Abuse Or Molestation Exclusion
                    BP   05   17   01   06             Exclusion - Silica Or Silica-Related Dust
of 170




                    BP   05   23   01   15             Cap On Losses From Certified Acts Of Terrorism
                    BP   05   65   01   15             Conditional Exclusion of Terrorism Involving Nuclear, Biological or Chemical
                                                       Terrorism (Relating to Disposition of Federal Terrorism Risk Insurance Act)
                    BP 05 77 01 06                     Fungi or Bacteria Exclusion (Liability)
30




                    BP 06 07 05 11                     Pennsylvania Changes - Defense Costs Endorsement


                    In witness whereof, we have caused this policy to be signed by our authorized officers.




                                   Mark Touhey                                             David Long
                                     Secretary                                              President

                    To report a claim, call your Agent or 1-844-325-2467
                    DS 70 21 11 16

                                                                                                
                                      Case 2:20-cv-02029-TJS    Document
                                                         Coverage             1-1 Filed 04/27/20 Page 32
                                                                  Is Provided In:                         of Number:
                                                                                                      Policy 171
                                                                  West American Insurance Company                        BZW      (21) 56 91 72 84
                                                                                                                         Policy Period:
                                                                  175 Berkeley St., Boston, MA 02116                     From 01/01/2020 To 01/01/2021
                                                                                                                         12:01 am Standard Time
                                                                                                                         at Insured Mailing Location
                                                                  Commercial       Protector    Common
                                                                  Policy Declarations
                      Named Insured                                                           Agent

                      LAUDENBACH PERIODONTICS & DENTAL                                        (717) 234-6530
                      IMPLANTS                                                                PA DENTAL ASSOCIATION INSURANCE
                      1520 LOCUST ST STE 600                                                  SERVICES
                      PHILADELPHIA, PA 19102                                                  3501 N FRONT ST
                                                                                              HARRISBURG, PA 17110-1438
                      POLICY FORMS AND ENDORSEMENTS - CONTINUED
56917284




                      This section lists the Forms and Endorsements for your policy. Refer to these documents as needed for detailed
                      information concerning your coverage.
                      FORM NUMBER                        TITLE
                      BP 12 03 01 10                     Loss Payable Clauses
008797




                      BP 15 04 05 14                     Exclusion - Access Or Disclosure Of Confidential Or Personal Information And
                                                         Data-Related Liability - With Limited Bodily Injury Exception
                      BP   79   70   01   07             Welfare and Pension Plan ERISA Compliance
                      BP   79   74   07   13             Amendment of Pollution Exclusion (Premises)
                      BP   79   96   09   16             Businessowners Liability Extension Endorsement
                      BP   80   56   07   13             Medical Office Endorsement
530




                      BP   80   65   01   07             Spoilage Coverage Endorsement
                      BP   81   15   03   11             Exclusion - Asbestos
                      BP   82   37   08   15             Equipment Breakdown Coverage Endorsement
                      BP   82   42   09   16             Businessowners Property Plus Extension Endorsement
                      BP   82   46   06   09             Employment - Related Practices Liability Coverage
                      BP   88   04   03   14             Exclusion - Professional Services (Real Estate Agents, Insurance Agents, Travel
                                                         Agents, Financial Services, Computer Software, Insurance Operations)
                      BP 88 54 03 11                     Supplemental Extended Reporting Periods - 60 Day Request
                      BP 88 77 07 13                     Identity Theft Administrative Services and Expense Coverage
                      BP 88 78 07 13                     Business Personal Property Limit - Automatic Increase
of 170
31




                      To report a claim, call your Agent or 1-844-325-2467

                      DS 70 21 11 16
                                                                                                
         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 33 of 171




                             This page intentionally left blank.
of 170
32
                                   Case 2:20-cv-02029-TJS    Document
                                                    Coverage Is Provided In: 1-1 Filed 04/27/20 Page 34  of Number:
                                                                                                     Policy 171
                                                              West American Insurance Company                    BZW(21) 56 91 72 84
                                                                                                                 Policy Period:
                                                                                                                 From 01/01/2020 To 01/01/2021
                                                                                                                 12:01 am Standard Time
                                                              Commercial     Protector                           at Insured Mailing Location
                                                              Policy Declarations
                      Named Insured                                                       Agent

                      LAUDENBACH PERIODONTICS & DENTAL                                    (717) 234-6530
                                                                                          PA DENTAL ASSOCIATION INSURANCE


                      SUMMARY OF LIMITS AND CHARGES

                      Businessowners         DESCRIPTION                                                                                 LIMIT
56917284




                      Liability
                                             Liability and Medical Expenses - Occurrence                                           1,000,000
                      Limits of
                                             Aggregate Limits of Insurance
                      Insurance
                                                         Products-Completed Operations                                             2,000,000
                                                         Other than Products-Completed Operations                                  2,000,000
                                             Broadened Coverage For Damage To Premises Rented To You                               1,000,000
008797




                                             Medical Expenses (Any One Person)                                                            15,000


                      Explanation of         DESCRIPTION                                                                                 PREMIUM
                      Charges
                                             Businessowners Location(s) Total                                                      $2,598.00
                                             Businessowners Other Coverage(s) Total                                                $1,237.00
530




                                             Certified Acts of Terrorism Coverage                                                         $19.00
                                                                                          Total Charges:                          $3,854.00
                                                                                                                  Note: This is not a bill
of 170
33




                      To report a claim, call your Agent or 1-844-325-2467

                      DS 70 22 01 08
                                                                                           
                                  Case 2:20-cv-02029-TJS    Document
                                                   Coverage Is Provided In: 1-1 Filed 04/27/20 Page 35  of Number:
                                                                                                    Policy 171
                                                              West American Insurance Company                    BZW(21) 56 91 72 84
                                                                                                                 Policy Period:
                                                                                                                 From 01/01/2020 To 01/01/2021
                                                                                                                 12:01 am Standard Time
                                                              Commercial     Protector                           at Insured Mailing Location
                                                              Declarations    Schedule
                    Named Insured                                                         Agent

                    LAUDENBACH PERIODONTICS & DENTAL                                      (717) 234-6530
                                                                                          PA DENTAL ASSOCIATION INSURANCE


                    SUMMARY OF COVERAGES BY LOCATION

                    0001   1520 Locust St Ste 600, Philadelphia, PA 19102-4406

                    Property               Description:
                    Characteristics

                                           Construction: Joisted Masonry


                    Business
                                           Occupancy: Dentists
                    Personal
                    Property Coverage
                                           DESCRIPTION
                                           Limit of Insurance                                                                       $321,109
                                           Covered Causes of Loss
                                           Special Form
                                           Deductible                                                                                      $500
                                           Automatic Increase Business Personal Property                                                       2%

                                                                                                       Premium                      $2,502.00

                    Money and              DESCRIPTION
                    Securities             Limit of Insurance - Inside                                                               $25,000
                                           Limit of Insurance - Outside                                                              $25,000
                                           Deductible                                                                                      $500
of 170




                                                                                                       Premium                       Included

                    Spoilage               DESCRIPTION
34




                                           Limit of Insurance                                                                        $10,000
                                           Deductible                                                                                      $500

                                                                                                       Premium                           $83.00




                    To report a claim, call your Agent or 1-844-325-2467

                    DS 70 23 01 08
                                                                                         
                                    Case 2:20-cv-02029-TJS    Document
                                                     Coverage Is Provided In: 1-1 Filed 04/27/20 Page 36  of Number:
                                                                                                      Policy 171
                                                                West American Insurance Company                       BZW(21) 56 91 72 84
                                                                                                                      Policy Period:
                                                                                                                      From 01/01/2020 To 01/01/2021
                                                                                                                      12:01 am Standard Time
                                                                Commercial     Protector                              at Insured Mailing Location
                                                                Declarations    Schedule
                      Named Insured                                                         Agent

                      LAUDENBACH PERIODONTICS & DENTAL                                      (717) 234-6530
                                                                                            PA DENTAL ASSOCIATION INSURANCE


                      SUMMARY OF COVERAGES BY LOCATION - CONTINUED

                      Continuation of 0001 1520 Locust St Ste 600, Philadelphia, PA 19102-4406
56917284




                      Additional             DESCRIPTION
                      Insured                Managers or Lessors of Premises


                                             See Endorsement
008797




                                                                                                         Premium                              $13.00


                      SUMMARY OF OTHER COVERAGES
530




                      Employee               DESCRIPTION
                      Dishonesty             Limit of Insurance                                                                          $100,000
                      Including              Number of Employees                                                                                         9
                      Forgery and
                                             Deductible                                                                                         $500
                      Alteration

                                                                                                         Premium                              $177.00

                      ERISA                  DESCRIPTION
                      Compliance             Limit of Insurance                                                    See Endorsement
                                                                                                         Premium                              $141.00
                                             DESCRIPTION
of 170




                      Hired and
                      Non-Owned              Coverage Characteristics                                                          See Endorsement
                      Auto
                      Liability
35




                                                                                                         Premium                              $198.00




                      To report a claim, call your Agent or 1-844-325-2467

                      DS 70 23 01 08
                                                                                                  
                                 Case 2:20-cv-02029-TJS    Document
                                                  Coverage Is Provided In: 1-1 Filed 04/27/20 Page 37  of Number:
                                                                                                   Policy 171
                                                              West American Insurance Company                    BZW(21) 56 91 72 84
                                                                                                                 Policy Period:
                                                                                                                 From 01/01/2020 To 01/01/2021
                                                                                                                 12:01 am Standard Time
                                                              Commercial     Protector                           at Insured Mailing Location
                                                              Declarations    Schedule
                    Named Insured                                                         Agent

                    LAUDENBACH PERIODONTICS & DENTAL                                      (717) 234-6530
                                                                                          PA DENTAL ASSOCIATION INSURANCE


                    SUMMARY OF OTHER COVERAGES - continued

                    Employment Related     DESCRIPTION
                    Practices              Aggregate Limit                                                                          $100,000
                                           Each Claim Limit                                                                         $100,000
                                           Number of Employees                                                                                      9
                                           Retroactive Date                                                                   01/01/2008
                                           Deductible                                                                                    $5,000
                                           Coinsurance                                                                                         0%
                                                                                                       Premium                           $350.00

                    Property Plus          DESCRIPTION
                    Extension              See Endorsement
                    Endorsement

                                                                                                       Premium                           $360.00

                    Identity Recovery      DESCRIPTION
                    Coverage for           See Endorsement
                    Defined Individuals

                                                                                                       Premium                           $11.00
                    Businessowners Location(s) Total                                                                                 $2,598.00
                    Businessowners Other Coverage(s) Total                                                                           $1,237.00
                    Businessowners Schedule Total                                                                                    $3,835.00
of 170
36




                    To report a claim, call your Agent or 1-844-325-2467

                    DS 70 23 01 08
                                                                                             
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 38 of 171
                                                                                                         BUSINESSOWNERS
                                                                                                              BP 00 03 07 13

                                        BUSINESSOWNERS COVERAGE FORM
           Various provisions in this policy restrict coverage.                       (5) Personal property owned by you
           Read the entire policy carefully to determine                                  that is used to maintain or ser-
           rights, duties and what is and is not covered.                                 vice the buildings or structures
           Throughout this Coverage Form the words "you"                                  or the premises, including:
           and "your" refer to the Named Insured shown in                                   (a) Fire extinguishing     equip-
           the Declarations. The words "we", "us" and                                           ment;
           "our" refer to the company providing this insur-                                 (b) Outdoor furniture;
           ance.
                                                                                            (c) Floor coverings; and
           In Section II - Liability, the word "insured" means
                                                                                            (d) Appliances used for refriger-
           any person or organization qualifying as such un-
56917284




                                                                                                ating, ventilating, cooking,
           der Paragraph C. Who Is An Insured.
                                                                                                dishwashing or laundering;
           Other words and phrases that appear in quotation
                                                                                      (6) If not covered by other insur-
           marks have special meaning. Refer to Paragraph
                                                                                          ance:
           H. Property Definitions in Section I - Property and
           Paragraph F. Liability And Medical Expenses Defi-                                (a) Additions     under construc-
008797




           nitions in Section II - Liability.                                                   tion, alterations and repairs
                                                                                                to the buildings or struc-
           SECTION I - PROPERTY
                                                                                                tures;
           A.   Coverage
                                                                                            (b) Materials, equipment, sup-
                We will pay for direct physical loss of or dam-                                 plies and temporary struc-
                age to Covered Property at the premises de-                                     tures, on or within 100 feet
                scribed in the Declarations caused by or                                        of the described premises,
                resulting from any Covered Cause of Loss.
530




                                                                                                used for making additions,
                1.   Covered Property                                                           alterations or repairs to the
                     Covered Property includes Buildings as                                     buildings or structures.
                     described under Paragraph a. below,                         b.   Business Personal Property located
                     Business Personal Property as described                          in or on the buildings or structures at
                     under Paragraph b. below, or both, de-                           the described premises or in the
                     pending on whether a Limit Of Insurance                          open (or in a vehicle) within 100 feet
                     is shown in the Declarations for that type                       of the buildings or structures or with-
                     of property. Regardless of whether cov-                          in 100 feet of the premises described
                     erage is shown in the Declarations for                           in the Declarations, whichever dis-
                     Buildings, Business Personal Property, or                        tance is greater, including:
                     both, there is no coverage for property                          (1) Property you own that is used in
                     described under Paragraph 2. Property                                your business;
                     Not Covered.
of 170




                                                                                      (2) Property of others that is in your
                     a.   Buildings, meaning the buildings                                care, custody or control, except
                          and structures at the premises de-                              as otherwise provided in Loss
                          scribed in the Declarations, includ-                            Payment Property Loss Condi-
                          ing:                                                            tion Paragraph E.5.d.(3)(b);
37




                          (1) Completed additions;                                    (3) Tenant’s improvements and bet-
                          (2) Fixtures, including    outdoor   fix-                       terments.     Improvements      and
                              tures;                                                      betterments are fixtures, alter-
                          (3) Permanently installed:                                      ations, installations or additions:
                              (a) Machinery; and                                            (a) Made a part of the building
                                                                                                or structure you occupy but
                              (b) Equipment;
                                                                                                do not own; and
                          (4) Your    personal  property   in
                                                                                            (b) You acquired or made at
                              apartments, rooms or common
                                                                                                your expense but cannot le-
                              areas furnished by you as land-
                                                                                                gally remove;
                              lord;



           BP 00 03 07 13                           Insurance Services Office, Inc., 2012                        Page 1 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 39 of 171
                        (4) Leased personal property which                      h.   "Computer(s)"    which are perma-
                            you have a contractual responsi-                         nently installed or designed to be
                            bility to insure, unless otherwise                       permanently installed in any aircraft,
                            provided for under Paragraph                             watercraft, motortruck or other vehi-
                            1.b.(2); and                                             cle subject to motor vehicle registra-
                        (5) Exterior building glass, if you are                      tion. This paragraph does not apply
                            a tenant and no Limit Of Insur-                          to "computer(s)"     while held as
                            ance is shown in the Declara-                            "stock";
                            tions for Building property. The                    i.   "Electronic data", except as provided
                            glass must be owned by you or                            under Additional Coverages - Elec-
                            in your care, custody or control.                        tronic Data. This Paragraph i. does
             2.   Property Not Covered                                               not apply to your "stock"            of
                                                                                     prepackaged software or to "elec-
                  Covered Property does not include:
                                                                                     tronic data" which is integrated in
                  a.    Aircraft, automobiles,  motortrucks                          and operates or controls the build-
                        and other vehicles subject to motor                          ing’s elevator, lighting, heating, ven-
                        vehicle registration;                                        tilation, air conditioning or security
                  b.    "Money" or "securities"     except as                        system; or
                        provided in the:                                        j.   Animals, unless owned by others
                        (1) Money And Securities Optional                            and boarded by you, or if owned by
                            Coverage; or                                             you, only as "stock" while inside of
                        (2) Employee Dishonesty        Optional                      buildings.
                            Coverage;                                      3.   Covered Causes Of Loss
                  c.    Contraband,   or property     in the                    Direct physical loss unless the loss is ex-
                        course of illegal transportation or                     cluded or limited under Section I - Prop-
                        trade;                                                  erty.
                  d.    Land (including land on which the                  4.   Limitations
                        property is located), water, growing                    a.   We will not pay for loss of or damage
                        crops or lawns (other than lawns                             to:
                        which are part of a vegetated roof);
                                                                                     (1) Steam boilers,      steam pipes,
                  e.    Outdoor fences, radio or television                              steam engines or steam turbines
                        antennas (including satellite dishes)                            caused by or resulting from any
                        and their lead-in wiring, masts or                               condition or event inside such
                        towers, signs (other than signs at-                              equipment. But we will pay for
                        tached to buildings), trees, shrubs or                           loss of or damage to such equip-
                        plants (other than trees, shrubs or                              ment caused by or resulting
                        plants which are part of a vegetated                             from an explosion of gases or
                        roof), all except as provided in the:                            fuel within the furnace of any
                        (1) Outdoor Property Coverage Ex-                                fired vessel or within the flues or
                            tension; or                                                  passages through which the gas-
of 170




                        (2) Outdoor   Signs Optional     Cover-                          es of combustion pass.
                            age;                                                     (2) Hot water boilers or other water
                  f.    Watercraft (including motors, equip-                             heating equipment caused by or
                        ment and accessories) while afloat;                              resulting from any condition or
38




                                                                                         event inside such boilers or
                  g.    Accounts, bills, food stamps, other
                                                                                         equipment, other than an explo-
                        evidences of debt, accounts receiv-
                                                                                         sion.
                        able or "valuable      papers and
                        records"; except as otherwise pro-
                        vided in this policy;




         Page 2 of 61                             Insurance Services Office, Inc., 2012                     BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 40 of 171
                        (3) Property that is missing, where                            (2) Fragile articles such as glass-
                            the only evidence of the loss or                               ware,       statuary,     marble,
                            damage is a shortage disclosed                                 chinaware     and porcelain,    if
                            on taking inventory, or other in-                              broken. This restriction does not
                            stances where there is no phys-                                apply to:
                            ical evidence to show what hap-                                 (a) Glass that is part of the ex-
                            pened to the property. This                                         terior or interior of a build-
                            limitation does not apply to the                                    ing or structure;
                            Optional Coverage for Money
                                                                                            (b) Containers of property held
                            and Securities.
                                                                                                for sale; or
                        (4) Property that has been trans-
                                                                                            (c) Photographic or scientific in-
                            ferred to a person or to a place
                                                                                                strument lenses.
                            outside the described premises
                            on the basis of unauthorized                          c.   For loss or damage by theft, the fol-
                            instructions.                                              lowing types of property are covered
56917284




                                                                                       only up to the limits shown (unless a
                        (5) The interior of any building or
                                                                                       higher Limit Of Insurance is shown in
                            structure, or to personal proper-
                                                                                       the Declarations):
                            ty in the building or structure,
                            caused by or resulting from rain,                          (1) $2,500 for furs, fur garments and
                            snow, sleet, ice, sand or dust,                                garments trimmed with fur.
008797




                            whether driven by wind or not,                             (2) $2,500 for jewelry,      watches,
                            unless:                                                        watch      movements,     jewels,
                            (a) The building or structure                                  pearls,        precious       and
                                first sustains damage by a                                 semiprecious     stones, bullion,
                                Covered Cause of Loss to its                               gold, silver, platinum and other
                                roof or walls through which                                precious alloys or metals. This
                                the rain, snow, sleet, ice,                                limit does not apply to jewelry
530




                                sand or dust enters; or                                    and watches worth $100 or less
                                                                                           per item.
                            (b) The loss or damage is
                                caused by or results from                              (3) $2,500 for patterns, dies, molds
                                thawing of snow, sleet or ice                              and forms.
                                on the building or structure.                5.   Additional Coverages
                        (6) Lawns, trees, shrubs or plants                        a.   Debris Removal
                            which are part of a vegetated                              (1) Subject to Paragraphs (2), (3)
                            roof, caused by or resulting                                   and (4), we will pay your ex-
                            from:                                                          pense to remove debris of Cov-
                            (a) Dampness or dryness of at-                                 ered Property and other debris
                                mosphere or of soil support-                               that is on the described prem-
                                ing the vegetation;                                        ises, when such debris is caused
                            (b) Changes in or extremes of                                  by or results from a Covered
of 170




                                temperature;                                               Cause of Loss that occurs during
                                                                                           the policy period. The expenses
                            (c) Disease;
                                                                                           will be paid only if they are re-
                            (d) Frost or hail; or                                          ported to us in writing within 180
                            (e) Rain, snow, ice or sleet.                                  days of the date of direct phys-
39




                   b.   We will not pay for loss of or damage                              ical loss or damage.
                        to the following types of property un-                         (2) Debris Removal does not apply
                        less caused by the "specified causes                               to costs to:
                        of loss" or building glass breakage:                                (a) Remove debris of property
                        (1) Animals, and then only if they                                      of yours that is not insured
                            are killed or their destruction is                                  under this policy, or proper-
                            made necessary.                                                     ty in your possession that is
                                                                                                not Covered Property;




           BP 00 03 07 13                           Insurance Services Office, Inc., 2012                        Page 3 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 41 of 171
                            (b) Remove debris of property                           (4) We will pay up to an additional
                                owned by or leased to the                               $25,000 for debris removal ex-
                                landlord     of the building                            pense, for each location, in any
                                where your described prem-                              one occurrence of physical loss
                                ises are located, unless you                            or damage to Covered Property,
                                have a contractual responsi-                            if one or both of the following
                                bility to insure such property                          circumstances apply:
                                and it is insured under this                              (a) The total of the actual debris
                                policy;                                                       removal expense plus the
                            (c) Remove any property that is                                   amount we pay for direct
                                Property Not Covered, in-                                     physical loss or damage ex-
                                cluding property addressed                                    ceeds the Limit of Insurance
                                under the Outdoor Property                                    on the Covered Property that
                                Coverage Extension;                                           has sustained loss or dam-
                            (d) Remove property of others                                     age.
                                of a type that would not be                               (b) The actual debris removal
                                Covered Property under this                                   expense exceeds 25% of the
                                policy;                                                       sum of the deductible plus
                            (e) Remove deposits of mud or                                     the amount that we pay for
                                earth from the grounds of                                     direct physical loss or dam-
                                the described premises;                                       age to the Covered Property
                                                                                              that has sustained loss or
                            (f)   Extract "pollutants"    from
                                                                                              damage.
                                  land or water; or
                                                                                          Therefore, if Paragraphs (4)(a)
                            (g) Remove, restore or replace
                                                                                          and/or (4)(b) apply, our total pay-
                                polluted land or water.
                                                                                          ment for direct physical loss or
                        (3) Subject to the exceptions in                                  damage and debris removal ex-
                            Paragraph (4), the following pro-                             pense may reach but will never
                            visions apply:                                                exceed the Limit of Insurance on
                            (a) The most that we will pay                                 the Covered Property that has
                                for the total of direct phys-                             sustained loss or damage, plus
                                ical loss or damage plus de-                              $25,000.
                                bris removal expense is the                         (5) Examples
                                Limit of Insurance applica-
                                ble to the Covered Property                               Example 1
                                that has sustained loss or                                Limit of Insurance         $90,000
                                damage.
                                                                                          Amount of Deductible          $500
                            (b) Subject to Paragraph (3)(a)
                                                                                          Amount of Loss             $50,000
                                above, the amount we will
                                pay for debris removal ex-                                Amount of Loss Payable $49,500
                                pense is limited to 25% of                                                  ($50,000 - $500)
of 170




                                the sum of the deductible                                 Debris Removal Expense $10,000
                                plus the amount that we pay
                                                                                          Debris Removal Expense
                                for direct physical loss or
                                damage to the Covered                                     Payable                    $10,000
40




                                Property that has sustained                               ($10,000 is 20% of $50,000)
                                loss or damage. However, if                               The debris removal expense is
                                no Covered Property has                                   less than 25% of the sum of the
                                sustained   direct physical                               loss payable plus the deductible.
                                loss or damage, the most we                               The sum of the loss payable and
                                will pay for removal of de-                               the debris removal       expense
                                bris of other property (if                                ($49,500 + $10,000 = $59,500) is
                                such removal is covered un-                               less than the Limit of Insurance.
                                der this Additional Cover-                                Therefore, the full amount of de-
                                age) is $5,000 at each loca-                              bris removal expense is payable
                                tion.                                                     in accordance with the terms of
                                                                                          Paragraph (3).


         Page 4 of 61                             Insurance Services Office, Inc., 2012                        BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 42 of 171
                            Example 2                                               (2) Only if the loss or damage oc-
                                                                                        curs within 30 days after the
                            Limit of Insurance         $90,000
                                                                                        property is first moved.
                            Amount of Deductible        $ 500
                                                                               c.   Fire Department Service Charge
                            Amount of Loss             $80,000
                                                                                    When the fire department is called to
                            Amount of Loss Payable $79,500                          save or protect Covered Property
                                                 ($80,000-$500)                     from a Covered Cause of Loss, we
                            Debris Removal Expense $40,000                          will pay up to $2,500 for service at
                                                                                    each premises described in the Dec-
                            Debris Removal Expense
                                                                                    larations, unless a different limit is
                            Payable                                                 shown in the Declarations. Such limit
                                Basic Amount           $10,500                      is the most we will pay regardless of
                                Additional Amount      $25,000                      the number of responding fire de-
                                                                                    partments or fire units, and regard-
                            The basic amount payable for
56917284




                                                                                    less of the number or type of ser-
                            debris removal expense under
                                                                                    vices performed.
                            the terms of Paragraph (3) is cal-
                            culated   as follows:    $80,000                        This Additional Coverage applies to
                            ($79,500 + $500) x .25 =                                your liability for fire department ser-
                            $20,000; capped at $10,500. The                         vice charges:
008797




                            cap applies because the sum of                          (1) Assumed by contract or agree-
                            the loss payable ($79,500) and                              ment prior to loss; or
                            the basic amount payable for de-                        (2) Required by local ordinance.
                            bris removal expense ($10,500)
                                                                               d.   Collapse
                            cannot exceed the Limit of Insur-
                            ance ($90,000).                                         The coverage provided under this
                                                                                    Additional Coverage - Collapse ap-
                            The additional amount payable
                                                                                    plies only to an abrupt collapse as
                            for debris removal expense is
530




                                                                                    described and limited in Paragraphs
                            provided in accordance with the
                                                                                    d.(1) through d.(7).
                            terms of Paragraph (4), because
                            the debris removal         expense                      (1) For the purpose of this Addition-
                            ($40,000) exceeds 25% of the                                al Coverage - Collapse, abrupt
                            loss payable plus the deductible                            collapse means an abrupt falling
                            ($40,000 is 50% of $80,000), and                            down or caving in of a building
                            because the sum of the loss pay-                            or any part of a building with the
                            able and debris removal expense                             result that the building or part of
                            ($79,500 + $40,000 = $119,500)                              the building cannot be occupied
                            would exceed the Limit of Insur-                            for its intended purpose.
                            ance ($90,000). The additional                          (2) We will pay for direct physical
                            amount of covered debris re-                                loss or damage to Covered Prop-
                            moval expense is $25,000, the                               erty, caused by abrupt collapse
of 170




                            maximum payable under Para-                                 of a building or any part of a
                            graph (4). Thus, the total payable                          building that is insured under
                            for debris removal expense in                               this policy or that contains Cov-
                            this example is $35,500; $4,500                             ered Property insured under this
                            of the debris removal expense is                            policy, if such collapse is caused
41




                            not covered.                                                by one or more of the following:
                   b.   Preservation Of Property                                          (a) Building decay that is hid-
                        If it is necessary to move Covered                                    den from view, unless the
                        Property from the described prem-                                     presence of such decay is
                        ises to preserve it from loss or dam-                                 known to an insured prior to
                        age by a Covered Cause of Loss, we                                    collapse;
                        will pay for any direct physical loss                             (b) Insect or vermin damage
                        of or damage to that property:                                        that is hidden from view, un-
                        (1) While it is being moved or while                                  less the presence of such
                            temporarily stored at another lo-                                 damage is known to an in-
                            cation; and                                                       sured prior to collapse;


           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                       Page 5 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 43 of 171
                            (c) Use of defective material or                                (h) Walks, roadways and other
                                methods in construction, re-                                    paved surfaces;
                                modeling or renovation if                                   if an abrupt collapse is caused
                                the abrupt collapse occurs                                  by a cause of loss listed in Para-
                                during the course of the con-                               graphs (2)(a) through (2)(d), we
                                struction, remodeling or ren-                               will pay for loss or damage to
                                ovation.                                                    that property only if such loss or
                            (d) Use of defective material or                                damage is a direct result of the
                                methods in construction, re-                                abrupt collapse of a building in-
                                modeling or renovation if                                   sured under this policy and the
                                the abrupt collapse occurs                                  property is Covered Property un-
                                after the construction, re-                                 der this policy.
                                modeling or renovation is                             (5) If personal property abruptly
                                complete, but only if the col-                            falls down or caves in and such
                                lapse is caused in part by:                               collapse is not the result of
                                  (i)   A cause of loss listed in                         abrupt collapse of a building, we
                                        Paragraph     (2)(a)   or                         will pay for loss or damage to
                                        (2)(b);                                           Covered Property caused by
                                  (ii) One or more of the                                 such collapse of personal prop-
                                       "specified causes of                               erty only if:
                                       loss";                                               (a) The collapse of personal
                                  (iii) Breakage    of   building                               property was caused by a
                                        glass;                                                  cause of loss listed in Para-
                                                                                                graphs (2)(a) through (2)(d)
                                  (iv) Weight of people or per-
                                                                                                of this Additional Coverage;
                                       sonal property; or
                                                                                            (b) The personal property which
                                  (v) Weight of rain that col-
                                                                                                collapses is inside a build-
                                      lects on a roof.
                                                                                                ing; and
                        (3) This Additional Coverage - Col-
                                                                                            (c) The property      which col-
                            lapse does not apply to:
                                                                                                lapses is not of a kind listed
                            (a) A building or any part of a                                     in Paragraph (4), regardless
                                building that is in danger of                                   of whether that kind of prop-
                                falling down or caving in;                                      erty is considered to be per-
                            (b) A part of a building that is                                    sonal property or real prop-
                                standing, even if it has sepa-                                  erty.
                                rated from another part of                                  The coverage stated in this
                                the building; or                                            Paragraph (5) does not apply to
                            (c) A building that is standing                                 personal property if marring
                                or any part of a building that                              and/or scratching is the only
                                is standing, even if it shows                               damage to that personal proper-
of 170




                                evidence of cracking, bulg-                                 ty caused by the collapse.
                                ing, sagging, bending, lean-                          (6) This Additional Coverage - Col-
                                ing, settling, shrinkage or                               lapse does not apply to personal
                                expansion.                                                property that has not abruptly
42




                        (4) With respect      to the following                            fallen down or caved in, even if
                            property:                                                     the personal property shows evi-
                            (a) Awnings;                                                  dence of cracking, bulging, sag-
                                                                                          ging, bending, leaning, settling,
                            (b) Gutters and downspouts;
                                                                                          shrinkage or expansion.
                            (c) Yard fixtures;
                                                                                      (7) This Additional Coverage - Col-
                            (d) Outdoor swimming pools;                                   lapse will not increase the Limits
                            (e) Piers, wharves and docks;                                 of Insurance provided in this
                            (f)   Beach or diving platforms or                            policy.
                                  appurtenances;
                            (g) Retaining walls; and



         Page 6 of 61                               Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 44 of 171
                        (8) The term Covered Cause of Loss                                     (ii) The area within 100 feet
                            includes the Additional Cover-                                          of the building or within
                            age - Collapse as described and                                         100 feet of the premises
                            limited   in Paragraphs    d.(1)                                        described in the Decla-
                            through d.(7).                                                          rations, whichever dis-
                   e.   Water Damage, Other Liquids, Pow-                                           tance is greater (with re-
                        der Or Molten Material Damage                                               spect to loss of or
                                                                                                    damage      to personal
                        If loss or damage caused by or re-
                                                                                                    property in the open or
                        sulting from covered water or other
                                                                                                    personal property in a
                        liquid, powder or molten material oc-
                                                                                                    vehicle); and
                        curs, we will also pay the cost to tear
                        out and replace any part of the build-                                 (iii) Any area within       the
                        ing or structure to repair damage to                                         building or at the de-
                        the system or appliance from which                                           scribed premises, if that
                                                                                                     area services, or is used
56917284




                        the water or other substance es-
                        capes.                                                                       to gain access to, the
                                                                                                     portion of the building
                        We will not pay the cost to repair any
                                                                                                     which you rent, lease or
                        defect that caused the loss or dam-
                                                                                                     occupy.
                        age, but we will pay the cost to repair
                        or replace damaged parts of fire ex-                               (b) We will only pay for loss of
008797




                        tinguishing equipment if the dam-                                      Business Income that you
                        age:                                                                   sustain during the "period of
                                                                                               restoration" and that occurs
                        (1) Results in discharge of any sub-
                                                                                               within      12   consecutive
                            stance from an automatic fire
                                                                                               months after the date of di-
                            protection system; or
                                                                                               rect physical loss or dam-
                        (2) Is directly caused by freezing.                                    age. We will only pay for or-
530




                   f.   Business Income                                                        dinary payroll expenses for
                        (1) Business Income                                                    60 days following the date of
                                                                                               direct physical loss or dam-
                            (a) We will pay for the actual
                                                                                               age, unless a greater num-
                                loss of Business Income you
                                                                                               ber of days is shown in the
                                sustain due to the necessary
                                                                                               Declarations.
                                suspension of your "oper-
                                ations" during the "period                                 (c) Business     Income    means
                                of restoration". The suspen-                                   the:
                                sion must be caused by di-                                     (i)   Net Income (Net Profit
                                rect physical loss of or dam-                                        or Loss before income
                                age to property        at the                                        taxes) that would have
                                described     premises.   The                                        been earned or incurred
                                loss or damage must be                                               if no physical loss or
                                caused by or result from a                                           damage had occurred,
of 170




                                Covered Cause of Loss. With                                          but not including any
                                respect to loss of or damage                                         Net Income that would
                                to personal property in the                                          likely have been earned
                                open or personal property in                                         as a result of an in-
43




                                a vehicle, the described                                             crease in the volume of
                                premises include the area                                            business due to favor-
                                within 100 feet of such                                              able business     condi-
                                premises.                                                            tions caused by the im-
                                 With respect to the require-                                        pact of the Covered
                                 ments set forth in the pre-                                         Cause of Loss on cus-
                                 ceding paragraph, if you oc-                                        tomers or on other busi-
                                 cupy only part of a building,                                       nesses; and
                                 your premises mean:                                           (ii) Continuing normal op-
                                 (i)   The portion of the build-                                    erating         expenses
                                       ing which you rent,                                          incurred, including pay-
                                       lease or occupy;                                             roll.


           BP 00 03 07 13                          Insurance Services Office, Inc., 2012                        Page 7 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 45 of 171
                           (d) Ordinary payroll expenses:                                          (ii) Ends on the earlier of:
                               (i)   Means payroll expenses                                            i.    The date you could
                                     for all your employees                                                  restore your "oper-
                                     except:                                                                 ations", with rea-
                                     i.     Officers;                                                        sonable speed, to
                                                                                                             the    level   which
                                     ii.    Executives;
                                                                                                             would generate the
                                     iii.   Department Manag-                                                Business     Income
                                            ers;                                                             amount that would
                                     iv.    Employees     under                                              have existed if no
                                            contract; and                                                    direct physical loss
                                     v.     Additional   Exemp-                                              or damage had oc-
                                            tions shown in the                                               curred; or
                                            Declarations as:                                           ii.   60 consecutive days
                                                Job Classifica-                                              after the date deter-
                                                tions; or                                                    mined in Paragraph
                                                                                                             (a)(i) above, unless
                                                Employees.
                                                                                                             a greater number of
                               (ii) Include:                                                                 consecutive days is
                                     i.     Payroll;                                                         shown in the Decla-
                                     ii.    Employee benefits,                                               rations.
                                            if directly related to                                 However,    Extended Busi-
                                            payroll;                                               ness Income does not apply
                                     iii.   FICA payments you                                      to loss of Business Income
                                            pay;                                                   incurred as a result of unfa-
                                                                                                   vorable business conditions
                                     iv.    Union    dues       you
                                                                                                   caused by the impact of the
                                            pay; and
                                                                                                   Covered Cause of Loss in
                                     v.     Workers’ compen-                                       the area where the de-
                                            sation premiums.                                       scribed premises are locat-
                        (2) Extended Business Income                                               ed.
                           (a) If the necessary suspension                                     (b) Loss of Business Income
                               of your "operations"      pro-                                      must be caused by direct
                               duces a Business Income                                             physical loss or damage at
                               loss payable under this poli-                                       the   described     premises
                               cy, we will pay for the actual                                      caused by or resulting from
                               loss of Business Income you                                         any Covered Cause of Loss.
                               incur during the period that:                             (3) With respect to the coverage
                               (i)   Begins on the date                                      provided in this Additional Cov-
                                     property except finished                                erage, suspension means:
of 170




                                     stock is actually re-                                     (a) The partial slowdown    or
                                     paired, rebuilt or re-                                        complete cessation of your
                                     placed    and     "oper-                                      business activities; or
                                     ations"  are resumed;
                                                                                               (b) That a part or all of the de-
                                     and
44




                                                                                                   scribed     premises       is
                                                                                                   rendered untenantable,      if
                                                                                                   coverage for Business In-
                                                                                                   come applies.
                                                                                         (4) This Additional Coverage is not
                                                                                             subject to the Limits of Insur-
                                                                                             ance of Section I - Property.




         Page 8 of 61                                  Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 46 of 171
                   g.   Extra Expense                                                    (b) To minimize the suspension
                        (1) We will pay necessary Extra Ex-                                  of business if you cannot
                            pense you incur during the "pe-                                  continue "operations".
                            riod of restoration"   that you                              (c) To:
                            would not have incurred if there                                 (i)   Repair or replace   any
                            had been no direct physical loss                                       property; or
                            or damage to property at the de-
                                                                                             (ii) Research, replace or re-
                            scribed premises. The loss or
                                                                                                  store the lost informa-
                            damage must be caused by or
                                                                                                  tion on damaged "valu-
                            result from a Covered Cause of
                                                                                                  able      papers    and
                            Loss. With respect to loss of or
                                                                                                  records";
                            damage to personal property in
                            the open or personal property in                                 to the extent it reduces the
                            a vehicle, the described prem-                                   amount of loss that other-
                            ises include the area within 100                                 wise would have been pay-
56917284




                            feet of such premises.                                           able under this Additional
                                                                                             Coverage or Additional Cov-
                            With respect to the requirements
                                                                                             erage f. Business Income.
                            set forth in the preceding para-
                            graph, if you occupy only part of                      (3) With respect to the coverage
                            a building, your premises mean:                            provided in this Additional Cov-
008797




                                                                                       erage, suspension means:
                            (a) The portion of the building
                                which you rent, lease or oc-                             (a) The partial slowdown    or
                                cupy;                                                        complete cessation of your
                                                                                             business activities; or
                            (b) The area within 100 feet of
                                the building or within 100                               (b) That a part or all of the de-
                                feet of the premises de-                                     scribed     premises       is
                                scribed in the Declarations,                                 rendered untenantable,      if
530




                                whichever distance is great-                                 coverage for Business In-
                                er (with respect to loss of or                               come applies.
                                damage to personal proper-                         (4) We will only pay for Extra Ex-
                                ty in the open or personal                             pense that occurs within 12 con-
                                property in a vehicle); and                            secutive months after the date of
                            (c) Any area within the building                           direct physical loss or damage.
                                or at the described prem-                              This Additional Coverage is not
                                ises, if that area services, or                        subject to the Limits of Insur-
                                is used to gain access to, the                         ance of Section I - Property.
                                portion     of the building                   h.   Pollutant Clean-up And Removal
                                which you rent, lease or oc-                       We will pay your expense to extract
                                cupy.                                              "pollutants"  from land or water at
                        (2) Extra Expense means expense                            the described premises if the dis-
of 170




                            incurred:                                              charge, dispersal, seepage, migra-
                            (a) To avoid or minimize the                           tion, release or escape of the "pollu-
                                suspension of business and                         tants" is caused by or results from a
                                to continue "operations":                          Covered Cause of Loss that occurs
                                                                                   during the policy period. The ex-
45




                                (i)   At the described prem-
                                                                                   penses will be paid only if they are
                                      ises; or
                                                                                   reported to us in writing within 180
                                (ii) At replacement prem-                          days of the date on which the Cov-
                                     ises or at temporary lo-                      ered Cause of Loss occurs.
                                     cations,        including
                                                                                   This Additional Coverage does not
                                     relocation     expenses,
                                                                                   apply to costs to test for, monitor or
                                     and costs to equip and
                                                                                   assess the existence, concentration
                                     operate the replacement
                                                                                   or effects of "pollutants". But we will
                                     or temporary locations.
                                                                                   pay for testing which is performed in
                                                                                   the course of extracting the "pollu-
                                                                                   tants" from the land or water.


           BP 00 03 07 13                        Insurance Services Office, Inc., 2012                        Page 9 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 47 of 171
                      The most we will pay for each loca-                          The definitions of Business Income
                      tion under this Additional Coverage                          and Extra Expense contained in the
                      is $10,000 for the sum of all such ex-                       Business Income and Extra Expense
                      penses arising      out of Covered                           Additional Coverages also apply to
                      Causes of Loss occurring during                              this Civil Authority Additional Cover-
                      each separate 12-month period of                             age. The Civil Authority Additional
                      this policy.                                                 Coverage is not subject to the Limits
                 i.   Civil Authority                                              of Insurance of Section I - Property.
                      When a Covered Cause of Loss                            j.   Money Orders       And    "Counterfeit
                      causes damage to property other                              Money"
                      than property at the described prem-                         We will pay for loss resulting directly
                      ises, we will pay for the actual loss of                     from your having accepted in good
                      Business Income you sustain and                              faith, in exchange for merchandise,
                      necessary Extra Expense caused by                            "money" or services:
                      action of civil authority that prohibits                     (1) Money orders issued by any post
                      access to the described premises,                                office, express company or bank
                      provided that both of the following                              that are not paid upon presenta-
                      apply:                                                           tion; or
                      (1) Access to the area immediately                           (2) "Counterfeit money" that is ac-
                          surrounding the damaged prop-                                quired during the regular course
                          erty is prohibited by civil author-                          of business.
                          ity as a result of the damage, and
                                                                                   The most we will pay for any loss un-
                          the described premises are with-
                                                                                   der this Additional    Coverage is
                          in that area but are not more
                                                                                   $1,000.
                          than one mile from the damaged
                          property; and                                       k.   Forgery Or Alteration
                      (2) The action of civil authority is                         (1) We will pay for loss resulting di-
                          taken in response to dangerous                               rectly from forgery or alteration
                          physical    conditions  resulting                            of any check, draft, promissory
                          from the damage or continuation                              note, bill of exchange or similar
                          of the Covered Cause of Loss                                 written promise of payment in
                          that caused the damage, or the                               "money" that you or your agent
                          action is taken to enable a civil                            has issued, or that was issued by
                          authority to have unimpeded ac-                              someone who impersonates you
                          cess to the damaged property.                                or your agent.
                      Civil Authority Coverage for Busi-                           (2) If you are sued for refusing to
                      ness Income will begin 72 hours after                            pay the check, draft, promissory
                      the time of the first action of civil au-                        note, bill of exchange or similar
                      thority that prohibits access to the                             written promise of payment in
                      described premises and will apply                                "money", on the basis that it has
                                                                                       been forged or altered, and you
of 170




                      for a period of up to four consecutive
                      weeks from the date on which such                                have our written consent to de-
                      coverage began.                                                  fend against the suit, we will pay
                                                                                       for any reasonable legal ex-
                      Civil Authority Coverage for neces-
                                                                                       penses that you incur in that de-
                      sary Extra Expense will begin imme-
46




                                                                                       fense.
                      diately after the time of the first ac-
                      tion of civil authority that prohibits                       (3) For the purpose of this coverage,
                      access to the described premises and                             check includes        a substitute
                      will end:                                                        check as defined in the Check
                                                                                       Clearing for the 21st Century Act
                      (1) Four consecutive weeks after the
                                                                                       and will be treated the same as
                          date of that action; or
                                                                                       the original it replaced.
                      (2) When your Civil Authority Cov-
                          erage for Business Income ends;
                      whichever is later.




         Page 10 of 61                           Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 48 of 171
                        (4) The most we will pay for any                                  (b) Any costs associated with
                            loss, including legal expenses,                                   the enforcement of or com-
                            under this Additional Coverage                                    pliance with an ordinance or
                            is $2,500, unless a higher Limit                                  law which requires any in-
                            Of Insurance is shown in the                                      sured or others to test for,
                            Declarations.                                                     monitor, clean up, remove,
                   l.   Increased Cost Of Construction                                        contain, treat, detoxify or
                                                                                              neutralize, or in any way re-
                        (1) This Additional   Coverage ap-
                                                                                              spond to, or assess the ef-
                            plies only to buildings insured
                                                                                              fects     of     "pollutants",
                            on a replacement cost basis.
                                                                                              "fungi", wet rot or dry rot.
                        (2) In the event of damage by a Cov-
                                                                                    (6) The most we will pay under this
                            ered Cause of Loss to a building
                                                                                        Additional Coverage, for each
                            that is Covered Property, we will
                                                                                        described building insured un-
                            pay the increased costs incurred
                                                                                        der Section I - Property, is
56917284




                            to comply with the minimum
                                                                                        $10,000. If a damaged build-
                            standards of an ordinance or law
                                                                                        ing(s) is covered under a blanket
                            in the course of repair, rebuild-
                                                                                        Limit of Insurance which applies
                            ing or replacement of damaged
                                                                                        to more than one building or
                            parts of that property, subject to
                                                                                        item of property, then the most
                            the limitations stated in Para-
008797




                                                                                        we will pay under this Additional
                            graphs (3) through (9) of this Ad-
                                                                                        Coverage, for each damaged
                            ditional Coverage.
                                                                                        building, is $10,000.
                        (3) The ordinance or law referred to
                                                                                          The amount payable under this
                            in Paragraph (2) of this Addition-
                                                                                          Additional Coverage is addition-
                            al Coverage is an ordinance or
                                                                                          al insurance.
                            law that regulates the construc-
                            tion or repair of buildings or es-                      (7) With respect to this Additional
530




                            tablishes zoning or land use re-                            Coverage:
                            quirements     at the described                               (a) We will not pay for the In-
                            premises and is in force at the                                   creased Cost of Construc-
                            time of loss.                                                     tion:
                        (4) Under this Additional Coverage,                                   (i)   Until the property is ac-
                            we will not pay any costs due to                                        tually    repaired     or
                            an ordinance or law that:                                               replaced, at the same or
                            (a) You were required to com-                                           another premises; and
                                ply with before the loss,                                     (ii) Unless the repair or re-
                                even when the building was                                         placement is made as
                                undamaged; and                                                     soon as reasonably pos-
                            (b) You failed to comply with.                                         sible after the loss or
                                                                                                   damage, not to exceed
                        (5) Under this Additional    Coverage,
of 170




                                                                                                   two years. We may ex-
                            we will not pay for:
                                                                                                   tend this period in writ-
                            (a) The enforcement of or com-                                         ing during     the two
                                pliance with any ordinance                                         years.
                                or     law    which     requires
47




                                                                                          (b) If the building is repaired or
                                demolition, repair, replace-
                                                                                              replaced at the same prem-
                                ment,      reconstruction,    re-
                                                                                              ises, or if you elect to rebuild
                                modeling or remediation of
                                                                                              at another premises, the
                                property due to contamina-
                                                                                              most we will pay for the In-
                                tion by "pollutants" or due
                                                                                              creased Cost of Construc-
                                to the presence, growth,
                                                                                              tion is the increased cost of
                                proliferation, spread or any
                                                                                              construction     at the same
                                activity of "fungi", wet rot or
                                                                                              premises.
                                dry rot; or




           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                        Page 11 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 49 of 171
                         (c) If the ordinance or law re-                        (2) We will reduce the amount of
                             quires relocation to another                           your Business Income loss, oth-
                             premises, the most we will                             er than Extra Expense, to the ex-
                             pay for the Increased Cost of                          tent you can resume "oper-
                             Construction     is the in-                            ations", in whole or in part, by
                             creased cost of construction                           using any other available:
                             at the new premises.                                     (a) Source of materials; or
                     (8) This Additional Coverage is not                              (b) Outlet for your products.
                         subject to the terms of the Ordi-
                                                                                (3) If you do not resume "oper-
                         nance Or Law Exclusion, to the
                                                                                    ations", or do not resume "oper-
                         extent that such exclusion would
                                                                                    ations" as quickly as possible,
                         conflict with the provisions of
                                                                                    we will pay based on the length
                         this Additional Coverage.
                                                                                    of time it would have taken to re-
                     (9) The costs addressed in the Loss                            sume "operations" as quickly as
                         Payment Property Loss Condi-                               possible.
                         tion in Section I - Property do not
                                                                                (4) Dependent    property    means
                         include the increased cost attrib-
                                                                                    property owned by others whom
                         utable to enforcement of or com-
                                                                                    you depend on to:
                         pliance with an ordinance or
                         law. The amount payable under                                (a) Deliver materials or services
                         this Additional       Coverage, as                               to you, or to others for your
                         stated in Paragraph (6) of this                                  account. But services does
                         Additional Coverage, is not sub-                                 not mean water supply ser-
                         ject to such limitation.                                         vices, wastewater removal
                                                                                          services,    communication
                 m. Business Income From Dependent
                                                                                          supply services or power
                    Properties
                                                                                          supply services;
                     (1) We will pay for the actual loss of
                                                                                      (b) Accept your products or ser-
                         Business Income you sustain
                                                                                          vices;
                         due to physical loss or damage
                         at the premises of a dependent                               (c) Manufacture your products
                         property or secondary depen-                                     for delivery to your custom-
                         dent property caused by or re-                                   ers under contract for sale;
                         sulting from any Covered Cause                                   or
                         of Loss.                                                     (d) Attract customers    to your
                         However, this Additional Cover-                                  business.
                         age does not apply when the                                  The dependent property must be
                         only loss at the premises of a de-                           located in the coverage territory
                         pendent property or secondary                                of this policy.
                         dependent property is loss or                          (5) Secondary dependent property
                         damage to "electronic data", in-                           means an entity which is not
of 170




                         cluding destruction or corruption                          owned or operated by a depen-
                         of "electronic data". If the de-                           dent property and which;
                         pendent property or secondary
                                                                                      (a) Delivers materials or ser-
                         dependent      property  sustains
                                                                                          vices to a dependent proper-
                         loss or damage to "electronic
48




                                                                                          ty, which in turn are used by
                         data" and other property, cover-
                                                                                          the dependent property in
                         age under this Additional Cover-
                                                                                          providing materials or ser-
                         age will not continue once the
                                                                                          vices to you; or
                         other    property    is repaired,
                         rebuilt or replaced.                                         (b) Accepts materials or ser-
                                                                                          vices from a dependent
                         The most we will pay under this
                                                                                          property, which in turn ac-
                         Additional Coverage is $5,000
                                                                                          cepts your materials or ser-
                         unless a higher Limit Of Insur-
                                                                                          vices.
                         ance is indicated in the Declara-
                         tions.




         Page 12 of 61                        Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 50 of 171
                            A     road,    bridge,    tunnel,                             The expiration date of this policy
                            waterway, airfield, pipeline or                               will not reduce the Business In-
                            any other similar area or struc-                              come coverage period.
                            ture is not a secondary depen-                          (8) The definition of Business In-
                            dent property.                                              come contained in the Business
                            Any property which delivers any                             Income      Additional Coverage
                            of the following services is not a                          also applies to this Business In-
                            secondary dependent property                                come From Dependent Proper-
                            with respect to such services:                              ties Additional Coverage.
                                (i)   Water supply services;                   n.   Glass Expenses
                                (ii) Wastewater       removal                       (1) We will pay for expenses in-
                                     services;                                          curred to put up temporary
                                (iii) Communication     supply                          plates or board up openings if
                                      services; or                                      repair   or   replacement   of
56917284




                                                                                        damaged glass is delayed.
                                (iv) Power supply services.
                                                                                    (2) We will pay for expenses in-
                            The secondary dependent prop-
                                                                                        curred to remove or replace ob-
                            erty must be located in the cov-
                                                                                        structions when repairing or re-
                            erage territory of this policy.
                                                                                        placing glass that is part of a
                       (6) The coverage period for Busi-
008797




                                                                                        building. This does not include
                           ness     Income    under this                                removing or replacing window
                           Additional Coverage:                                         displays.
                            (a) Begins 72 hours after the                      o.   Fire Extinguisher Systems Recharge
                                time of direct physical loss                        Expense
                                or damage caused by or re-
                                                                                    (1) We will pay:
                                sulting from any Covered
                                Cause of Loss at the prem-                                (a) The cost of recharging or re-
530




                                ises of the dependent prop-                                   placing, whichever is less,
                                erty or secondary dependent                                   your fire extinguishers and
                                property; and                                                 fire extinguishing    systems
                                                                                              (including hydrostatic test-
                            (b) Ends on the date when the
                                                                                              ing if needed) if they are dis-
                                property at the premises of
                                                                                              charged on or within 100
                                the dependent property or
                                                                                              feet of the described prem-
                                secondary dependent prop-
                                                                                              ises; and
                                erty should be repaired,
                                rebuilt or replaced with rea-                             (b) For loss or damage to Cov-
                                sonable speed and similar                                     ered Property if such loss or
                                quality.                                                      damage is the result of an
                                                                                              accidental   discharge      of
                       (7) The Business Income coverage
                                                                                              chemicals from a fire extin-
                           period, as stated in Paragraph
                                                                                              guisher or a fire extinguish-
of 170




                           (6), does not include any in-
                                                                                              ing system.
                           creased period required due to
                           the enforcement of or compli-                            (2) No coverage will apply if the fire
                           ance with any ordinance or law                               extinguishing  system is dis-
                           that:                                                        charged during installation or
49




                                                                                        testing.
                            (a) Regulates the construction,
                                use or repair, or requires the                      (3) The most we will pay under this
                                tearing down of any proper-                             Additional Coverage is $5,000 in
                                ty; or                                                  any one occurrence.
                            (b) Requires any insured or oth-                   p.   Electronic Data
                                ers to test for, monitor,                           (1) Subject to the provisions of this
                                clean up, remove, contain,                              Additional Coverage, we will pay
                                treat, detoxify or neutralize,                          for the cost to replace or restore
                                or in any way respond to, or                            "electronic   data" which has
                                assess the effects of "pollu-                           been destroyed or corrupted by
                                tants".                                                 a Covered Cause of Loss. To the


           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                       Page 13 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 51 of 171
                         extent that "electronic data" is                       (4) This Additional Coverage does
                         not replaced or restored, the loss                         not apply to your "stock" of
                         will be valued at the cost of re-                          prepackaged software,          or to
                         placement of the media on                                  "electronic data" which is inte-
                         which the "electronic data" was                            grated in and operates or con-
                         stored, with blank media of sub-                           trols a building’s elevator, light-
                         stantially identical type.                                 ing, heating,     ventilation,    air
                     (2) The Covered Causes of Loss ap-                             conditioning or security system.
                         plicable to Business Personal                     q.   Interruption    Of   Computer     Oper-
                         Property include a computer                            ations
                         virus, harmful code or similar in-                     (1) Subject to all provisions of this
                         struction introduced into or en-                           Additional Coverage, you may
                         acted on a computer system (in-                            extend the insurance that ap-
                         cluding "electronic data") or a                            plies to Business Income and Ex-
                         network to which it is connected,                          tra Expense to apply to a suspen-
                         designed to damage or destroy                              sion of "operations" caused by
                         any part of the system or disrupt                          an interruption in computer op-
                         its normal operation. But there is                         erations due to destruction or
                         no coverage for loss or damage                             corruption of "electronic data"
                         caused by or resulting from ma-                            due to a Covered Cause of Loss.
                         nipulation of a computer system
                                                                                (2) With respect to the coverage
                         (including "electronic data") by
                                                                                    provided under this Additional
                         any employee, including a tem-
                                                                                    Coverage, the Covered Causes
                         porary or leased employee, or by
                                                                                    of Loss are subject to the follow-
                         an entity retained by you, or for
                                                                                    ing:
                         you, to inspect, design, install,
                         modify, maintain, repair or re-                              (a) Coverage under this Addi-
                         place that system.                                               tional Coverage - Interrup-
                                                                                          tion      Of       Computer
                     (3) The most we will pay under this
                                                                                          Operations is limited to the
                         Additional Coverage - Electronic
                                                                                          "specified causes of loss"
                         Data for all loss or damage sus-
                                                                                          and Collapse.
                         tained in any one policy year, re-
                         gardless of the number of occur-                             (b) If the Businessowners Cov-
                         rences of loss or damage or the                                  erage Form is endorsed to
                         number of premises, locations                                    add a Covered Cause of
                         or computer systems involved,                                    Loss, the additional Covered
                         is $10,000, unless a higher Limit                                Cause of Loss does not ap-
                         Of Insurance is shown in the                                     ply to the coverage provided
                         Declarations. If loss payment on                                 under this Additional Cover-
                         the first occurrence does not ex-                                age.
                         haust this amount, then the bal-                             (c) The Covered Causes of Loss
of 170




                         ance is available for subsequent                                 include a computer virus,
                         loss or damage sustained in, but                                 harmful code or similar in-
                         not after, that policy year. With                                struction introduced into or
                         respect to an occurrence which                                   enacted on a computer sys-
                         begins in one policy year and                                    tem (including "electronic
50




                         continues or results in additional                               data") or a network to which
                         loss or damage in a subsequent                                   it is connected, designed to
                         policy year(s), all loss or damage                               damage or destroy any part
                         is deemed to be sustained in the                                 of the system or disrupt its
                         policy year in which the occur-                                  normal operation. But there
                         rence began.                                                     is no coverage for an inter-
                                                                                          ruption related to manipula-
                                                                                          tion of a computer system
                                                                                          (including "electronic data")




         Page 14 of 61                        Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 52 of 171
                               by any employee, including                         (6) Coverage for Extra Expense does
                               a temporary or leased em-                              not apply when action is taken to
                               ployee, or by an entity re-                            avoid or minimize a suspension
                               tained by you, or for you, to                          of "operations"    caused by de-
                               inspect,    design,   install,                         struction or corruption of "elec-
                               modify, maintain, repair or                            tronic data", or any loss or dam-
                               replace that system.                                   age to "electronic data", except
                       (3) The most we will pay under this                            as provided under Paragraphs
                           Additional Coverage - Interrup-                            (1) through (4) of this Additional
                           tion Of Computer Operations for                            Coverage.
                           all loss sustained and expense                         (7) This Additional Coverage does
                           incurred in any one policy year,                           not apply when loss or damage
                           regardless of the number of in-                            to "electronic    data" involves
                           terruptions or the number of                               only "electronic data" which is
                           premises, locations or computer                            integrated in and operates or
56917284




                           systems involved, is $10,000 un-                           controls a building’s elevator,
                           less a higher Limit Of Insurance                           lighting, heating, ventilation, air
                           is shown in the Declarations. If                           conditioning or security system.
                           loss payment relating to the first                r.   Limited Coverage For "Fungi", Wet
                           interruption   does not exhaust                        Rot Or Dry Rot
008797




                           this amount, then the balance is
                                                                                  (1) The coverage described in Para-
                           available for loss or expense
                                                                                      graphs r.(2) and r.(6) only ap-
                           sustained or incurred as a result
                                                                                      plies when the "fungi", wet rot
                           of subsequent interruptions in
                                                                                      or dry rot is the result of a
                           that policy year. A balance re-
                                                                                      "specified cause of loss" other
                           maining at the end of a policy
                                                                                      than fire or lightning that occurs
                           year does not increase the
                                                                                      during the policy period and only
                           amount of insurance in the next
530




                                                                                      if all reasonable means were
                           policy year. With respect to any
                                                                                      used to save and preserve the
                           interruption which begins in one
                                                                                      property from further damage at
                           policy year and continues or re-
                                                                                      the time of and after that occur-
                           sults in additional loss or ex-
                                                                                      rence.
                           pense in a subsequent policy
                           year(s), all loss and expense is                             This Additional Coverage does
                           deemed to be sustained or in-                                not apply to lawns, trees, shrubs
                           curred in the policy year in                                 or plants which are part of a
                           which the interruption began.                                vegetated roof.
                       (4) This Additional Coverage - Inter-                      (2) We will pay for loss or damage
                           ruption Of Computer Operations                             by "fungi", wet rot or dry rot. As
                           does not apply to loss sustained                           used in this Limited Coverage,
                           or expense incurred after the end                          the term loss or damage means:
of 170




                           of the "period of restoration",                              (a) Direct physical loss    or dam-
                           even if the amount of insurance                                  age to Covered          Property
                           stated in (3) above has not been                                 caused by "fungi",       wet rot
                           exhausted.                                                       or dry rot, including   the cost
                                                                                            of removal of the       "fungi",
51




                       (5) Coverage for Business Income
                           does not apply when a suspen-                                    wet rot or dry rot;
                           sion of "operations" is caused                               (b) The cost to tear out and re-
                           by destruction or corruption of                                  place any part of the build-
                           "electronic data", or any loss or                                ing or other property as
                           damage to "electronic data", ex-                                 needed to gain access to the
                           cept as provided under Para-                                     "fungi", wet rot or dry rot;
                           graphs (1) through (4) of this Ad-                               and
                           ditional Coverage.




           BP 00 03 07 13                       Insurance Services Office, Inc., 2012                       Page 15 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 53 of 171
                         (c) The cost of testing per-                           (6) The following      applies only if
                             formed after removal, re-                              Business Income and/or Extra
                             pair, replacement or restora-                          Expense Coverage applies to the
                             tion    of    the    damaged                           described premises and only if
                             property is completed, pro-                            the suspension of "operations"
                             vided there is a reason to be-                         satisfies all the terms and condi-
                             lieve that "fungi", wet rot or                         tions of the applicable Business
                             dry rot is present.                                    Income and/or Extra Expense
                     (3) The coverage described under                               Additional Coverage:
                         this Limited Coverage is limited                             (a) If the loss which resulted in
                         to $15,000. Regardless of the                                    "fungi", wet rot or dry rot
                         number of claims, this limit is                                  does not in itself necessitate
                         the most we will pay for the total                               a suspension       of "oper-
                         of all loss or damage arising out                                ations", but such suspen-
                         of all occurrences of "specified                                 sion is necessary due to loss
                         causes of loss" (other than fire                                 or damage        to property
                         or lightning) which take place in                                caused by "fungi", wet rot
                         a 12-month period (starting with                                 or dry rot, then our payment
                         the beginning of the present an-                                 under the Business Income
                         nual policy period). With respect                                and/or Extra Expense Addi-
                         to a particular occurrence of loss                               tional Coverages is limited
                         which results in "fungi", wet rot                                to the amount of loss and/or
                         or dry rot, we will not pay more                                 expense sustained in a peri-
                         than the total of $15,000 even if                                od of not more than 30 days.
                         the "fungi", wet rot or dry rot                                  The days need not be con-
                         continues to be present or ac-                                   secutive.
                         tive, or recurs, in a later policy                           (b) If a covered suspension of
                         period.                                                          "operations" was caused by
                     (4) The coverage provided under                                      loss or damage other than
                         this Limited Coverage does not                                   "fungi", wet rot or dry rot,
                         increase the applicable Limit of                                 but remediation of "fungi",
                         Insurance on any Covered Prop-                                   wet rot or dry rot prolongs
                         erty. If a particular occurrence                                 the "period of restoration",
                         results in loss or damage by                                     we will pay for loss and/or
                         "fungi", wet rot or dry rot, and                                 expense sustained during
                         other loss or damage, we will                                    the delay (regardless of
                         not pay more, for the total of all                               when such a delay occurs
                         loss or damage, than the appli-                                  during the "period of resto-
                         cable Limit of Insurance on the                                  ration"), but such coverage
                         affected Covered Property.                                       is limited to 30 days. The
                         If there is covered loss or dam-                                 days need not be consecu-
of 170




                         age to Covered Property, not                                     tive.
                         caused by "fungi", wet rot or dry             6.   Coverage Extensions
                         rot, loss payment will not be                      In addition to the Limits of Insurance of
                         limited by the terms of this                       Section I - Property, you may extend the
52




                         Limited Coverage, except to the                    insurance provided by this policy as pro-
                         extent that "fungi", wet rot or                    vided below.
                         dry rot causes an increase in the
                                                                            Except as otherwise provided, the follow-
                         loss. Any such increase in the
                                                                            ing extensions apply to property located
                         loss will be subject to the terms
                                                                            in or on the building described in the Dec-
                         of this Limited Coverage.
                                                                            larations or in the open (or in a vehicle)
                     (5) The terms of this Limited Cover-                   within 100 feet of the described prem-
                         age do not increase or reduce                      ises:
                         the coverage provided under the
                         Water Damage, Other Liquids,
                         Powder    Or Molten      Material
                         Damage or Collapse Additional
                         Coverages.

         Page 16 of 61                        Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 54 of 171
                   a.   Newly Acquired       Or   Constructed                             (b) 30 days expire after you ac-
                        Property                                                              quire the property or begin
                        (1) Buildings                                                         construction of that part of
                                                                                              the building    that would
                            If this policy covers Buildings,
                                                                                              qualify as Covered Property;
                            you may extend that insurance
                                                                                              or
                            to apply to:
                                                                                          (c) You report values to us.
                            (a) Your new buildings while
                                being built on the described                              We will charge you additional
                                premises; and                                             premium for values reported
                                                                                          from the date you acquire the
                            (b) Buildings   you acquire at
                                                                                          property or begin construction of
                                premises other than the one
                                                                                          that part of the building that
                                described, intended for:
                                                                                          would qualify as Covered Prop-
                                (i)   Similar use as the build-                           erty.
                                      ing described in the
56917284




                                                                               b.   Personal Property Off-premises
                                      Declarations; or
                                                                                    You may extend the insurance pro-
                                (ii) Use as a warehouse.
                                                                                    vided by this policy to apply to your
                            The most we will pay for loss or                        Covered Property, other than "mon-
                            damage under this Extension is                          ey" and "securities", "valuable pa-
                            $250,000 at each building.
008797




                                                                                    pers and records" or accounts re-
                        (2) Business Personal Property                              ceivable, while it is in the course of
                            If this policy covers Business                          transit or at a premises you do not
                            Personal Property, you may ex-                          own, lease or operate. The most we
                            tend that insurance to apply to:                        will pay for loss or damage under
                                                                                    this Extension is $10,000.
                            (a) Business Personal Property,
                                including such property that                   c.   Outdoor Property
530




                                you newly acquire, at any lo-                       You may extend the insurance pro-
                                cation you acquire; or                              vided by this policy to apply to your
                            (b) Business Personal Property,                         outdoor fences, radio and television
                                including such property that                        antennas (including satellite dishes),
                                you newly acquire, located                          signs (other than signs attached to
                                at your newly constructed or                        buildings), trees, shrubs and plants
                                acquired buildings at the lo-                       (other than trees, shrubs or plants
                                cation described in the Dec-                        which are part of a vegetated roof),
                                larations.                                          including debris removal expense.
                                                                                    Loss or damage must be caused by
                            This Extension does not apply to
                                                                                    or result from any of the following
                            personal property that you tem-
                                                                                    causes of loss:
                            porarily acquire in the course of
                            installing or performing work on                        (1) Fire;
                            such property or your wholesale                         (2) Lightning;
of 170




                            activities.                                             (3) Explosion;
                            The most we will pay for loss or                        (4) Riot or Civil Commotion;   or
                            damage under this Extension is
                                                                                    (5) Aircraft.
                            $100,000 at each building.
53




                                                                                    The most we will pay for loss or
                        (3) Period Of Coverage
                                                                                    damage under this Extension is
                            With respect to insurance pro-                          $2,500, unless a higher Limit Of In-
                            vided under this Coverage Ex-                           surance for Outdoor Property is
                            tension for Newly Acquired Or                           shown in the Declarations, but not
                            Constructed Property, coverage                          more than $1,000 for any one tree,
                            will end when any of the follow-                        shrub or plant.
                            ing first occurs:
                            (a) This policy expires;




           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                      Page 17 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 55 of 171
                      Subject to all aforementioned terms                        (3) The most we will pay under this
                      and limitations of coverage, this Cov-                         Coverage Extension for loss or
                      erage Extension includes the ex-                               damage to "valuable papers and
                      pense of removing from the de-                                 records" in any one occurrence
                      scribed premises the debris of trees,                          at the described premises is
                      shrubs and plants which are the                                $10,000, unless a higher Limit Of
                      property of others, except in the situ-                        Insurance for "valuable papers
                      ation in which you are a tenant and                            and records" is shown in the
                      such property is owned by the land-                            Declarations.
                      lord of the described premises.                                  For    "valuable  papers   and
                 d.   Personal Effects                                                 records" not at the described
                      You may extend the insurance that                                premises, the most we will pay
                      applies to Business Personal Proper-                             is $5,000.
                      ty to apply to personal effects owned                      (4) Loss or damage to "valuable pa-
                      by you, your officers, your partners                           pers and records" will be valued
                      or "members", your "managers" or                               at the cost of restoration or re-
                      your employees, including tempo-                               placement       of   the lost  or
                      rary or leased employees. This ex-                             damaged information. To the ex-
                      tension does not apply to:                                     tent that the contents of the
                      (1) Tools or equipment used in your                            "valuable papers and records"
                          business; or                                               are not restored, the "valuable
                                                                                     papers and records" will be val-
                      (2) Loss or damage by theft.
                                                                                     ued at the cost of replacement
                          The most we will pay for loss or                           with blank materials of substan-
                          damage under this Extension is                             tially identical type.
                          $2,500 at each described prem-
                                                                                 (5) Paragraph B. Exclusions in Sec-
                          ises.
                                                                                     tion I - Property does not apply
                 e.   Valuable Papers And Records                                    to this Coverage Extension ex-
                      (1) You may extend the insurance                               cept for:
                          that applies to Business Personal                            (a) Paragraph B.1.c.,       Govern-
                          Property to apply to direct phys-                                mental Action;
                          ical loss or damage to "valuable
                                                                                       (b) Paragraph    B.1.d.,    Nuclear
                          papers and records" that you
                                                                                           Hazard;
                          own, or that are in your care,
                          custody or control, caused by or                             (c) Paragraph B.1.f., War And
                          resulting from a Covered Cause                                   Military Action;
                          of Loss. This Coverage Exten-                                (d) Paragraph     B.2.f.,   Dishon-
                          sion includes the cost to re-                                    esty;
                          search, replace or restore the                               (e) Paragraph B.2.g., False Pre-
                          lost information    on "valuable                                 tense;
                          papers and records" for which
of 170




                                                                                       (f)   Paragraph B.2.m.(2), Errors
                          duplicates do not exist.
                                                                                             Or Omissions; and
                      (2) This Coverage Extension       does
                                                                                       (g) Paragraph B.3.
                          not apply to:
                                                                            f.   Accounts Receivable
                          (a) Property held as samples or
54




                              for delivery after sale; and                       (1) You may extend the insurance
                                                                                     that applies to Business Personal
                          (b) Property in storage away
                                                                                     Property to apply to accounts re-
                              from the premises shown in
                                                                                     ceivable. We will pay:
                              the Declarations.
                                                                                       (a) All amounts due from your
                                                                                           customers that you are un-
                                                                                           able to collect;




         Page 18 of 61                         Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 56 of 171
                            (b) Interest charges on any loan                   g.   Business Personal Property Tempo-
                                required to offset amounts                          rarily In Portable Storage Units
                                you are unable to collect                           (1) You may extend the insurance
                                pending our payment of                                  that applies to Business Personal
                                these amounts;                                          Property to apply to such prop-
                            (c) Collection expenses in ex-                              erty while temporarily stored in
                                cess of your normal collec-                             a portable storage unit (includ-
                                tion expenses that are made                             ing a detached trailer) located
                                necessary by loss or dam-                               within 100 feet of the buildings
                                age; and                                                or structures described in the
                            (d) Other reasonable expenses                               Declarations or within 100 feet of
                                that you incur to reestablish                           the described premises, which-
                                your records of accounts re-                            ever distance is greater.
                                ceivable;                                           (2) The limitation under Paragraph
56917284




                            that result from direct physical                            A.4.a.(5) also applies to property
                            loss or damage by any Covered                               in a portable storage unit.
                            Cause of Loss to your records of                        (3) Coverage under this Extension:
                            accounts receivable.                                          (a) Will end 90 days after the
                       (2) The most we will pay under this                                    Business Personal Property
008797




                           Coverage Extension for loss or                                     has been placed in the stor-
                           damage in any one occurrence at                                    age unit;
                           the    described   premises    is                              (b) Does not apply if the storage
                           $10,000, unless a higher Limit of                                  unit itself has been in use at
                           Insurance for accounts receiv-                                     the described premises for
                           able is shown in the Declara-                                      more than 90 consecutive
                           tions.                                                             days, even if the Business
                            For accounts receivable not at                                    Personal Property has been
530




                            the described    premises,  the                                   stored there for 90 or fewer
                            most we will pay is $5,000.                                       days as of the time of loss or
                       (3) Paragraph B. Exclusions in Sec-                                    damage.
                           tion I - Property does not apply                         (4) Under this Extension, the most
                           to this Coverage Extension ex-                               we will pay for the total of all
                           cept for:                                                    loss or damage to Business Per-
                            (a) Paragraph B.1.c.,       Govern-                         sonal Property is $10,000 (unless
                                mental Action;                                          a higher limit is indicated in the
                                                                                        Declarations for such Extension)
                            (b) Paragraph     B.1.d.,   Nuclear
                                                                                        regardless of the number of stor-
                                Hazard;
                                                                                        age units.
                            (c) Paragraph B.1.f., War And
                                                                                    (5) This Extension does not apply to
                                Military Action;
                                                                                        loss or damage otherwise cov-
of 170




                            (d) Paragraph     B.2.f.,   Dishon-                         ered under this Coverage Form
                                esty;                                                   or any endorsement to this Cov-
                            (e) Paragraph B.2.g., False Pre-                            erage Form, and does not apply
                                tense;                                                  to loss or damage to the storage
55




                            (f)   Paragraph B.3.; and                                   unit itself.
                            (g) Paragraph B.6., Accounts
                                Receivable Exclusion.




           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                       Page 19 of 61
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 57 of 171
         B.   Exclusions                                                           (4) Earth     sinking      (other     than
              1.   We will not pay for loss or damage                                  sinkhole     collapse),    rising    or
                   caused directly or indirectly by any of the                         shifting including soil conditions
                   following. Such loss or damage is ex-                               which cause settling, cracking or
                   cluded regardless of any other cause or                             other disarrangement of founda-
                   event that contributes concurrently or in                           tions or other parts of realty. Soil
                   any sequence to the loss. These exclu-                              conditions include contraction,
                   sions apply whether or not the loss event                           expansion,      freezing, thawing,
                   results in widespread damage or affects a                           erosion, improperly compacted
                   substantial area.                                                   soil and the action of water un-
                                                                                       der the ground surface.
                   a.   Ordinance Or Law
                                                                                   But if Earth Movement, as described
                        (1) The enforcement of or compli-
                                                                                   in Paragraphs (1) through (4) above,
                            ance with any ordinance or law:
                                                                                   results in fire or explosion, we will
                            (a) Regulating the construction,                       pay for the loss or damage caused by
                                use or repair of any proper-                       that fire or explosion.
                                ty; or
                                                                                   (5) Volcanic eruption, explosion or
                            (b) Requiring the tearing down                             effusion. But if volcanic erup-
                                of any property, including                             tion, explosion or effusion re-
                                the cost of removing its de-                           sults in fire, building glass break-
                                bris.                                                  age or volcanic action, we will
                        (2) This exclusion, Ordinance Or                               pay for the loss or damage
                            Law, applies whether the loss re-                          caused by that fire, building
                            sults from:                                                glass breakage or volcanic ac-
                            (a) An ordinance or law that is                            tion.
                                enforced even if the proper-                             Volcanic action means direct
                                ty has not been damaged; or                              loss or damage resulting from
                            (b) The increased costs incurred                             the eruption of a volcano when
                                to comply with an ordinance                              the loss or damage is caused by:
                                or law in the course of con-                             (a) Airborne volcanic blast or
                                struction, repair, renovation,                               airborne shock waves;
                                remodeling or demolition of                              (b) Ash, dust or particulate mat-
                                property or removal of its                                   ter; or
                                debris, following a physical
                                                                                         (c) Lava flow.
                                loss to that property.
                                                                                         With respect to coverage for vol-
                   b.   Earth Movement
                                                                                         canic action as set forth in 5(a),
                        (1) Earthquake, including      tremors                           (5)(b) and 5(c), all volcanic erup-
                            and aftershocks and any earth                                tions that occur within any
                            sinking, rising or shifting related                          168-hour period will constitute a
                            to such event;                                               single occurrence.
of 170




                        (2) Landslide, including any earth                               Volcanic action does not include
                            sinking, rising or shifting related                          the cost to remove ash, dust or
                            to such event;                                               particulate matter that does not
                        (3) Mine subsidence, meaning sub-                                cause direct physical loss of or
56




                            sidence of a man- made mine,                                 damage to Covered Property.
                            whether or not mining activity                         This exclusion applies regardless of
                            has ceased;                                            whether any of the above, in Para-
                                                                                   graphs (1) through (5), is caused by
                                                                                   an act of nature or is otherwise
                                                                                   caused.




         Page 20 of 61                           Insurance Services Office, Inc., 2012                       BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 58 of 171
                   c.   Governmental Action                                     f.   War And Military Action
                        Seizure or destruction of property by                        (1) War, including      undeclared    or
                        order of governmental authority.                                 civil war;
                        But we will pay for loss or damage                           (2) Warlike action by a military
                        caused by or resulting from acts of                              force, including action in hinder-
                        destruction ordered by governmental                              ing or defending against an ac-
                        authority and taken at the time of a                             tual or expected attack, by any
                        fire to prevent its spread, if the fire                          government, sovereign or other
                        would be covered under this policy.                              authority using military person-
                   d.   Nuclear Hazard                                                   nel or other agents; or
                        Nuclear reaction or radiation, or ra-                        (3) Insurrection,   rebellion, revolu-
                        dioactive contamination,     however                             tion, usurped power, or action
                        caused.                                                          taken by governmental authority
                                                                                         in    hindering    or     defending
                        But if nuclear reaction or radiation,
56917284




                                                                                         against any of these.
                        or radioactive contamination, results
                        in fire, we will pay for the loss or                    g.   Water
                        damage caused by that fire.                                  (1) Flood, surface water, waves (in-
                   e.   Utility Services                                                 cluding tidal wave and tsunami),
                                                                                         tides, tidal water, overflow of
                        The failure of power, communica-
008797




                                                                                         any body of water, or spray from
                        tion, water or other utility service
                                                                                         any of these, all whether or not
                        supplied to the described premises,
                                                                                         driven by wind (including storm
                        however caused, if the failure:
                                                                                         surge);
                        (1) Originates away from         the de-
                                                                                     (2) Mudslide or mudflow;
                            scribed premises; or
                                                                                     (3) Water that backs up or overflows
                        (2) Originates     at the described
                                                                                         or is otherwise discharged from
                            premises, but only if such failure
530




                                                                                         a sewer, drain, sump, sump
                            involves equipment used to sup-
                                                                                         pump or related equipment;
                            ply the utility service to the de-
                            scribed premises from a source                           (4) Water under the ground surface
                            away from the described prem-                                pressing on, or flowing or seep-
                            ises.                                                        ing through:
                        Failure of any utility service includes                            (a) Foundations, walls, floors or
                        lack of sufficient capacity and reduc-                                 paved surfaces;
                        tion in supply.                                                    (b) Basements,   whether     paved
                        Loss or damage caused by a surge of                                    or not; or
                        power is also excluded, if the surge                               (c) Doors, windows      or   other
                        would not have occurred but for an                                     openings; or
                        event causing a failure of power.                            (5) Waterborne material carried or
                        But if the failure or surge of power,                            otherwise moved by any of the
of 170




                        or the failure of communication, wa-                             water referred to in Paragraph
                        ter or other utility service, results in a                       (1), (3) or (4), or material carried
                        Covered Cause of Loss, we will pay                               or otherwise moved by mudslide
                        for the loss or damage caused by                                 or mudflow.
57




                        that Covered Cause of Loss.                                  This exclusion applies regardless of
                        Communication services include but                           whether any of the above, in Para-
                        are not limited to service relating to                       graphs (1) through (5), is caused by
                        Internet access or access to any elec-                       an act of nature or is otherwise
                        tronic, cellular or satellite network.                       caused. An example of a situation to
                        This exclusion does not apply to loss                        which this exclusion applies is the
                        or damage to "computer(s)"        and                        situation   where   a dam, levee,
                        "electronic data".                                           seawall or other boundary or con-
                                                                                     tainment system fails in whole or in
                                                                                     part, for any reason, to contain the
                                                                                     water.



           BP 00 03 07 13                          Insurance Services Office, Inc., 2012                      Page 21 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 59 of 171
                      But if any of the above, in Paragraphs                       However, if excluded loss or dam-
                      (1) through (5), results in fire, explo-                     age, as described in Paragraph (1)
                      sion or sprinkler leakage, we will pay                       above, results in a "specified cause
                      for the loss or damage caused by                             of loss" under Section I - Property,
                      that fire, explosion or sprinkler leak-                      we will pay only for the loss or dam-
                      age.                                                         age caused by such "specified cause
                 h.   Certain Computer-related Losses                              of loss".
                      (1) The failure,   malfunction          or                   We will not pay for repair, replace-
                          inadequacy of:                                           ment or modification of any items in
                                                                                   Paragraph (1)(a) or (1)(b) to correct
                          (a) Any of the following, wheth-
                                                                                   any deficiencies or change any fea-
                              er belonging to any insured
                                                                                   tures.
                              or to others:
                                                                              i.   "Fungi", Wet Rot Or Dry Rot
                               (i)   "Computer"    hardware,
                                     including microproces-                        Presence,       growth,  proliferation,
                                     sors or other electronic                      spread or any activity of "fungi", wet
                                     data processing equip-                        rot or dry rot.
                                     ment as may be de-                            But if "fungi", wet rot or dry rot re-
                                     scribed elsewhere      in                     sults in a "specified cause of loss",
                                     this policy;                                  we will pay for the loss or damage
                               (ii) "Computer" application                         caused by that "specified cause of
                                    software or other "elec-                       loss".
                                    tronic data" as may be                         This exclusion does not apply:
                                    described elsewhere in                         (1) When "fungi", wet rot or dry rot
                                    this policy;                                       results from fire or lightning; or
                               (iii) "Computer"    operating                       (2) To the extent that coverage is
                                     systems    and related                            provided in the Limited Cover-
                                     software;                                         age For "Fungi", Wet Rot Or Dry
                               (iv) "Computer"    networks;                            Rot Additional Coverage, with
                               (v) Microprocessors ("com-                              respect to loss or damage by a
                                   puter" chips) not part of                           cause of loss other than fire or
                                   any "computer"      sys-                            lightning.
                                   tem; or                                    j.   Virus Or Bacteria
                               (vi) Any other computerized                         (1) Any virus, bacterium or other
                                    or electronic equipment                            microorganism that induces or is
                                    or components; or                                  capable of inducing physical dis-
                          (b) Any other products, and any                              tress, illness or disease.
                              services, data or functions                          (2) However, the exclusion in Para-
                              that directly or indirectly use                          graph (1) does not apply to loss
                              or rely upon, in any manner,                             or damage caused by or result-
of 170




                              any of the items listed in                               ing from "fungi", wet rot or dry
                              Paragraph (a) above;                                     rot. Such loss or damage is ad-
                          due to the inability to correctly                            dressed in Exclusion i.
                          recognize, distinguish, interpret                        (3) With respect to any loss or dam-
58




                          or accept one or more dates or                               age subject to the exclusion in
                          times. An example is the inabil-                             Paragraph (1), such exclusion
                          ity of computer software to rec-                             supersedes any exclusion relat-
                          ognize the year 2000.                                        ing to "pollutants".
                      (2) Any advice, consultation,       de-
                          sign,     evaluation,  inspection,
                          installation, maintenance, repair,
                          replacement or supervision pro-
                          vided or done by you or for you
                          to determine, rectify or test for,
                          any potential or actual problems
                          described      in Paragraph     (1)
                          above.

         Page 22 of 61                           Insurance Services Office, Inc., 2012                    BP 00 03 07 13
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 60 of 171
               2.   We will not pay for loss or damage                             d.   Steam Apparatus
                    caused by or resulting from any of the                              Explosion of steam boilers, steam
                    following:                                                          pipes, steam engines or steam
                    a.   Electrical Apparatus                                           turbines owned or leased by you, or
                         Artificially generated electrical, mag-                        operated under your control. But if
                         netic or electromagnetic energy that                           explosion of steam boilers, steam
                         damages, disturbs, disrupts or other-                          pipes, steam engines or steam
                         wise interferes with any:                                      turbines results in fire or combustion
                                                                                        explosion, we will pay for the loss or
                         (1) Electrical or electronic wire, de-
                                                                                        damage caused by that fire or com-
                             vice, appliance, system or net-
                                                                                        bustion explosion. We will also pay
                             work; or
                                                                                        for loss or damage caused by or re-
                         (2) Device, appliance, system or                               sulting from the explosion of gases
                             network utilizing cellular or sat-                         or fuel within the furnace of any fired
                             ellite technology.                                         vessel or within the flues or pas-
56917284




                         For the purpose of this exclusion,                             sages through which the gases of
                         electrical, magnetic or electromag-                            combustion pass.
                         netic energy includes but is not limit-                   e.   Frozen Plumbing
                         ed to:
                                                                                        Water, other liquids, powder or mol-
                         (1) Electrical    current,      including                      ten material that leaks or flows from
008797




                             arcing;                                                    plumbing, heating, air conditioning
                         (2) Electrical charge produced or                              or other equipment (except fire pro-
                             conducted by a magnetic or elec-                           tective systems) caused by or result-
                             tromagnetic field;                                         ing from freezing, unless:
                         (3) Pulse of electromagnetic      energy;                      (1) You do your best to maintain
                             or                                                             heat in the building or structure;
                         (4) Electromagnetic waves or micro-                                or
530




                             waves.                                                     (2) You drain the equipment and
                         But if fire results, we will pay for the                           shut off the supply if the heat is
                         loss or damage caused by fire.                                     not maintained.
                         We will pay for loss or damage to                         f.   Dishonesty
                         "computer(s)" due to artificially gen-                         Dishonest or criminal acts (including
                         erated electrical, magnetic or electro-                        theft) by you, anyone else with an in-
                         magnetic energy if such loss or dam-                           terest in the property, or any of your
                         age is caused by or results from:                              or their partners, "members", offi-
                         (1) An occurrence that took place                              cers, "managers",       employees (in-
                             within 100 feet of the described                           cluding temporary or leased employ-
                             premises; or                                               ees), directors, trustees or authorized
                                                                                        representatives,      whether    acting
                         (2) Interruption   of electric power
                                                                                        alone or in collusion with each other
of 170




                             supply, power surge, blackout or
                                                                                        or with any other party; or theft by
                             brownout if the cause of such oc-
                                                                                        any person to whom you entrust the
                             currence took place within 100
                                                                                        property for any purpose, whether
                             feet of the described premises.
                                                                                        acting alone or in collusion with any
59




                    b.   Consequential Losses                                           other party.
                         Delay, loss of use or loss of market.                          This exclusion:
                    c.   Smoke, Vapor, Gas                                              (1) Applies whether or not an act oc-
                         Smoke, vapor or gas from agricultur-                               curs during your normal hours of
                         al smudging or industrial operations.                              operation;




           BP 00 03 07 13                             Insurance Services Office, Inc., 2012                     Page 23 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 61 of 171
                      (2) Does not apply to acts of de-                                 (b) To collapse caused by one
                          struction by your employees (in-                                  or more of the following:
                          cluding temporary or leased em-                                   (i)   The "specified    causes
                          ployees)       or      authorized                                       of loss";
                          representatives;  but theft by
                                                                                            (ii) Breakage    of    building
                          your employees (including tem-
                                                                                                 glass;
                          porary or leased employees) or
                          authorized representatives is not                                 (iii) Weight of rain that col-
                          covered.                                                                lects on a roof; or
                      With respect to accounts receivable                                   (iv) Weight of people or per-
                      and "valuable papers and records",                                         sonal property.
                      this exclusion does not apply to car-                  j.   Pollution
                      riers for hire.                                             We will not pay for loss or damage
                      This exclusion does not apply to cov-                       caused by or resulting from the dis-
                      erage that is provided under the Em-                        charge, dispersal, seepage, migra-
                      ployee       Dishonesty     Optional                        tion, release or escape of "pollu-
                      Coverage.                                                   tants"     unless     the   discharge,
                 g.   False Pretense                                              dispersal, seepage, migration, re-
                                                                                  lease or escape is itself caused by
                      Voluntary parting with any property
                                                                                  any of the "specified causes of loss".
                      by you or anyone else to whom you
                                                                                  But if the discharge, dispersal, seep-
                      have entrusted the property if in-
                                                                                  age, migration, release or escape of
                      duced to do so by any fraudulent
                                                                                  "pollutants"   results in a "specified
                      scheme, trick, device or false pre-
                                                                                  cause of loss", we will pay for the
                      tense.
                                                                                  loss or damage caused by that
                 h.   Exposed Property                                            "specified cause of loss".
                      Rain, snow, ice or sleet to personal                   k.   Neglect
                      property in the open.
                                                                                  Neglect of an insured to use all rea-
                 i.   Collapse                                                    sonable means to save and preserve
                      (1) Collapse, including any of the                          property from further damage at and
                          following conditions of property                        after the time of loss.
                          or any part of the property:                       l.   Other Types Of Loss
                          (a) An abrupt    falling   down or                      (1) Wear and tear;
                              caving in;
                                                                                  (2) Rust or other corrosion, decay,
                          (b) Loss of structural integrity,                           deterioration, hidden or latent
                              including separation of parts                           defect or any quality in property
                              of the property or property                             that causes it to damage or de-
                              in danger of falling down or                            stroy itself;
                              caving in; or
                                                                                  (3) Smog;
                          (c) Any cracking, bulging, sag-
of 170




                                                                                  (4) Settling, cracking,    shrinking   or
                              ging, bending, leaning, set-
                                                                                      expansion;
                              tling, shrinkage or expan-
                              sion     as such condition                          (5) Nesting or infestation, or dis-
                              relates to Paragraph i.(1)(a)                           charge or release of waste pro-
                                                                                      ducts or secretions, by insects,
60




                              or i.(1)(b).
                                                                                      birds, rodents or other animals;
                      But if collapse results in a Covered
                      Cause of Loss at the described prem-                        (6) Mechanical breakdown,         includ-
                      ises, we will pay for the loss or dam-                          ing rupture or bursting       caused
                      age caused by that Covered Cause of                             by centrifugal force.
                      Loss.                                                             This exclusion does not apply
                      (2) This Exclusion i. does not apply:                             with respect to the breakdown of
                                                                                        "computer(s)";
                          (a) To the extent that coverage
                              is provided under the Addi-
                              tional Coverage - Collapse;
                              or



         Page 24 of 61                          Insurance Services Office, Inc., 2012                       BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 62 of 171
                        (7) The following causes of loss to                3.   We will not pay for loss or damage
                            personal property:                                  caused by or resulting from any of the
                            (a) Dampness or dryness of at-                      following Paragraphs a. through c. But if
                                mosphere;                                       an excluded cause of loss that is listed in
                                                                                Paragraphs a. through c. results in a Cov-
                            (b) Changes in or extremes of
                                                                                ered Cause of Loss, we will pay for the
                                temperature; or
                                                                                loss or damage caused by that Covered
                            (c) Marring or scratching.                          Cause of Loss.
                        But if an excluded cause of loss that                   a.   Weather Conditions
                        is listed in Paragraphs (1) through (7)
                                                                                     Weather conditions. But this exclu-
                        above results in a "specified cause of
                                                                                     sion only applies if weather condi-
                        loss" or building glass breakage, we
                                                                                     tions contribute in any way with a
                        will pay for the loss or damage
                                                                                     cause or event excluded in Para-
                        caused by that "specified cause of
                                                                                     graph B.1. above to produce the loss
                        loss" or building glass breakage.
56917284




                                                                                     or damage.
                   m. Errors Or Omissions
                                                                                b.   Acts Or Decisions
                        Errors or omissions in:
                                                                                     Acts or decisions, including the fail-
                        (1) Programming,      processing  or                         ure to act or decide, of any person,
                            storing data, as described under                         group, organization or governmental
                            "electronic   data" or in any
008797




                                                                                     body.
                            "computer" operations; or
                                                                                c.   Negligent Work
                        (2) Processing or copying "valuable
                                                                                     Faulty, inadequate or defective:
                            papers and records".
                                                                                     (1) Planning, zoning, development,
                        However, we will pay for direct phys-
                                                                                         surveying, siting;
                        ical loss or damage caused by result-
                        ing fire or explosion if these causes                        (2) Design,    specifications, work-
                        of loss would be covered by this Cov-                            manship, repair, construction,
530




                        erage Form.                                                      renovation,   remodeling,  grad-
                                                                                         ing, compaction;
                   n.   Installation, Testing, Repair
                                                                                     (3) Materials    used in repair, con-
                        Errors or deficiency in design, instal-
                                                                                         struction,   renovation or remod-
                        lation, testing, maintenance, modifi-
                                                                                         eling; or
                        cation or repair of your "computer"
                        system including "electronic data".                          (4) Maintenance;
                        However, we will pay for direct phys-                        of part or all of any property on or off
                        ical loss or damage caused by result-                        the described premises.
                        ing fire or explosion if these causes              4.   Additional Exclusion
                        of loss would be covered by this Cov-                   The following applies only to the prop-
                        erage Form.                                             erty specified in this Additional Exclu-
                   o.   Electrical Disturbance                                  sion:
of 170




                        Electrical or magnetic injury, distur-                  Loss Or Damage To Products
                        bance or erasure of "electronic                         We will not pay for loss or damage to any
                        data", except as provided for under                     merchandise, goods or other product
                        the Additional Coverages of Section I                   caused by or resulting from error or
                        - Property.
61




                                                                                omission by any person or entity (includ-
                        However, we will pay for direct loss                    ing those having possession under an ar-
                        or damage caused by lightning.                          rangement where work or a portion of the
                   p.   Continuous Or Repeated Seepage Or                       work is outsourced) in any stage of the
                        Leakage Of Water                                        development, production or use of the
                                                                                product, including planning, testing, pro-
                        Continuous or repeated seepage or
                                                                                cessing, packaging, installation, mainten-
                        leakage of water, or the presence or
                                                                                ance or repair. This exclusion applies to
                        condensation of humidity, moisture
                                                                                any effect that compromises the form,
                        or vapor, that occurs over a period of
                                                                                substance or quality of the product. But if
                        14 days or more.




           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                       Page 25 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 63 of 171
                  such error or omission results in a Cov-                    We will not pay for:
                  ered Cause of Loss, we will pay for the                     a.   Loss or damage caused by or result-
                  loss or damage caused by that Covered                            ing from alteration,       falsification,
                  Cause of Loss.                                                   concealment      or   destruction       of
             5.   Business Income And Extra Expense Ex-                            records of accounts receivable done
                  clusions                                                         to conceal the wrongful giving, tak-
                  a.   We will not pay for:                                        ing or withholding of "money", "se-
                                                                                   curities" or other property.
                       (1) Any Extra Expense, or increase
                           of Business Income loss, caused                         This exclusion applies only to the ex-
                           by or resulting from:                                   tent of the wrongful giving, taking or
                                                                                   withholding.
                           (a) Delay in rebuilding, repair-
                               ing or replacing the property                  b.   Loss or damage caused by or result-
                               or resuming "operations",                           ing from bookkeeping, accounting or
                               due to interference at the lo-                      billing errors or omissions.
                               cation of the rebuilding, re-                  c.   Any loss or damage that requires any
                               pair or replacement by strik-                       audit of records or any inventory
                               ers or other persons; or                            computation to prove its factual exis-
                           (b) Suspension,        lapse   or                       tence.
                               cancellation of any license,         C.   Limits Of Insurance
                               lease or contract. But if the             1.   The most we will pay for loss or damage
                               suspension, lapse or cancel-                   in any one occurrence is the applicable
                               lation is directly caused by                   Limits Of Insurance of Section I - Property
                               the suspension of "oper-                       shown in the Declarations.
                               ations", we will cover such
                                                                         2.   The most we will pay for loss of or dam-
                               loss that affects your Busi-
                                                                              age to outdoor signs attached to build-
                               ness Income during the "pe-
                                                                              ings is $1,000 per sign in any one occur-
                               riod of restoration" and any
                                                                              rence.
                               extension of the "period of
                               restoration"   in accordance              3.   The amounts of insurance applicable to
                               with the terms of the Ex-                      the Coverage Extensions and the follow-
                               tended Business Income Ad-                     ing Additional Coverages apply in accor-
                               ditional Coverage.                             dance with the terms of such coverages
                                                                              and are in addition to the Limits of Insur-
                       (2) Any other consequential loss.
                                                                              ance of Section I - Property:
                  b.   With respect to this exclusion, sus-
                                                                              a.   Fire Department Service Charge;
                       pension means:
                                                                              b.   Pollutant Clean-up And Removal;
                       (1) The    partial    slowdown    or
                           complete cessation of your busi-                   c.   Increased Cost Of Construction;
                           ness activities; and                               d.   Business Income       From Dependent
                       (2) That a part or all of the described                     Properties;
of 170




                           premises         is        rendered                e.   Electronic Data; and
                           untenantable,    if coverage for                   f.   Interruption    Of   Computer      Oper-
                           Business Income applies.                                ations.
             6.   Accounts Receivable Exclusion                          4.   Building Limit - Automatic Increase
62




                  The following additional exclusion ap-                      a.   In accordance with Paragraph C.4.b.,
                  plies to the Accounts Receivable Cover-                          the Limit of Insurance for Buildings
                  age Extension:                                                   will automatically increase by 8%,
                                                                                   unless a different percentage of an-
                                                                                   nual increase is shown in the Dec-
                                                                                   larations.




         Page 26 of 61                          Insurance Services Office, Inc., 2012                       BP 00 03 07 13
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 64 of 171
                    b.   The amount of increase is calculated                    b.   The increase described in Paragraph
                         as follows:                                                  5.a. will apply only if the Limit Of In-
                         (1) Multiply the Building limit that                         surance shown for Business Person-
                             applied on the most recent of the                        al Property in the Declarations is at
                             policy inception date, the policy                        least 100% of your average monthly
                             anniversary date or any other                            values during the lesser of:
                             policy change amending        the                        (1) The 12 months immediately pre-
                             Building limit by:                                           ceding the date the loss or dam-
                               (a) The percentage of annual in-                           age occurs; or
                                   crease shown in the Declara-                       (2) The period of time you have
                                   tions, expressed as a deci-                            been in business as of the date
                                   mal (example: 7% is .07); or                           the loss or damage occurs.
                               (b) .08, if no percentage of            D.   Deductibles
                                   annual increase is shown in              1.   We will not pay for loss or damage in any
56917284




                                   the Declarations; and                         one occurrence until the amount of loss
                         (2) Multiply the number calculated                      or damage exceeds the Deductible
                             in accordance with b.(1) by the                     shown in the Declarations. We will then
                             number of days since the begin-                     pay the amount of loss or damage in ex-
                             ning of the current policy year,                    cess of the Deductible up to the applica-
008797




                             or the effective date of the most                   ble Limit of Insurance of Section I - Prop-
                             recent policy change amending                       erty.
                             the Building limit, divided by                 2.   Regardless    of the amount        of the
                             365.                                                Deductible, the most we will deduct from
                         Example                                                 any loss or damage under all of the fol-
                         If:                                                     lowing Optional Coverages in any one
                                                                                 occurrence is the Optional Coverage De-
                         The applicable Building         limit is
                                                                                 ductible shown in the Declarations:
530




                         $100,000. The annual percentage in-
                         crease is 8%. The number of days                        a.   Money and Securities;
                         since the beginning of the policy year                  b.   Employee Dishonesty;
                         (or last policy change) is 146.                         c.   Outdoor Signs; and
                         The amount of increase is                               d.   Forgery or Alteration.
                         $100,000 x .08 x 146 365 = $3,200.                      But this Optional Coverage Deductible
               5.   Business Personal Property Limit - Sea-                      will not increase the Deductible shown in
                    sonal Increase                                               the Declarations. This Deductible will be
                    a.   Subject to Paragraph 5.b., the Limit                    used to satisfy the requirements of the
                         of Insurance for Business Personal                      Deductible in the Declarations.
                         Property is automatically increased                3.   No deductible applies to the following
                         by:                                                     Additional Coverages:
                         (1) The Business Personal Property -                    a.   Fire Department Service Charge;
of 170




                             Seasonal Increase percentage                        b.   Business Income;
                             shown in the Declarations; or
                                                                                 c.   Extra Expense;
                         (2) 25% if no Business Personal
                                                                                 d.   Civil Authority; and
                             Property - Seasonal Increase
63




                             percentage is shown in the Dec-                     e.   Fire Extinguisher   Systems Recharge
                             larations;                                               Expense.
                         to provide for seasonal variances.            E.   Property Loss Conditions
                                                                            1.   Abandonment
                                                                                 There can be no abandonment          of any
                                                                                 property to us.




           BP 00 03 07 13                          Insurance Services Office, Inc., 2012                       Page 27 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 65 of 171
             2.   Appraisal                                                          (6) As often as may be reasonably
                  If we and you disagree on the amount of                                required, permit us to inspect
                  loss, either may make written demand for                               the property proving the loss or
                  an appraisal of the loss. In this event,                               damage     and examine      your
                  each party will select a competent and                                 books and records.
                  impartial appraiser. The two appraisers                                 Also permit us to take samples
                  will select an umpire. If they cannot                                   of damaged and undamaged
                  agree, either may request that selection                                property for inspection, testing
                  be made by a judge of a court having ju-                                and analysis, and permit us to
                  risdiction. The appraisers will state sepa-                             make copies from your books
                  rately the amount of loss. If they fail to                              and records.
                  agree, they will submit their differences                          (7) Send us a signed, sworn proof of
                  to the umpire. A decision agreed to by                                 loss containing the information
                  any two will be binding. Each party will:                              we request to investigate the
                  a.   Pay its chosen appraiser; and                                     claim. You must do this within
                  b.   Bear the other expenses of the ap-                                60 days after our request. We
                       praisal and umpire equally.                                       will supply you with the neces-
                                                                                         sary forms.
                  If there is an appraisal, we will still retain
                  our right to deny the claim.                                       (8) Cooperate with us in the inves-
                                                                                         tigation or settlement of the
             3.   Duties In The Event Of Loss Or Damage
                                                                                         claim.
                  a.   You must see that the following are
                                                                                     (9) Resume all or part of your "oper-
                       done in the event of loss or damage
                                                                                         ations" as quickly as possible.
                       to Covered Property:
                                                                                b.   We may examine any insured under
                       (1) Notify the police if a law may
                                                                                     oath, while not in the presence of
                           have been broken.
                                                                                     any other insured and at such times
                       (2) Give us prompt notice of the loss                         as may be reasonably required,
                           or damage. Include a description                          about any matter relating to this in-
                           of the property involved.                                 surance or the claim, including an in-
                       (3) As soon as possible, give us a                            sured’s books and records. In the
                           description of how, when and                              event of an examination,       an in-
                           where the loss or damage oc-                              sured’s answers must be signed.
                           curred.                                         4.   Legal Action Against Us
                       (4) Take all reasonable steps to pro-                    No one may bring a legal action against
                           tect the Covered Property from                       us under this insurance unless:
                           further damage, and keep a
                                                                                a.   There has been full compliance with
                           record of your expenses neces-
                                                                                     all of the terms of this insurance; and
                           sary to protect the Covered Prop-
                           erty, for consideration in the set-                  b.   The action is brought within two
                           tlement of the claim. This will                           years after the date on which the di-
of 170




                           not increase the Limits of Insur-                         rect physical loss or damage oc-
                           ance of Section I - Property.                             curred.
                           However, we will not pay for any                5.   Loss Payment
                           subsequent loss or damage re-                        In the event of loss or damage covered by
                           sulting from a cause of loss that
64




                                                                                this policy:
                           is not a Covered Cause of Loss.
                                                                                a.   At our option, we will either:
                           Also,    if  feasible,   set   the
                           damaged property aside and in                             (1) Pay the value of lost or damaged
                           the best possible order for ex-                               property;
                           amination.                                                (2) Pay the cost of repairing or re-
                       (5) At our request, give us complete                              placing the lost or damaged
                           inventories of the damaged and                                property;
                           undamaged      property.  Include                         (3) Take all or any part of the prop-
                           quantities, costs, values and                                 erty at an agreed or appraised
                           amount of loss claimed.                                       value; or



         Page 28 of 61                            Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 66 of 171
                        (4) Repair, rebuild or replace the                                 (b) If, at the time of loss, the
                            property with other property of                                    Limit of Insurance applica-
                            like kind and quality, subject to                                  ble to the lost or damaged
                            Paragraph d.(1)(e) below.                                          property is less than 80% of
                   b.   We will give notice of our intentions                                  the full replacement cost of
                        within 30 days after we receive the                                    the property immediately
                        sworn proof of loss.                                                   before the loss, we will pay
                                                                                               the greater of the following
                   c.   We will not pay you more than your
                                                                                               amounts, but not more than
                        financial interest in the Covered
                                                                                               the Limit of Insurance that
                        Property.
                                                                                               applies to the property:
                   d.   Except as provided in Paragraphs (2)
                                                                                               (i)   The actual cash value of
                        through (7) below, we will determine
                                                                                                     the lost or damaged
                        the value of Covered Property as fol-
                                                                                                     property; or
                        lows:
56917284




                                                                                               (ii) A proportion of the cost
                        (1) At replacement cost without de-
                                                                                                    to repair or replace the
                            duction for depreciation, subject
                                                                                                    lost or damaged proper-
                            to the following:
                                                                                                    ty, after application of
                            (a) If, at the time of loss, the                                        the deductible and with-
                                Limit of Insurance on the                                           out deduction for depre-
008797




                                lost or damaged property is                                         ciation. This proportion
                                80% or more of the full re-                                         will equal the ratio of
                                placement cost of the prop-                                         the applicable Limit of
                                erty immediately before the                                         Insurance to 80% of the
                                loss, we will pay the cost to                                       full replacement cost of
                                repair or replace, after appli-                                     the property.
                                cation of the deductible and
                                                                                                     Example
                                without deduction for depre-
530




                                ciation, but not more than                                           The full replacement
                                the least of the following                                           cost of property which
                                amounts:                                                             suffers a total loss is
                                                                                                     $100,000. The property
                                (i)   The Limit of Insurance
                                                                                                     is insured for $70,000.
                                      under Section I - Prop-
                                                                                                     80% of the full replace-
                                      erty that applies to the
                                                                                                     ment cost of the proper-
                                      lost or damaged proper-
                                                                                                     ty immediately    before
                                      ty;
                                                                                                     the loss is $80,000
                                (ii) The cost to replace, on                                         ($100,000    x .80 =
                                     the same premises, the                                          $80,000). A partial loss
                                     lost or damaged proper-                                         of $25,000 is sustained.
                                     ty with other property:                                         The amount of recovery
                                      i.    Of comparable ma-                                        is determined as fol-
of 170




                                            terial and quality;                                      lows:
                                            and                                                      Amount of recovery
                                      ii.   Used for the same                                        $70,000      $80,000 =
                                            purpose; or                                              .875
65




                                (iii) The amount that you ac-                                        .875   x   $25,000    =
                                      tually spend that is nec-                                      $21,875
                                      essary to repair or re-
                                      place    the   lost    or
                                      damaged property.
                                If a building is rebuilt at a
                                new premises, the cost is
                                limited to the cost which
                                would have been incurred
                                had the building been built
                                at the original premises.


           BP 00 03 07 13                          Insurance Services Office, Inc., 2012                        Page 29 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 67 of 171
                         (c) You may make a claim for                                 (b) Property of others. However,
                             loss or damage covered by                                    if an item(s) of personal
                             this insurance on an actual                                  property of others is subject
                             cash value basis instead of                                  to a written contract which
                             on a replacement cost basis.                                 governs your liability     for
                             In the event you elect to                                    loss or damage to that
                             have loss or damage settled                                  item(s), then valuation of
                             on an actual cash value ba-                                  that item(s) will be based on
                             sis, you may still make a                                    the amount for which you
                             claim on a replacement cost                                  are liable under such con-
                             basis if you notify us of your                               tract, but not to exceed the
                             intent to do so within 180                                   lesser of the replacement
                             days after the loss or dam-                                  cost of the property or the
                             age.                                                         applicable Limit of Insur-
                         (d) We will not pay on a re-                                     ance;
                             placement cost basis for any                             (c) Household contents, except
                             loss or damage:                                              personal property in apart-
                             (i)   Until   the    lost  or                                ments or rooms furnished
                                   damaged property is ac-                                by you as landlord;
                                   tually repaired or re-                             (d) Manuscripts; and
                                   placed; and                                        (e) Works of art, antiques or
                             (ii) Unless the repair or re-                                rare articles, including etch-
                                  placement is made as                                    ings, pictures, statuary, mar-
                                  soon as reasonably pos-                                 ble, bronzes, porcelain and
                                  sible after the loss or                                 bric-a-brac.
                                  damage.                                       (4) Glass at the cost of replacement
                             However, if the cost to re-                            with safety glazing material if re-
                             pair or replace the damaged                            quired by law.
                             building property is $2,500                        (5) Tenants’ improvements       and bet-
                             or less, we will settle the                            terments at:
                             loss according to the provi-
                                                                                      (a) Replacement cost if        you
                             sions of Paragraphs d.(1)(a)
                                                                                          make repairs promptly.
                             and d.(1)(b) above whether
                             or not the actual repair or re-                          (b) A proportion of your original
                             placement is complete.                                       cost if you do not make re-
                                                                                          pairs promptly. We will de-
                         (e) The cost to repair, rebuild or
                                                                                          termine the proportionate
                             replace does not include the
                                                                                          value as follows:
                             increased cost attributable
                             to enforcement of or compli-                                 (i)   Multiply     the original
                             ance with any ordinance or                                         cost by the number of
                                                                                                days from the loss or
of 170




                             law regulating the construc-
                             tion, use or repair of any                                         damage to the expira-
                             property.                                                          tion of the lease; and
                     (2) If the Actual Cash Value - Build-                                (ii) Divide the amount de-
                         ings option applies, as shown in                                      termined in (i) above by
66




                         the Declarations, Paragraph (1)                                       the number of days
                         above does not apply to Build-                                        from the installation of
                         ings. Instead, we will determine                                      improvements      to the
                         the value of Buildings at actual                                      expiration of the lease.
                         cash value.
                     (3) The following   property at actual
                         cash value:
                         (a) Used or secondhand mer-
                             chandise held in storage or
                             for sale;



         Page 30 of 61                        Insurance Services Office, Inc., 2012                       BP 00 03 07 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 68 of 171
                                If your lease contains a re-                               (iv) All unearned interest
                                newal option, the expiration                                    and service charges.
                                of the renewal option period                  e.   Our payment for loss of or damage
                                will replace the expiration of                     to personal property of others will
                                the lease in this procedure.                       only be for the account of the owners
                            (c) Nothing if others pay for re-                      of the property. We may adjust
                                pairs or replacement.                              losses with the owners of lost or
                       (6) Applicable only to the Optional                         damaged property if other than you.
                           Coverages:                                              If we pay the owners, such payments
                                                                                   will satisfy your claims against us for
                            (a) "Money"    at its face value;
                                                                                   the owners’ property. We will not
                                and
                                                                                   pay the owners more than their fi-
                            (b) "Securities" at their value at                     nancial interest in the Covered Prop-
                                the close of business on the                       erty.
                                day the loss is discovered.
56917284




                                                                              f.   We may elect to defend you against
                       (7) Applicable    only to accounts re-                      suits arising from claims of owners
                           ceivable:                                               of property. We will do this at our ex-
                            (a) If you cannot accurately es-                       pense.
                                tablish the amount of ac-                     g.   We will pay for covered loss or dam-
                                counts             receivable                      age within 30 days after we receive
008797




                                outstanding as of the time of                      the sworn proof of loss, provided
                                loss or damage:                                    you have complied with all of the
                                (i)   We will determine the                        terms of this policy, and:
                                      total of the average                         (1) We have reached agreement
                                      monthly amounts of ac-                           with you on the amount of loss;
                                      counts receivable for                            or
                                      the 12 months immedi-
                                                                                   (2) An appraisal    award   has been
530




                                      ately  preceding    the
                                                                                       made.
                                      month in which the loss
                                      or damage occurs; and                   h.   A party wall is a wall that separates
                                                                                   and is common to adjoining build-
                                (ii) We will adjust that total
                                                                                   ings that are owned by different par-
                                     for any normal fluctu-
                                                                                   ties. In settling covered losses in-
                                     ations in the amount of
                                                                                   volving a party wall, we will pay a
                                     accounts receivable for
                                                                                   proportion of the loss to the party
                                     the month in which the
                                                                                   wall based on your interest in the
                                     loss or damage oc-
                                                                                   wall in proportion to the interest of
                                     curred or for any dem-
                                                                                   the owner of the adjoining building.
                                     onstrated variance from
                                                                                   However, if you elect to repair or re-
                                     the average for that
                                                                                   place your building and the owner of
                                     month.
                                                                                   the adjoining building elects not to
of 170




                            (b) The following will be de-                          repair or replace that building, we
                                ducted      from the total                         will pay you the full value of the loss
                                amount of accounts receiv-                         to the party wall, subject to all ap-
                                able, however that amount                          plicable policy provisions including
                                is established:                                    Limits of Insurance and all other pro-
67




                                (i)   The amount of the ac-                        visions of this Loss Payment Condi-
                                      counts for which there                       tion. Our payment under the provi-
                                      is no loss or damage;                        sions of this paragraph does not alter
                                (ii) The amount of the ac-                         any right of subrogation we may
                                     counts that you are able                      have against any entity, including the
                                     to reestablish or collect;                    owner or insurer of the adjoining
                                                                                   building, and does not alter the
                                (iii) An amount to allow for
                                                                                   terms of the Transfer Of Rights Of
                                      probable bad debts that
                                                                                   Recovery Against Others To Us Con-
                                      you are normally unable
                                                                                   dition in this policy.
                                      to collect; and



           BP 00 03 07 13                        Insurance Services Office, Inc., 2012                     Page 31 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 69 of 171
             6.   Recovered Property                                                           (ii) Used by the building
                  If either you or we recover any property                                          owner to conduct cus-
                  after loss settlement, that party must give                                       tomary operations.
                  the other prompt notice. At your option,                          (2) Buildings under construction or
                  you may retain the property. But then you                             renovation are not considered
                  must return to us the amount we paid to                               vacant.
                  you for the property. We will pay recov-                     b.   Vacancy Provisions
                  ery expenses and the expenses to repair
                                                                                    If the building where loss or damage
                  the recovered property, subject to the
                                                                                    occurs has been vacant for more
                  Limits of Insurance of Section I - Prop-
                                                                                    than 60 consecutive days before that
                  erty.
                                                                                    loss or damage occurs:
             7.   Resumption Of Operations
                                                                                    (1) We will not pay for any loss or
                  We will reduce the amount of your:                                    damage caused by any of the fol-
                  a.   Business Income loss, other than Ex-                             lowing even if they are Covered
                       tra Expense, to the extent you can re-                           Causes of Loss:
                       sume your "operations", in whole or                               (a) Vandalism;
                       in part, by using damaged or
                                                                                         (b) Sprinkler  leakage, unless
                       undamaged property (including mer-
                                                                                             you have protected the sys-
                       chandise or stock) at the described
                                                                                             tem against freezing;
                       premises or elsewhere.
                                                                                         (c) Building glass breakage;
                  b.   Extra Expense loss to the extent you
                       can return "operations"   to normal                               (d) Water damage;
                       and discontinue such Extra Expense.                               (e) Theft; or
             8.   Vacancy                                                                (f)   Attempted theft.
                  a.   Description Of Terms                                         (2) With respect to Covered Causes
                       (1) As used in this Vacancy Condi-                               of Loss other than those listed in
                           tion, the term building and the                              Paragraphs (1)(a) through (1)(f)
                           term vacant have the meanings                                above, we will       reduce the
                           set forth in Paragraphs (a) and                              amount we would otherwise pay
                           (b) below:                                                   for the loss or damage by 15%.
                            (a) When this policy is issued to        F.   Property General Conditions
                                a tenant, and with respect to             1.   Control Of Property
                                that tenant’s interest in Cov-                 Any act or neglect of any person other
                                ered    Property,     building                 than you beyond your direction or control
                                means the unit or suite                        will not affect this insurance.
                                rented or leased to the ten-
                                                                               The breach of any condition of this Cov-
                                ant. Such building is vacant
                                                                               erage Form at any one or more locations
                                when it does not contain
                                                                               will not affect coverage at any location
                                enough business personal
                                                                               where, at the time of loss or damage, the
of 170




                                property to conduct custom-
                                                                               breach of condition does not exist.
                                ary operations.
                                                                          2.   Mortgageholders
                            (b) When this policy is issued to
                                the owner or general lessee                    a.   The term "mortgageholder"      includes
                                of a building,       building                       trustee.
68




                                means the entire building.                     b.   We will pay for covered loss of or
                                Such building is vacant un-                         damage to buildings or structures to
                                less at least 31% of its total                      each mortgageholder shown in the
                                square footage is:                                  Declarations in their order of prece-
                                (i)   Rented to a lessee or                         dence, as interests may appear.
                                      sublessee and used by                    c.   The mortgageholder has the right to
                                      the lessee or sublessee                       receive loss payment even if the
                                      to conduct its custom-                        mortgageholder has started foreclo-
                                      ary operations; and/or                        sure or similar action on the building
                                                                                    or structure.



         Page 32 of 61                           Insurance Services Office, Inc., 2012                       BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 70 of 171
                   d.   If we deny your claim because of                   3.   No Benefit To Bailee
                        your acts or because you have failed                    No person or organization, other than
                        to comply with the terms of this poli-                  you, having custody of Covered Property
                        cy, the mortgageholder will still have                  will benefit from this insurance.
                        the right to receive loss payment if
                                                                           4.   Policy Period, Coverage Territory
                        the mortgageholder:
                                                                                Under Section I - Property:
                        (1) Pays any premium due under
                            this policy at our request if you                   a.   We cover loss or damage commenc-
                            have failed to do so;                                    ing:
                        (2) Submits a signed, sworn proof                            (1) During the policy period shown
                            of loss within 60 days after re-                             in the Declarations; and
                            ceiving notice from us of your                           (2) Within the coverage territory or,
                            failure to do so; and                                        with respect to property in tran-
                        (3) Has notified us of any change in                             sit, while it is between points in
56917284




                            ownership, occupancy or sub-                                 the coverage territory.
                            stantial change in risk known to                    b.   The coverage territory is:
                            the mortgageholder.                                      (1) The United States of America
                        All of the terms of this policy will                             (including its territories and pos-
                        then    apply   directly   to   the                              sessions);
008797




                        mortgageholder.                                              (2) Puerto Rico; and
                   e.   If we pay the mortgageholder for any                         (3) Canada.
                        loss or damage and deny payment to
                                                                      G.   Optional Coverages
                        you because of your acts or because
                        you have failed to comply with the                 If shown as applicable in the Declarations, the
                        terms of this policy:                              following    Optional Coverages also apply.
                                                                           These coverages are subject to the terms and
                        (1) The mortgageholder’s rights un-
                                                                           conditions applicable to property coverage in
530




                            der the mortgage will be trans-
                                                                           this policy, except as provided below:
                            ferred to us to the extent of the
                            amount we pay; and                             1.   Outdoor Signs
                        (2) The mortgageholder’s   right to                     a.   We will pay for direct physical loss of
                            recover the full amount of the                           or damage to all outdoor signs at the
                            mortgageholder’s claim will not                          described premises:
                            be impaired.                                             (1) Owned by you; or
                        At our option, we may pay to the                             (2) Owned by others but in your
                        mortgageholder the whole principal                               care, custody or control.
                        on the mortgage plus any accrued in-                    b.   Paragraph A.3., Covered Causes Of
                        terest. In this event, your mortgage                         Loss and Paragraph B., Exclusions in
                        and note will be transferred to us and                       Section I - Property do not apply to
                        you will pay your remaining mort-                            this Optional Coverage, except for:
                        gage debt to us.
of 170




                                                                                     (1) Paragraph B.1.c., Governmental
                   f.   If we cancel this policy, we will give                           Action;
                        written notice to the mortgageholder
                                                                                     (2) Paragraph B.1.d., Nuclear Haz-
                        at least:
                                                                                         ard; and
                        (1) 10 days before the effective date
69




                                                                                     (3) Paragraph B.1.f., War And Mili-
                            of cancellation if we cancel for
                                                                                         tary Action.
                            your nonpayment of premium;
                            or                                                  c.   We will not pay for loss or damage
                                                                                     caused by or resulting from:
                        (2) 30 days before the effective date
                            of cancellation if we cancel for                         (1) Wear and tear;
                            any other reason.                                        (2) Hidden or latent defect;
                   g.   If we elect not to renew this policy,                        (3) Rust;
                        we will give written notice to the                           (4) Corrosion; or
                        mortgageholder at least 10 days be-
                                                                                     (5) Mechanical breakdown.
                        fore the expiration date of this policy.



           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                       Page 33 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 71 of 171
                  d.   The most we will pay for loss or                            (2) Involving a single act or series of
                       damage in any one occurrence is the                             related acts;
                       Limit Of Insurance for Outdoor Signs                        is considered one occurrence.
                       shown in the Declarations.
                                                                              e.   You must keep records of all "mon-
                  e.   The provisions of this Optional Cov-                        ey" and "securities" so we can verify
                       erage supersede all other references                        the amount of any loss or damage.
                       to outdoor signs in this policy.
                                                                         3.   Employee Dishonesty
             2.   Money And Securities
                                                                              a.   We will pay for direct loss of or dam-
                  a.   We will pay for loss of "money" and                         age to Business Personal Property
                       "securities" used in your business                          and "money" and "securities"        re-
                       while at a bank or savings institution,                     sulting from dishonest acts commit-
                       within your living quarters or the liv-                     ted by any of your employees acting
                       ing quarters of your partners or any                        alone or in collusion with other per-
                       employee (including a temporary or                          sons (except you or your partner)
                       leased employee) having use and                             with the manifest intent to:
                       custody of the property, at the de-
                                                                                   (1) Cause you to sustain        loss or
                       scribed premises, or in transit be-
                                                                                       damage; and also
                       tween any of these places, resulting
                       directly from:                                              (2) Obtain financial benefit (other
                                                                                       than   salaries,   commissions,
                       (1) Theft, meaning any act of steal-
                                                                                       fees,   bonuses,     promotions,
                           ing;
                                                                                       awards, profit sharing, pensions
                       (2) Disappearance; or                                           or other employee        benefits
                       (3) Destruction.                                                earned in the normal course of
                  b.   In addition to the Limitations and Ex-                          employment) for:
                       clusions applicable to Section I -                               (a) Any employee; or
                       Property, we will not pay for loss:                              (b) Any other person or organi-
                       (1) Resulting from accounting or ar-                                 zation.
                           ithmetical errors or omissions;                    b.   We will not pay for loss or damage:
                       (2) Due to the giving or surrender-                         (1) Resulting from any dishonest or
                           ing of property in any exchange                             criminal act that you or any of
                           or purchase; or                                             your partners or "members"
                       (3) Of property contained in any                                commit whether acting alone or
                           "money" operated device unless                              in collusion with other persons.
                           the amount of "money" depos-                            (2) Resulting from any dishonest act
                           ited in it is recorded by a con-                            committed by any of your em-
                           tinuous recording instrument in                             ployees (except as provided in
                           the device.                                                 Paragraph a. ), "managers" or di-
                  c.   The most we will pay for loss in any                            rectors:
                       one occurrence is:                                               (a) Whether acting alone or in
of 170




                       (1) The limit shown in the Declara-                                  collusion with other per-
                           tions for Inside the Premises for                                sons; or
                           "money" and "securities" while:                              (b) While performing      services
                            (a) In or on the described prem-                                for you or otherwise.
70




                                ises; or                                           (3) The only proof of which as to its
                            (b) Within a bank or savings in-                           existence or amount is:
                                stitution; and                                          (a) An inventory    computation;
                       (2) The limit shown in the Declara-                                  or
                           tions for Outside the Premises                               (b) A profit and loss computa-
                           for "money"    and "securities"                                  tion.
                           while anywhere else.
                  d.   All loss:
                       (1) Caused by one or more persons;
                           or



         Page 34 of 61                          Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 72 of 171
                        (4) Caused by an employee if the                       h.   If you (or any predecessor in interest)
                            employee had also committed                             sustained loss or damage during the
                            theft or any other dishonest act                        policy period of any prior insurance
                            prior to the effective date of this                     that you could have recovered under
                            policy and you or any of your                           that insurance except that the time
                            partners, "members",      "manag-                       within which to discover loss or
                            ers", officers, directors or trust-                     damage had expired, we will pay for
                            ees, not in collusion with the em-                      it under this Optional Coverage, pro-
                            ployee, learned of that theft or                        vided:
                            dishonest act prior to the policy                       (1) This Optional Coverage became
                            period shown in the Declara-                                effective at the time of cancella-
                            tions.                                                      tion or termination of the prior
                   c.   The most we will pay for loss or                                insurance; and
                        damage in any one occurrence is the                         (2) The loss or damage would have
                        Limit Of Insurance for Employee Dis-
56917284




                                                                                        been covered by this Optional
                        honesty shown in the Declarations.                              Coverage had it been in effect
                   d.   All loss or damage:                                             when the acts or events causing
                        (1) Caused by one or more persons;                              the loss or damage were com-
                            or                                                          mitted or occurred.
                                                                               i.   The insurance under Paragraph h.
008797




                        (2) Involving a single act or series of
                            acts;                                                   above is part of, not in addition to,
                                                                                    the Limit of Insurance applying to
                        is considered one occurrence.
                                                                                    this Optional Coverage and is limited
                   e.   If any loss is covered:                                     to the lesser of the amount recover-
                        (1) Partly by this insurance; and                           able under:
                        (2) Partly by any prior cancelled or                        (1) This Optional Coverage as of its
                            terminated insurance that we or                             effective date; or
530




                            any affiliate had issued to you or                      (2) The prior insurance      had it re-
                            any predecessor in interest;                                mained in effect.
                        the most we will pay is the larger of                  j.   With respect to the Employee Dis-
                        the amount recoverable under this                           honesty Optional Coverage in Para-
                        insurance or the prior insurance.                           graph G.3., employee means:
                        We will pay only for loss or damage                         (1) Any natural person:
                        you sustain through acts committed
                                                                                          (a) While in your service or for
                        or events occurring during the policy
                                                                                              30 days after termination of
                        period. Regardless of the number of
                                                                                              service;
                        years this policy remains in force or
                        the number of premiums paid, no                                   (b) Who you compensate direct-
                        Limit of Insurance cumulates from                                     ly by salary, wages or com-
                        year to year or period to period.                                     missions; and
of 170




                   f.   This Optional Coverage is cancelled                               (c) Who you have the right to
                        as to any employee immediately                                        direct and control while per-
                        upon discovery by:                                                    forming services for you;
                        (1) You; or                                                 (2) Any natural person who is fur-
71




                                                                                        nished temporarily to you:
                        (2) Any of your partners, "mem-
                            bers", "managers",    officers or                             (a) To substitute for a perma-
                            directors not in collusion with                                   nent employee, as defined
                            the employee;                                                     in Paragraph (1) above, who
                                                                                              is on leave; or
                        of any dishonest act committed by
                        that employee before or after being                               (b) To meet seasonal or short-
                        hired by you.                                                         term workload conditions;
                   g.   We will pay only for covered loss or
                        damage sustained during the policy
                        period and discovered no later than
                        one year from the end of the policy
                        period.

           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                       Page 35 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 73 of 171
                     (3) Any natural person who is                                     (4) The functioning of any safe-
                         leased to you under a written                                     ty or protective device.
                         agreement between you and a                             b.    Paragraphs         A.4.a.(1)   and
                         labor leasing firm, to perform                                A.4.a.(2), Limitations, do not ap-
                         duties related to the conduct of                              ply to this Optional Coverage.
                         your business, but does not
                                                                                 c.    With respect to the coverage
                         mean a temporary employee as
                                                                                       provided by this Optional Cover-
                         defined in Paragraph (2) above;
                                                                                       age, the following exclusions in
                     (4) Any natural person who is a for-                              Paragraph B. Exclusions do not
                         mer employee, director, partner,                              apply:
                         member, manager, representa-
                                                                                       (1) Paragraph B.2.a., Electrical
                         tive or trustee retained as a con-
                                                                                           Apparatus;
                         sultant while performing       ser-
                         vices for you; or                                             (2) Paragraph B.2.d., Steam Ap-
                                                                                           paratus; and
                     (5) Any natural person who is a
                         guest student or intern pursuing                              (3) Paragraph    B.2.l.(6),     Me-
                         studies or duties, excluding,                                     chanical Breakdown.
                         however, any such person while                          d.    With respect to the coverage
                         having care and custody of prop-                              provided by this Optional Cover-
                         erty outside any building you oc-                             age, Paragraph G.1.c.(5) of the
                         cupy in conducting your busi-                                 Outdoor Signs Optional Cover-
                         ness.                                                         age does not apply.
                     But employee does not mean:                                 e.    If a dollar deductible is shown in
                     (1) Any     agent,   broker,  factor,                             the Declarations for this Optional
                         commission merchant, consign-                                 Coverage, we will first subtract
                         ee, independent contractor or re-                             the      applicable      deductible
                         presentative of the same general                              amount from any loss we would
                         character; or                                                 otherwise pay. We will then pay
                                                                                       the amount of loss in excess of
                     (2) Any "manager",       director or
                                                                                       the applicable deductible up to
                         trustee except while performing
                                                                                       the applicable limit for this cov-
                         acts coming within the usual du-
                                                                                       erage.
                         ties of an employee.
                                                                                       If no optional deductible is cho-
             4.   Equipment Breakdown Protection Cov-
                                                                                       sen for this Optional Coverage,
                  erage
                                                                                       the Property Deductible shown
                     a.   We will pay for direct loss of or                            in the Declarations applies.
                          damage to Covered Property
                                                                                 f.    With respect to Additional Cov-
                          caused by or resulting from a
                                                                                       erages 5.f. Business Income and
                          mechanical breakdown or elec-
                                                                                       5.g. Extra Expense, if the 72-hour
                          trical failure to pressure, me-
                                                                                       time period in the definition of
                          chanical or electrical machinery
of 170




                                                                                       "period         of       restoration"
                          and equipment.
                                                                                       (hereinafter referred to as time
                          Mechanical breakdown or elec-                                deductible) is amended for this
                          trical failure to pressure, me-                              Optional Coverage as shown in
                          chanical or electrical machinery                             the Declarations, we will not pay
72




                          and equipment does not mean                                  for any Business Income loss
                          any:                                                         that occurs during the consecu-
                          (1) Malfunction   including     but                          tive number of hours shown as
                              not limited to adjustment,                               the time deductible in the Dec-
                              alignment,        calibration,                           larations immediately following
                              cleaning or modification;                                a mechanical breakdown or elec-
                          (2) Leakage at any valve, fitting,                           trical failure. If a time deductible
                              shaft seal, gland packing,                               is shown in days, each day shall
                              joint or connection;                                     mean 24 consecutive hours.
                          (3) Damage to any vacuum
                              tube, gas tube, or brush; or


         Page 36 of 61                         Insurance Services Office, Inc., 2012                       BP 00 03 07 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 74 of 171
                            With respect to the coverage                                 (1) Your last known address; or
                            provided by this Optional Cover-                             (2) The address where the pres-
                            age, any time deductible shown                                   sure, mechanical or electri-
                            in the Declarations for Equip-                                   cal machinery and equip-
                            ment Breakdown Protection Cov-                                   ment is located.
                            erage supersedes any time de-
                                                                                         This notification will indicate the
                            ductible otherwise applicable to
                                                                                         effective date of the suspension
                            the Business Income coverage
                                                                                         or reinstatement.
                            provided by this policy.
                                                                                         If the coverage provided by this
                       g.   With respect to the coverage
                                                                                         Optional Coverage is not rein-
                            provided by this Optional Cover-
                                                                                         stated, you will get a pro rata re-
                            age, Paragraph H. Property Defi-
                                                                                         fund of premium. But the sus-
                            nitions is amended as follows:
                                                                                         pension will be effective even if
                            1.   "Computer"   means:                                     we have not yet made or offered
56917284




                                 a.   Programmable electron-                             a refund.
                                      ic equipment    that is        H.   Property Definitions
                                      used to store, retrieve
                                                                          1.   "Computer"    means:
                                      and process data; and
                                                                               a.   Programmable electronic equipment
                                 b.   Associated     peripheral
                                                                                    that is used to store, retrieve and
008797




                                      equipment     that   pro-
                                                                                    process data; and
                                      vides    communication,
                                      including input and out-                 b.   Associated    peripheral   equipment
                                      put functions such as                         that provides communication,      in-
                                      printing   and auxiliary                      cluding input and output functions
                                      functions such as data                        such as printing and auxiliary func-
                                      transmission.                                 tions such as data transmission.
                            "Computer" includes those used                     "Computer" does not include those used
530




                            to operate production-type ma-                     to operate production-type machinery or
                            chinery or equipment.                              equipment.
                       h.   Whenever any covered pressure,                2.   "Counterfeit money" means an imitation
                            mechanical or electrical machin-                   of "money" that is intended to deceive
                            ery and equipment is found to be                   and to be taken as genuine.
                            in, or exposed to, a dangerous                3.   "Electronic   data" means information,
                            condition, any of our representa-                  facts or computer programs stored as or
                            tives may suspend coverage pro-                    on, created or used on, or transmitted to
                            vided by this Optional Coverage                    or from computer software (including
                            for loss from a mechanical                         systems and applications software), on
                            breakdown or electrical failure to                 hard or floppy disks, CD- ROMs, tapes,
                            that pressure, mechanical or                       drives, cells, data processing devices or
                            electrical machinery and equip-                    any other repositories of computer soft-
of 170




                            ment.                                              ware which are used with electronically
                            However, coverage provided by                      controlled equipment. The term comput-
                            this Optional Coverage may be                      er programs, referred to in the foregoing
                            reinstated for loss from a me-                     description of electronic data, means a
                                                                               set of related electronic instructions
73




                            chanical breakdown or electrical
                            failure to that pressure, me-                      which direct the operations and functions
                            chanical or electrical machinery                   of a "computer" or device connected to
                            and equipment if the reasons for                   it, which enable the "computer" or de-
                            the suspension are found by any                    vice to receive, process, store, retrieve or
                            of our representatives    to no                    send data.
                            longer exist.                                 4.   "Fungi" means any type or form of fun-
                            We may suspend or reinstate                        gus, including mold or mildew, and any
                            this Optional coverage by mail-                    mycotoxins, spores, scents or by-pro-
                            ing or delivering a written notifi-                ducts produced or released by fungi.
                            cation regarding the suspension
                            or reinstatement to:


           BP 00 03 07 13                        Insurance Services Office, Inc., 2012                       Page 37 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 75 of 171
             5.   "Manager" means a person serving in a                       The expiration date of this policy will not
                  directorial capacity for a limited liability                cut short the "period of restoration".
                  company.                                                10. "Pollutants" means any solid, liquid, gas-
             6.   "Member" means an owner of a limited                        eous or thermal irritant or contaminant,
                  liability company represented by its                        including smoke, vapor, soot, fumes,
                  membership     interest, who also may                       acids, alkalis, chemicals and waste.
                  serve as a "manager".                                       Waste includes materials to be recycled,
             7.   "Money"    means:                                           reconditioned or reclaimed.
                  a.   Currency, coins and bank notes in                  11. "Securities"   means   negotiable   and
                       current use and having a face value;                   nonnegotiable instruments or contracts
                       and                                                    representing either "money"    or other
                                                                              property and includes:
                  b.   Traveler’s checks, register checks
                       and money orders held for sale to the                  a.   Tokens, tickets, revenue and other
                       public.                                                     stamps (whether represented by ac-
                                                                                   tual stamps or unused value in a me-
             8.   "Operations" means your business ac-
                                                                                   ter) in current use; and
                  tivities occurring at the described prem-
                  ises.                                                       b.   Evidences of debt issued in connec-
                                                                                   tion with credit or charge cards,
             9.   "Period of restoration":
                                                                                   which cards are not issued by you;
                  a.   Means the period of time that:
                                                                              but does not include "money".
                       (1) Begins:
                                                                          12. "Specified causes of loss" means the fol-
                            (a) 72 hours after the time of di-                lowing:
                                rect physical loss or damage
                                                                              Fire; lightning; explosion; windstorm or
                                for Business Income Cover-
                                                                              hail; smoke; aircraft or vehicles; riot or
                                age; or
                                                                              civil commotion;        vandalism;   leakage
                            (b) Immediately after the time                    from     fire   extinguishing    equipment;
                                of direct physical loss or                    sinkhole collapse; volcanic action; falling
                                damage for Extra Expense                      objects; weight of snow, ice or sleet; wa-
                                Coverage;                                     ter damage.
                            caused by or resulting from any                   a.   Sinkhole collapse means the sudden
                            Covered Cause of Loss at the de-                       sinking or collapse of land into un-
                            scribed premises; and                                  derground empty spaces created by
                       (2) Ends on the earlier of:                                 the action of water on limestone or
                            (a) The date when the property                         dolomite. This cause of loss does not
                                at the described premises                          include:
                                should be repaired, rebuilt                        (1) The cost of filling sinkholes; or
                                or replaced with reasonable                        (2) Sinking or collapse of land into
                                speed and similar quality; or                          man-made     underground    cav-
                            (b) The date when business is                              ities.
of 170




                                resumed at a new perma-                       b.   Falling objects does not include loss
                                nent location.                                     of or damage to:
                  b.   Does not include any increased pe-                          (1) Personal property in the open; or
                       riod required due to the enforcement
                                                                                   (2) The interior of a building or
74




                       of or compliance with any ordinance
                                                                                       structure, or property inside a
                       or law that:
                                                                                       building or structure, unless the
                       (1) Regulates the construction, use                             roof or an outside wall of the
                           or repair, or requires the tearing                          building   or structure is first
                           down of any property; or                                    damaged by a falling object.
                       (2) Requires any insured or others
                           to test for, monitor, clean up, re-
                           move, contain, treat, detoxify or
                           neutralize, or in any way re-
                           spond to, or assess the effects of
                           "pollutants".



         Page 38 of 61                           Insurance Services Office, Inc., 2012                     BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 76 of 171
                   c.   Water damage means:                                       b.   Manuscripts; and
                        (1) Accidental discharge or leakage                       c.   Records;
                            of water or steam as the direct                       including    abstracts,  books,   deeds,
                            result of the breaking apart or                       drawings, films, maps or mortgages.
                            cracking of any part of a system
                                                                                  But "valuable papers and records" does
                            or appliance (other than a sump
                                                                                  not mean "money" or "securities".
                            system including     its related
                            equipment and parts) containing             SECTION II - LIABILITY
                            water or steam; and                         A.   Coverages
                        (2) Accidental discharge or leakage                  1.   Business Liability
                            of water or waterborne material                       a.   We will pay those sums that the in-
                            as the direct result of the break-                         sured becomes legally obligated to
                            ing apart or cracking of a water                           pay as damages because of "bodily
                            or sewer pipe that is located off                          injury", "property damage" or "per-
56917284




                            the described premises and is                              sonal and advertising      injury"   to
                            part of a municipal potable water                          which this insurance applies. We will
                            supply system or municipal sani-                           have the right and duty to defend the
                            tary sewer system, if the break-                           insured against any "suit" seeking
                            age or cracking is caused by                               those damages. However, we will
                            wear and tear.                                             have no duty to defend the insured
008797




                        But water damage does not include                              against any "suit" seeking damages
                        loss or damage otherwise excluded                              for "bodily injury", "property dam-
                        under the terms of the Water Exclu-                            age" or "personal and advertising in-
                        sion. Therefore, for example, there is                         jury" to which this insurance does
                        no coverage in the situation in which                          not apply. We may, at our discretion,
                        discharge or leakage of water results                          investigate any "occurrence" or any
                        from the breaking apart or cracking                            offense and settle any claim or "suit"
530




                        of a pipe which was caused by or re-                           that may result. But:
                        lated to weather-induced flooding,                             (1) The amount we will pay for dam-
                        even if wear and tear contributed to                               ages is limited as described in
                        the breakage or cracking. As another                               Paragraph D. Liability And Medi-
                        example, and also in accordance                                    cal Expenses Limits Of Insurance
                        with the terms of the Water Exclu-                                 in Section II - Liability; and
                        sion, there is no coverage for loss or
                                                                                       (2) Our right and duty to defend end
                        damage caused by or related to
                                                                                           when we have used up the ap-
                        weather-induced flooding which fol-
                                                                                           plicable Limit of Insurance in the
                        lows or is exacerbated by pipe break-
                                                                                           payment of judgments or settle-
                        age or cracking attributable to wear
                                                                                           ments or medical expenses.
                        and tear.
                                                                                       No other obligation or liability to pay
                        To the extent that accidental dis-
                                                                                       sums or perform acts or services is
                        charge or leakage of water falls with-
of 170




                                                                                       covered unless explicitly provided
                        in the criteria set forth in c.(1) or c.(2)
                                                                                       for under Paragraph f. Coverage Ex-
                        of this definition of "specified causes
                                                                                       tension - Supplementary Payments.
                        of loss", such water is not subject to
                        the provisions of the Water Exclusion                     b.   This insurance applies:
75




                        which preclude coverage for surface                            (1) To "bodily injury" and "property
                        water or water under the ground sur-                               damage" only if:
                        face.                                                               (a) The    "bodily    injury"  or
               13. "Stock" means merchandise held in stor-                                      "property       damage"     is
                   age or for sale, raw materials and in-pro-                                   caused by an "occurrence"
                   cess or finished      goods,     including                                   that takes place in the "cov-
                   supplies used in their packing or ship-                                      erage territory";
                   ping.                                                                    (b) The    "bodily injury" or
               14. "Valuable papers and records" means in-                                      "property damage" occurs
                   scribed, printed or written:                                                 during the policy period;
                   a.   Documents;                                                              and



           BP 00 03 07 13                           Insurance Services Office, Inc., 2012                        Page 39 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 77 of 171
                          (c) Prior to the policy period, no                     (2) Receives    a written or verbal de-
                              insured listed under Para-                             mand or     claim for damages be-
                              graph C.1. Who Is An In-                               cause of    the "bodily injury" or
                              sured and no "employee"                                "property    damage"; or
                              authorized by you to give or                       (3) Becomes aware by any other
                              receive notice of an "occur-                           means that "bodily injury" or
                              rence" or claim, knew that                             "property damage" has occurred
                              the "bodily injury" or "prop-                          or has begun to occur.
                              erty damage" had occurred,
                                                                            e.   Damages because of "bodily injury"
                              in whole or in part. If such a
                                                                                 include damages claimed by any per-
                              listed insured or authorized
                                                                                 son or organization for care, loss of
                              "employee" knew, prior to
                                                                                 services or death resulting at any
                              the policy period, that the
                                                                                 time from the "bodily injury".
                              "bodily injury" or "property
                              damage" occurred, then any                    f.   Coverage Extension - Supplemen-
                              continuation, change or re-                        tary Payments
                              sumption of such "bodily in-                       (1) We will pay, with respect to any
                              jury" or "property damage"                             claim we investigate or settle, or
                              during or after the policy pe-                         any "suit" against an insured we
                              riod will be deemed to have                            defend:
                              been known before the poli-                              (a) All expenses we incur.
                              cy period.
                                                                                       (b) Up to $250 for cost of bail
                      (2) To "personal and advertising in-                                 bonds required because of
                          jury" caused by an offense aris-                                 accidents or traffic law viola-
                          ing out of your business, but                                    tions arising out of the use
                          only if the offense was commit-                                  of any vehicle to which Busi-
                          ted in the "coverage territory"                                  ness Liability Coverage for
                          during the policy period.                                        "bodily injury" applies. We
                 c.   "Bodily injury" or "property dam-                                    do not have to furnish these
                      age" which occurs during the policy                                  bonds.
                      period and was not, prior to the poli-                           (c) The cost of bonds to release
                      cy period, known to have occurred                                    attachments, but only for
                      by any insured listed under Para-                                    bond amounts within our
                      graph C.1. Who Is An Insured or any                                  Limit of Insurance. We do
                      "employee"    authorized by you to                                   not have to furnish these
                      give or receive notice of an "occur-                                 bonds.
                      rence" or claim, includes any con-
                                                                                       (d) All reasonable expenses in-
                      tinuation, change or resumption of
                                                                                           curred by the insured at our
                      "bodily injury" or "property dam-
                                                                                           request to assist us in the in-
                      age" after the end of the policy pe-
                                                                                           vestigation or defense of the
                      riod.
                                                                                           claim or "suit", including ac-
of 170




                 d.   "Bodily injury" or "property dam-                                    tual loss of earnings up to
                      age" will be deemed to have been                                     $250 a day because of time
                      known to have occurred at the earli-                                 off from work.
                      est time when any insured listed un-
                                                                                       (e) All court costs taxed against
76




                      der Paragraph C.1. Who Is An In-
                                                                                           the insured in the "suit".
                      sured or any "employee" authorized
                                                                                           However, these payments
                      by you to give or receive notice of an
                                                                                           do not include attorneys’
                      "occurrence" or claim:
                                                                                           fees or attorneys’ expenses
                      (1) Reports all, or any part, of the                                 taxed against the insured.
                          "bodily  injury"  or "property
                          damage" to us or any other in-
                          surer;




         Page 40 of 61                         Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 78 of 171
                            (f)   Prejudgment interest award-                              (f)   The indemnitee:
                                  ed against the insured on                                      (i)   Agrees in writing to:
                                  that part of the judgment we
                                                                                                       i.     Cooperate with us
                                  pay. If we make an offer to
                                                                                                              in the investigation,
                                  pay the Limit of Insurance,
                                                                                                              settlement    or de-
                                  we will not pay any prejudg-
                                                                                                              fense of the "suit";
                                  ment interest based on that
                                  period of time after the offer.                                      ii.    Immediately    send
                                                                                                              us copies of any de-
                            (g) All interest     on the full
                                                                                                              mands,      notices,
                                amount of any judgment
                                                                                                              summonses or le-
                                that accrues after entry of
                                                                                                              gal papers received
                                the judgment and before we
                                                                                                              in connection with
                                have paid, offered to pay, or
                                                                                                              the "suit";
                                deposited in court the part
                                of the judgment that is with-                                          iii.   Notify any other in-
56917284




                                in our Limit of Insurance.                                                    surer whose cover-
                                                                                                              age is available to
                            These payments will not reduce
                                                                                                              the indemnitee; and
                            the limit of liability.
                                                                                                       iv.    Cooperate with us
                       (2) If we defend an insured against a
                                                                                                              with respect to co-
                           "suit" and an indemnitee of the
008797




                                                                                                              ordinating other ap-
                           insured is also named as a party
                                                                                                              plicable   insurance
                           to the "suit", we will defend that
                                                                                                              available    to   the
                           indemnitee if all of the following
                                                                                                              indemnitee; and
                           conditions are met:
                                                                                                 (ii) Provides us with written
                            (a) The "suit"       against  the
                                                                                                      authorization to:
                                indemnitee seeks damages
                                for which the insured has as-                                          i.     Obtain records and
530




                                sumed the liability of the                                                    other    information
                                indemnitee in a contract or                                                   related     to     the
                                agreement that is an "in-                                                     "suit"; and
                                sured contract";                                                       ii.    Conduct and con-
                            (b) This insurance applies to                                                     trol the defense of
                                such liability assumed by                                                     the indemnitee in
                                the insured;                                                                  such "suit".
                            (c) The obligation to defend, or                         (3) So long as the conditions in
                                the cost of the defense of,                              Paragraph (2) are met, attorneys’
                                that indemnitee, has also                                fees incurred by us in the de-
                                been assumed by the in-                                  fense of that indemnitee, neces-
                                sured in the same "insured                               sary litigation expenses incurred
                                contract";                                               by us and necessary litigation
of 170




                                                                                         expenses       incurred  by    the
                            (d) The allegations in the "suit"
                                                                                         indemnitee at our request will be
                                and the information       we
                                                                                         paid as Supplementary        Pay-
                                know about the "occur-
                                                                                         ments. Notwithstanding the pro-
                                rence" are such that no con-
                                                                                         visions of Paragraph B.1.b.(2)
77




                                flict appears to exist be-
                                                                                         Exclusions in Section II - Liabil-
                                tween the interests of the
                                                                                         ity, such payments will not be
                                insured and the interests of
                                                                                         deemed to be damages for "bod-
                                the indemnitee;
                                                                                         ily injury" and "property dam-
                            (e) The indemnitee and the in-                               age" and will not reduce the
                                sured ask us to conduct and                              Limits of Insurance.
                                control the defense of that
                                indemnitee    against   such
                                "suit" and agree that we can
                                assign the same counsel to
                                defend the insured and the
                                indemnitee; and


           BP 00 03 07 13                          Insurance Services Office, Inc., 2012                             Page 41 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 79 of 171
                           Our obligation to defend an in-          B.   Exclusions
                           sured’s indemnitee and to pay                 1.   Applicable To Business Liability Cover-
                           for attorneys’ fees and necessary                  age
                           litigation expenses as Supple-
                                                                              This insurance does not apply to:
                           mentary Payments ends when:
                                                                              a.   Expected Or Intended Injury
                           (a) We have used up the appli-
                               cable Limit of Insurance in                         "Bodily injury" or "property dam-
                               the payment of judgments                            age" expected or intended from the
                               or settlements; or                                  standpoint of the insured. This exclu-
                                                                                   sion does not apply to "bodily in-
                           (b) The conditions     set forth
                                                                                   jury" resulting from the use of rea-
                               above, or the terms of the
                                                                                   sonable force to protect persons or
                               agreement     described    in
                                                                                   property.
                               Paragraph (2)(f) above, are
                               no longer met.                                 b.   Contractual Liability
             2.   Medical Expenses                                                 "Bodily injury" or "property dam-
                                                                                   age" for which the insured is obligat-
                  a.   We will pay medical expenses as de-
                                                                                   ed to pay damages by reason of the
                       scribed below for "bodily injury"
                                                                                   assumption of liability in a contract
                       caused by an accident:
                                                                                   or agreement. This exclusion does
                       (1) On premises you own or rent;                            not apply to liability for damages:
                       (2) On ways next to premises you                            (1) That the insured would have in
                           own or rent; or                                             the absence of the contract or
                       (3) Because of your operations;                                 agreement; or
                       provided that:                                              (2) Assumed in a contract or agree-
                           (a) The accident takes place in                             ment that is an "insured con-
                               the "coverage territory" and                            tract", provided the "bodily in-
                               during the policy period;                               jury"     or "property  damage"
                                                                                       occurs subsequent to the execu-
                           (b) The expenses are incurred
                                                                                       tion of the contract or agree-
                               and reported to us within
                                                                                       ment. Solely for the purposes of
                               one year of the date of the
                                                                                       liability assumed in an "insured
                               accident; and
                                                                                       contract", reasonable attorneys’
                           (c) The injured person submits                              fees and necessary litigation ex-
                               to examination, at our ex-                              penses incurred by or for a party
                               pense, by physicians of our                             other than an insured         are
                               choice as often as we rea-                              deemed to be damages because
                               sonably require.                                        of "bodily injury" or "property
                  b.   We will make these payments re-                                 damage", provided:
                       gardless of fault. These payments                                (a) Liability to such party for, or
                       will not exceed the Limits of Insur-                                 for the cost of, that party’s
                       ance of Section II - Liability. We will
of 170




                                                                                            defense has also been as-
                       pay reasonable expenses for:                                         sumed in the same "insured
                       (1) First aid administered at the time                               contract"; and
                           of an accident;                                              (b) Such attorney fees and liti-
                       (2) Necessary medical, surgical, X-                                  gation expenses are for de-
78




                           ray and dental services, includ-                                 fense of that party against a
                           ing prosthetic devices; and                                      civil or alternative dispute
                       (3) Necessary ambulance, hospital,                                   resolution    proceeding    in
                           professional nursing and funeral                                 which damages to which
                           services.                                                        this insurance applies are al-
                                                                                            leged.




         Page 42 of 61                          Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 80 of 171
                   c.   Liquor Liability                                        e.   Employer’s Liability
                        "Bodily injury" or "property dam-                            "Bodily injury" to:
                        age" for which any insured may be                            (1) An "employee"    of the insured
                        held liable by reason of:                                        arising out of and in the course
                        (1) Causing or contributing to the in-                           of:
                            toxication of any person;                                      (a) Employment by the insured;
                        (2) The furnishing of alcoholic bev-                                   or
                            erages to a person under the le-                               (b) Performing duties related to
                            gal drinking age or under the                                      the conduct of the insured’s
                            influence of alcohol; or                                           business; or
                        (3) Any statute, ordinance or regula-                        (2) The spouse, child, parent, broth-
                            tion relating to the sale, gift, dis-                        er or sister of that "employee"
                            tribution or use of alcoholic bev-                           as a consequence of Paragraph
                            erages.                                                      (1) above.
56917284




                        This exclusion applies even if the                           This exclusion applies whether the
                        claims allege negligence or other                            insured may be liable as an employer
                        wrongdoing in:                                               or in any other capacity and to any
                            (a) The supervision, hiring, em-                         obligation to share damages with or
                                ployment, training or moni-                          repay someone else who must pay
008797




                                toring of others by an in-                           damages because of the injury.
                                sured; or                                            This exclusion does not apply to li-
                            (b) Providing   or   failing  to                         ability assumed by the insured under
                                provide transportation with                          an "insured contract".
                                respect to any person that                      f.   Pollution
                                may be under the influence
                                                                                     (1) "Bodily    injury" or "property
                                of alcohol;
                                                                                         damage" arising out of the ac-
530




                        if the "occurrence" which caused the                             tual, alleged or threatened dis-
                        "bodily injury" or "property dam-                                charge, dispersal, seepage, mi-
                        age", involved that which is de-                                 gration, release or escape of
                        scribed in Paragraph (1), (2) or (3)                             "pollutants":
                        above.
                                                                                           (a) At or from any premises,
                        However, this exclusion applies only                                   site or location which is or
                        if you are in the business of manu-                                    was at any time owned or
                        facturing, distributing, selling, serv-                                occupied by, or rented or
                        ing or furnishing alcoholic bever-                                     loaned to, any insured. How-
                        ages. For the purposes of this                                         ever,    this   subparagraph
                        exclusion, permitting a person to                                      does not apply to:
                        bring alcoholic beverages on your
                                                                                               (i)   "Bodily injury" if sus-
                        premises, for consumption on your
                                                                                                     tained within a building
of 170




                        premises, whether or not a fee is
                                                                                                     and caused by smoke,
                        charged or a license is required for
                                                                                                     fumes, vapor or soot
                        such activity, is not by itself consid-
                                                                                                     produced by or originat-
                        ered the business of selling, serving
                                                                                                     ing from equipment that
                        or furnishing alcoholic beverages.
79




                                                                                                     is used to heat, cool or
                   d.   Workers’ Compensation And Similar                                            dehumidify    the build-
                        Laws                                                                         ing, or equipment that is
                        Any obligation of the insured under a                                        used to heat water for
                        workers’    compensation,    disability                                      personal use, by the
                        benefits or unemployment compen-                                             building’s occupants or
                        sation law or any similar law.                                               their guests;




           BP 00 03 07 13                          Insurance Services Office, Inc., 2012                        Page 43 of 61
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 81 of 171
                             (ii) "Bodily      injury"     or                         (d) At or from any premises,
                                  "property damage" for                                   site or location on which any
                                  which you may be held                                   insured or any contractors
                                  liable, if you are a con-                               or subcontractors working
                                  tractor and the owner or                                directly or indirectly on any
                                  lessee of such prem-                                    insured’s behalf are per-
                                  ises, site or location has                              forming operations if the
                                  been added to your poli-                                "pollutants" are brought on
                                  cy as an additional in-                                 or to the premises, site or lo-
                                  sured with respect to                                   cation in connection with
                                  your     ongoing      oper-                             such operations by such in-
                                  ations performed        for                             sured, contractor or subcon-
                                  that additional insured                                 tractor.     However,      this
                                  at that premises, site or                               subparagraph does not ap-
                                  location and such prem-                                 ply to:
                                  ises, site or location is                               (i)   "Bodily      injury"      or
                                  not and never was                                             "property         damage"
                                  owned or occupied by,                                         arising out of the escape
                                  or rented or loaned to,                                       of fuels, lubricants or
                                  any insured, other than                                       other operating fluids
                                  that additional insured;                                      which are needed to
                                  or                                                            perform     the      normal
                             (iii) "Bodily      injury"    or                                   electrical, hydraulic or
                                   "property         damage"                                    mechanical        functions
                                   arising   out of heat,                                       necessary for the opera-
                                   smoke or fumes from a                                        tion of "mobile equip-
                                   "hostile fire";                                              ment" or its parts, if
                         (b) At or from any premises,                                           such fuels, lubricants or
                             site or location which is or                                       other operating fluids
                             was at any time used by or                                         escape from a vehicle
                             for any insured or others for                                      part designed to hold,
                             the handling, storage, dis-                                        store or receive them.
                             posal, processing or treat-                                        This exception does not
                             ment of waste;                                                     apply if the "bodily in-
                                                                                                jury" or "property dam-
                         (c) Which are or were at any
                                                                                                age" arises out of the
                             time transported, handled,
                                                                                                intentional     discharge,
                             stored, treated, disposed of,
                                                                                                dispersal or release of
                             or processed as waste by or
                                                                                                the fuels, lubricants or
                             for:
                                                                                                other operating fluids,
                             (i)   Any insured; or                                              or     if   such      fuels,
of 170




                             (ii) Any person or organiza-                                       lubricants or other oper-
                                  tion for whom you may                                         ating fluids are brought
                                  be legally responsible;                                       on or to the premises,
                                                                                                site or location with the
                                                                                                intent that they be dis-
80




                                                                                                charged, dispersed or
                                                                                                released as part of the
                                                                                                operations being per-
                                                                                                formed by such insured,
                                                                                                contractor or subcon-
                                                                                                tractor;




         Page 44 of 61                        Insurance Services Office, Inc., 2012                        BP 00 03 07 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 82 of 171
                                (ii) "Bodily     injury"    or                           However, this paragraph does
                                     "property damage" sus-                              not apply to liability for damages
                                     tained within a building                            because of "property damage"
                                     and caused by the re-                               that the insured would have in
                                     lease of gases, fumes or                            the absence of such request, de-
                                     vapors from materials                               mand, order or statutory or regu-
                                     brought into that build-                            latory requirement or such claim
                                     ing in connection with                              or "suit" by or on behalf of a
                                     operations being per-                               governmental authority.
                                     formed by you or on                      g.   Aircraft, Auto Or Watercraft
                                     your behalf by a con-
                                                                                   "Bodily injury" or "property dam-
                                     tractor or subcontrac-
                                                                                   age" arising out of the ownership,
                                     tor; or
                                                                                   maintenance, use or entrustment to
                                (iii) "Bodily      injury"    or                   others of any aircraft, "auto" or
                                      "property         damage"
56917284




                                                                                   watercraft owned or operated by or
                                      arising   out of heat,                       rented or loaned to any insured. Use
                                      smoke or fumes from a                        includes operation and "loading or
                                      "hostile fire"; or                           unloading".
                            (e) At or from any premises,                           This exclusion applies even if the
                                site or location on which any                      claims allege negligence or other
008797




                                insured or any contractors                         wrongdoing in the supervision, hir-
                                or subcontractors working                          ing, employment, training or moni-
                                directly or indirectly on any                      toring of others by an insured, if the
                                insured’s behalf are per-                          "occurrence"     which   caused the
                                forming operations if the op-                      "bodily injury" or "property dam-
                                erations are to test for, mon-                     age" involved the ownership, main-
                                itor,   clean up, remove,                          tenance, use or entrustment to oth-
530




                                contain, treat, detoxify or                        ers of any aircraft,      "auto"    or
                                neutralize, or in any way re-                      watercraft that is owned or operated
                                spond to, or assess the ef-                        by or rented or loaned to any in-
                                fects of, "pollutants".                            sured.
                       (2) Any loss, cost or expense arising                       This exclusion does not apply to:
                           out of any:
                                                                                   (1) A watercraft while ashore on
                            (a) Request, demand, order or                              premises you own or rent;
                                statutory or regulatory re-
                                                                                   (2) A watercraft you do not own that
                                quirement that any insured
                                                                                       is:
                                or others test for, monitor,
                                clean up, remove, contain,                               (a) Less than 51 feet long; and
                                treat, detoxify or neutralize,                           (b) Not being used to carry per-
                                or in any way respond to, or                                 sons or property      for a
                                assess the effects of, "pollu-                               charge;
of 170




                                tants"; or                                         (3) Parking an "auto" on, or on the
                            (b) Claim or "suit" by or on be-                           ways next to, premises you own
                                half of a governmental au-                             or rent, provided the "auto" is
                                thority for damages because                            not owned by or rented or
81




                                of testing for, monitoring,                            loaned to you or the insured;
                                cleaning up, removing, con-                        (4) Liability assumed under any "in-
                                taining, treating, detoxifying                         sured contract" for the owner-
                                or neutralizing, or in any                             ship, maintenance or use of air-
                                way responding to, or as-                              craft or watercraft; or
                                sessing the effects of, "pol-
                                lutants".




           BP 00 03 07 13                        Insurance Services Office, Inc., 2012                      Page 45 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 83 of 171
                      (5) "Bodily injury"   or "property                           (2) Warlike action by a military
                          damage" arising out of:                                      force, including action in hinder-
                            (a) The operation of machinery                             ing or defending against an ac-
                                or equipment that is at-                               tual or expected attack, by any
                                tached to, or part of, a land                          government, sovereign or other
                                vehicle that would qualify                             authority using military person-
                                under the definition of "mo-                           nel or other agents; or
                                bile equipment" if it were                         (3) Insurrection,   rebellion, revolu-
                                not subject to a compulsory                            tion, usurped power, or action
                                or financial responsibility                            taken by government authority
                                law or other motor vehicle                             in    hindering    or     defending
                                insurance or motor vehicle                             against any of these.
                                registration law where it is                  j.   Professional Services
                                licensed or principally ga-
                                                                                   "Bodily injury", "property damage"
                                raged; or
                                                                                   or "personal and advertising injury"
                            (b) The operation of any of the                        caused by the rendering or failure to
                                following   machinery    or                        render any professional service. This
                                equipment:                                         includes but is not limited to:
                                (i)   Cherry pickers and simi-                     (1) Legal, accounting or advertising
                                      lar devices mounted on                           services;
                                      automobile    or   truck
                                                                                   (2) Preparing, approving, or failing
                                      chassis and used to
                                                                                       to prepare or approve maps,
                                      raise or lower workers;
                                                                                       drawings, opinions, reports, sur-
                                      and
                                                                                       veys, change orders, designs or
                                (ii) Air         compressors,                          specifications;
                                     pumps and generators,
                                                                                   (3) Supervisory, inspection or engi-
                                     including        spraying,
                                                                                       neering services;
                                     welding, building clean-
                                     ing, geophysical explo-                       (4) Medical, surgical, dental, X-ray
                                     ration, lighting and well                         or nursing services treatment,
                                     servicing equipment.                              advice or instruction;
                 h.   Mobile Equipment                                             (5) Any health or therapeutic service
                                                                                       treatment, advice or instruction;
                      "Bodily injury" or "property       dam-
                      age" arising out of:                                         (6) Any service, treatment, advice or
                                                                                       instruction for the purpose of ap-
                      (1) The transportation    of "mobile
                                                                                       pearance or skin enhancement,
                          equipment" by an "auto" owned
                                                                                       hair removal or replacement or
                          or operated by or rented or
                                                                                       personal grooming;
                          loaned to any insured; or
                                                                                   (7) Optometry or optical or hearing
                      (2) The use of "mobile equipment"
                                                                                       aid services including the pre-
                          in, or while in practice for, or
of 170




                                                                                       scribing,  preparation,    fitting,
                          while being prepared for, any
                                                                                       demonstration or distribution of
                          prearranged     racing,    speed,
                                                                                       ophthalmic lenses and similar
                          demolition or stunting activity.
                                                                                       products or hearing aid devices;
                 i.   War
82




                                                                                   (8) Body piercing services; and
                      "Bodily injury", "property damage"
                                                                                   (9) Services in the practice of phar-
                      or "personal and advertising injury",
                                                                                       macy.
                      however caused, arising, directly or
                      indirectly, out of:
                      (1) War, including       undeclared    or
                          civil war;




         Page 46 of 61                           Insurance Services Office, Inc., 2012                     BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 84 of 171
                        This exclusion applies even if the                         Paragraphs (1), (3) and (4) of this ex-
                        claims allege negligence or other                          clusion do not apply to "property
                        wrongdoing in the supervision, hir-                        damage" (other than damage by fire)
                        ing, employment, training or moni-                         to premises, including the contents
                        toring of others by an insured, if the                     of such premises, rented to you for a
                        "occurrence"     which   caused the                        period of seven or fewer consecutive
                        "bodily injury" or "property dam-                          days. A separate Limit of Insurance
                        age", or the offense which caused                          applies to Damage To Premises
                        the "personal and advertising in-                          Rented To You as described in Para-
                        jury", involved the rendering or fail-                     graph D. Liability And Medical Ex-
                        ure to render of any professional ser-                     penses Limits Of Insurance in Sec-
                        vice.                                                      tion II - Liability.
                   k.   Damage To Property                                         Paragraph (2) of this exclusion does
                        "Property damage" to:                                      not apply if the premises are "your
                                                                                   work" and were never occupied,
56917284




                        (1) Property     you own, rent or
                                                                                   rented or held for rental by you.
                            occupy, including any costs or
                            expenses incurred by you, or any                       Paragraphs (3), (4), (5) and (6) of this
                            other person, organization or en-                      exclusion do not apply to liability as-
                            tity, for repair, replacement, en-                     sumed under a sidetrack agreement.
                            hancement, restoration or main-                        Paragraph     (6) of this exclusion does
008797




                            tenance of such property for any                       not apply    to "property damage" in-
                            reason, including prevention of                        cluded in     the "products-completed
                            injury to a person or damage to                        operations    hazard".
                            another’s property;                               l.   Damage To Your Product
                        (2) Premises you sell, give away or                        "Property damage" to "your prod-
                            abandon, if the "property dam-                         uct" arising out of it or any part of it.
                            age" arises out of any part of
530




                                                                              m. Damage To Your Work
                            those premises;
                                                                                   "Property damage" to "your work"
                        (3) Property loaned to you;
                                                                                   arising out of it or any part of it and
                        (4) Personal property in the care,                         included in the "products-completed
                            custody or control of the in-                          operations hazard".
                            sured;
                                                                                   This exclusion does not apply if the
                        (5) That particular part of real prop-                     damaged work or the work out of
                            erty on which you or any con-                          which the damage arises was per-
                            tractor or subcontractor working                       formed on your behalf by a subcon-
                            directly or indirectly on your be-                     tractor.
                            half is performing operations, if
                                                                              n.   Damage To Impaired Property Or
                            the "property damage" arises
                                                                                   Property Not Physically Injured
                            out of those operations; or
                                                                                   "Property  damage" to "impaired
                        (6) That particular part of any prop-
of 170




                                                                                   property" or property that has not
                            erty that must be restored, re-
                                                                                   been physically injured, arising out
                            paired   or replaced     because
                                                                                   of:
                            "your work" was incorrectly per-
                            formed on it.                                          (1) A defect, deficiency, inadequacy
83




                                                                                       or dangerous condition in "your
                                                                                       product" or "your work"; or




           BP 00 03 07 13                        Insurance Services Office, Inc., 2012                       Page 47 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 85 of 171
                      (2) A delay or failure by you or any-                        (5) Arising out of a breach of con-
                          one acting on your behalf to per-                            tract, except an implied contract
                          form a contract or agreement in                              to use another’s advertising idea
                          accordance with its terms.                                   in your "advertisement";
                      This exclusion does not apply to the                         (6) Arising out of the failure         of
                      loss of use of other property arising                            goods, products or services        to
                      out of sudden and accidental phys-                               conform with any statement         of
                      ical injury to "your product" or "your                           quality or performance made        in
                      work" after it has been put to its in-                           your "advertisement";
                      tended use.                                                  (7) Arising out of the wrong descrip-
                 o.   Recall Of Products, Work Or Im-                                  tion of the price of goods, pro-
                      paired Property                                                  ducts or services stated in your
                      Damages claimed for any loss, cost                               "advertisement";
                      or expense incurred by you or others                         (8) Committed by an insured whose
                      for the loss of use, withdrawal, re-                             business is:
                      call, inspection, repair, replacement,                             (a) Advertising,    broadcasting,
                      adjustment, removal or disposal of:                                    publishing or telecasting;
                      (1) "Your product";                                                (b) Designing   or determining
                      (2) "Your work"; or                                                    content of web sites for oth-
                      (3) "Impaired property";                                               ers; or
                      if such product, work or property is                               (c) An Internet search, access,
                      withdrawn or recalled from the mar-                                    content or service provider.
                      ket or from use by any person or or-                               However, this exclusion does
                      ganization because of a known or                                   not apply to Paragraphs 14.a., b.
                      suspected      defect,    deficiency,                              and c. of "personal and advertis-
                      inadequacy or dangerous condition                                  ing injury" under Paragraph F.
                      in it.                                                             Liability And Medical Expenses
                 p.   Personal And Advertising Injury                                    Definitions.
                      "Personal and advertising injury":                                 For the purposes of this exclu-
                                                                                         sion, the placing of frames, bor-
                      (1) Caused by or at the direction of
                                                                                         ders or links, or advertising, for
                          the insured with the knowledge
                                                                                         you or others anywhere on the
                          that the act would violate the
                                                                                         Internet, by itself, is not consid-
                          rights of another and would in-
                                                                                         ered the business of advertising,
                          flict "personal and advertising
                                                                                         broadcasting, publishing or tele-
                          injury";
                                                                                         casting;
                      (2) Arising out of oral or written
                                                                                   (9) Arising out of the actual, alleged
                          publication, in any manner, of
                                                                                       or      threatened     discharge,
                          material, if done by or at the di-
                                                                                       dispersal, seepage, migration,
                          rection of the insured with
of 170




                                                                                       release or escape of "pollutants"
                          knowledge of its falsity;
                                                                                       at any time;
                      (3) Arising out of oral or written
                          publication, in any manner, of
                          material whose first publication
84




                          took place before the beginning
                          of the policy period;
                      (4) For which the insured has as-
                          sumed liability in a contract or
                          agreement. This exclusion does
                          not apply to liability for damages
                          that the insured would have in
                          the absence of the contract or
                          agreement;




         Page 48 of 61                           Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 86 of 171
                        (10) With respect to any loss, cost or                      As used in this exclusion, electronic
                             expense arising out of any:                            data means information,       facts or
                            (a) Request, demand or order                            computer programs stored as or on,
                                that any insured or others                          created or used on, or transmitted to
                                test for, monitor, clean up,                        or from computer software (includ-
                                remove, contain, treat, de-                         ing systems and applications soft-
                                toxify or neutralize, or in any                     ware), on hard or floppy disks, CD-
                                way respond to, or assess                           ROMs, tapes, drives, cells, data
                                the effects of, "pollutants";                       processing devices or any other re-
                                or                                                  positories   of computer      software
                                                                                    which are used with electronically
                            (b) Claim or "suit" by or on be-
                                                                                    controlled   equipment.     The term
                                half of a governmental au-
                                                                                    computer programs, referred to in
                                thority for damages because
                                                                                    the foregoing description of electron-
                                of testing for, monitoring,
                                                                                    ic data, means a set of related elec-
56917284




                                cleaning up, removing, con-
                                                                                    tronic instructions which direct the
                                taining, treating, detoxifying
                                                                                    operations and functions of a com-
                                or neutralizing, or in any
                                                                                    puter or device connected to it,
                                way responding to, or as-
                                                                                    which enable the computer or device
                                sessing the effects of, "pol-
                                                                                    to receive, process, store, retrieve or
                                lutants";
008797




                                                                                    send data.
                        (11) Arising out of an electronic
                                                                               r.   Criminal Acts
                             chatroom or bulletin board the
                             insured hosts, owns or over                            "Personal and advertising injury"
                             which the insured exercises con-                       arising out of a criminal act commit-
                             trol;                                                  ted by or at the direction of the in-
                                                                                    sured.
                        (12) Arising out of the infringement
                             of copyright, patent, trademark,                  s.   Recording And Distribution Of Ma-
530




                             trade secret or other intellectual                     terial Or Information In Violation Of
                             property rights. Under this ex-                        Law
                             clusion, such other intellectual                       "Bodily injury", "property damage"
                             property rights do not include                         or "personal and advertising injury"
                             the use of another’s advertising                       arising directly or indirectly out of
                             idea in your "advertisement".                          any action or omission that violates
                            However, this exclusion does                            or is alleged to violate:
                            not apply to infringement,      in                      (1) The Telephone Consumer Pro-
                            your "advertisement",     of copy-                          tection Act (TCPA), including any
                            right, trade dress or slogan;                               amendment of or addition to
                        (13) Arising out of the unauthorized                            such law;
                             use of another’s name or prod-                         (2) The CAN-SPAM Act of 2003, in-
                             uct in your e-mail address, do-                            cluding any amendment of or
of 170




                             main name or metatags, or any                              addition to such law;
                             other similar tactics to mislead                       (3) The Fair Credit Reporting Act
                             another’s potential customers.                             (FCRA), and any amendment of
                   q.   Electronic Data                                                 or addition to such law, includ-
85




                        Damages arising out of the loss of,                             ing the Fair and Accurate Credit
                        loss of use of, damage to, corruption                           Transaction Act (FACTA); or
                        of, inability to access, or inability to
                        manipulate electronic data.
                        However, this exclusion does not ap-
                        ply to liability for damages because
                        of "bodily injury".




           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                     Page 49 of 61
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 87 of 171
                       (4) Any federal, state or local stat-                 3.   Applicable To Both Business Liability
                           ute, ordinance or regulation, oth-                     Coverage And Medical Expenses Cover-
                           er than the TCPA, CAN-SPAM                             age - Nuclear Energy Liability Exclusion
                           Act of 2003 or FCRA and their                          This insurance does not apply:
                           amendments and additions, that
                                                                                  a.   Under Business Liability Coverage,
                           addresses, prohibits, or limits
                                                                                       to "bodily injury" or "property dam-
                           the printing, dissemination, dis-
                                                                                       age":
                           posal,     collecting,  recording,
                           sending, transmitting, communi-                             (1) With respect to which an insured
                           cating or distribution of material                              under the policy is also an in-
                           or information.                                                 sured under a nuclear energy li-
                                                                                           ability policy issued by the Nu-
                  Exclusions c., d., e., f., g., h., i., k., l., m.,
                                                                                           clear Energy Liability Insurance
                  n. and o. in Section II - Liability do not
                                                                                           Association, Mutual Atomic En-
                  apply to damage by fire to premises
                                                                                           ergy Liability Underwriters    or
                  while rented to you, or temporarily oc-
                                                                                           Nuclear Insurance Association of
                  cupied by you with permission of the
                                                                                           Canada, or would be an insured
                  owner. A separate Damage To Premises
                                                                                           under any such policy but for its
                  Rented To You Limit of Insurance applies
                                                                                           termination upon exhaustion of
                  to this coverage as described in Para-
                                                                                           its limit of liability; or
                  graph D. Liability And Medical Expenses
                  Limits of Insurance in Section II - Liabil-                          (2) Resulting from the "hazardous
                  ity.                                                                     properties" of "nuclear materi-
                                                                                           al" and with respect to which:
             2.   Applicable To Medical Expenses Cover-
                  age                                                                       (a) Any person or organization
                                                                                                is required to maintain fi-
                  We will not pay expenses for "bodily in-
                                                                                                nancial protection pursuant
                  jury":
                                                                                                to the Atomic Energy Act of
                  a.   To any insured,       except "volunteer                                  1954, or any law amenda-
                       workers".                                                                tory thereof; or
                  b.   To a person hired to do work for or                                  (b) The insured is, or had this
                       on behalf of any insured or a tenant                                     policy   not been issued
                       of any insured.                                                          would be, entitled to indem-
                  c.   To a person injured on that part of                                      nity from the United States
                       premises you own or rent that the                                        of America, or any agency
                       person normally occupies.                                                thereof, under any agree-
                  d.   To a person, whether or not an "em-                                      ment entered into by the
                       ployee" of any insured, if benefits for                                  United States of America, or
                       the "bodily injury" are payable or                                       any agency thereof, with
                       must be provided under a workers’                                        any person or organization.
                       compensation or disability benefits                        b.   Under Medical Expenses Coverage,
                       law or a similar law.                                           to expenses incurred with respect to
of 170




                  e.   To a person injured while practicing,                           "bodily injury" resulting from the
                       instructing or participating in any                             "hazardous properties" of "nuclear
                       physical exercises or games, sports                             material" and arising out of the op-
                       or athletic contests.                                           eration of a "nuclear facility" by any
86




                                                                                       person or organization.
                  f.   Included within the "products-com-
                       pleted operations hazard".
                  g.   Excluded under        Business     Liability
                       Coverage.




         Page 50 of 61                              Insurance Services Office, Inc., 2012                     BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 88 of 171
                   c.   Under Business Liability Coverage,                                   (c) Any equipment or device
                        to "bodily injury" or "property dam-                                     used for the processing,
                        age" resulting from the "hazardous                                       fabricating  or alloying of
                        properties" of the "nuclear materi-                                      "special nuclear material" if
                        al"; if:                                                                 at any time the total amount
                        (1) The "nuclear material":                                              of such material in the cus-
                                                                                                 tody of the insured at the
                            (a) Is at any "nuclear facility"
                                                                                                 premises where such equip-
                                owned by, or operated by or
                                                                                                 ment or device is located
                                on behalf of, an insured; or
                                                                                                 consists of or contains more
                            (b) Has been discharged or dis-                                      than 25 grams of plutonium
                                persed therefrom;                                                or uranium 233 or any com-
                        (2) The "nuclear material" is con-                                       bination thereof, or more
                            tained in "spent fuel" or "waste"                                    than 250 grams of uranium
                            at any time possessed, handled,                                      235;
56917284




                            used, processed, stored, trans-                                  (d) Any structure, basin, exca-
                            ported or disposed of by or on                                       vation, premises or place
                            behalf of an insured; or                                             prepared or used for the
                        (3) The "bodily injury" or "property                                     storage   or   disposal  of
                            damage" arises out of the fur-                                       "waste";
008797




                            nishing by an insured of ser-                                    and includes the site on which
                            vices, materials, parts or equip-                                any of the foregoing is located,
                            ment in connection with the                                      all operations conducted on such
                            planning, construction, mainten-                                 site and all premises used for
                            ance, operation or use of any                                    such operations;
                            "nuclear facility"; but if such fa-
                                                                                       (4) "Nuclear     material"   means
                            cility is located within the United
                                                                                           "source material", "special nu-
                            States of America, its territories
530




                                                                                           clear material" or "by-product
                            or possessions or Canada, this
                                                                                           material";
                            Exclusion (3) applies only to
                            "property damage" to such "nu-                             (5) "Nuclear reactor" means any ap-
                            clear facility" and any property                               paratus designed or used to sus-
                            thereat.                                                       tain nuclear fission in a self- sup-
                                                                                           porting chain reaction or to
                   d.   As used in this exclusion:
                                                                                           contain a critical mass of fission-
                        (1) "By-product material" has the                                  able material;
                            meaning given it in the Atomic
                                                                                       (6) "Property damage" includes all
                            Energy Act of 1954 or in any law
                                                                                           forms of radioactive contamina-
                            amendatory thereof;
                                                                                           tion of property;
                        (2) "Hazardous     properties" include
                                                                                       (7) "Source material" has the mean-
                            radioactive,   toxic or explosive
                                                                                           ing given it in the Atomic Energy
                            properties;
of 170




                                                                                           Act of 1954 or in any law amen-
                        (3) "Nuclear facility" means:                                      datory thereof;
                            (a) Any "nuclear reactor";                                 (8) "Special nuclear material" has
                            (b) Any equipment or device de-                                the meaning given it in the
87




                                signed or used for:                                        Atomic Energy Act of 1954 or in
                                 (i)   Separating the isotopes                             any law amendatory thereof;
                                       of uranium or plutoni-                          (9) "Spent fuel" means any fuel ele-
                                       um;                                                 ment or fuel component, solid or
                                 (ii) Processing or utilizing                              liquid, which has been used or
                                      "spent fuel"; or                                     exposed to radiation in a "nucle-
                                                                                           ar reactor";
                                 (iii) Handling, processing or
                                       packaging "waste";




           BP 00 03 07 13                            Insurance Services Office, Inc., 2012                      Page 51 of 61
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 89 of 171
                        (10) "Waste"   means any waste ma-                 2.   Each of the following is also an insured:
                             terial:                                            a.   Your "volunteer workers" only while
                            (a) Containing "by-product ma-                           performing duties related to the con-
                                terial" other than the tailings                      duct of your business, or your "em-
                                or wastes produced by the                            ployees", other than either your "ex-
                                extraction or concentration                          ecutive officers"      (if you are an
                                of uranium or thorium from                           organization other than a partner-
                                any ore processed primarily                          ship, joint venture or limited liability
                                for its "source material"                            company) or your managers (if you
                                content; and                                         are a limited liability company), but
                            (b) Resulting from the operation                         only for acts within the scope of their
                                by any person or organiza-                           employment by you or while per-
                                tion of any "nuclear facility"                       forming duties related to the conduct
                                included under Paragraphs                            of your business. However, none of
                                (a) and (b) of the definition                        these "employees"         or "volunteer
                                of "nuclear facility".                               workers" are insureds for:
         C.   Who Is An Insured                                                      (1) "Bodily injury" or "personal and
                                                                                         advertising injury":
              1.   If you are designated in the Declarations
                   as:                                                                    (a) To you, to your partners or
                                                                                              members (if you are a part-
                   a.   An individual, you and your spouse
                                                                                              nership or joint venture), to
                        are insureds, but only with respect to
                                                                                              your members (if you are a
                        the conduct of a business of which
                                                                                              limited liability company),
                        you are the sole owner.
                                                                                              or to a co-"employee" while
                   b.   A partnership or joint venture, you                                   in the course of his or her
                        are an insured. Your members, your                                    employment or performing
                        partners and their spouses are also                                   duties related to the conduct
                        insureds, but only with respect to the                                of your business, or to your
                        conduct of your business.                                             other "volunteer     workers"
                   c.   A limited liability company, you are                                  while performing duties re-
                        an insured. Your members are also                                     lated to the conduct of your
                        insureds, but only with respect to the                                business;
                        conduct of your business. Your man-                               (b) To the spouse, child, parent,
                        agers are insureds, but only with re-                                 brother or sister of that
                        spect to their duties as your manag-                                  co-"employee"   as a conse-
                        ers.                                                                  quence of Paragraph (a)
                   d.   An organization       other      than  a                              above;
                        partnership, joint venture or limited                             (c) For which there is any obli-
                        liability company, you are an in-                                     gation to share damages
                        sured. Your "executive officers" and                                  with or repay someone else
                        directors are insureds, but only with
of 170




                                                                                              who must pay damages be-
                        respect to their duties as your offi-                                 cause of the injury described
                        cers or directors. Your stockholders                                  in Paragraph (a) or (b); or
                        are also insureds, but only with re-
                                                                                          (d) Arising out of his or her pro-
                        spect     to    their    liability    as
                                                                                              viding or failing to provide
88




                        stockholders.
                                                                                              professional health care ser-
                   e.   A trust, you are an insured. Your                                     vices.
                        trustees are also insureds, but only
                                                                                     (2) "Property damage" to property:
                        with respect to their duties as trust-
                        ees.                                                              (a) Owned,    occupied   or used
                                                                                              by;
                                                                                          (b) Rented to, in the care, cus-
                                                                                              tody or control of, or over
                                                                                              which physical control is be-
                                                                                              ing exercised for any pur-
                                                                                              pose by;



         Page 52 of 61                            Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 90 of 171
                              you, any of your "employees",                3.   The most we will pay under Business Li-
                              "volunteer workers", any part-                    ability Coverage for damages because of
                              ner or member (if you are a part-                 "property damage" to a premises while
                              nership or joint venture), or any                 rented to you or in the case of fire while
                              member (if you are a limited li-                  rented to you or temporarily occupied by
                              ability company).                                 you with permission of the owner is the
                     b.   Any person (other than your "em-                      applicable Damage To Premises Rented
                          ployee" or "volunteer worker"), or                    To You limit shown for that premises in
                          any organization while acting as your                 the Declarations. For a premises tempo-
                          real estate manager.                                  rarily occupied by you, the applicable
                                                                                limit will be the highest Damage To
                     c.   Any person or organization having
                                                                                Premises Rented To You limit shown in
                          proper temporary custody of your
                                                                                the Declarations.
                          property if you die, but only:
                                                                           4.   Aggregate Limits
                          (1) With respect to liability arising
56917284




                              out of the maintenance or use of                  The most we will pay for:
                              that property; and                                a.   All "bodily injury" and "property
                          (2) Until your legal representative                        damage" that is included in the "pro-
                              has been appointed.                                    ducts-completed operations hazard"
                                                                                     is twice the Liability and Medical Ex-
                     d.   Your legal representative     if you die,
                                                                                     penses limit.
008797




                          but only with respect to        duties as
                          such. That representative       will have             b.   All:
                          all your rights and duties    under this                   (1) "Bodily injury" and "property
                          policy.                                                        damage" except damages be-
                No person or organization is an insured with                             cause of "bodily     injury"    or
                respect to the conduct of any current or past                            "property damage" included in
                partnership, joint venture or limited liability                          the "products-completed      oper-
                                                                                         ations hazard";
530




                company that is not shown as a Named In-
                sured in the Declarations.                                           (2) Plus medical expenses;
           D.   Liability And Medical Expenses Limits Of In-                         (3) Plus all "personal and advertis-
                surance                                                                  ing injury" caused by offenses
                1.   The Limits of Insurance of Section II - Li-                         committed;
                     ability shown in the Declarations and the                       is twice the Liability and Medical Ex-
                     rules below fix the most we will pay re-                        penses limit.
                     gardless of the number of:                                 Subject to Paragraph a. or b. above,
                     a.   Insureds;                                             whichever applies, the Damage To Prem-
                     b.   Claims made or "suits" brought; or                    ises Rented To You limit is the most we
                                                                                will pay for damages because of "prop-
                     c.   Persons or organizations         making
                                                                                erty damage" to any one premises, while
                          claims or bringing "suits".
                                                                                rented to you, or in the case of fire, while
                2.   The most we will pay for the sum of all
of 170




                                                                                rented to you or temporarily occupied by
                     damages because of all:                                    you with permission of the owner.
                     a.   "Bodily injury", "property damage"                    The Limits of Insurance of Section II - Li-
                          and medical expenses arising out of                   ability apply separately to each consecu-
                          any one "occurrence"; and                             tive annual period and to any remaining
89




                     b.   "Personal and advertising injury"                     period of less than 12 months, starting
                          sustained by any one person or or-                    with the beginning of the policy period
                          ganization;                                           shown in the Declarations, unless the
                     is the Liability and Medical Expenses lim-                 policy period is extended after issuance
                     it shown in the Declarations. But the                      for an additional period of less than 12
                     most we will pay for all medical ex-                       months. In that case, the additional pe-
                     penses because of "bodily injury" sus-                     riod will be deemed part of the last pre-
                     tained by any one person is the Medical                    ceding period for purposes of determin-
                     Expenses limit shown in the Declara-                       ing the Limits of Insurance.
                     tions.



           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                      Page 53 of 61
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 91 of 171
         E.   Liability And     Medical   Expenses     General                 d.   No insured will, except at that in-
              Conditions                                                            sured’s own cost, voluntarily make a
              1.   Bankruptcy                                                       payment, assume any obligation, or
                                                                                    incur any expense, other than for
                   Bankruptcy or insolvency of the insured
                                                                                    first aid, without our consent.
                   or of the insured’s estate will not relieve
                   us of our obligations under this policy.               3.   Legal Action Against Us
              2.   Duties In The Event Of Occurrence, Of-                      No person or organization has a right un-
                   fense, Claim Or Suit                                        der this policy:
                   a.   You must see to it that we are noti-                   a.   To join us as a party or otherwise
                        fied as soon as practicable of an "oc-                      bring us into a "suit" asking for dam-
                        currence" or an offense which may                           ages from an insured; or
                        result in a claim. To the extent possi-                b.   To sue us on this policy unless all of
                        ble, notice should include:                                 its terms have been fully complied
                        (1) How, when and where the "oc-                            with.
                            currence" or offense took place;                   A person or organization may sue us to
                        (2) The names and addresses of any                     recover on an agreed settlement or on a
                            injured persons and witnesses;                     final judgment against an insured; but
                            and                                                we will not be liable for damages that are
                                                                               not payable under the terms of this policy
                        (3) The nature and location of any
                                                                               or that are in excess of the applicable
                            injury or damage arising out of
                                                                               Limit of Insurance. An agreed settlement
                            the "occurrence" or offense.
                                                                               means a settlement and release of liabil-
                   b.   If a claim is made or "suit" is                        ity signed by us, the insured and the
                        brought against any insured, you                       claimant or the claimant’s legal represen-
                        must:                                                  tative.
                        (1) Immediately record the specifics              4.   Separation Of Insureds
                            of the claim or "suit" and the
                                                                               Except with respect to the Limits of Insur-
                            date received; and
                                                                               ance of Section II - Liability, and any
                        (2) Notify us as soon as practicable.                  rights or duties specifically assigned in
                        You must see to it that we receive                     this policy to the first Named Insured,
                        written notice of the claim or "suit"                  this insurance applies:
                        as soon as practicable.                                a.   As if each Named Insured were the
                   c.   You and any other involved insured                          only Named Insured; and
                        must:                                                  b.   Separately to each insured against
                        (1) Immediately send us copies of                           whom claim is made or "suit" is
                            any demands, notices, sum-                              brought.
                            monses or legal papers received          F.   Liability And Medical Expenses Definitions
                            in connection with the claim or
                                                                          1.   "Advertisement"    means a notice that is
                            "suit";
                                                                               broadcast or published to the general
of 170




                        (2) Authorize us to obtain records                     public or specific market segments about
                            and other information;                             your goods, products or services for the
                        (3) Cooperate with us in the inves-                    purpose of attracting customers or sup-
                            tigation or settlement of the                      porters. For the purposes of this defini-
90




                            claim or defense against the                       tion:
                            "suit"; and                                        a.   Notices that are published include
                        (4) Assist us, upon our request, in                         material placed on the Internet or on
                            the enforcement of any right                            similar electronic means of commu-
                            against any person or organiza-                         nication; and
                            tion that may be liable to the in-                 b.   Regarding web sites, only that part
                            sured because of injury or dam-                         of a web site that is about your
                            age to which this insurance may                         goods, products or services for the
                            also apply.                                             purposes of attracting customers or
                                                                                    supporters is considered an adver-
                                                                                    tisement.



         Page 54 of 61                           Insurance Services Office, Inc., 2012                     BP 00 03 07 13
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 92 of 171
               2.   "Auto" means:                                            7.   "Hostile fire" means one which becomes
                    a.   A land motor vehicle, trailer or                         uncontrollable or breaks out from where
                         semitrailer designed for travel on                       it was intended to be.
                         public roads, including any attached                8.   "Impaired    property" means tangible
                         machinery or equipment; or                               property, other than "your product" or
                    b.   Any other land vehicle that is subject                   "your work", that cannot be used or is
                         to a compulsory or financial respon-                     less useful because:
                         sibility law or other motor vehicle in-                  a.   It incorporates "your product" or
                         surance or motor vehicle registration                         "your   work"   that is known or
                         law where it is licensed or principally                       thought to be defective, deficient, in-
                         garaged.                                                      adequate or dangerous; or
                    However, "auto"    does not include "mo-                      b.   You have failed to fulfill the terms of
                    bile equipment".                                                   a contract or agreement;
               3.   "Bodily injury" means bodily injury, sick-                    if such property can be restored to use
56917284




                    ness or disease sustained by a person,                        by:
                    including death resulting from any of                              (1) The repair, replacement, adjust-
                    these at any time.                                                     ment or removal of "your prod-
               4.   "Coverage territory"   means:                                          uct" or "your work"; or
                    a.   The United States of America (in-                             (2) Your fulfilling the terms of the
008797




                         cluding its territories and posses-                               contract or agreement.
                         sions), Puerto Rico and Canada;                     9.   "Insured contract" means:
                    b.   International waters or airspace, but                    a.   A contract for a lease of premises.
                         only if the injury or damage occurs in                        However, that portion of the contract
                         the course of travel or transportation                        for a lease of premises that indem-
                         between any places included in Para-                          nifies any person or organization for
                         graph a. above; or                                            damage by fire to premises while
530




                    c.   All other parts of the world if the in-                       rented to you or temporarily occu-
                         jury or damage arises out of:                                 pied by you with permission of the
                         (1) Goods or products made or sold                            owner is not an "insured contract";
                             by you in the territory described                    b.   A sidetrack agreement;
                             in Paragraph a. above;                               c.   Any easement or license agreement,
                         (2) The activities of a person whose                          except in connection with construc-
                             home is in the territory de-                              tion or demolition operations on or
                             scribed in Paragraph a. above,                            within 50 feet of a railroad;
                             but is away for a short time on                      d.   An obligation, as required by ordi-
                             your business; or                                         nance, to indemnify a municipality,
                         (3) "Personal and advertising in-                             except in connection with work for a
                             jury" offenses that take place                            municipality;
                             through the Internet or similar                      e.   An elevator maintenance agreement;
of 170




                             electronic means of communica-
                                                                                  f.   That part of any other contract or
                             tion;
                                                                                       agreement pertaining to your busi-
                    provided the insured’s responsibility      to                      ness (including an indemnification of
                    pay damages is determined in a "suit"     on                       a municipality     in connection with
91




                    the merits in the territory described      in                      work performed for a municipality)
                    Paragraph a. above or in a settlement     we                       under which you assume the tort li-
                    agree to.                                                          ability of another party to pay for
               5.   "Employee" includes a "leased worker".                             "bodily injury" or "property dam-
                    "Employee" does not include a "tempo-                              age" to a third person or organiza-
                    rary worker".                                                      tion. Tort liability means a liability
               6.   "Executive officer" means a person hold-                           that would be imposed by law in the
                    ing any of the officer positions created by                        absence of any contract or agree-
                    your charter, constitution, bylaws or any                          ment.
                    other similar governing document.




           BP 00 03 07 13                           Insurance Services Office, Inc., 2012                       Page 55 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 93 of 171
                      Paragraph f. does not include that                     but "loading or unloading" does not in-
                      part of any contract or agreement:                     clude the movement of property by
                      (1) That indemnifies a railroad for                    means of a mechanical device, other than
                          "bodily   injury"  or "property                    a hand truck, that is not attached to the
                          damage" arising out of construc-                   aircraft, watercraft or "auto".
                          tion or demolition operations,                 12. "Mobile equipment" means any of the
                          within 50 feet of any railroad                     following types of land vehicles, includ-
                          property    and affecting       any                ing any attached machinery or equip-
                          railroad bridge or trestle, tracks,                ment:
                          roadbeds, tunnel, underpass or                     a.   Bulldozers, farm machinery, forklifts
                          crossing;                                               and other vehicles designed for use
                      (2) That indemnifies an architect,                          principally off public roads;
                          engineer or surveyor for injury                    b.   Vehicles maintained for use solely on
                          or damage arising out of:                               or next to premises you own or rent;
                          (a) Preparing, approving or fail-                  c.   Vehicles    that   travel     on    crawler
                              ing to prepare or approve                           treads;
                              maps, drawings, opinions,
                                                                             d.   Vehicles, whether self-propelled or
                              reports, surveys, change or-
                                                                                  not, on which are permanently
                              ders, designs or specifica-
                                                                                  mounted:
                              tions; or
                                                                                  (1) Power cranes, shovels, loaders,
                          (b) Giving directions or instruc-
                                                                                      diggers or drills; or
                              tions, or failing to give them,
                              if that is the primary cause                        (2) Road construction or resurfacing
                              of the injury or damage; or                             equipment     such as graders,
                                                                                      scrapers or rollers;
                      (3) Under which the insured, if an
                          architect, engineer or surveyor,                   e.   Vehicles not described in Paragraph
                          assumes liability for an injury or                      a., b., c. or d. above that are not self-
                          damage arising out of the in-                           propelled and are maintained pri-
                          sured’s rendering or failure to                         marily to provide mobility to perma-
                          render professional services, in-                       nently attached equipment of the
                          cluding those listed in Paragraph                       following types:
                          (2) above and supervisory, in-                          (1) Air compressors,      pumps and
                          spection or engineering        ser-                         generators, including spraying,
                          vices.                                                      welding, building cleaning, geo-
             10. "Leased worker" means a person leased                                physical   exploration,   lighting
                 to you by a labor leasing firm under an                              and well servicing equipment; or
                 agreement between you and the labor                              (2) Cherry pickers and similar de-
                 leasing firm, to perform duties related to                           vices used to raise or lower
                 the conduct of your business. "Leased                                workers;
                 worker" does not include a "temporary                       f.   Vehicles not described in Paragraph
of 170




                 worker".                                                         a., b., c. or d. above maintained pri-
             11. "Loading or unloading"      means the han-                       marily for purposes other than the
                 dling of property:                                               transportation of persons or cargo.
                 a.   After it is moved from the place                            However,     self-propelled vehicles
92




                      where it is accepted for movement                           with the following types of perma-
                      into or onto an aircraft, watercraft or                     nently attached equipment are not
                      "auto";                                                     "mobile equipment" but will be con-
                 b.   While it is in or on an aircraft, water-                    sidered "autos":
                      craft or "auto"; or                                         (1) Equipment      designed        primarily
                 c.   While it is being moved from an air-                            for:
                      craft, watercraft or "auto" to the                                (a) Snow removal;
                      place where it is finally delivered;                              (b) Road maintenance, but not
                                                                                            construction or resurfacing;
                                                                                            or
                                                                                        (c) Street cleaning;


         Page 56 of 61                          Insurance Services Office, Inc., 2012                         BP 00 03 07 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 94 of 171
                        (2) Cherry pickers and similar de-                 15. "Pollutants" means any solid, liquid, gas-
                            vices mounted on automobile or                     eous or thermal irritant or contaminant,
                            truck chassis and used to raise                    including smoke, vapor, soot, fumes,
                            or lower workers; and                              acids, alkalis, chemicals and waste.
                        (3) Air compressors,      pumps and                    Waste includes materials to be recycled,
                            generators, including spraying,                    reconditioned or reclaimed.
                            welding, building cleaning, geo-               16. "Products-completed       operations    haz-
                            physical   exploration,   lighting                 ard":
                            and well servicing equipment.                      a.   Includes all "bodily injury"  and
                   However, "mobile equipment" does not                             "property damage" occurring away
                   include land vehicles that are subject to a                      from premises you own or rent and
                   compulsory or financial responsibility                           arising out of "your product" or
                   law or other motor vehicle insurance or                          "your work" except:
                   motor vehicle registration law where                             (1) Products that are still in your
56917284




                   they are licensed or principally garaged.                            physical possession; or
                   Land vehicles subject to a compulsory or
                                                                                    (2) Work that has not yet been com-
                   financial responsibility law or other mo-
                                                                                        pleted or abandoned. However,
                   tor vehicle insurance law or motor vehi-
                                                                                        "your work" will be deemed
                   cle registration    law are considered
                                                                                        completed at the earliest of the
                   "autos".
008797




                                                                                        following times:
               13. "Occurrence" means an accident, includ-
                                                                                          (a) When all of the work called
                   ing continuous or repeated exposure to
                                                                                              for in your contract has been
                   substantially the same general harmful
                                                                                              completed.
                   conditions.
                                                                                          (b) When all of the work to be
               14. "Personal and advertising injury" means
                                                                                              done at the job site has been
                   injury, including consequential "bodily
                                                                                              completed if your contract
                   injury", arising out of one or more of the
530




                                                                                              calls for work at more than
                   following offenses:
                                                                                              one job site.
                   a.   False arrest, detention or imprison-
                                                                                          (c) When that part of the work
                        ment;
                                                                                              done at the job site has been
                   b.   Malicious prosecution;                                                put to its intended use by
                   c.   The wrongful eviction from, wrong-                                    any other person or organi-
                        ful entry into, or invasion of the right                              zation other than another
                        of private occupancy of a room,                                       contractor or subcontractor
                        dwelling or premises that a person                                    working    on     the   same
                        occupies, committed by or on behalf                                   project.
                        of its owner, landlord or lessor;                                 Work that may need service,
                   d.   Oral or written publication, in any                               maintenance, correction, repair
                        manner, of material that slanders or                              or replacement, but which is oth-
                        libels a person or organization or dis-                           erwise complete, will be treated
of 170




                        parages a person’s or organization’s                              as completed.
                        goods, products or services;                                The "bodily injury" or "property
                   e.   Oral or written publication, in any                         damage" must occur away from
                        manner, of material that violates a                         premises you own or rent, unless
93




                        person’s right of privacy;                                  your business includes the selling,
                   f.   The use of another’s advertising idea                       handling or distribution of "your
                        in your "advertisement"; or                                 product" for consumption on prem-
                                                                                    ises you own or rent.
                   g.   Infringing upon another’s copyright,
                        trade dress or slogan in your "adver-
                        tisement".




           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                      Page 57 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 95 of 171
                 b.   Does not include "bodily injury" or               20. "Volunteer worker" means a person who
                      "property damage" arising out of:                     is not your "employee",         and who
                      (1) The transportation of property,                   donates his or her work and acts at the
                          unless the injury or damage                       direction of and within the scope of du-
                          arises out of a condition in or on                ties determined by you, and is not paid a
                          a vehicle not owned or operated                   fee, salary or other compensation by you
                          by you, and that condition was                    or anyone else for their work performed
                          created by the "loading         or                for you.
                          unloading" of that vehicle by                 21. "Your product":
                          any insured; or                                   a.   Means:
                      (2) The      existence  of     tools,                      (1) Any goods       or products, other
                          uninstalled equipment or aban-                             than real      property, manufac-
                          doned or unused materials.                                 tured, sold,   handled, distributed
             17. "Property damage" means:                                            or disposed    of by:
                 a.   Physical injury to tangible property,                            (a) You;
                      including all resulting loss of use of                           (b) Others trading     under your
                      that property. All such loss of use                                  name; or
                      shall be deemed to occur at the time
                                                                                       (c) A person or organization
                      of the physical injury that caused it;
                                                                                           whose business or assets
                      or
                                                                                           you have acquired; and
                 b.   Loss of use of tangible property that
                                                                                 (2) Containers     (other than vehicles),
                      is not physically injured. All such
                                                                                     materials,     parts or equipment
                      loss of use shall be deemed to occur
                                                                                     furnished      in connection with
                      at the time of the "occurrence" that
                                                                                     such goods      or products.
                      caused it.
                                                                            b.   Includes:
                 For the purposes of this insurance, elec-
                 tronic data is not tangible property.                           (1) Warranties   or representations
                                                                                     made at any time with respect to
                 As used in this definition, electronic data
                                                                                     the fitness, quality, durability,
                 means information, facts or programs
                                                                                     performance or use of "your
                 stored as, created or used on, or trans-
                                                                                     product"; and
                 mitted to or from computer software, in-
                 cluding systems and applications soft-                          (2) The providing of or failure to
                 ware, hard or floppy disks, CD-ROMs,                                provide warnings   or instruc-
                 tapes, drives, cells, data processing de-                           tions.
                 vices or any other media which are used                    c.   Does not include vending machines
                 with electronically controlled equipment.                       or other property rented to or located
             18. "Suit" means a civil proceeding in which                        for the use of others but not sold.
                 damages because of "bodily injury",                    22. "Your work":
                 "property damage", or "personal and ad-                    a.   Means:
                 vertising injury" to which this insurance
of 170




                                                                                 (1) Work or operations performed
                 applies are alleged. "Suit" includes:
                                                                                     by you or on your behalf; and
                 a.   An arbitration proceeding in which
                                                                                 (2) Materials, parts or equipment
                      such damages are claimed and to
                                                                                     furnished in connection with
                      which the insured must submit or
94




                                                                                     such work or operations.
                      does submit with our consent; or
                                                                            b.   Includes:
                 b.   Any other alternative dispute resolu-
                      tion proceeding in which such dam-                         (1) Warranties   or representations
                      ages are claimed and to which the                              made at any time with respect to
                      insured submits with our consent.                              the fitness, quality, durability,
                                                                                     performance or use of "your
             19. "Temporary    worker" means a person
                                                                                     work"; and
                 who is furnished to you to substitute for a
                 permanent "employee" on leave or to                             (2) The providing of or failure to
                 meet seasonal or short-term workload                                provide warnings   or instruc-
                 conditions.                                                         tions.




         Page 58 of 61                         Insurance Services Office, Inc., 2012                       BP 00 03 07 13
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 96 of 171
           SECTION III - COMMON POLICY CONDITIONS                                      (5) Failure to:
           (APPLICABLE TO SECTION I - PROPERTY AND                                          (a) Furnish necessary heat, wa-
           SECTION II - LIABILITY)                                                              ter,    sewer      service   or
           A.   Cancellation                                                                    electricity for 30 consecutive
                1.   The first Named Insured shown in the                                       days or more, except during
                     Declarations may cancel this policy by                                     a    period      of    seasonal
                     mailing or delivering to us advance writ-                                  unoccupancy; or
                     ten notice of cancellation.                                            (b) Pay property taxes that are
                2.   We may cancel this policy by mailing or                                    owing and have been out-
                     delivering to the first Named Insured                                      standing for more than one
                     written notice of cancellation at least:                                   year following the date due,
                                                                                                except that this provision
                     a.   Five days before the effective date of
                                                                                                will not apply where you are
                          cancellation if any one of the follow-
                                                                                                in a bona fide dispute with
                          ing conditions exists at any building
56917284




                                                                                                the taxing authority regard-
                          that is Covered Property in this poli-
                                                                                                ing payment of such taxes.
                          cy:
                                                                                  b.   10 days before the effective date of
                          (1) The building has been vacant or
                                                                                       cancellation if we cancel for nonpay-
                              unoccupied 60 or more consecu-
                                                                                       ment of premium.
                              tive days. This does not apply to:
008797




                                                                                  c.   30 days before the effective date of
                               (a) Seasonal unoccupancy; or
                                                                                       cancellation if we cancel for any oth-
                               (b) Buildings in the course of                          er reason.
                                   construction, renovation or
                                                                             3.   We will mail or deliver our notice to the
                                   addition.
                                                                                  first Named Insured’s last mailing ad-
                               Buildings with 65% or more of                      dress known to us.
                               the rental units or floor area va-
                                                                             4.   Notice of cancellation will state the effec-
                               cant or unoccupied are consid-
530




                                                                                  tive date of cancellation. The policy pe-
                               ered unoccupied under this pro-
                                                                                  riod will end on that date.
                               vision.
                                                                             5.   If this policy is cancelled, we will send
                          (2) After damage by a Covered
                                                                                  the first Named Insured any premium re-
                              Cause of Loss, permanent re-
                                                                                  fund due. If we cancel, the refund will be
                              pairs to the building:
                                                                                  pro rata. If the first Named Insured can-
                               (a) Have not started; and                          cels, the refund may be less than pro
                               (b) Have not been contracted                       rata. The cancellation will be effective
                                   for;                                           even if we have not made or offered a
                               within 30 days of initial payment                  refund.
                               of loss.                                      6.   If notice is mailed, proof of mailing will
                          (3) The building has:                                   be sufficient proof of notice.
                               (a) An outstanding   order to va-        B.   Changes
of 170




                                   cate;                                     This policy contains all the agreements be-
                               (b) An outstanding    demolition              tween you and us concerning the insurance
                                   order; or                                 afforded. The first Named Insured shown in
                                                                             the Declarations is authorized to make
                               (c) Been declared unsafe       by
                                                                             changes in the terms of this policy with our
95




                                   governmental authority.
                                                                             consent. This policy’s terms can be amended
                          (4) Fixed and salvageable items                    or waived only by endorsement issued by us
                              have been or are being removed                 and made a part of this policy.
                              from the building and are not be-
                                                                        C.   Concealment, Misrepresentation Or Fraud
                              ing replaced. This does not apply
                              to such removal that is neces-                 This policy is void in any case of fraud by you
                              sary or incidental to any renova-              as it relates to this policy at any time. It is also
                              tion or remodeling.                            void if you or any other insured, at any time,
                                                                             intentionally conceals or misrepresents a ma-
                                                                             terial fact concerning:
                                                                             1.   This policy;



           BP 00 03 07 13                           Insurance Services Office, Inc., 2012                        Page 59 of 61
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 97 of 171
              2.   The Covered Property;                             H.   Other Insurance
              3.   Your interest in the Covered Property; or              1.   If there is other insurance covering the
              4.   A claim under this policy.                                  same loss or damage, we will pay only
                                                                               for the amount of covered loss or dam-
         D.   Examination Of Your Books And Records
                                                                               age in excess of the amount due from
              We may examine and audit your books and                          that other insurance, whether you can
              records as they relate to this policy at any                     collect on it or not. But we will not pay
              time during the policy period and up to three                    more than the applicable Limit of Insur-
              years afterward.                                                 ance of Section I - Property.
         E.   Inspections And Surveys                                     2.   Business   Liability   Coverage   is excess
              1.   We have the right to:                                       over:
                   a.   Make inspections and surveys at any                    a.   Any other insurance that insures for
                        time;                                                       direct physical loss or damage; or
                   b.   Give you reports on the conditions                     b.   Any other primary insurance avail-
                        we find; and                                                able to you covering liability for
                   c.   Recommend changes.                                          damages arising out of the premises
                                                                                    or operations for which you have
              2.   We are not obligated to make any inspec-
                                                                                    been added as an additional insured.
                   tions, surveys, reports or recommenda-
                   tions and any such actions we do under-                3.   When this insurance is excess, we will
                   take relate only to insurability and the                    have no duty under Business Liability
                   premiums to be charged. We do not                           Coverage to defend any claim or "suit"
                   make safety inspections. We do not un-                      that any other insurer has a duty to de-
                   dertake to perform the duty of any person                   fend. If no other insurer defends, we will
                   or organization to provide for the health                   undertake to do so, but we will be en-
                   or safety of workers or the public. And we                  titled to the insured’s rights against all
                   do not warrant that conditions:                             those other insurers.
                   a.   Are safe and healthful; or                   I.   Premiums
                   b.   Comply     with  laws,       regulations,         1.   The first Named Insured shown in the
                        codes or standards.                                    Declarations:
              3.   Paragraphs 1. and 2. of this condition ap-                  a.   Is responsible for the payment of all
                   ply not only to us, but also to any rating,                      premiums; and
                   advisory, rate service or similar organiza-                 b.   Will be the payee for any return pre-
                   tion which makes insurance inspections,                          miums we pay.
                   surveys, reports or recommendations.                   2.   The premium shown in the Declarations
              4.   Paragraph 2. of this condition does not                     was computed based on rates in effect at
                   apply to any inspections, surveys, reports                  the time the policy was issued. On each
                   or recommendations we may make rela-                        renewal, continuation or anniversary of
                   tive to certification, under state or mu-                   the effective date of this policy, we will
                   nicipal statutes, ordinances or regula-                     compute the premium in accordance with
of 170




                   tions, of boilers, pressure vessels or                      our rates and rules then in effect.
                   elevators.                                             3.   With our consent, you may continue this
         F.   Insurance Under Two Or More Coverages                            policy in force by paying a continuation
              If two or more of this policy’s coverages ap-                    premium for each successive one-year
96




              ply to the same loss or damage, we will not                      period. The premium must be:
              pay more than the actual amount of the loss                      a.   Paid to us prior to the anniversary
              or damage.                                                            date; and
         G.   Liberalization                                                   b.   Determined in accordance with Para-
              If we adopt any revision that would broaden                           graph 2. above.
              the coverage under this policy without addi-                     Our forms then in effect will apply. If you
              tional premium within 45 days prior to or dur-                   do not pay the continuation premium,
              ing the policy period, the broadened coverage                    this policy will expire on the first anniver-
              will immediately apply to this policy.                           sary date that we have not received the
                                                                               premium.




         Page 60 of 61                           Insurance Services Office, Inc., 2012                      BP 00 03 07 13
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 98 of 171
                4.   Undeclared exposures or change in your                     b.   After a loss to your Covered Property
                     business operation, acquisition or use of                       only if, at time of loss, that party is
                     locations may occur during the policy pe-                       one of the following:
                     riod that are not shown in the Declara-                         (1) Someone insured by this insur-
                     tions. If so, we may require an additional                          ance;
                     premium. That premium will be deter-
                                                                                     (2) A business firm:
                     mined in accordance with our rates and
                     rules then in effect.                                                (a) Owned or controlled by you;
                                                                                              or
           J.   Premium Audit
                                                                                          (b) That owns or controls you;
                1.   This policy is subject to audit if a premi-
                                                                                              or
                     um designated as an advance premium is
                     shown in the Declarations. We will com-                         (3) Your tenant.
                     pute the final premium due when we de-                     You may also accept the usual bills of
                     termine your actual exposures.                             lading or shipping receipts limiting the li-
56917284




                2.   Premium shown in this policy as advance                    ability of carriers.
                     premium is a deposit premium only. At                      This will not restrict your insurance.
                     the close of each audit period, we will               2.   Applicable   to Businessowners      Liability
                     compute the earned premium for that pe-                    Coverage:
                     riod and send notice to the first Named
                                                                                If the insured has rights to recover all or
                     Insured. The due date for audit premiums
008797




                                                                                part of any payment we have made under
                     is the date shown as the due date on the
                                                                                this policy, those rights are transferred to
                     bill. If the sum of the advance and audit
                                                                                us. The insured must do nothing after
                     premiums paid for the policy period is
                                                                                loss to impair them. At our request, the
                     greater than the earned premium, we will
                                                                                insured will bring "suit" or transfer those
                     return the excess to the first Named In-
                                                                                rights to us and help us enforce them.
                     sured.
                                                                                This condition does not apply to Medical
                3.   The first Named Insured must keep                          Expenses Coverage.
530




                     records of the information we need for
                                                                      L.   Transfer Of Your Rights And Duties Under
                     premium     computation   and send us
                                                                           This Policy
                     copies at such times as we may request.
                                                                           Your rights and duties under this policy may
           K.   Transfer Of Rights Of Recovery Against Oth-
                                                                           not be transferred without our written con-
                ers To Us
                                                                           sent except in the case of death of an individ-
                1.   Applicable   to Businessowners    Property            ual Named Insured.
                     Coverage:
                                                                           If you die, your rights and duties will be trans-
                     If any person or organization to or for               ferred to your legal representative but only
                     whom we make payment under this poli-                 while acting within the scope of duties as
                     cy has rights to recover damages from                 your legal representative. Until your legal re-
                     another, those rights are transferred to us           presentative is appointed, anyone having
                     to the extent of our payment. That person             proper temporary custody of your property
                     or organization must do everything nec-               will have your rights and duties but only with
of 170




                     essary to secure our rights and must do               respect to that property.
                     nothing after loss to impair them. But you
                     may waive your rights against another
                     party in writing:
97




                     a.   Prior to a loss to your Covered Prop-
                          erty.




           BP 00 03 07 13                         Insurance Services Office, Inc., 2012                       Page 61 of 61
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 99 of 171
                                                                                                      BUSINESSOWNERS
                                                                                                           BP 01 42 03 15

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                               PENNSYLVANIA CHANGES
         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM
              INFORMATION SECURITY PROTECTION ENDORSEMENT

         A.   Section I - Property is amended as follows:                           (3) The notice procedures in (1) and
              1. The following is added to Paragraph E.5.                                (2) above do not apply if we have
                  Loss Payment Property Loss Conditions                                  a reasonable basis, supported by
                  and supersedes any provision to the con-                               specific information, to suspect
                  trary:                                                                 that an insured has fraudulently
                  Notice Of Acceptance Or Denial Of Claim                                caused or contributed to the loss
                                                                                         by arson or other illegal activity.
                       (1) Except as provided in (3) below,
                                                                                         Under such circumstances, we
                            we will give you notice, within
                                                                                         will notify you of the disposition
                            15 working days after we receive                             of your claim within a period of
                            a properly executed proof of
                                                                                         time reasonable to allow full in-
                            loss, that we:
                                                                                         vestigation of the claim, after we
                            (a) Accept your claim;                                       receive a properly       executed
                            (b) Deny your claim; or                                      proof of loss.
                            (c) Need more time to deter-                   2. The following is added to any provision
                                 mine whether your claim                       which uses the term actual cash value:
                                 should be accepted or de-                     Actual cash value is calculated as the
                                 nied.                                         amount it would cost to repair or replace
                            If we deny your claim, such no-                    Covered Property, at the time of loss or
                            tice will be in writing, and will                  damage, with material of like kind or
                            state any policy provision, con-                   quality, subject to a deduction for dete-
                            dition or exclusion used as a ba-                  rioration, depreciation and obsolescence.
                            sis for the denial.                                Actual cash value applies to valuation of
                            If we need more time to deter-                     Covered Property regardless of whether
                            mine whether your claim should                     that property has sustained a partial or
                            be accepted or denied, the writ-                   total loss or damage.
                            ten notice will state the reason                   The actual cash value of the lost or
                            why more time is required.                         damaged property may be significantly
                       (2) If we have not completed our in-                    less than its replacement cost.
                            vestigation, we will notify you           B.   Section III - Common Policy Conditions is
                            again in writing, within 30 days               amended as follows:
                            after the date of the initial notice           1. Paragraph A. Cancellation is replaced by
                            as provided in (1)(c) above, and
of 170




                                                                               the following:
                            thereafter every 45 days. The                      A. Cancellation
                            written notice will state why
                            more time is needed to investi-                         1. The first Named Insured shown
                            gate your claim and when you                                 in the Declarations may cancel
                                                                                         this Policy by writing or giving
98




                            may expect us to reach a deci-
                            sion on your claim.                                          notice of cancellation.




         BP 01 42 03 15                           Insurance Services Office, Inc., 2014                         Page 1 of 3
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 100 of 171
                         2.   Cancellation Of Policies In Effect                            e.    Material failure to comply
                              For Less Than 60 Days                                               with policy terms, condi-
                              We may cancel this Policy by                                        tions or contractual duties.
                              mailing or delivering to the first                                  Notice of cancellation will
                              Named Insured written notice of                                     be mailed or delivered at
                              cancellation at least 30 days be-                                   least 60 days before the ef-
                              fore the effective date of cancel-                                  fective date of cancellation.
                              lation.                                                       f.    Other reasons that the Insur-
                         3.   Cancellation Of Policies In Effect                                  ance Commissioner may ap-
                              For 60 Days Or More                                                 prove. Notice of cancellation
                              If this Policy has been in effect                                   will be mailed or delivered
                              for 60 days or more or if this                                      at least 60 days before the
                              Policy is a renewal of a policy we                                  effective date of cancella-
                              issued, we may cancel this Poli-                                    tion.
                              cy only for one or more of the                                This Policy may also be can-
                              following reasons:                                            celled from inception upon dis-
                              a. You have made a material                                   covery that the Policy was
56917284




                                   misrepresentation which af-                              obtained       through   fraudulent
                                   fects the insurability of the                            statements, omissions or con-
                                   risk. Notice of cancellation                             cealment of facts material to the
                                   will be mailed or delivered                              acceptance of the risk or to the
                                   at least 15 days before the                              hazard assumed by us.
                                   effective date of cancella-                         4. We will mail or deliver our notice
008797




                                   tion.                                                    to the first Named Insured’s last
                              b. You have failed to pay a pre-                              mailing address known to us.
                                   mium when due, whether                                   Notice of cancellation will state
                                   the premium is payable di-                               the specific reasons for cancella-
                                   rectly to us or our agents or                            tion.
                                   indirectly under a premium                          5. Notice of cancellation will state
                                   finance plan or extension of                             the effective date of cancellation.
                                                                                            The policy period will end on
530




                                   credit. Notice of cancellation
                                   will be mailed at least 15                               that date.
                                   days before the effective                           6. If this Policy is cancelled, we will
                                   date of cancellation.                                    send the first Named Insured
                              c. A condition, factor or loss                                any premium refund due. If we
                                   experience material to insur-                            cancel, the refund will be pro
                                   ability has changed substan-                             rata and will be returned within
                                   tially or a substantial condi-                           10 business days after the effec-
                                   tion,     factor    or     loss                          tive date of cancellation. If the
                                   experience material to insur-                            first Named Insured cancels, the
                                   ability has become known                                 refund may be less than pro rata
                                   during the policy period. No-                            and will be returned within 30
                                   tice of cancellation will be                             days after the effective date of
                                   mailed or delivered at least                             cancellation.      The cancellation
                                   60 days before the effective                             will be effective even if we have
of 170




                                   date of cancellation.                                    not made or offered a refund.
                              d. Loss of reinsurance or a sub-                         7. If notice is mailed, it will be by
                                   stantial decrease in reinsur-                            registered or first class mail.
                                   ance has occurred, which                                 Proof of mailing will be sufficient
                                   loss or decrease, at the time                            proof of notice.
99




                                   of cancellation, shall be cer-            2.   Paragraph L. Transfer Of Your Rights
                                   tified to the Insurance Com-                   And Duties Under This Policy is replaced
                                   missioner as directly affect-                  by the following:
                                   ing in-force policies. Notice                  L. Transfer Of Your Rights And Duties
                                   of cancellation       will   be                     Under This Policy
                                   mailed or delivered at least                        Your rights and duties under this
                                   60 days before the effective                        Policy may not be transferred with-
                                   date of cancellation.                               out our written consent except in the
                                                                                       case of death of an individual Named
                                                                                       Insured.




           Page 2 of 3                              Insurance Services Office, Inc., 2014                      BP 01 42 03 15
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 101 of 171
                        If you die, your rights and duties will       C.   The following changes apply only to Informa-
                        be transferred to your legal represen-             tion Security Protection Endorsement BP 15
                        tative but only while acting within                07 if it is attached to this Policy:
                        the scope of duties as your legal re-              1. Paragraph (2) of Insuring Agreement d.
                        presentative. Until your legal repre-                   Security Breach Liability is replaced by
                        sentative is appointed, anyone hav-                     the following:
                        ing proper temporary custody of                                (2) We will pay for "defense ex-
                        your property will have your rights                                  penses" as a result of a "claim"
                        and duties but only with respect to                                  in the form of a "regulatory pro-
                        that property.                                                       ceeding" first made against the
                        If you die, this Policy will remain in                               insured during the "policy peri-
                        effect as provided in 1. or 2. below,                                od" or during the applicable Ex-
                        whichever is later:                                                  tended Reporting Period, in re-
                        1. For 180 days after your death re-                                 sponse to a "wrongful act" or a
                              gardless of the policy period                                  series of "interrelated wrongful
                              shown in the Declarations, un-                                 acts" covered under Paragraph
                              less the insured property is sold                              d.(1).
                              prior to that date; or                       2. Paragraphs 2.e. and f. of Paragraph N. Ex-
                        2. Until the end of the policy period                   tended Reporting Periods are replaced
                              shown in the Declarations, un-                    by the following:
                              less the insured property is sold                 e. You must give us a written request
                              prior to that date.                                      for the Supplemental Extended Re-
                        Coverage during the period of time                             porting Period within 60 days after
                        after your death is subject to all pro-                        the end of the "policy period" or the
                        visions of this Policy including pay-                          effective date of cancellation, which-
                        ment of any premium due for the                                ever comes first.
                        policy period shown in the Declara-                     f.     The Supplemental Extended Report-
                        tions and any extension of that pe-                            ing Period will not go into effect un-
                        riod.                                                          less you pay the additional premium
             3.   The following paragraphs are added and                               in full along with any premium or de-
                  supersede any provisions to the contrary:                            ductible you owe us for coverage
                  M. Nonrenewal                                                        provided under this Endorsement
                        If we decide not to renew this Policy,                         within 60 days after the end of the
                        we will mail or deliver written notice                         "policy period" or the effective date
                        of nonrenewal, stating the specific                            of cancellation, whichever comes
                        reasons for nonrenewal, to the first                           first. Once in effect, the Supplemen-
                        Named Insured at least 60 days be-                             tal Extended Reporting Period may
                        fore the expiration date of the Policy.                        not be cancelled.
                  N. Increase Of Premium                                   3. Paragraph d. of the definition of "loss" in
                                                                                Paragraph V. is replaced by the follow-
                        If we increase your renewal premi-
                                                                                ing:
                        um, we will mail or deliver to the first
                        Named Insured written notice of our                     d. With respect to Insuring Agreements
                        intent to increase the premium at                              d. Security Breach Liability and g.
                        least 30 days before the effective                             Web Site Publishing Liability:
                        date of the premium increase.                                  Compensatory damages, settlement
of 170




                  Any notice of nonrenewal or renewal pre-                             amounts and costs awarded pursu-
                  mium increase will be mailed or deliv-                               ant to judgments or settlements.
                  ered to the first Named Insured’s last                               "Loss" does not include:
                  known address. If notice is mailed, it will                          (1) Civil or criminal fines or penal-
100




                  be by registered or first class mail. Proof                                ties imposed by law;
                  of mailing will be sufficient proof of no-                           (2) Punitive or exemplary damages;
                  tice.                                                                (3) The multiplied portion of multi-
                                                                                             plied damages;
                                                                                       (4) Taxes;
                                                                                       (5) Royalties;
                                                                                       (6) The amount of any disgorged
                                                                                             profits; or
                                                                                       (7) Matters that are uninsurable pur-
                                                                                             suant to law.




         BP 01 42 03 15                           Insurance Services Office, Inc., 2014                          Page 3 of 3
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 102 of 171
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 01 91 07 02

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                 PENNSYLVANIA NOTICE

           An Insurance Company, its agents, employees, or             The Act does not apply:
           service contractors acting on its behalf, may pro-          1. If the injury, death or loss occurred during the
           vide services to reduce the likelihood of injury,               actual performance of the services and was
           death or loss. These services may include any of                caused by the negligence of the Insurance
           the following or related services incident to the               Company, its agents, employees or service
           application for, issuance, renewal or continuation              contractors;
           of, a policy of insurance:                                  2. To consultation services required to be per-
56917284




           1. Surveys;                                                     formed under a written service contract not
           2. Consultation or advice; or                                   related to a policy of insurance; or
           3. Inspections.                                             3. If any acts or omissions of the Insurance
           The "Insurance Consultation Services Exemption                  Company, its agents, employees or service
           Act" of Pennsylvania provides that the Insurance                contractors are judicially determined to con-
008797




           Company, its agents, employees or service con-                  stitute a crime, actual malice, or gross neg-
           tractors acting on its behalf, is not liable for dam-           ligence.
           ages from injury, death or loss occurring as a re-
           sult of any act or omission by any person in the
           furnishing of or the failure to furnish these ser-
           vices.
530
of 170
101




                                                    Instruction to Policy Writers
            Attach the Pennsylvania Notice to all new and renewal certificates insuring risks located in Pennsylvania.




           BP 01 91 07 02                               ISO Properties, Inc., 2001                            Page 1 of 1
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 103 of 171
         POLICY NUMBER:                                                                              BUSINESSOWNERS
                                                                                                          BP 04 02 07 13

                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               ADDITIONAL INSURED-MANAGERS                          OR LESSORS
                                              OF PREMISES

         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

                                                              SCHEDULE

         Designation Of Premises (Part Leased To You):
              1520 Locust St Ste 600

              Philadelphia
              PA
              19102-4406
         Name Of Person(s) Or Organization(s) (Additional Insured):
              PHILADELPHIA MANAGEMENT COMPANY AND
              1520 LOCUST STREET ASSOC LP
              1411 WALNUT STREET
              ATTN JACK LEVINE
              PHILADELPHIA, PA 19102
         Additional Premium:        $

         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         Section II - Liability is amended as follows:                     1.   Any "occurrence" that takes place after
         A.   The following is added to Paragraph C. Who                        you cease to be a tenant in the premises
              Is An Insured:                                                    described in the Schedule.
              3.   The person(s) or organization(s) shown                  2.   Structural alterations, new construction
                   in the Schedule is also an additional in-                    or demolition operations performed by or
                   sured, but only with respect to liability                    for the person(s) or organization(s) des-
                   arising out of the ownership, mainten-                       ignated in the Schedule.
                   ance or use of that part of the premises           C.   With respect to the insurance afforded to
                   leased to you and shown in the Schedule.                these additional insureds, the following is
                                                                           added to Paragraph D. Liability And Medical
of 170




                   However:
                                                                           Expenses Limits Of Insurance:
                   a.    The insurance afforded to such addi-
                         tional insured only applies to the ex-            If coverage provided to the additional insured
                         tent permitted by law; and                        is required by a contract or agreement, the
                                                                           most we will pay on behalf of the additional
102




                   b.    If coverage provided to the addition-
                                                                           insured is the amount of insurance:
                         al insured is required by a contract or
                         agreement, the insurance afforded to              1.   Required by the contract or agreement;
                         such additional insured will not be                    or
                         broader than that which you are re-               2.   Available under the applicable Limits Of
                         quired by the contract or agreement                    Insurance shown in the Declarations;
                         to provide for such additional in-                whichever is less.
                         sured.
                                                                           This endorsement shall not increase the ap-
         B.   With respect to the insurance afforded to                    plicable Limits Of Insurance shown in the
              these additional insureds the following addi-                Declarations.
              tional exclusions apply:
              This insurance does not apply to:


         BP 04 02 07 13                           Insurance Services Office, Inc., 2012                       Page 1 of 1
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 104 of 171
           POLICY NUMBER:                                                                             BUSINESSOWNERS
                                                                                                           BP 04 04 01 10

                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 HIRED AUTO AND NON-OWNED AUTO LIABILITY
           This endorsement modifies insurance provided under the following:

                BUSINESSOWNERS COVERAGE FORM

                                                               SCHEDULE

                                    Coverage                                         Additional Premium

           A. Hired Auto Liability                                   $
56917284




           B. Non-owned Auto Liability                               $

           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.
008797




           A.   Insurance is provided only for those cover-                          (2) The spouse, child, parent, broth-
                ages for which a specific premium charge is                              er or sister of that "employee"
                shown in the Declarations or in the Schedule.                            as a consequence of Paragraph
                1.   Hired Auto Liability                                                (1) above.
                     The insurance provided under Paragraph                          This exclusion applies:
                     A.1. Business Liability in Section II - Li-                     (1) Whether the insured may be lia-
                     ability applies to "bodily    injury"   or                          ble as an employer or in any oth-
530




                     "property damage" arising out of the                                er capacity; and
                     maintenance or use of a "hired auto" by                         (2) To any obligation to share dam-
                     you or your "employees" in the course of                            ages with or repay someone else
                     your business.                                                      who must pay damages because
                2.   Non-owned Auto Liability                                            of injury.
                     The insurance provided under Paragraph                          This exclusion does not apply to:
                     A.1. Business Liability in Section II - Li-                     (1) Liability assumed by the insured
                     ability applies to "bodily    injury"   or                          under an "insured contract"; or
                     "property damage" arising out of the use
                                                                                     (2) "Bodily injury" arising out of
                     of any "non-owned auto" in your busi-
                                                                                         and in the course of domestic
                     ness by any person.
                                                                                         employment by the insured un-
           B.   For insurance provided by this endorsement                               less benefits for such injury are
                only:                                                                    in whole or in part either payable
of 170




                1.   The exclusions under Paragraph B.1. Ap-                             or required to be provided under
                     plicable To Business Liability Coverages                            any worker’s compensation law.
                     in Section II - Liability, other than Exclu-               b.   "Property damage" to:
                     sions a., b., d., f. and i. and the Nuclear
103




                                                                                     (1) Property owned or being trans-
                     Energy Liability Exclusion, are deleted
                                                                                         ported by, or rented or loaned to
                     and replaced by the following:
                                                                                         the insured; or
                     a.    "Bodily injury" to:
                                                                                     (2) Property in the care, custody or
                           (1) An "employee"    of the insured                           control of the insured.
                               arising out of and in the course
                               of:
                               (a) Employment by the insured;
                                   or
                               (b) Performing duties related to
                                   the conduct of the insured’s
                                   business; or


           BP 04 04 01 10                          Insurance Services Office, Inc., 2009                       Page 1 of 2
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 105 of 171
             2.   Paragraph C. Who Is An Insured in Sec-                            c.    Any person while employed in
                  tion II - Liability is replaced by the follow-                          or otherwise engaged in duties
                  ing:                                                                    in connection with an "auto
                  1.    Each of the following is an insured                               business", other than an "auto
                        under this endorsement to the extent                              business" you operate;
                        set forth below:                                            d.    The owner or lessee (of whom
                        a.   You;                                                         you are a sublessee) of a "hired
                                                                                          auto" or the owner of a "non-
                        b.   Any other person using a "hired
                                                                                          owned auto" or any agent or
                             auto" with your permission;
                                                                                          "employee" of any such owner
                        c.   For a "non-owned   auto":                                    or lessee; or
                             (1) Any partner or "executive                          e.    Any person or organization for
                                 officer" of yours; or                                    the conduct of any current or
                             (2) Any "employee"     of yours;                             past partnership or joint venture
                             but only while such "non-owned                               that is not shown as a Named In-
                             auto" is being used in your busi-                            sured in the Declarations.
                             ness; and                                C.   For the purposes of this endorsement only,
                        d.   Any other person      or organiza-            Paragraph H. Other Insurance in Section III -
                             tion, but only for   their liability          Common Policy Conditions is replaced by the
                             because of acts or   omissions of             following:
                             an insured under      a., b. or c.            This insurance is excess over any primary in-
                             above.                                        surance covering the "hired auto" or "non-
                  2.    None of the following is an insured:               owned auto".
                        a.   Any person engaged in the busi-          D.   The following additional definitions apply:
                             ness of his or her employer for               1.   "Auto business" means the business or
                             "bodily injury"      to any   co-                  occupation of selling, repairing, servic-
                             "employee" of such person in-                      ing, storing or parking "autos".
                             jured in the course of employ-                2.   "Hired auto" means any "auto" you
                             ment, or to the spouse, child,                     lease, hire, rent or borrow. This does not
                             parent, brother or sister of that                  include any "auto" you lease, hire, rent
                             co-"employee"       as a conse-                    or borrow from any of your "employees",
                             quence of such "bodily injury",                    your partners or your "executive offi-
                             or for any obligation to share                     cers" or members of their households.
                             damages with or repay someone
                                                                           3.   "Non-owned auto" means any "auto"
                             else who must pay damages be-
                                                                                you do not own, lease, hire, rent or bor-
                             cause of the injury;
                                                                                row which is used in connection with
                        b.   Any partner or "executive offi-                    your business. This includes "autos"
                             cer" for any "auto" owned by                       owned by your "employees", your part-
                             such partner or officer or a mem-                  ners or your "executive officers", or
                             ber of his or her household;                       members of their households, but only
of 170




                                                                                while used in your business or your per-
                                                                                sonal affairs.
104




         Page 2 of 2                              Insurance Services Office, Inc., 2009                     BP 04 04 01 10
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 106 of 171
                                                                                                      BUSINESSOWNERS
                                                                                                           BP 04 17 01 10

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EMPLOYMENT - RELATED PRACTICES EXCLUSION

           This endorsement modifies insurance provided under the following:

               BUSINESSOWNERS COVERAGE FORM

           The following exclusion is added to Paragraph                             (2) The spouse, child, parent, broth-
           B.1. Exclusions - Applicable To Business Liability                            er or sister of that person as a
           Coverage in Section II - Liability:                                           consequence of "bodily injury"
                        This insurance does not apply to                                 or "personal and advertising in-
56917284




                        "bodily injury" or "personal and ad-                             jury" to that person at whom any
                        vertising injury" to:                                            of the employment-related prac-
                                                                                         tices described in Paragraph (a),
                       (1) A person arising out of any:
                                                                                         (b) or (c) above is directed.
                             (a) Refusal to employ that per-
                                                                                     This exclusion applies:
                                 son;
008797




                                                                                     (1) Whether      the    injury-causing
                             (b) Termination of that person’s
                                                                                         event described in Paragraph (a),
                                 employment; or
                                                                                         (b) or (c) above occurs before
                             (c) Employment-related         prac-                        employment,      during    employ-
                                 tices, policies, acts or omis-                          ment or after employment of
                                 sions, such as coercion, de-                            that person;
                                 motion,             evaluation,
                                                                                     (2) Whether the insured may be lia-
530




                                 reassignment,        discipline,
                                                                                         ble as an employer or in any oth-
                                 defamation,       harassment,
                                                                                         er capacity; and
                                 humiliation,    discrimination
                                 or malicious prosecution di-                        (3) To any obligation to share dam-
                                 rected at that person; or                               ages with or repay someone else
                                                                                         who must pay damages because
                                                                                         of the injury.
of 170
105




           BP 04 17 01 10                          Insurance Services Office, Inc., 2009                       Page 1 of 1
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 107 of 171
                                                                                                  BUSINESSOWNERS
                                                                                                       BP 04 39 07 02

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ABUSE OR MOLESTATION EXCLUSION

         This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

         The following applies to Section II - Liability and                (ii) Investigation;
         supersedes any provision to the contrary:                          (iii) Supervision;
         This insurance does not apply to "bodily injury,"
                                                                            (iv) Reporting to the proper authorities,
         "property damage" or "personal and advertising
                                                                                 or failure to so report; or
         injury" arising out of:
                                                                            (v) Retention;
             (a) The actual or threatened abuse or moles-
                 tation by anyone of any person while in                     of a person for whom any insured is or
                 the care, custody or control of any in-                     ever was legally responsible and whose
                 sured, or                                                   conduct would be excluded by (a) above.
             (b) The negligent:

                 (i)    Employment;
of 170
106




         BP 04 39 07 02                             ISO Properties, Inc., 2001                            Page 1 of 1
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 108 of 171
                                                                                                              BUSINESSOWNERS
                                                                                                                   BP 05 17 01 06

                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  EXCLUSION - SILICA OR SILICA- RELATED DUST
           This endorsement modifies insurance provided under the following:

                BUSINESSOWNERS COVERAGE FORM

           A.   The following exclusion is added to Para-                              4.   Any loss, cost or expense arising, in
                graph B. Exclusions in Section II - Liability:                              whole or in part, out of the abating,
                B.   Exclusions                                                             testing for, monitoring, cleaning up,
                                                                                            removing,      containing,     treating,
                     This insurance does not apply to:
                                                                                            detoxifying, neutralizing, remediat-
                     SILICA OR SILICA-RELATED DUST                                          ing or disposing of, or in any way re-
56917284




                     1.    "Bodily injury"    arising, in whole or in                       sponding to or assessing the effects
                           part, out of       the actual, alleged,                          of, "silica" or "silica-related dust",
                           threatened or      suspected inhalation                          by any insured or by any other per-
                           of, or ingestion    of, "silica" or "silica-                     son or entity.
                           related dust".                                    B.   The following definitions are added to Para-
008797




                     2.    "Property damage" arising, in whole                    graph F. Liability And Medical Expenses Defi-
                           or in part, out of the actual, alleged,                nitions in Section II - Liability:
                           threatened    or suspected contact                     1.   "Silica"     means       silicon    dioxide,
                           with, exposure to, existence of, or                         (occurring in crystalline, amorphous and
                           presence of, "silica" or "silica-relat-                     impure forms), silica particles, silica dust
                           ed dust".                                                   or silica compounds.
                     3.    "Personal and advertising injury"                      2.   "Silica-related dust" means a mixture or
530




                           arising, in whole or in part, out of the                    combination of silica and other dust or
                           actual, alleged, threatened or sus-                         particles.
                           pected inhalation of, ingestion of,
                           contact with, exposure to, existence
                           of, or presence of, "silica" or "silica-
                           related dust".
of 170
107




           BP 05 17 01 06                                     ISO Properties, Inc., 2005                                Page 1 of 1
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 109 of 171
                                                                                                    BUSINESSOWNERS
                                                                                                         BP 05 23 01 15

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         CAP ON LOSSES FROM CERTIFIED
                                              ACTS OF TERRORISM

         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

         The following provisions are added to the Bus-                   If aggregate insured losses attributable to ter-
         inessowners Policy and apply to Property and Li-                 rorist acts certified under the Terrorism Risk
         ability Coverages:                                               Insurance Act exceed $100 billion in a calen-
         A.   CAP ON CERTIFIED TERRORISM LOSSES                           dar year and we have met our insurer deduct-
                                                                          ible under the Terrorism Risk Insurance Act,
              "Certified act of terrorism" means an act that
                                                                          we shall not be liable for the payment of any
              is certified by the Secretary of the Treasury,
                                                                          portion of the amount of such losses that ex-
              in accordance with the provisions of the fed-
                                                                          ceeds $100 billion, and in such case insured
              eral Terrorism Risk Insurance Act, to be an act
                                                                          losses up to that amount are subject to pro
              of terrorism pursuant to such Act. The criteria
                                                                          rata allocation in accordance with procedures
              contained in the Terrorism Risk Insurance Act
                                                                          established by the Secretary of the Treasury.
              for a "certified act of terrorism" include the
              following:                                             B.   The terms and limitations of any terrorism ex-
                                                                          clusion, or the inapplicability or omission of a
              1.   The act resulted in insured losses in ex-
                                                                          terrorism exclusion, do not serve to create
                   cess of $5 million in the aggregate, attrib-
                                                                          coverage for loss or injury or damage that is
                   utable to all types of insurance subject to
                                                                          otherwise excluded under this Policy.
                   the Terrorism Risk Insurance Act; and
              2.   The act is a violent act or an act that is
                   dangerous to human life, property or in-
                   frastructure and is committed by an in-
                   dividual or individuals as part of an effort
                   to coerce the civilian population of the
                   United States or to influence the policy or
                   affect the conduct of the United States
                   Government by coercion.
of 170
108




         BP 05 23 01 15                          Insurance Services Office, Inc., 2015                        Page 1 of 1
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 110 of 171
           POLICY NUMBER:                                                                             BUSINESSOWNERS
                                                                                                           BP 05 65 01 15

                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            CONDITIONAL EXCLUSION OF TERRORISM INVOLVING
                              NUCLEAR, BIOLOGICAL OR CHEMICAL TERRORISM
                            (RELATING TO DISPOSITION OF FEDERAL TERRORISM
                                          RISK INSURANCE ACT)

           This endorsement modifies insurance provided under the following:

                BUSINESSOWNERS COVERAGE FORM
56917284




                                                             SCHEDULE

           The Exception Covering Certain Fire Losses (Paragraph B.2. ) applies to property located in the following
           state(s):
                                                                  State(s)
008797




           California               Illinois            North Carolina        Oregon                 Wisconsin
           Georgia                  Maine               New Jersey            Rhode Island           West Virginia
           Iowa                     Missouri            New York              Washington
           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

           A.   Section I - Property and Section II - Liability                     (2) A renewal, extension or replace-
                are amended as follows:                                                 ment of the Program has be-
530




                1.   Applicability Of The Provisions Of This                            come effective without a re-
                     Endorsement                                                        quirement to make terrorism
                                                                                        coverage available to you and
                     a.    The provisions of this endorsement
                                                                                        with revisions that:
                           become applicable commencing on
                           the date when any one or more of                               (a) Increase our statutory per-
                           the following first occurs. But if                                 centage deductible under
                           your policy (meaning the policy pe-                                the Program for terrorism
                           riod in which this endorsement ap-                                 losses. (That deductible de-
                           plies) begins after such date, then                                termines the amount of all
                           the provisions of this endorsement                                 certified terrorism losses
                           become applicable on the date your                                 we must pay in a calendar
                           policy begins.                                                     year, before the federal gov-
                                                                                              ernment shares in subse-
                           (1) The federal Terrorism Risk In-
of 170




                                                                                              quent payment of certified
                               surance Program ("Program"),
                                                                                              terrorism losses.); or
                               established by the Terrorism
                               Risk Insurance Act, has termi-                             (b) Decrease the federal gov-
                               nated with respect to the type                                 ernment’s    statutory  per-
                                                                                              centage share in potential
109




                               of insurance provided under this
                               Coverage Form; or                                              terrorism losses above such
                                                                                              deductible; or




           BP 05 65 01 15                         Insurance Services Office, Inc., 2015                        Page 1 of 3
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 111 of 171
                            (c) Redefine terrorism or make                    b.   When one or both of the following
                                insurance coverage for ter-                        applies:
                                rorism subject to provisions                       (1) The effect is to intimidate or co-
                                or requirements that differ                            erce a government or the civilian
                                from those that apply to                               population    or any segment
                                other types of events or oc-                           thereof, or to disrupt any seg-
                                currences under this policy.                           ment of the economy; or
                  b.    If the provisions of this endorsement                      (2) It appears that the intent is to in-
                        become applicable, such provisions:                            timidate or coerce a govern-
                        (1) Supersede any terrorism en-                                ment, or to further political,
                            dorsement already endorsed to                              ideological, religious, social or
                            this policy that addresses "cer-                           economic objectives or to ex-
                            tified acts of terrorism" and/or                           press (or express opposition to)
                            "other acts of terrorism", but                             a philosophy or ideology.
                            only with respect to loss or in-        B.   Section I - Property is amended as follows:
                            jury or damage from an inci-
                                                                         1.   The following exclusion is added:
                            dent(s) of terrorism (however
                            defined) that occurs on or after                  EXCLUSION OF TERRORISM
                            the date when the provisions of                   We will not pay for loss or damage
                            this endorsement become appli-                    caused directly or indirectly by "terror-
                            cable; and                                        ism", including action in hindering or de-
                        (2) Remain applicable unless we                       fending against an actual or expected in-
                            notify you of changes in these                    cident of "terrorism".      Such loss or
                            provisions, in response to feder-                 damage is excluded regardless of any
                            al law.                                           other cause or event that contributes con-
                                                                              currently or in any sequence to the loss.
                  c.    If the provisions of this endorsement
                                                                              But this exclusion applies only when one
                        do NOT become applicable, any ter-
                                                                              or more of the following are attributed
                        rorism endorsement already en-
                                                                              to an incident of "terrorism":
                        dorsed to this policy, that addresses
                        "certified acts of terrorism" and/or                  a.   The "terrorism"    is carried out by
                        "other acts of terrorism", will con-                       means of the dispersal or application
                        tinue in effect unless we notify you                       of radioactive material, or through
                        of changes to that endorsement in                          the use of a nuclear weapon or de-
                        response to federal law.                                   vice that involves or produces a nu-
                                                                                   clear reaction, nuclear radiation or
             2.   The following definition is added and ap-
                                                                                   radioactive contamination; or
                  plies under this endorsement wherever
                  the term terrorism is enclosed in quota-                    b.   Radioactive material is released, and
                  tion marks.                                                      it appears that one purpose of the
                                                                                   "terrorism" was to release such ma-
                  "Terrorism" means activities against per-
                                                                                   terial; or
                  sons, organizations or property of any na-
of 170




                  ture:                                                       c.   The "terrorism"   is carried out by
                                                                                   means of the dispersal or application
                  a.    That involve      the following    or
                                                                                   of pathogenic or poisonous biologi-
                        preparation for the following:
                                                                                   cal or chemical materials; or
                        (1) Use or threat of force or vio-
110




                                                                              d.   Pathogenic or poisonous biological
                            lence; or
                                                                                   or chemical materials are released,
                        (2) Commission or threat of a dan-                         and it appears that one purpose of
                            gerous act; or                                         the "terrorism" was to release such
                        (3) Commission or threat of an act                         materials.
                            that interferes with or disrupts
                            an electronic, communication,
                            information, or mechanical sys-
                            tem; and




         Page 2 of 3                            Insurance Services Office, Inc., 2015                      BP 05 65 01 15
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 112 of 171
                2.   Exception Covering Certain Fire Losses                      a.   The "terrorism"    is carried out by
                     The following exception to the Exclusion                         means of the dispersal or application
                     Of Terrorism applies only if indicated and                       of radioactive material, or through
                     as indicated in the Schedule of this en-                         the use of a nuclear weapon or de-
                     dorsement.                                                       vice that involves or produces a nu-
                                                                                      clear reaction, nuclear radiation or
                     If "terrorism" results in fire, we will pay
                                                                                      radioactive contamination; or
                     for the loss or damage caused by that
                     fire, subject to all applicable policy provi-               b.   Radioactive material is released, and
                     sions including the Limit of Insurance on                        it appears that one purpose of the
                     the affected property. Such coverage for                         "terrorism" was to release such ma-
                     fire applies only to direct loss or damage                       terial; or
                     by fire to Covered Property. Therefore,                     c.   The "terrorism"   is carried out by
                     for example, the coverage does not apply                         means of the dispersal or application
                     to insurance provided under Business In-                         of pathogenic or poisonous biologi-
56917284




                     come and/or Extra Expense coverages or                           cal or chemical materials; or
                     endorsements that apply to those cover-                     d.   Pathogenic or poisonous biological
                     ages.                                                            or chemical materials are released,
                3.   Application Of Other Exclusions                                  and it appears that one purpose of
                     When the Exclusion Of Terrorism applies                          the "terrorism" was to release such
                                                                                      materials.
008797




                     in accordance with the terms of Para-
                     graph 1.a. or 1.b., such exclusion applies         D.   The following provision is added to Section I
                     without regard to the Nuclear Hazard Ex-                - Property and Section II - Liability:
                     clusion in this Coverage Form.                          The terms and limitations of any terrorism ex-
           C.   Section II - Liability is amended as follows:                clusion, or the inapplicability or omission of a
                1.   The following definition is added and ap-               terrorism exclusion, do not serve to create
                     plies under this endorsement wherever                   coverage for loss or injury or damage that is
                                                                             otherwise excluded under this Policy.
530




                     the phrase any injury or damage is en-
                     closed in quotation marks:
                     "Any injury or damage" means any in-
                     jury or damage covered under this Cov-
                     erage    Form    or    any    applicable
                     endorsement, and includes but is not
                     limited to "bodily   injury", "property
                     damage" or "personal and advertising in-
                     jury" as may be defined under this Cov-
                     erage Form.
                2.   The following exclusion is added:
                     EXCLUSION OF TERRORISM
                     We will not pay for "any injury or dam-
of 170




                     age" caused directly or indirectly by
                     "terrorism", including action in hindering
                     or defending against an actual or expect-
                     ed incident of "terrorism". "Any injury or
111




                     damage" is excluded regardless of any
                     other cause or event that contributes con-
                     currently or in any sequence to such in-
                     jury or damage. But this exclusion ap-
                     plies only when one or more of the
                     following are attributed to an incident of
                     "terrorism":




           BP 05 65 01 15                           Insurance Services Office, Inc., 2015                        Page 3 of 3
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 113 of 171
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 05 77 01 06

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 FUNGI OR BACTERIA EXCLUSION (LIABILITY)

         This endorsement modifies insurance provided under the following:

                   BUSINESSOWNERS COVERAGE FORM

         The following    provisions are added to Section II -                 (2) Any loss, cost or expenses arising
         Liability:                                                                out of the abating, testing for, moni-
                                                                                   toring, cleaning up, removing, con-
         A.   The following exclusion is added to Para-
                                                                                   taining, treating, detoxifying, neu-
              graph B.1., Exclusions - Applicable To Busi-
                                                                                   tralizing, remediating or disposing
              ness Liability Coverage:
                                                                                   of, or in any way responding to, or
              t.   Fungi or Bacteria                                               assessing the effects of, "fungi" or
                                                                                   bacteria, by any insured or by any
                   (1) "Bodily injury", "property damage"
                                                                                   other person or entity.
                       or "personal and advertising injury"
                       which would not have occurred, in                       This exclusion does not apply to any
                       whole or in part, but for the actual,                   "fungi" or bacteria that are, are on, or are
                       alleged or threatened inhalation of,                    contained in, a good or product intended
                       ingestion of, contact with, exposure                    for bodily consumption.
                       to, existence of, or presence of, any
                                                                     B.   The following definition is added to Para-
                       "fungi" or bacteria on or within a
                                                                          graph F. Liability And Medical Expenses Defi-
                       building or structure, including its
                                                                          nitions:
                       contents, regardless of whether any
                       other cause, event, material or prod-              1.   "Fungi" means any type or form of fun-
                       uct contributed concurrently or in                      gus, including mold or mildew and any
                       any sequence to such injury or dam-                     mycotoxins, spores, scents or by-pro-
                       age.                                                    ducts produced or released by fungi.
of 170
112




         BP 05 77 01 06                              ISO Properties, Inc., 2004                                Page 1 of 1
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 114 of 171
                                                                                                   BUSINESSOWNERS
                                                                                                        BP 06 07 05 11

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                PENNSYLVANIA CHANGES - DEFENSE COSTS
           This endorsement modifies insurance provided under the following:

                   BUSINESSOWNERS COVERAGE FORM

           The following is added to Section II - Liability          The right to reimbursement under this provision
           Paragraph A. Coverages:                                   will only apply to the costs we have incurred after
           If we initially defend an insured or pay for an in-       we notify you in writing that there may not be
           sured’s defense but later determine that none of          coverage and that we are reserving our rights to
56917284




           the claims, for which we provided a defense or            terminate the defense or the payment of defense
           defense costs, are covered under this insurance,          costs and to seek reimbursement for defense
           we have the right to reimbursement for the de-            costs.
           fense costs we have incurred.
008797
530
of 170
113




           BP 06 07 05 11                        Insurance Services Office, Inc., 2010                      Page 1 of 1
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 115 of 171
         POLICY NUMBER:                                                                                BUSINESSOWNERS
                                                                                                            BP 12 03 01 10
                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             LOSS PAYABLE CLAUSES
         This endorsement modifies insurance provided under the following:
              BUSINESSOWNERS COVERAGE FORM
                                                            SCHEDULE
                                                                                               Applicable Clause
          Premises        Building                                                            (Indicate Paragraph
          Number          Number                                                                  A, B, C or D):
              1520 Locust St Ste 600                                                                       A

              Philadelphia
              PA
              19102-4406
         Description of Property
              misc property
              ATIMA
         Loss Payee (Name & Address)
              BANK OF AMERICA NA ISAOA

              600 N CLEVELAND AVE
              SUITE 300
              WESTERVILLE, OH 43082

         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         Nothing in this endorsement increases the appli-            B.   Lender’s Loss Payable Clause
         cable Limit of Insurance. We will not pay any Loss               1.   The Loss Payee shown in the Schedule or
         Payee more than their financial interest in the                       in the Declarations is a creditor, including
         Covered Property, and we will not pay more than                       a mortgageholder or trustee, whose in-
         the applicable Limit of Insurance on the Covered                      terest in that Covered Property is estab-
         Property.                                                             lished by such written instruments as:
         The following is added to the Loss Payment Prop-                      a.   Warehouse receipts;
         erty Loss Condition in Section I - Property , as
of 170




                                                                               b.   A contract for deed;
         shown in the Declarations or in the Schedule:
                                                                               c.   Bills of lading;
         A.   Loss Payable Clause
                                                                               d.   Financing statements; or
              For Covered Property in which both you and a
              Loss Payee shown in the Schedule or in the                       e.   Mortgages, deeds of trust, or secu-
114




              Declarations have an insurable interest, we                           rity agreements.
              will:                                                       2.   For Covered Property in which both you
              1.   Adjust losses with you; and                                 and a Loss Payee have an insurable inter-
                                                                               est:
              2.   Pay any claim for loss or damage jointly
                   to you and the Loss Payee, as interests                     a.   We will pay for covered loss or dam-
                   may appear.                                                      age to each Loss Payee in their order
                                                                                    of precedence, as interests may ap-
                                                                                    pear.




         BP 12 03 01 10                          Insurance Services Office, Inc., 2009                         Page 1 of 2
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 116 of 171


                   b.    The Loss Payee has the right to re-               3.   If we cancel this policy, we will give writ-
                         ceive loss payment even if the Loss                    ten notice to the Loss Payee at least:
                         Payee has started foreclosure for                      a.   10 days before the effective date of
                         similar action on the Covered Prop-                         cancellation if we cancel for your
                         erty.                                                       nonpayment of premium; or
                   c.    If we deny your claim because of                       b.   30 days before the effective date of
                         your acts or because you have failed                        cancellation if we cancel for any oth-
                         to comply with the terms of this poli-                      er reason.
                         cy, the Loss Payee will still have the
                                                                           4.   If we do not renew this policy, we will
                         right to receive loss payment if the
                                                                                give written notice to the Loss Payee at
                         Loss Payee:
                                                                                least 10 days before the expiration date
                         (1) Pays any premium due under                         of this policy.
56917284




                             this policy at our request if you
                                                                      C.   Contract Of Sale Clause
                             have failed to do so;
                                                                           1.   The Loss Payee shown in the Schedule or
                         (2) Submits a signed, sworn proof
                                                                                in the Declarations is a person or organi-
                             of loss within 60 days after re-
                                                                                zation you have entered a contract with
                             ceiving notice from us of your
                                                                                for the sale of Covered Property.
                             failure to do so; and; and
008797




                                                                           2.   For Covered Property in which both you
                         (3) Has notified us of any change in
                                                                                and the Loss Payee have an insurable in-
                             ownership, occupancy or sub-
                                                                                terest, we will:
                             stantial change in risk known to
                             the Loss Payee.                                    a.   Adjust losses with you; and
                         All of the terms of Section I - Prop-                  b.   Pay any claim for loss or damage
                         erty will then apply directly to the                        jointly to you and the Loss Payee, as
                                                                                     interests may appear.
530




                         Loss Payee.
                   d.    If we pay the Loss Payee for any loss             3.   The following is added to Paragraph H.
                         or damage and deny payment to you                      Other Insurance in Section III - Common
                         because of your acts or because you                    Policy Conditions:
                         have failed to comply with the terms                   For Covered Property that is the subject
                         of this policy:                                        of a contract of sale, the word "you" in-
                         (1) The Loss Payee’s rights will be                    cludes the Loss Payee.
                             transferred to us to the extent of       D.   Building Owner Loss Payable Clause
                             the amount we pay; and                        1.   The Loss Payee shown in the Schedule or
                         (2) The Loss Payee’s right to recover                  in the Declarations is the owner of the
                             the full amount of the Loss Pay-                   described building, in which you are a
                             ee’s claim will not be impaired.                   tenant.
                             At our option, we may pay to the              2.   We will adjust losses to the described
of 170




                             Loss Payee the whole principal                     building with the Loss Payee. Any loss
                             on the debt plus any accrued in-                   payment made to the Loss Payee will sat-
                             terest. In this event, you will pay                isfy your claims against us for the own-
                             your remaining debt to us.                         er’s property.
115




                                                                           3.   We will adjust losses to tenant’s im-
                                                                                provements and betterments with you,
                                                                                unless the lease provides otherwise.




           BP 12 03 01 10                         Insurance Services Office, Inc., 2009                         Page 2 of 2
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 117 of 171
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 15 04 05 14

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EXCLUSION - ACCESS OR DISCLOSURE OF
                            CONFIDENTIAL OR PERSONAL INFORMATION AND
                               DATA-RELATED LIABILITY - WITH LIMITED
                                      BODILY INJURY EXCEPTION
         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

         A.   Exclusion B.1.q. of Section II - Liability is re-                     processing devices or any other re-
              placed by the following:                                              positories   of computer      software
                                                                                    which are used with electronically
                  This insurance does not apply to:                                 controlled   equipment.     The term
                  q.    Access Or Disclosure Of Confiden-                           computer programs, referred to in
                        tial Or Personal Information And                            the foregoing description of electron-
                        Data-related Liability                                      ic data, means a set of related elec-
                        (1) Damages, other than damages                             tronic instructions which direct the
                            because of "personal and adver-                         operations and functions of a com-
                            tising injury", arising out of any                      puter or device connected to it,
                            access to or disclosure of any                          which enable the computer or device
                            person’s or organization’s confi-                       to receive, process, store, retrieve or
                            dential or personal information,                        send data.
                            including patents, trade secrets,         B.   The following is added to Paragraph B.1.p.
                            processing methods, customer                   Personal And Advertising Injury Exclusion of
                            lists, financial information, credit           Section II - Liability:
                            card information, health infor-                    This insurance does not apply to:
                            mation or any other type of
                            nonpublic information; or                          p.   Personal And Advertising Injury

                        (2) Damages arising out of the loss                         "Personal and advertising injury":
                            of, loss of use of, damage to,                          Arising out of any access to or disclo-
                            corruption of, inability to access,                     sure of any person’s or organiza-
                            or inability to manipulate elec-                        tion’s confidential or personal infor-
                            tronic data.                                            mation,    including   patents, trade
                        This exclusion applies even if dam-                         secrets, processing methods, cus-
                        ages are claimed for notification                           tomer lists, financial information,
                        costs, credit monitoring expenses,                          credit card information, health infor-
                                                                                    mation    or any other type of
of 170




                        forensic expenses, public relations
                        expenses or any other loss, cost or                         nonpublic information.
                        expense incurred by you or others                           This exclusion applies even if dam-
                        arising out of that which is described                      ages are claimed for notification
                        in Paragraph (1) or (2) above.                              costs, credit monitoring expenses,
116




                        However, unless Paragraph (1) above                         forensic expenses, public relations
                        applies, this exclusion does not ap-                        expenses or any other loss, cost or
                        ply to damages because of "bodily                           expense incurred by you or others
                        injury".                                                    arising out of any access to or disclo-
                                                                                    sure of any person’s or organiza-
                        As used in this exclusion, electronic                       tion’s confidential or personal infor-
                        data means information,      facts or                       mation.
                        computer programs stored as or on,
                        created or used on, or transmitted to
                        or from computer software (includ-
                        ing systems and applications soft-
                        ware), on hard or floppy disks, CD-
                        ROMs, tapes, drives, cells, data

         BP 15 04 05 14                           Insurance Services Office, Inc., 2013                        Page 1 of 1
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 118 of 171
                                                                                                     BUSINESSOWNERS
                                                                                                          BP 79 70 01 07
                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             WELFARE AND PENSION PLAN
                                                 ERISA COMPLIANCE
           This endorsement modifies insurance provided under the following:
                BUSINESSOWNERS COVERAGE FORM
                BUSINESSOWNERS PROPERTY PLUS EXTENSION ENDORSEMENT

                                                             SCHEDULE*
                     Limit of Insurance                                 Joint Insured(s)
                     100,000                          Laudenhach Periodontics & Dental Implants
                                                      Simple IRA
56917284




           The following    is added to Section I - Property, Paragraph A. Coverage of the Businessowners       Coverage
008797




           Form:
           Employee Dishonesty Coverage is applicable to any Employee Welfare or Pension Plan (insured under this
           insurance). In addition, Employee Dishonesty Coverage is amended as follows so as to be in compliance
           with certain provisions of the Employee Retirement Income Security Act (ERISA):
           A.   Employee also includes any natural person who is:
                1.    A trustee, an officer, employee, administrator or a manager, except an administrator or a manager
530




                      who is an independent contractor, of any Employee Welfare or Pension Benefit Plan (hereafter
                      called Plan) insured under this insurance; and
                2.    Your director or trustee while that person is handling funds or other property of any Plan insured
                      under this insurance.
           B.   If any Plan is insured jointly with any other entity under this insurance, you or the Plan Administrator
                must select a Limit of Insurance under this Coverage that is sufficient to provide an amount of insurance
                for each Plan that is at least equal to that required if each Plan were separately insured.
           C.   If the insured first named in the Declarations is an entity other than a Plan, any payment we make to that
                Insured for loss sustained by any Plan will be held by that Insured for the use and benefit of the Plan(s)
                sustaining the loss.
           D.   If two or more Plans are insured under this insurance, any payment we make for loss:
                1.    Sustained by two or more plans; or
                2.    Of commingled funds or other property of two or more Plans that arises out of one occurrence, is to
of 170




                      be shared by each Plan sustaining loss in the proportion that the amount of insurance required for
                      each such Plan under ERISA provisions bears to the total of those amounts.
           E.   The Deductible provision of the Employee Dishonesty coverage does not apply to loss sustained by any
                Plan subject to ERISA which is insured under this insurance.
117




           F.   Any Plan intended to benefit your employees is also considered an insured, but only as it pertains to
                Employee Dishonesty coverage.
           G.   The entity which appears under Joint Insured(s) in the Schedule above is/are added as a Named Insured
                only with respect to coverage afforded under Employee Dishonesty coverage and this endorsement.
           H.   The Limit of Insurance applies only to loss caused by or involving an employee who is an employee of
                the Joint Insured(s) shown in the Schedule above.
           I.   Welfare and Pension Plan ERISA Compliance in the Businessowners Property Plus Extension Endorse-
                ment is replaced in its entirety by this endorsement.


           *Information required to completed this Schedule, if not shown on this endorsement, will be shown in the
           Declarations.
                         Includes copyrighted material of Insurance Services Office, with its permission.
           BP 79 70 01 07                            ISO Properties, Inc., 2004
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 119 of 171
                                                                                                                        BUSINESSOWNERS
                                                                                                                             BP 79 74 07 13

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   AMENDMENT                  OF POLLUTION EXCLUSION
                                                              (PREMISES)
         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

         1.   The following exception is added to Exclusion B.1.f. Pollution in Section II - Liability:
              Subparagraph (a) of Paragraph (1) does not apply to "bodily injury" or to "property damage" to tangible
              property arising out of the actual discharge, dispersal, seepage, migration, release or escape of "pollu-
              tants" if the actual discharge, dispersal, seepage, migration, release or escape:
                  (a) begins on a clearly identifiable specific day during the policy period and ends in its entirety not
                      later than seventy-two (72) hours thereafter;
                  (b) is discovered and reported to us within fifteen (15) days of the specific day it begins;

                  (c) is neither expected nor intended from the standpoint of any insured;

                  (d) is unrelated to any previous discharge, dispersal, seepage, migration, release or escape; and

                  (e) does not originate at or from a storage tank or other container, duct or piping which is below
                      the surface of the ground or water or which at any time has been buried under the surface of
                      the ground or water and then is subsequently exposed by erosion, excavation or any other
                      means.
              Tangible property, as used in this endorsement, does not include land or water, which is below ground
              level or not.
              Coverage provided hereunder does not apply to any discharge, dispersal, seepage, migration, release
              or escape that is merely threatened or alleged rather than shown to have actually occurred.
of 170
118




                                                 2013 Liberty Mutual Insurance. All rights reserved.
         BP 79 74 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 120 of 171
                                                                                                                              BUSINESSOWNERS
                                                                                                                                   BP 79 96 09 16

                                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                         BUSINESSOWNERS LIABILITY EXTENSION ENDORSEMENT

           This endorsement modifies insurance provided under the following:

                BUSINESSOWNERS COVERAGE FORM


           Below is a summarization of the coverages provided by this endorsement.                           No coverages are given by this
           summary. Actual coverage descriptions are within this endorsement.
56917284




                       SECTION                                                              SUBJECT

                            A.                      Supplementary Payments
                                                      Bail Bonds
                                                      Loss Of Earnings
008797




                            B.                      Broadened Coverage For Damage To Premises Rented To You

                            C.                      Incidental Medical Malpractice Injury

                            D.                      Mobile Equipment
530




                            E.                      Blanket Additional Insured (Owners, Contractors Or Lessors)

                            F.                      Newly Formed Or Acquired Organizations

                            G.                      Aggregate Limits

                            H.                      Duties In The Event Of Occurrence, Offense, Claim Or Suit

                            I.                      Liability And Medical Expenses Definitions
                                                      Bodily Injury
                                                      Insured Contract
                                                      Personal And Advertising Injury
of 170




           Section II - Liability is amended as follows:
           A.   Supplementary Payments
                Section A.1. Business Liability is modified as follows:
119




                1.   The $250 limit shown in Paragraph A.1.f.(1)(b) Coverage Extension - Supplementary Payments for the
                     cost of bail bonds is replaced by a $3,000 limit.
                2.   The $250 limit shown in Paragraph A.1.f.(1)(d) Coverage Extension - Supplementary Payments for
                     reasonable expenses and loss of earnings is replaced by a $500 limit.
           B.   Broadened Coverage For Damage To Premises Rented To You
                1.   The last paragraph of Section B.1. Exclusions - Applicable To Business Liability Coverage is replaced
                     by the following:
                     With respect to the premises which are rented to you or temporarily occupied by you with the permis-
                     sion of the owner, Exclusions c., d., e., g., h., k., l., m., n. and o. do not apply to "property damage".



                                                                 2016 Liberty Mutual Insurance
           BP 79 96 09 16            Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 4
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 121 of 171

              2.   Paragraph D.2. Liability And Medical Expenses Limits Of Insurance is replaced by the following:
                   The most we will pay under this endorsement for the sum of all damages because of all "property
                   damage" to premises while rented to you or temporarily occupied by you with the permission of the
                   owner is the Limit of Insurance shown in the Declarations.
              3.   Paragraph D.3. Liability And Medical Expenses Limits Of Insurance does not apply.
         C.   Incidental Medical Malpractice Injury
              1.   Paragraph (4) under Paragraph B.1.j. Exclusions - Applicable To Business Liability Coverage - Profes-
                   sional Services does not apply to "Incidental Medical Malpractice Injury" coverage.
              2.   With respect to this endorsement, the following            is added to Section F. Liability And Medical Expenses
                   Definitions:
                   a.   "Incidental Medical Malpractice Injury" means bodily injury arising out of the rendering of or
                        failure to render, during the policy period, the following services:
                        (1) Medical, surgical, dental, x-ray or nursing service or treatment or the furnishing                     of food or
                            beverages in connection therewith; or
                        (2) The furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.
                   b.   This coverage does not apply to:
                        (1) Expenses incurred by the insured for first-aid to others at the time of an accident and the
                            Duties in the Event of Occurrence, Offense, Claim or Suit Condition is amended accordingly.
                        (2) Any insured engaged in the business or occupation of providing any of the services described
                            under a. above.
                        (3) Injury caused by any indemnitee if such indemnitee is engaged in the business or occupation
                            of providing any of the services described under a. above.
         D.   Mobile Equipment
              Section C. Who Is An Insured is amended to include any person driving "mobile                           equipment"    with your
              permission.
         E.   Blanket Additional Insured (Owners, Contractors Or Lessors)
              1.   Section C. Who Is An Insured is amended to include as an insured any person or organization whom
                   you are required to name as an additional insured on this policy under a written contract or written
                   agreement. The written contract or agreement must be:
                   a.   Currently in effect or becoming effective during the term of this policy; and
                   b.   Executed prior to the "bodily injury", "property damage", or "personal and advertising injury".
              2.   The insurance afforded to the additional insured is limited as follows:
of 170




                   a.   The person or organization is only an additional insured with respect to liability arising out of:
                        (1) Real property, as described in a written contract or written agreement, you own, rent, lease,
                            maintain or occupy; and
120




                        (2) Caused in whole or in part by your ongoing operations performed for that insured.
                   b.   The Limit of Insurance applicable to the additional insured are those specified in the written
                        contract or written agreement or the limits available under this policy, as stated in the Declara-
                        tions, whichever are less. These limits are inclusive of and not in addition to the Limit of Insurance
                        available under this policy.
                   c.   The insurance afforded to the additional insured does not apply to:
                        (1) Liability arising out of the sole negligence of the additional insured;
                        (2) "Bodily injury", "property damage", "personal and advertising injury", or defense coverage
                            under the Supplementary Payments section of the policy arising out of an architect’s, en-
                            gineer’s or surveyor’s rendering of or failure to render any professional services including:

                                                             2016 Liberty Mutual Insurance
         BP 79 96 09 16          Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Page 2 of 4
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 122 of 171

                              (a) The preparing or approving of maps, shop drawings, opinions, reports, surveys, field
                                  orders, change orders, or drawings and specifications; and
                              (b) Supervisory, inspection, architectural or engineering activities.
                          (3) Any "occurrence" that takes place after you cease to be a tenant in the premises described in
                              the Declarations; or
                          (4) Structural alterations, new construction or demolition                  operations     performed   by or for the
                              person or organization designated in the Declarations.
                3.   Any coverage provided hereunder shall be excess over any other valid and collectible insurance avail-
                     able to the additional insured whether primary, excess, contingent or on any other basis unless a
                     contract specifically requires that this insurance be primary or you request that it apply on a primary
                     basis.
           F.   Newly Formed Or Acquired Organizations
56917284




                The following is added to Section C. Who Is An Insured:
                Any business entity acquired by you or incorporated or organized by you under the laws of any individual
                state of the United States of America over which you maintain majority ownership interest exceeding fifty
                percent. Such acquired or newly formed organization will qualify as a Named Insured if there is no similar
                insurance available to that entity. However:
008797




                1.   Coverage under this provision is afforded only until the 180th day after the entity was acquired or
                     incorporated or organized by you or the end of the policy period, whichever is earlier;
                2.   Section A.1. Business Liability does not apply to:
                     a.   "Bodily injury" or "property damage" that occurred before the entity was acquired or incorporated
                          or organized by you; and
530




                     b.   "Personal and advertising injury" arising out of an offense committed                     before the entity was ac-
                          quired or incorporated or organized by you.
                3.   Records and descriptions of operations must be maintained by the first Named Insured.
                No person or organization is an insured with respect to the conduct of any current or past partnership, joint
                venture or limited liability company that is not shown as a Named Insured in the Declarations.
           G.   Aggregate Limits
                The following   is added to Paragraph D.4. Aggregate Limits Liability                    and Medical Expenses Limits Of
                Insurance:
                1.   The Aggregate Limits apply separately to each of the "locations"                       owned by or rented to you or
                     temporarily occupied by you with the permission of the owner.
                2.   The Aggregate Limits also apply separately to each of your projects away from premises owned by or
of 170




                     rented to you.
                     For the purpose of this endorsement only, "location" means premises involving the same or connect-
                     ing lots, or premises whose connection is interrupted only by a street, roadway, waterway or right-
                     of-way of a railroad.
121




           H.   Duties In The Event Of Occurrence, Offense, Claim Or Suit
                1.   Paragraph E.2.a. Duties In The Event Of Occurrence, Offense, Claim Or Suit Liability And Medical
                     Expenses General Condition applies only when the "occurrence" is known to any insured listed in
                     Paragraph C.1. Who Is An Insured or any "employee" authorized by you to give or receive notice of an
                     "occurrence" or claim.
                2.   Paragraph E.2.b. Duties In The Event Of Occurrence, Offense, Claim Or Suit Liability And Medical
                     Expenses General Condition will not be considered breached unless the breach occurs after such claim
                     or "suit" is known to any insured listed under Paragraph C.1. Who Is An Insured or any "employee"
                     authorized by you to give or receive notice of an "occurrence" or claim.


                                                               2016 Liberty Mutual Insurance
           BP 79 96 09 16          Includes copyrighted material of Insurance Services Office, Inc., with its permission.          Page 3 of 4
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 123 of 171

         I.   Section F. Liability And Medical Expenses Definitions is modified as follows:
              1.   Paragraph F.3. is replaced by the following:
                   3.   "Bodily Injury" means bodily injury, sickness, disease, or incidental medical malpractice injury
                        sustained by a person, and includes mental anguish resulting from any of these; and including
                        death resulting from any of these at any time.
              2.   Paragraph F.9. is replaced by the following:
                   9.   "Insured contract" means:
                        a.   A contract for a lease of premises. However, that portion of the contract for a lease of prem-
                             ises that indemnifies any person or organization for damage by fire to premises while rented
                             to you or temporarily occupied by you with permission of the owner is not an "insured
                             contract";
                        b.   A sidetrack agreement;
                        c.   Any easement or license agreement, except in connection with construction                            or demolition
                             operations on or within 50 feet of a railroad;
                        d.   An obligation, as required by ordinance, to indemnify                  a municipality,        except in connection
                             with work for a municipality;
                        e.   An elevator maintenance agreement;
                        f.   That part of any other contract or agreement pertaining to your business (including an indem-
                             nification of a municipality in connection with work performed for a municipality) under which
                             you assume the tort liability of another party to pay for "bodily injury" or "property damage"
                             to a third person or organization, provided the "bodily injury" or "property damage" is
                             caused, in whole or in part, by you or by those acting on your behalf. However, such part of a
                             contract or agreement shall only be considered an "insured contract" to the extent your
                             assumption of the tort liability is permitted by law. Tort liability means a liability that would be
                             imposed by law in the absence of any contract or agreement.
                             Paragraph f. does not include that part of any contract or agreement:
                             (1) That indemnifies a railroad for "bodily injury" or "property damage" arising out of con-
                                 struction or demolition operations, within 50 feet of any railroad property and affecting
                                 any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing;
                             (2) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                                 (a) Preparing, approving, or failing to prepare or approve, maps, shop drawings, opin-
                                     ions, reports, surveys, field orders, change orders or drawings and specifications; or
                                 (b) Giving directions or instructions, or failing to give them, if that is the primary cause of
                                     the injury or damage; or
of 170




                             (3) Under which the insured, if an architect, engineer or surveyor, assumes liability for an
                                 injury or damage arising out of the insured’s rendering or failure to render professional
                                 services, including those listed in (2) above and supervisory, inspection, architectural or
                                 engineering activities.
122




              3.   Paragraph F.14.b. Personal And Advertising Injury is replaced by the following:
                   b.   Malicious prosecution or abuse of process;




                                                              2016 Liberty Mutual Insurance
         BP 79 96 09 16           Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Page 4 of 4
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 124 of 171
                                                                                                                         BUSINESSOWNERS
                                                                                                                              BP 80 56 07 13

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            MEDICAL OFFICE ENDORSEMENT

           This endorsement modifies insurance provided under the following:

               BUSINESSOWNERS POLICY

           This summarizes the various coverages provided by this endorsement;                       NO COVERAGES ARE GIVEN BY
           THIS SUMMARY. Actual coverage descriptions are within the form.

           SUBJECT                                                 LIMITS OF INSURANCE OR CHANGE IN                              SECTION
56917284




                                                                   CONDITION

                                Section I - Property of the BUSINESSOWNERS COVERAGE FORM

           MEDICAL PROFESSIONAL                                     See endorsement                                                I.A.2.
008797




           EQUIPMENT - EXCLUSIONS
           MEDICAL PROFESSIONAL                                    Subject to Business Personal Property                           I.A.1.
           EQUIPMENT - OFF PREMISES                                Limit - wherever located within the
                                                                   coverage territory
           SPOILAGE COVERAGE                                        $ 10,000                                                        I.B.

                                Section II - Liability of the BUSINESSOWNERS COVERAGE FORM
530




           MEDICAL WASTE LEGAL EXPENSE                             $ 50,000                                                        II.A.
           REIMBURSEMENT COVERAGE
of 170
123




                                                  2013 Liberty Mutual Insurance. All rights reserved.
           BP 80 56 07 13       Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 4
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 125 of 171
         I.   Section I - Property of the BUSINESSOWNERS COVERAGE FORM is amended as follows:
              A.   MEDICAL PROFESSIONAL EQUIPMENT
                   1.    Off Premises Coverage
                         a.     Paragraph 1.b., Business Personal Property of Part A., Coverage is extended to include
                                coverage to the following described property WHEREVER LOCATED within the policy cov-
                                erage territory:
                                (1) Your medical, surgical and dental equipment, instruments, tools, materials, supplies
                                    and books usual to the medical, surgical or dental profession; and
                                (2) At your option, similar property of others in your care, custody and control, used by
                                    you in your profession.
                   2.    Exclusions
                         Part B., Exclusions is hereby amended by the deletion of the following                       exclusions as respects
                         Business Personal Property:
                         1.b.       Earth Movement;
                         1.g.       Water;
                         2.a.       Electrical Apparatus;
                         2.c.       Smoke, Vapor, Gas;
                         2.d.       Steam Apparatus;
                         2.e.       Frozen Plumbing; and
                         2.h.       Exposed Property.
              B.   SPOILAGE COVERAGE
                   The following is added to Paragraph A.5., Additional Coverages:
                   1.    Paragraph A. 1., Covered Property is amended as follows:
                         Covered Property also includes "perishable stock" at the described premises, if the "perishable
                         stock" is:
                         a.     Owned by you and used in your business; or
                         b.     Owned by others and in your care, custody or control.
                   2.    Paragraph A. 2., Property Not Covered is amended by addition of j. as follows:
                         j.     Property located:
                                (1) On buildings;
                                (2) In the open; or
                                (3) In vehicles.
                   3.    Paragraph A. 3., Covered Causes Of Loss is replaced by the following:
                         Subject to the Exclusions described in item E.5. of this endorsement, Covered Causes of Loss
                         means the following:
of 170




                         a.     Breakdown or Contamination,           meaning:
                                (1) Change in temperature or humidity resulting from mechanical breakdown or mechani-
                                    cal failure of refrigerating, cooling or humidity control apparatus or equipment, only
                                    while such apparatus or equipment is at the described premises; or
124




                                (2) Contamination by a refrigerant, only while the refrigerating apparatus or equipment is
                                    at a described premises. Mechanical breakdown and mechanical failure do not mean
                                    power interruption, regardless of how or where the interruption is caused and whether
                                    or not the interruption is complete or partial.




                                                     2013 Liberty Mutual Insurance. All rights reserved.
         BP 80 56 07 13            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 2 of 4
                           Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 126 of 171
                            b.   Power Outage, meaning change in temperature or humidity resulting from complete or
                                 partial interruption of electrical power, either on or off the described premises, due to
                                 conditions beyond your control.
                                 We will pay for loss or damage only when the Breakdown, Contamination or Power Outage
                                 results from fire; lightning; windstorm or hail; explosion; smoke; aircraft or vehicles; riot
                                 or civil commotion; vandalism; sprinkler leakage; falling objects; weight of snow, ice or
                                 sleet; freezing; or collapse.
                      4.    Paragraph A. 6., Coverage Extensions does not apply to Spoilage Coverage.
                      5.    Part B., Exclusions is amended as follows:
                            Paragraph 1 . - only the following apply to this Spoilage Coverage:
                            b.   Earth Movement;
                            c.   Governmental Action;
                            d.   Nuclear Hazard;
56917284




                            f.   War And Military Action; and
                            g.   Water.
                            Exclusion 2. l. (7) is replaced by the following:
                                 (7) The following causes of loss to Personal Property:
008797




                                     (a) Dampness or dryness of atmosphere; and
                                     (b) Marring or scratching.
                      6.    Paragraph E.5., Property Loss Conditions, Loss Payment, d. is replaced by the following:
                            d.   We will determine the value of Covered Property you have purchased as follows:
                                 (1) For "perishable stock" you have sold but not delivered, at the selling price less dis-
                                     counts and expenses you otherwise would have had;
                                 (2) For other "perishable stock", at actual cash value.
530




                      7.    Part G., Optional Coverages does not apply to Spoilage Coverage.
                      8.    Part H., Property Definitions is amended by the addition of the following:
                            "Perishable Stock" means property:
                            a.   Maintained under controlled temperature or humidity conditions for preservation; and
                            b.   Susceptible    to loss or damage if the controlled                temperature      for humidity   conditions
                                 change.
                      9.    Limits of insurance.
                            The most we will pay for direct physical loss or damage to "perishable stock" caused by the
                            Covered Cause(s) of Loss of this Spoilage Coverage in any one occurrence is $10,000.
           II.   Section II - Liability of the BUSINESSOWNERS COVERAGE FORM is amended to include Medical Waste
                 Legal Expense Reimbursement Coverage as follows:
of 170




                 A.   Medical Waste Legal Expense Reimbursement Coverage
                      We will reimburse you for the necessary "legal expenses" incurred by you resulting from your
                      being a defendant or co- defendant in a "civil suit" alleging violation of a law or regulation govern-
                      ing disposal of medical waste.
125




                      Such "civil suit" must be brought after the effective date of this policy.
                      We have neither the right nor the duty to defend any claim arising from a defined "incident."
                      This coverage does not apply to any "civil suit" for any "incident" that happened prior to the
                      effective date of this policy, nor to any "incident" which we are obligated to defend under the policy
                      form to which this endorsement is attached.




                                                      2013 Liberty Mutual Insurance. All rights reserved.
           BP 80 56 07 13           Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 3 of 4
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 127 of 171
             B.   Limits of Liability
                  1.    Per "Civil Suit": $50,000
                        The Limit of Liability stated above as per "Civil Suit" is the Limit of Liability for all "legal
                        expenses" arising out of, or in connection with, the same or related "civil suit."
                  2.    Annual Aggregate: $50,000
                        Subject to provision 1 . above, the total Limit of Liability              for all "legal expenses" shall not
                        exceed the Limit of Liability stated as annual aggregate.
                        This limit applies regardless of the number of "civil suits" filed against you during each annual
                        policy period.
                        The limits applicable to per "civil suit" and annual aggregate apply collectively for the entity
                        named as the Named Insured, including such other entities who qualify for coverage under the
                        definition of you.
                        All "civil suits" whenever filed, including any and all appeals, shall be considered first filed
                        during the policy period in which the earliest "civil suit" arising out of the same or related
                        "incident" was filed, and all such "civil suits" shall be subject too the same Limit of Liability.
             C.   Additional Definitions
                  1.    "Civil Suit" includes administrative proceedings brought by the Federal or State Environmental
                        Protection Agency as well as law suits brought in civil court.
                  2.    "Incident" means the actual or alleged improper disposing of any medical waste material that
                        results in a "civil suit" being filed against you.
                  3.    "Legal Expenses" means fees charged by the legal counsel you select and all other fees, costs
                        and expenses, other than loss of income, which result from the investigation, defense and
                        appeal of a "civil suit."
             D.   Our Duties
                  You shall give us, or any of our authorized representatives, notice as soon as practicable after you
                  receive notice of the "civil suit" covered by this policy. Such notice shall contain details sufficient to
                  identify you and all reasonable obtainable information regarding the time, place and circumstanc es
                  of the "civil suit" and shall identify the court and all parties to the action before the court.
of 170
126




                                                 2013 Liberty Mutual Insurance. All rights reserved.
         BP 80 56 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 4 of 4
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 128 of 171
                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         SPOILAGE COVERAGE ENDORSEMENT

                                                                     * Schedule

           Premises No.         Bldg. No.                                                                              Limit of Insurance




           * Information    required to complete this Schedule, if not shown on this endorsement, will be shown in the
56917284




           Declarations.

           A.   The following is added to paragraph A.5., Additional Coverages of Section I - Property of the Business-
                owners Coverage Form:
                s.   Spoilage Coverage
008797




                     We will pay for direct physical loss or damage caused by spoilage to "perishable                      stock", at the
                     described premises, if the spoilage is caused by one of the following:
                     (1) Breakdown or contamination,          meaning:
                           (a) Change in temperature or humidity resulting from mechanical breakdown or mechanical
                               failure of refrigerating, cooling or humidity control apparatus or equipment, only while
                               such apparatus or equipment is at the described premises; or
                           (b) Contamination by a refrigerant, only while the refrigerating apparatus or equipment is at a
530




                               described premises.
                           Mechanical breakdown and mechanical failure do not mean power interruption, regardless of
                           how or where the interruption is caused and whether or not the interruption is complete or
                           partial.
                     (2) Power Outage, meaning change in temperature or humidity resulting from complete or partial
                         interruption of electrical power either on or off the described premises, due to conditions
                         beyond your control.
           B.   The following is added to Paragraph A.2. Property Not Covered in Section I - Property of the Business-
                owners Coverage Form:
                j.   Property located:
                     (1) On buildings;
                     (2) In the open; or
of 170




                     (3) In vehicles.
           C.   Of the Exclusions contained in Paragraph B. in Section I - Property of the Businessowners                      Coverage
                Form, only the following apply to Spoilage Coverage:
                     (1) Paragraph B.1.b., Earth Movement;
127




                     (2) Paragraph B.1.c., Governmental Action;
                     (3) Paragraph B.1.d., Nuclear Hazard;
                     (4) Paragraph B.1.f., War and Military Action; and
                     (5) Paragraph B.1.g., Water.
           D.   In the event of loss or damage covered by this Additional                 Coverage we will determine the value of
                "perishable stock" as follows:
                     (1) For "perishable stock" you have sold but not delivered, at the selling price less discounts and
                         expenses you otherwise would have had;
                     (2) For other "perishable stock", at actual cash value.




                                    Includes copyrighted material of Insurance Services Office, with its permission.
           BP 80 65 01 07                                       ISO Properties, Inc., 2004                                    Page 1 of 2
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 129 of 171

         E.   The most we will pay for covered direct physical loss or damage under this Additional Coverage in any
              one occurrence is:
                  (1) $10,000; or
                  (2) the Limit of Insurance shown in the Declarations or Schedule above: whichever is greater.
         F.   Coverage provided by this Additional Coverage is excess over any other insurance provided by this
              Policy covering the same loss or damage.
         G.   "Perishable stock", as used in this Additional Coverage, means property owned by you and used in
              your business or owned by others and in your care, custody or control that is:
                  (1) Maintained under controlled temperature or humidity conditions for preservation; and
                  (2) Susceptible to loss or damage if the controlled temperature or humidity conditions change.
of 170
128




                               Includes copyrighted material of Insurance Services Office, with its permission.
         BP 80 65 01 07                                    ISO Properties, Inc., 2004                             Page 2 of 2
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 130 of 171

                                                                                                   BUSINESSOWNERS
                                                                                                        BP 81 15 03 11

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                                EXCLUSION - ASBESTOS
           This endorsement modifies insurance provided under the following:

               BUSINESSOWNERS COVERAGE FORM

           Section II - Liability is amended as follows:

           This insurance does not apply to:
56917284




               "Bodily injury", "property damage", or "personal and advertising injury"     arising out of or related in
               any way to asbestos or asbestos -containing materials.
008797
530
of 170
129




                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.
           BP 81 15 03 11                           ISO Properties, Inc., 2004                               Page 1 of 1
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 131 of 171
                                                                                                                         BUSINESSOWNERS
                                                                                                                              BP 82 37 08 15

                           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EQUIPMENT BREAKDOWN COVERAGE ENDORSEMENT

         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

         Section I - Property is amended as follows:
         A.   The following is added to Paragraph A.5 Additional Coverages:
              Equipment Breakdown Additional Coverages
              1.   We will pay for direct physical damage to Covered Property that is a direct result of an "accident"                    to
                   "covered equipment".
              2.   The most we will pay for loss, damage or expense under this endorsement arising from any "one
                   accident" is the applicable Limit of Insurance in the Declarations. Coverage provided under this
                   endorsement does not increase and is not in addition to any other Limit of Insurance.
              3.   The following coverages also apply to the direct result of an "accident".                    These coverages do not
                   provide additional limits of insurance.
                   a.    Expediting Expenses
                         With respect to your damaged Covered Property, we will pay the reasonable extra cost to:
                         (1) Make temporary repairs; and
                         (2) Expedite permanent repairs or replacement.
                         Reasonable extra cost shall mean the extra cost of temporary repair and of expediting the
                         repair of such damaged equipment of the insured, including overtime and the extra cost of
                         express or other rapid means of transportation.
                   b.    Hazardous Substances
                         We will pay for the additional cost to repair or replace Covered Property because of contamina-
                         tion by a "hazardous substance". This includes the additional expense to clean up or dispose of
                         such property.
                         This does not include contamination of "perishable goods" by a refrigerant, including ammo-
                         nia, which is addressed in 2.d below. As used in this coverage, additional costs mean those
                         beyond what would have been payable under this Equipment Breakdown Coverage had no
                         "hazardous substance" been involved.
                         The most we will pay for under this coverage, including actual loss of Business Income you
of 170




                         sustain and necessary Extra Expense you incur is $50,000.
                   c.    Spoilage
                         We will pay for physical damage to "perishable goods" due to spoilage. The spoilage damage
130




                         must be due to the lack of or excess of power, light, heat, steam or refrigeration caused by an
                         "accident" to "covered equipment" covered by this policy.
                         We will also pay any necessary expense you incur to reduce the amount of loss under this
                         coverage. We will pay such expenses to the extent that they do not exceed the amount of loss
                         that otherwise would have been payable under this coverage.
                         Loss payment will be in accordance with Loss Payment provisions of the Property Loss Condi-
                         tions of the policy. However, if you are unable to replace "perishable goods" before the antici-
                         pated sale date of such goods had no loss occurred, the amount of our payment will be
                         determined on the basis of the sale price of "perishable goods" at the time of the "accident"
                         less discounts and expenses you would normally incur.



                                                            2015 Liberty Mutual Insurance
         BP 82 37 08 15         Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 4
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 132 of 171

                           The most we will pay for loss, damage or expense under this coverage is $50,000.
                     d.    Ammonia Contamination
                           The physical damage to Covered Property due to the contamination                    from the release of ammo-
                           nia, including any salvage expense.
                           The most we will pay for loss or damage under this coverage is $50,000.
                     f.    Data Restoration
                           We will pay for your reasonable and necessary cost to research, replace and restore lost
                           "electronic data".
                           The most we will pay for loss or expense under this coverage, including the actual loss of
                           Business Income you sustain and necessary Extra Expense you incur is $50,000.
                     g.    Service Interruption
56917284




                           (1) Insurance provided for Business Income, Extra Expense and Spoilage is extended to apply
                               to your loss, damage or expense caused by an "accident" to equipment that is owned,
                               managed, or controlled by your landlord or landlord’s utility, or utility or other supplier
                               with whom you have a contract, that directly supplies you with any of the following ser-
                               vices: electrical power, waste disposal, air conditioning, refrigeration, heating, natural gas,
                               compressed air, water, steam, internet access, telecommunications services, wide area
008797




                               networks or data transmission to the premises as described in the Declarations. The equip-
                               ment must meet the definition of "covered equipment" except that it is not Covered Prop-
                               erty.
                           (2) Service Interruption coverage will not apply unless the loss of or disruption                   of service
                               exceeds 24 hours immediately following the "accident".
                           (3) The most we will pay for loss, damage or expense under this coverage is the limit that
                               applies to Business Income, Extra Expense or Spoilage.
530




           B.   The following is added to Paragraph B. Exclusions:
                Equipment Breakdown Exclusions
                All exclusions in the Businessowners Coverage Form apply except as modified below and to the extent
                that coverage is specifically provided by this Equipment Breakdown Additional Coverage.
                1.   The exclusions are modified as follows:
                     a.    The following is added to B.1.g.(1) Water Exclusion:
                           However, if electrical "covered equipment" requires drying out because of Water as described
                           in B.1.g.(1) above, we will pay for the direct expenses of such drying out subject to the ap-
                           plicable Limit of Insurance and Deductible for Building or Business Personal Property, which-
                           ever applies.
                     b.    As respects to this endorsement only, the next to the last Paragraph of B.1.h. Certain Com-
of 170




                           puter-related Losses Exclusion is deleted and replaced with the following:
                           However, if excluded loss or damage, as described in Paragraph (1) above results in an
                           "accident’", we will pay only for the loss, damage or expense caused by such "accident".
                     c.    As respects to this endorsement only, the last paragraph of B.2.I Other Types of Loss Exclusion
131




                           is deleted and replaced with the following:
                           But if an excluded cause of loss that is listed in Paragraphs 2.I.(1) through (7) results in an
                           "accident", we will pay for the loss, damage or expense caused by that "accident".
                     d.    The following   is added to B.2.m. Errors Or Omissions and B.2.n Installati on, Testing, Repair
                           Exclusions:
                           We will also pay for direct physical loss or damage caused by an "accident".




                                                              2015 Liberty Mutual Insurance
           BP 82 37 08 15         Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 2 of 4
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 133 of 171

              2.   We will not pay under this endorsement for loss, damage or expense caused by or resulting from:
                   a.    Any defect, programming error, programming limitation, computer virus, malicious code, loss
                         of data, loss of access, loss of use, loss of functionality or other condition within or involving
                         "electronic data" of any kind. But if an "accident" results, we will pay for the resulting loss,
                         damage or expense; or
                   b.    Any of the following tests: a hydrostatic, pneumatic or gas pressure test of any boiler or
                         pressure vessel, or an electrical insulation breakdown test of any type of electrical equipment.
              3.   With respects to Service Interruption coverage, we will also not pay for an "accident" caused by or
                   resulting from: fire; lightning; windstorm or hail; explosion (except as specifically provided in
                   D.1.c. below); smoke; aircraft or "vehicles"; riot or civil commotion; vandalism; sprinkler leakage;
                   falling objects; weight of snow, ice or sleet; freezing; collapse; flood or earth movement.
              4.   With respect to Business Income, Extra Expense and Service Interruption                       coverages, we will also
                   not pay for:
                   a.    Loss caused by your failure to use due diligence and dispatch and all reasonable means to
                         resume business; or
                   b.    Any increase in loss resulting from an agreement between you and your customer or supplier,
                         including contract penalties.
              5.   We will not pay under this endorsement for any loss or damage to animals.
         C.   The following are added to Paragraph F. Property General Conditions:
              1.   Suspension
                   Whenever "covered equipment" is found to be in, or exposed to, a dangerous condition, any of our
                   representatives may immediately suspend the insurance against loss from an "accident" to that
                   "covered equipment". This can be done by mailing or delivering a written notice of suspension to:
                   (a) Your last known address; or
                   (b) The address where the "covered equipment"                is located.
                   Once suspended in this way, your insurance can be reinstated only by and endorsement for that
                   "covered equipment". If we suspend your insurance, you will get a pro rata refund for that "cov-
                   ered equipment" for the period of suspension. But the suspension will be effective even if we have
                   not yet made or offered a refund.
              2.   Jurisdictional Inspections
                   If any property that is "covered equipment" under this endorsement requires inspection to comply
                   with state or municipal boiler and pressure vessel regulations, we agree to perform such inspection
                   on your behalf. We do not warrant that conditions are safe or healthful.
              3.   Environmental, Safety and Efficiency Improvements
                   If "covered equipment" requires replacement due to an "accident", we will pay your additional cost
of 170




                   to replace with equipment that is better for the environment, safer or more efficient than the
                   equipment being replaced.
                   However, we will not pay more than 125% of what the cost would have been to repair or replace
                   with like kind and quality. This condition does not increase any of the applicable limits. This
132




                   condition does not apply to any property to which Actual Cash Value applies.
         D.   The following are added to Paragraph H. Property Definitions:
              1.   "Accident" means a fortuitous event that causes direct physical damage to "covered equipment"
                   that requires repair or replacement. The event must be one of the following:
                   a.    Mechanical breakdown, including rupture or bursting caused by centrifugal force;
                   b.    Artificially generated electrical current, including           electric arcing that damages electrical de-
                         vices, appliances or wires;
                   c.    Explosion of steam boilers, steam pipes, steam engines, or steam turbines owned or leased by
                         you, or operated under your control;



                                                            2015 Liberty Mutual Insurance
         BP 82 37 08 15         Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 3 of 4
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 134 of 171

                    d.    Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or
                          resulting from any event inside such equipment, unless otherwise excluded; or
                    e.    Loss or damage to hot water boilers or other water heating equipment caused by or resulting
                          from any event inside such boilers or equipment, unless otherwise excluded.
                    An "accident" does not include the functioning of any safety or protective device, or any other
                    condition, which can be corrected by resetting, tightening, adjusting, cleaning, or the performance
                    of maintenance.
               2.   "Covered equipment"
                    a.    "Covered equipment"       means Covered Property:
                          (1) That generates, transmits or utilizes energy, including electronic communications             and data
                              processing equipment; or
                          (2) Which, during normal usage, operates under vacuum or pressure, other than the weight of
56917284




                              its contents.
                    b.    None of the following is "covered equipment":
                          (1) Structure, foundation, cabinet, compartment or air supported structure or building;
                          (2) Insulating or refractory material;
008797




                          (3) Sewer piping, buried vessels or piping, or piping forming a part of a sprinkler system;
                          (4) Water piping other than boiler feedwater piping, boiler condensate return piping or water
                              piping forming a part of a refrigerating or air conditioning system;
                          (5) "Vehicle" or any equipment mounted on a "vehicle";
                          (6) Satellite, spacecraft or any equipment mounted on a satellite or spacecraft;
                          (7) Dragline, excavation or construction equipment; or
530




                          (8) Equipment manufactured by you for sale.
               3.   "Hazardous substance" means any substance that has been declared to be hazardous to health by
                    any governmental agency.
               4.   "One accident" means, if an initial "accident" causes other "accidents", all will be considered "one
                    accident". All "accidents" that are the result of the same event will be considered "one accident".
               5.   "Perishable goods" means personal property maintained under controlled conditions for its pres-
                    ervation, and susceptible to loss or damage if the controlled conditions change.
               6.   "Vehicle" means, as respects this endorsement only, any machine or apparatus that is used for
                    transportation or moves under its own power. "Vehicle" includes, but is not limited to: car, truck,
                    bus, trailer, train, aircraft, watercraft, forklift, bulldozer, tractor or harvester.
                    However, any property that is stationary, permanently installed at a covered location and that
                    receives electrical power from an external power source will not be considered a "vehicle".
of 170
133




                                                             2015 Liberty Mutual Insurance
           BP 82 37 08 15        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 4 of 4
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 135 of 171
                                                                                                                      BUSINESSOWNERS
                                                                                                                           BP 82 42 09 16

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               BUSINESSOWNERS PROPERTY PLUS EXTENSION ENDORSEMENT
         This endorsement modifies insurance provided under the following:
         BUSINESSOWNERS COVERAGE FORM

         Below is a summarization of the coverages provided by this endorsement. No coverages are given by this
         summary. Actual coverage descriptions are within this endorsement.


                                                                                         LIMITS OF INSURANCE OR CHANGE
           SECTION                               SUBJECT                                           IN CONDITION
               A.    Business Personal Property                                      Legal Liability requirement deleted
                                                                                     Extended to 1,000 feet of premises
                          Undamaged Tenants Improvements                             Covered as Business Personal Property
                          And Betterments                                            Loss Payment Valuation
                          Leased Building Property                                   $ 25,000

               B.    Property Not Covered                                            Stained Glass

               C.    Limitations
                        Fragile Articles                                             $      5,000 All Covered Causes of Loss

               D.    Additional Coverages broadened:
                       Preservation Of Property                                      60 days
                       Fire Department Service Charge                                $ 15,000
                       Business Income - Ordinary Payroll Expense
                       Business Income - Newly Acquired Locations                    $ 250,000 at each Newly Acquired
                                                                                     Premises / 60 days
                          Money Orders And Counterfeit Money                         $ 15,000
                          Forgery Or Alteration                                      Same as Employee Dishonesty limit
                          Increased Cost Of Construction
                          Business Income From Dependent Property                    $ 50,000 or 30 days Actual Loss
                                                                                     Sustained
                          Glass Expenses
                          Fire Extinguisher Systems Recharge Expense                 $     15,000
                          Electronic Data                                            $     25,000

               E.    Additional Coverages added:
of 170




                       Computer Equipment                                            $ 25,000
                       Employee Dishonesty                                           $ 50,000
                       Employee Tools                                                $ 50,000
                       ERISA                                                         $ 35,000
                       Money And Securities                                          $ 25,000 on premises / $25,000 off-
134




                                                                                     premises
                          Off-premises Power Failure                                 $ 25,000 / 24 hours
                          Ordinance Or Law                                           Included - Coverage 1 - Loss to the
                                                                                     Undamaged Property
                                                                                     $ 150,000
                                                                                     Coverage 2 - Demolition Cost Coverage
                                                                                     Coverage 3 - Increased Cost of Construction
                                                                                                  Coverage
                          Outdoor Signs                                              $ 25,000
                          Reward                                                     $ 10,000
                          Sales Samples                                              $ 10,000



                                                         2016 Liberty Mutual Insurance
         BP 82 42 09 16       Includes copyrighted material of Insurance Services Office Inc., with its permission.          Page 1 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 136 of 171
                 F.    Coverage Extensions broadened:
                         Newly Acquired Or Constructed
                         Property
                            Building                                                   $1,000,000      up to 180 days
                            Business Personal Property                                 $ 500,000       up to 180 days
                         Personal Property Off-premises                                $ 50,000
                         Outdoor Property                                              All Covered     Causes Of Loss
                            Fences, retaining walls, radio and                         $ 25,000        aggregate
                            television antennas, trees and shrubs                      $    1,000      each tree, shrub or plant
                         Personal Effects                                              $ 15,000
                         Valuable Papers And Records                                   $ 50,000        on premises / $10,000 off-
                                                                                       premises
                            Accounts Receivable                                        $ 100,000       on premises / $5,000 off-
                                                                                       premises

                 G.    Coverage Extensions added:
56917284




                         Cellular Phones - Coverage                                    $    1,000
                         Fine Arts                                                     $ 25,000
                         Lock Replacement                                              Actual Loss Sustained
                         Loss Adjustment Expenses                                      $    5,000
                         Water Back-up And Sump Overflow                               $ 25,000
008797




                 H.    Limits Of Insurance
                          Coverages in addition to Limits of Insurance
                          Business Personal Property Limit - Seasonal                  33%
                          Increase

                 I.    Deductible
                         No more than $500 deductible
                         No deductible
530




                         Deductible - Cellular Phones                                  $          50

                 J.    Property Loss Conditions
                          Amendment Loss Payment Provision
                          Brand And Labels                                             Included in Business Personal Property Limit
                          Consequential Loss To Stock                                  Included in Business Personal Property Limit

                 K.    Property Definitions
                          Period of Restoration
                          Fine Arts
of 170
135




                                                           2016 Liberty Mutual Insurance
           BP 82 42 09 16       Includes copyrighted material of Insurance Services Office Inc., with its permission.     Page 2 of 18
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 137 of 171

         Section I - Property is amended as follows:
         A.   Paragraph A.1.b. Business Personal Property is replaced by the following:
              b.   Business Personal Property located in or on the buildings at the described premises or in the open
                   (or in a vehicle) within 1,000 feet of the described premises, including:
                   (1) Property you own that is used in your business;
                   (2) Property of others that is in your care, custody or control, plus the cost of labor, materials or
                       services furnished or arranged by you on personal property of others;
                       Property of others coverage does not apply to Employee Tools except as provided under
                       Section E. of this endorsement.
                   (3) Tenants improvements and betterments.                   Improvements        and betterments        are fixtures, alter-
                       ations, installations or additions:
                       (a) Made a part of the building or structure you occupy but do not own; and
                       (b) You acquire or made at your expense but cannot legally remove.
                   (4) Leased personal property which you have a contractual responsibility                        to insure, unless other-
                       wise provided for under Paragraph 1.b.(2); and
                   (5) Exterior building glass, if you are a tenant and no Limit of Insurance is shown in the Declara-
                       tions for Building property. The glass must be owned by you or in your care, custody or control.
                   (6) Undamaged tenants improvements                 and betterments.
                       (a) Improvements and betterments coverage includes                          the portion      of improvements       and
                           betterments not damaged in a covered loss.
                       (b) We will pay for the portion of undamaged tenants improvements and betterments only if a
                           minimum of six months is required to repair or rebuild the building for your occupancy,
                           and only when your lease is cancelled:
                            (i)    By the lessor;
                            (ii) By a valid condition of your lease; and
                            (iii) Due to direct physical loss or damage by a Covered Cause of Loss to property at the
                                  premises stated in the Declarations.
                   (7) Leased Building Property, including but not limited to, building or doors, at a premises where
                       you are a tenant and are liable for such damage unless coverage is otherwise provided for
                       above in Paragraph A.1.a. Covered Property - Buildings. The most we will pay for loss or
                       damage by a Covered Cause of Loss under this provision as respects leased Building Property
                       is $ 25,000 in any one occurrence. This provision does not apply to exterior glass and semi-
                       exterior glass (glass which is on the exterior of the insured premises, but which is interior to an
                       enclosed structure, i.e., an enclosed shopping mall), including all lettering and ornamentation.
         B.   The following is added to Section A.2. Property Not Covered:
              Stained Glass except as provided under Paragraph G.2. Fine Arts of this endorsement.
         C.   Paragraph A.4.b.(2) Limitations - Fragile articles is replaced by the following:
of 170




              (2) We will not pay more than $5,000 for loss or damage to fragile articles such as glassware, statuary,
                  marbles, chinaware and porcelain, if broken, unless caused by a Covered Cause of Loss or building
                  glass breakage. This restriction does not apply to:
                   (a) Glass that is part of the exterior or interior of a building or structure;
136




                   (b) Containers of property while held for sale;
                   (c) Photographic or scientific instrument lenses; or
                   (d) Fine Arts Coverage Extension.
         D.   Section A.5. Additional Coverages is modified as follows:
              1.   The 30 day limit shown in Paragraph A.5.b.(2) Preservation Of Property is replaced by a 60 day
                   limit.
              2.   The $2,500 limit shown in Paragraph A.5.c. Fire Department Service Charge is replaced by a
                   $15,000 limit.
              3.   The 60 day limitation for ordinary payroll expense shown in Paragraph A.5.f.(1)(b) Business Income
                   does not apply.




                                                             2016 Liberty Mutual Insurance
         BP 82 42 09 16           Includes copyrighted material of Insurance Services Office Inc., with its permission.         Page 3 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 138 of 171

               4.   The following is added to Paragraph A.5.f. Business Income:
                    (5) Newly Acquired Locations
                        (a) If this policy includes Business Income Coverage, you may extend your Business Income
                            Coverage to apply to property at a location you acquire other than at fairs or exhibitions .
                        (b) The most we will pay for loss or damage under this Extension is $250,000 at each location
                            in any one occurrence.
                        (c) Insurance under this Extension for each newly acquired location will end when any of the
                            following first occurs:
                            (i)    This policy expires;
                            (ii) 60 days expire after you acquire or begin to construct the property;
                            (iii) You report values to us; or
                            (iv) The property is more specifically insured.
               5.   The $1,000 limit shown in Paragraph A.5.j. Money Orders And "Counterfeit Money" is replaced by
56917284




                    a $15,000 limit.
               6.   Paragraph A.5.k.(4) Forgery Or Alteration is replaced by the following:
                    (4) The most we will pay for any loss, including legal expenses, under this Additional Coverage is
                        the greater of $50,000 or an amount equal to the Limit of Insurance for Employee Dishonesty
                        shown in the Declarations.
008797




               7.   Paragraph A.5.l. Increased Cost Of Construction does not apply. Refer to Paragraph E.7. Ordinance
                    Or Law Coverage of this endorsement.
               8.   Paragraph A.5.m. Business Income From Dependent Property is replaced by the following:
                    (1) We will pay for the actual loss of Business Income you sustain due to physical loss or damage
                        at the premises of a dependent property or secondary dependent property caused by or result-
                        ing from any Covered Cause of Loss.
                        However, this Additional Coverage does not apply when the only loss to dependent property or
530




                        secondary dependent property is loss or damage to "electronic data", including destruction or
                        corruption of "electronic data". If the dependent property or secondary dependent property
                        sustains loss or damage to "electronic data" and other property, coverage under this Addi-
                        tional Coverage will not continue once the other property is repaired, rebuilt, or replaced.
                        The most we will pay under this Additional Coverage is the lesser of:
                        (a) $50,000; or
                        (b) 30 days actual loss sustained after direct loss or damage to the property.
                    (2) We will reduce the amount of your Business Income loss, other than Extra Expense, to the
                        extent you can resume "operations", in whole or in part, by using any other available:
                        (a) Source of materials; or
                        (b) Outlet for your products.
                    (3) If you do not resume "operations", or do not resume "operations" as quickly as possible, we
of 170




                        will pay based on the length of time it would have taken to resume "operations" as quickly as
                        possible.
                    (4) Dependent property means property owned by others whom you depend on to:
                        (a) Deliver materials or services to you, or to others for your account. But services does not
137




                            mean water supply services, wastewater removal services, communication supply ser-
                            vices or power supply services;
                        (b) Accept your products or services;
                        (c) Manufacture your products for delivery to your customers under contract for sale; or
                        (d) Attract customers to your business.
                        The dependent property must be located in the coverage territory of this policy.
                    (5) Secondary dependent property means an entity which is not owned or operated by a depen-
                        dent property and which;
                        (a) Delivers materials or services to a dependent property, which in turn are used by the
                            dependent property in providing materials or services to you; or



                                                             2016 Liberty Mutual Insurance
           BP 82 42 09 16         Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 4 of 18
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 139 of 171

                         (b) Accepts materials or services from a dependent property, which in turn accepts your ma-
                             terials or services.
                         A road, bridge, tunnel, waterway, airfield, pipeline or any other similar area or structure is not a
                         secondary dependent property
                         Any property which delivers any of the following                services is not a secondary dependent prop-
                         erty with respect to such services:
                             (i)    Water supply services;
                             (ii) Wastewater removal services;
                             (iii) Communication         supply services; or
                             (iv) Power supply services.
                         The secondary dependent property must be located in the coverage territory of this policy.
                   (6) The coverage period for Business Income under this Additional Coverage:
                         (a) Begins 72 hours after the time of direct physical loss or damage caused by or resulting
                             from any Covered Cause of Loss at the premises of the dependent property or secondary
                             dependent property; and
                         (b) Ends on the date when the property at the premises of the dependent property or secon-
                             dary dependent property should be repaired, rebuilt or replaced with reasonable speed and
                             similar quality.
                   (7) The Business Income coverage period as stated in Paragraph (5), does not include any in-
                       creased period required due to the enforcement of or compliance with any ordinance or law
                       that:
                         (a) Regulates the construction, use or repair, or requires the tearing down of any property; or
                         (b) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, de-
                             toxify or neutralize, or in any way respond to, or assess the effects of "pollutants".
                         The expiration date of this policy will not reduce the Business Income coverage period.
                   (8) The definition of Business Income contained in the Business Income Additional Coverage also
                       applies to this Business Income From Dependent Properties Additional Coverage.
              9.   Paragraph A.5.n. Glass Expenses is replaced by the following:
                   We will pay for direct physical loss of or damage to glass, including lettering or ornamentation,
                   which is part of or contained in a covered building or structure at the described premises. The glass
                   must be owned by you, or owned by others but in your care, custody or control. We will also pay for
                   necessary:
                   (1) Expenses incurred to put up temporary plates or board up openings if repair or replacement of
                       damaged glass is delayed;
                   (2) Repair or replacement of encasing frames; and
                   (3) Expenses incurred to remove or replace obstructions when repairing or replacing glass that is
                       part of a building. This does not include removing or replacing window displays.
of 170




              10. Paragraph A.5.o. Fire Extinguisher Systems Recharge Expense is replaced by the following:
                   (1) We will pay:
                         (a) The cost of recharging or replacing, whichever is less, your fire extinguishers and fire
                             extinguishing systems (including hydrostatic testing if needed) if they are discharged on or
138




                             within 1,000 feet of the described premises; and
                         (b) For loss or damage to Covered Property if such loss or damage is the result of an acciden-
                             tal discharge of chemicals from a fire extinguisher or a fire extinguishing system.
                   (2) No coverage will apply if the fire extinguishing                  system is discharged during installation    or
                       testing.
                   (3) The most we will pay under this Additional Coverage is $15,000 in any one occurrence.
              11. The $10,000 limit shown in Paragraph A.5.p.(3) Electronic Data is replaced by a $25,000 limit.
         E.   The following is added to Section A.5. Additional Coverages:
              1.   Computer Equipment
                   a.    We will pay for direct loss of or damage to Computer Equipment resulting from direct physical
                         loss or damage by a Covered Cause of Loss at the premises described in the Declarations.


                                                              2016 Liberty Mutual Insurance
         BP 82 42 09 16            Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 5 of 18
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 140 of 171

                    b.    The most we will pay for loss under this Additional Coverage is $25,000 in any one occurrence.
                          Our payment will only be for the account of the owner of the computer equipment.
               2.   Employee Dishonesty
                    a.    We will pay for direct loss of or damage to Business Personal Property and "money" and
                          "securities" resulting from dishonest acts committed by any of your employees acting alone or
                          in collusion with other persons (except you or your partner) with the manifest intent to:
                          (1) Cause you to sustain loss or damage; and also
                          (2) Obtain financial benefit (other than salaries, commissions, fees, bonuses, promotions,
                              awards, profit sharing, pensions or other employee benefits earned in the normal course of
                              employment) for;
                              (a) Any employee; or
                              (b) Any other person or organization.
                    b.    We will not pay for loss or damage:
56917284




                          (1) Resulting from any dishonest or criminal act that you or any of your partners or "mem-
                              bers" commit whether acting alone or in collusion with other persons.
                          (2) Resulting from any dishonest act committed by any of your employees (except as provided
                              in Paragraph a. ), "managers" or directors:
                              (a) Whether acting alone or in collusion with other persons; or
008797




                              (b) While performing services for you or otherwise.
                          (3) The only proof of which as to its existence or amount is:
                              (a) An inventory computation;           or
                              (b) A profit and loss computation.
                          (4) Caused by an employee if the employee had also committed theft or any other dishonest
                              act prior to the effective date of this policy and you or any of your partners, "members",
                              "managers", officers, directors or trustees, not in collusion with the employee, learned of
530




                              that theft or dishonest act prior to the policy period shown in the Declarations.
                    c.    The most we will pay for loss or damage in any one occurrence is:
                          (1) $50,000; or
                          (2) The Limit of Insurance for Employee Dishonesty shown in the Declarations;
                          whichever is greater.
                    d.    All loss or damage:
                          (1) Caused by one or more persons; or
                          (2) Involving a single or series of related acts;
                          is considered one occurrence.
                    e.    If any loss is covered:
                          (1) Partly by this insurance; and
of 170




                          (2) Partly by any prior cancelled or terminated insurance that we or any affiliate has issued to
                              you or any predecessor in interest;
                          the most we will pay is the larger of the amount recoverable under this insurance or the prior
                          insurance.
139




                          We will pay only for loss or damage you sustain through acts committed or events occurring
                          during the policy period. Regardless of the number of years this policy remains in force or the
                          number of premiums paid, no Limit of Insurance cumulates from year to year or period to
                          period.
                    f.    This Additional Coverage is cancelled as to any employee immediately upon discovery by:
                          (1) You; or
                          (2) Any of your partners, "members",             "managers",      officers or directors not in collusion with
                              the employee;
                          of any dishonest act committed by that employee before or after being hired by you.
                    g.    We will pay only for covered loss or damage sustained during the policy period and discovered
                          no later than one year from the end of the policy period.


                                                             2016 Liberty Mutual Insurance
           BP 82 42 09 16         Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 6 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 141 of 171

                 h.    If you (or any predecessor in interest) sustained loss or damage during the policy period of any
                       prior insurance that you could have recovered under that insurance except that the time within
                       which to discover loss or damage had expired, we will pay for it under this Additional Cov-
                       erage, provided:
                       (1) This Additional Coverage became effective at the time of cancellation or termination of the
                           prior insurance; and
                       (2) The loss or damage would have been covered by this Additional Coverage had it been in
                           effect when the acts or events causing the loss or damage were committed or occurred.
                 i.    The insurance under Paragraph h. above is part of, not in addition to, the Limit of Insurance
                       applying to this Additional Coverage and is limited to the lesser of the amount recoverable
                       under:
                       (1) This Additional Coverage as of its effective date; or
                       (2) The prior insurance had it remained in effect.
                 j.    With respect to the Employee Dishonesty Additional                 Coverage in Paragraph E.2. of this en-
                       dorsement, employee means:
                       (1) Any natural person:
                           (a) While in your service or for 30 days after termination of service;
                           (b) Who you compensate directly by salary, wages or commissions;                      and
                           (c) Who you have the right to direct and control while performing services for you;
                       (2) Any natural person who is furnished temporarily to you:
                           (a) To substitute for a permanent employee as defined in Paragraph (1) above, who is on
                               leave; or
                           (b) To meet seasonal or short-term workload conditions;
                       (3) Any natural person who is leased to you under a written agreement between you and a
                           labor leasing firm, to perform duties related to the conduct of your business, but does not
                           mean a temporary employee as defined in Paragraph (2) above;
                       (4) Any natural person who is a former employee, director, partner, "member", "manager",
                           representative or trustee retained as a consultant while performing services for you; or
                       (5) Any natural person who is a guest student or intern pursuing studies or duties, excluding,
                           however, any such person while having care and custody of property outside any building
                           you occupy in conducting your business.
                       But employee does not mean:
                       (1) Any agent, broker, factor, commission merchant, consignee, independent                      contractor or
                           representative of the same general character; or
                       (2) Any "manager", director or trustee except while performing                   acts coming within the usual
                           duties of an employee.
                 k.    This Additional Coverage replaces Paragraph G.3 Optional Coverages - Employee Dishonesty.
of 170




                 l.    Paragraph B.2.f. Exclusions - Dishonesty does not apply to coverage for employees as pro-
                       vided by this Additional Coverage.
                 m. Theft Of Clients’ Property Coverage
                       (1) We will also pay for loss of or damage to "money", "securities" and "other property"
140




                           which was located at your clients’ premises, and your client owned, leased, or held for
                           others at the time of loss or damage, resulting directly from theft committed by any of your
                           employees, acting alone or in collusion with other persons.
                           However, this insurance is for your benefit only. It provides no rights or benefits to any
                           other person or organization, including your client. Any claim for loss that is covered under
                           this coverage must be presented by you.
                       (2) The most we will pay for covered loss or damage under this Additional Coverage is $5,000,
                           unless a higher Theft Of Clients’ Property Coverage Limit of Insurance is shown in the
                           Declarations.
                       (3) We will not pay for any covered loss or damage until the amount of covered loss or
                           damage exceeds $250 in any one occurrence. We will then pay the amount of covered loss
                           or damage in excess of this deductible amount up to the applicable Limit of Insurance. No
                           other deductible applies to this Theft Of Clients’ Property Coverage.

                                                         2016 Liberty Mutual Insurance
         BP 82 42 09 16       Includes copyrighted material of Insurance Services Office Inc., with its permission.     Page 7 of 18
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 142 of 171

                          (4) For Theft Of Clients’ Property Coverage, "other property" means any tangible property
                              other than "money" and "securities" that has intrinsic value, but does not include any
                              property described under subparagraphs a., c., d., f., h. and i. of Section A.2. Property Not
                              Covered.
               3.   Employee Tools
                    We will pay for loss of or damage to tools owned by your employees located on the described
                    premises or in transit resulting from a Covered Cause of Loss.
                    The most we will pay for loss under this Additional Coverage is $50,000 in any one occurrence. Our
                    payment will only be for the account of the owner of the tools.
               4.   ERISA Compliance - Welfare and Pension Plan
                    Employee Dishonesty Coverage is applicable to any Employee Welfare or Pension Plan (insured
                    under this insurance). In addition, Employee Dishonesty Coverage is amended as follows so as to
                    be in compliance with certain provisions of the Employee Retirement Income Security Act (ERISA):
                    a.    Employee also includes any natural person who is:
56917284




                          (1) A trustee, an officer, employee, administrator or a "manager", except an administrator or a
                              "manager" who is an independent contractor, of any Employee Welfare or Pension Benefit
                              Plan (hereafter called Plan) insured under this insurance; and
                          (2) Your director or trustee while that person is handling funds or other property of any Plan
                              insured under this insurance.
008797




                    b.    If the insured first named in the Declarations is an entity other than a Plan, any payment we
                          make to that insured for loss sustained by any Plan will be held by that insured for the use and
                          benefit of the Plan(s) sustaining the loss.
                    c.    If two or more Plans are insured under this insurance, any payment we make for loss:
                          (1) Sustained by two or more Plans; or
                          (2) Of commingled funds or other property of two or more Plans that arises out of one occur-
                              rence, is to be shared by each Plan sustaining loss in the proportion that the amount of
530




                              insurance required for each such Plan under ERISA provisions bears to the total of those
                              amounts.
                    d.    The Deductible provision of the Employee Dishonesty coverage does not apply to loss sus-
                          tained by any Plan subject to ERISA which is insured under this insurance.
                    e.    Any Plan intended to benefit your employees is also considered an insured, but only as it
                          pertains to Employee Dishonesty coverage.
                    f.    The most we will pay under this Additional Coverage is $35,000.
                    g.    When the optional Welfare and Pension Plan ERISA Compliance coverage and endorsement is
                          attached to this policy, the Additional Coverage provided by this endorsement is not applicable
                          and is replaced by that optional coverage.
               5.   Money And Securities
                    a.    We will pay for loss of "money" and "securities" used in your business while at a bank or
                          savings institution, within your living quarters or the living quarters of your partners or any
of 170




                          employee (including a temporary or leased employee) having use and custody of the property,
                          at the described premises, or in transit between any of these places, resulting directly from:
                          (1) Theft, meaning any act of stealing;
                          (2) Disappearance; or
141




                          (3) Destruction.
                    b.    In addition to the Limitations and Exclusions applicable to Section I - Property, we will not pay
                          for loss:
                          (1) Resulting from accounting or arithmetical errors or omissions;
                          (2) Due to the giving or surrendering of property in any exchange or purchase; or
                          (3) Of property contained in any "money" operated device unless the amount of "money"
                              deposited in it is recorded by a continuous recording instrument in the device.
                    c.    The most we will pay for loss in any one occurrence is:
                          (1) $25,000 for Inside the Premises for "money"             and "securities"     while:
                              (a) In or on the described premises; or
                              (b) Within a bank or savings institution;         and
                                                            2016 Liberty Mutual Insurance
           BP 82 42 09 16        Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 8 of 18
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 143 of 171

                        (2) $25,000 for Outside the Premises for "money"              and "securities"      while anywhere else; or
                        (3) The Limit of Insurance for Money And Securities shown in the Declarations; whichever is
                            greater.
                  d.    All loss:
                        (1) Caused by one or more persons; or
                        (2) Involving a single act or series of related acts;
                        is considered one occurrence.
                  e.    You must keep records of all "money"           and "securities"      so we can verify the amount of any loss
                        or damage.
                  f.    This Additional Coverage replaces Paragraph G.2. Optional Coverages - Money And Securities.
             6.   Off-premises Power Failure
                  We will pay up to $25,000 for loss of Business Income and Extra Expense caused by the failure of
                  power or other utility service supplied to the described premises if the failure occurs away from the
                  described premises.
                  The failure of power or other utility service must result from direct physical loss or damage by a
                  Covered Cause of Loss.
                  We will only pay for loss you sustain after the first 24 hours following the direct physical loss to the
                  off- premises property.
             7.   Ordinance Or Law Coverage
                  a.    The following    Additional Coverages apply only to covered buildings written on a replacement
                        cost basis.
                  b.    Application Of Coverage(s)
                        The Additional Coverage for Ordinance Or Law provided by this endorsement applies only if
                        both 7.b.(1) and 7.b.(2) are satisfied and are then subject to the qualifications set forth in 7.b.(3).
                        (1) The ordinance or law:
                             (a) Regulates the demolition, construction or repair of buildings or tenants improvements
                                 and betterments, or establishes zoning or land use requirements at the described
                                 premises; and
                             (b) Is in force at the time of loss.
                             But coverage applies only in response to the minimum requirements of the ordinance or
                             law. Losses and costs incurred in complying with recommended actions or standards that
                             exceed actual requirements are not covered.
                        (2) The building or tenants improvements             and betterments sustain direct physical damage:
                             (a) That is covered under this policy and as a result of such damage, you are required to
                                 comply with the ordinance or law; or
                             (b) That is covered under this policy and direct physical damage that is not covered under
                                 this policy, and as a result of the building or tenants improvements and betterments
of 170




                                 damage in its entirety, you are required to comply with the ordinance or law.
                             (c) But if the damage is not covered under this policy, and such damage is the subject of
                                 the ordinance or law, then there is no coverage under this endorsement even if the
                                 building or tenants improvements and betterments has also sustained covered direct
142




                                 physical damage.
                        (3) In the situation described in 7.b.(2)(b) above, we will not pay the full amount of loss
                            otherwise payable under the terms of Coverages 1, 2 and/or 3 of this endorsement. Instead,
                            we will pay a proportion of such loss, meaning the proportion that the covered direct
                            physical damage bears to the total direct physical damage.
                             However, if the covered direct physical damage alone would have resulted in a require-
                             ment to comply with the ordinance or law, then we will pay the full amount of loss
                             otherwise payable under terms of Coverages 1, 2 and/or 3.
                  c.    We will not pay under Coverages 1, 2 or 3 for:
                        (1) Enforcement of or compliance with any ordinance or law which requires the demolition,
                            repair, replacement, reconstruction, remodeling or remediation of property due to con-
                            tamination by "pollutants" or due to the presence, growth, proliferation, spread of any
                            activity of "fungi", wet rot or dry rot; or

                                                           2016 Liberty Mutual Insurance
         BP 82 42 09 16         Includes copyrighted material of Insurance Services Office Inc., with its permission.     Page 9 of 18
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 144 of 171

                         (2) The costs associated with the enforcement of or compliance with any ordinance or law
                             which requires any insured or others to test for, monitor, clean up, remove, contain, treat,
                             detoxify or neutralize, or in any way respond to, or assess the effects of "pollutants",
                             "fungi", wet rot or dry rot.
                   d.    Coverage
                         (1) Coverage 1 - Coverage For Loss To The Undamaged Portion Of The Building or Tenants
                             Improvements and Betterments
                             With respect to the building or tenants improvements and betterments that has sustained
                             covered direct physical damage, we will pay under Coverage 1 for the loss in value of the
                             undamaged portion of the building or tenants improvements and betterments as a con-
                             sequence of a requirement to comply with an ordinance or law that requires demolition of
                             undamaged parts of the same building or tenants improvements and betterments. Cov-
                             erage 1 is included within the Limit of Insurance shown in the Declarations as applicable to
                             the covered building. Coverage 1 does not increase the Limit of Insurance.
                         (2) Coverage 2 - Demolition Cost Coverage
56917284




                             With respect to the building that has sustained covered direct physical damage, we will
                             pay the cost to demolish and clear the site of undamaged parts of the same building, as a
                             consequence of a requirement to comply with an ordinance or law that requires demolition
                             of such undamaged property.
                             Paragraph E.5.d. Loss Payment Property Loss Condition does not apply to Demolition Cost
008797




                             Coverage.
                         (3) Coverage 3 - Increased Cost Of Construction Coverage
                             With respect to the building that has sustained covered direct physical damage, we will
                             pay the increased cost to:
                             (a) Repair or reconstruct damaged portions of that building; and/or
                             (b) Reconstruct or remodel            undamaged         portions    of the building,       whether   or not
530




                                 demolition is required;
                             when the increased cost is a consequence of a requirement to comply with the minimum
                             standards of the ordinance or law.
                             However:
                             (a) This coverage applies only if the restored or remodeled property is intended for similar
                                 occupancy as the current property, unless such occupancy is not permitted by zoning
                                 or land use ordinance or law.
                             (b) We will not pay the increased cost of construction                   if the building   is not repaired,
                                 reconstructed or remodeled.
                             Paragraph E.5.d. Loss Payment Property Loss Condition does not apply to the Incre ased
                             Cost Of Construction Coverage.
                   e.    Loss Payment
                         (1) Loss payment Provisions e.(2) and e.(3) below, are subject to the apportionment                  procedure
of 170




                             set forth in Paragraph 7.b.(3) above.
                         (2) When there is a loss in value of an undamaged portion of a building or tenants improve-
                             ments and betterments to which Coverage 1 applies, the loss payment for that building or
                             tenants improvements and betterments, including damaged and undamaged potions, will
143




                             be determined as follows:
                             (a) If the property is repaired or replaced on the same or another premises, we will not
                                 pay more than the lesser of:
                                 (i)   The amount you actually spend to repair, rebuild or reconstruct the building or
                                       tenants improvements and betterments, but not for more than the amount it
                                       would cost to restore the building on the same premises and to the same height,
                                       floor area, style and comparable quality of the original property insured; or
                                 (ii) The Limit of Insurance shown in the Declarations as applicable to the covered
                                      building.
                             (b) If the property is not repaired or replaced, we will not pay more than the lesser of:
                                 (i)   The actual cash value of the building at the time of loss; or
                                 (ii) The Limit of Insurance shown in the Declarations as applicable to the covered
                                      building.
                                                           2016 Liberty Mutual Insurance
           BP 82 42 09 16       Includes copyrighted material of Insurance Services Office Inc., with its permission.      Page 10 of 18
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 145 of 171

                                 (iii) If the tenants improvements and betterments are not repaired or replaced, we will
                                       pay based on a proportion of your original cost of the tenants improvements and
                                       betterments. We will determine the proportionate value as follows:
                                       i.    Multiply the original cost by the number of days from the loss or damage to
                                             the expiration of the lease; and
                                       ii.   Divide the amount determined in (a) above by the number of days from the
                                             installation of improvements to the expiration of the lease.
                                 If your lease contains a renewal option, the expiration of the renewal option period will
                                 replace the expiration of the lease in the procedure.
                       (3) For Coverage 2 - Demolition Cost Coverage and Coverage 3 - Increased Cost Of Construc-
                           tion Coverage, the most we will pay at each described premises, for the total of all covered
                           losses is:
                           (a) $150,000; or
                           (b) The Limit of Insurance for Demolition Cost Coverage and Increased Cost Of Construc-
                               tion Coverage shown in the Declarations;
                           whichever is greater.
                           The Limit of Insurance for Demolition Cost Coverage and Increased Cost Of Construction
                           Coverage, described in Paragraph e.(3) above, is subject to the following additional loss
                           payment provisions:
                           (a) For Demolition Cost, we will not pay more than the amount you actually spend to
                               demolish and clear the site of the described premises.
                           (b) With respect to the Increased Cost Of Construction:
                                 (i)   We will not pay for the increased cost of construction:
                                       i.    Until the property is actually repaired or replaced, at the same or another
                                             premises; and
                                       ii.   Unless the repair or replacement is made as soon as reasonably possible after
                                             the loss or damage, not to exceed two years. We may extend this period in
                                             writing during the two years.
                                 (ii) If the building or tenants improvements and betterments are repaired or replaced
                                      at the same premises, or if you elect to rebuild at another premises, the most we
                                      will pay for the increased cost of construction is the lesser of:
                                       i.    The increased cost of construction at the same premises; or
                                       ii.   The applicable Demolition Cost and Increased Cost of Construction Limit of
                                             Insurance described in Paragraph e.(3) above.
                                 (iii) If the ordinance or law requires relocation to another premises, the most we will
                                       pay for the increased cost of construction is the lesser of:
                                       i.    The increased cost of construction at the new premises; or
                                       ii.   The applicable Demolition Cost and Increased Cost of Construction Limit of
of 170




                                             Insurance described in Paragraph e.(3) above.
                 f.    The terms of this Additional Coverage apply separately to each building to which this endorse-
                       ment applies.
                 g.    Under this endorsement, we will not pay for loss due to any ordinance or law that:
144




                       (1) You were required to comply with before the loss, even if the building was undamaged;
                           and
                       (2) You failed to comply with.
                 h.    Example of Proportionate Loss Payment for Ordinance Or Law Coverage Losses (procedure as
                       set forth in Paragraph 7.b.(3) above).
                       Assume:
                           Wind is a Covered Cause of Loss. Flood is an excluded Cause of Loss;
                           The building has a value of $200,000;
                           Total direct physical damage to building: $100,000;
                           The ordinance or law in this jurisdiction             is enforced when building            damage equals or
                           exceeds 50% of the building’s value;

                                                         2016 Liberty Mutual Insurance
         BP 82 42 09 16       Includes copyrighted material of Insurance Services Office Inc., with its permission.       Page 11 of 18
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 146 of 171

                               Portion of direct physical damage that is covered (caused by wind): $30,000;
                               Portion of direct physical damage that is not covered (caused by flood): $70,000; and
                               Loss under Ordinance Or Law Coverage 3 of this endorsement: $60,000.
                           Step 1: Determine the proportion          that the covered direct physical damage bears to the total
                           direct physical damage.
                           $30,000 divided by $100,000 = .30
                           Step 2: Apply that proportion to the Ordinance Or Law loss.
                           $60,000 x .30 = $18,000
                           In this example, the most we will pay under this endorsement for Coverage 3 loss is $18,000,
                           subject to the applicable Limit of Insurance and any other applicable provisions.
                           NOTE: The same procedure applies to losses under Coverage 1 and 2 of this endorsement.
                8.   Outdoor Signs
56917284




                     a.    We will pay for direct physical loss of or damage to all outdoor signs at the described prem-
                           ises:
                           (1) Owned by you; or
                           (2) Owned by others but in your care, custody or control.
                     b.    Section A.3. Covered Causes of Loss and Section B. Exclusions do not apply to this Additional
008797




                           Coverage, except for:
                           (1) Paragraph B.1.c. Governmental Action;
                           (2) Paragraph B.1.d. Nuclear Hazard; and
                           (3) Paragraph B.1.f. War And Military Action.
                     c.    We will not pay for loss or damage caused by or resulting from:
                           (1) Wear and tear;
530




                           (2) Hidden or latent defect;
                           (3) Rust;
                           (4) Corrosion; or
                           (5) Mechanical breakdown.
                     d.    The most we will pay for loss or damage in any one occurrence is:
                           (1) $25,000; or
                           (2) The Limit of Insurance for Outdoor Signs shown in the Declarations;
                           whichever is greater.
                     e.    This Additional Coverage replaces Paragraph G.1. Optional Coverages - Outdoor Signs.
                     f.    Paragraph C.2. Limits of Insurance does not apply to this Additional Coverage.
                9.   Reward
of 170




                     We will pay up to $10,000 as a reward for information which leads to a conviction in connection
                     with a fire loss or theft loss covered under this policy. Regardless of the number of persons
                     involved in providing information, the limit of our liability under this Additional Coverage shall not
                     be increased.
                10. Sales Samples
145




                     We will pay for direct loss or damage to samples of merchandise while in the possession of your
                     sales people or principals acting as sales people.
                     Loss must be as a result of direct physical loss or damage by a Covered Cause of Loss and is
                     subject to all of the exclusions and conditions of Section I - Property.
                     The most we will pay for loss under this Additional Coverage is $10,000 in any one occurrence.
           F.   Section A.6. Coverage Extensions is modified as follows:
                1.   Paragraph A.6.a. Newly Acquired Or Constructed Property is replaced by the following:
                     (1) Buildings
                           If this policy covers Buildings, you may extend that insurance to apply to:
                           (a) Your new buildings while being built on the described premises; and
                           (b) Buildings you acquire at premises other than the one described, intended for:
                                                             2016 Liberty Mutual Insurance
           BP 82 42 09 16         Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 12 of 18
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 147 of 171
                          (i)    Similar use as the building described in the Declarations; or
                          (ii) Use as a warehouse.
                      The most we will pay for loss or damage under this Extension is $1,000,000 at each building.
                  (2) Business Personal Property
                      If this policy covers Business Personal Property, you may extend that insurance to apply to:
                      (a) Business Personal Property, including such property that you newly acquire, at any loca-
                          tion you acquire;
                      (b) Business Personal Property, including such property that you newly acquire, located at
                          your newly constructed or acquired buildings at the location described in the Declarations;
                          or
                      (c) Business Personal Property that you newly acquire, located at the described premises.
                      This Extension does not apply to personal property that you temporarily acquire in the course
                      of installing or performing work on such property or your wholesale activities.
                      The most we will pay for loss or damage under this Extension is $500,000 at each building.
                  (3) Period Of Coverage
                           With respect to insurance provided under this Coverage Extension for Newly Acquired Or
                           Constructed Property, coverage will end when any of the following first occurs:
                      (a) This policy expires;
                      (b) 180 days expire after you acquire the property or begin construction                          of that part of the
                          building that would qualify as Covered Property; or
                      (c) You report values to us.
                      We will charge you additional premium for values reported from the date you acquire the
                      property or begin construction of that part of the building that would qualify as Covered Prop-
                      erty.
             2.   Paragraph A.6.b. Personal Property Off-premises is replaced by the following:
                  You may extend the insurance provided by this policy to apply to your Covered Property, other than
                  "money" and "securities", "valuable papers and records" or accounts receivable, while it is in the
                  course of transit or at a premises you do not own, lease or operate. The most we will pay for loss or
                  damage under this Extension is $50,000.
                  The above Limit does not include Employee Tools. Refer to Paragraph E.3. Additional Coverages -
                  Employee Tools of this endorsement for specific coverage.
             3.   Paragraph A.6.c. Outdoor Property is replaced by the following:
                  You may extend the insurance provided by this policy to apply to your outdoor fences and retaining
                  walls; radio or television antennas (including satellite dishes), including their lead-in wiring, masts,
                  or towers; trees, shrubs and plants, including debris removal expense, caused by or resulting from
                  a Covered Cause of Loss.
                  The most we will pay for loss or damage under this Extension is $25,000 but not more than $1,000
                  for any one tree, shrub or plant. These limits apply to any one occurrence, regardless of the types or
of 170




                  number of items lost or damaged in that occurrence.
             4.   Paragraph A.6.d. Personal Effects is replaced by the following:
                  You may extend the insurance that applies to Business Personal Property to apply to personal
                  effects owned by you, your officers, your partners or "members", your "managers" or your em-
146




                  ployees, including temporary or leased employees. This extension does not apply to:
                  (1) Tools or equipment used in your business except as provided by Paragraph E.3. Additional
                      Coverages - Employee Tools of this endorsement; or
                  (2) Loss or damage by theft.
                  The most we will pay for loss or damage under this Extension is $15,000 at each described prem-
                  ises.
             5.   Paragraph A.6.e.(3) Valuable Papers And Records is replaced by the following:
                  (3) The most we will pay under this Coverage Extension for loss or damage to "valuable papers
                      and records" in any one occurrence at the described premises is $50,000, unless a higher Limit
                      of Insurance is shown in the Declarations.



                                                           2016 Liberty Mutual Insurance
         BP 82 42 09 16         Includes copyrighted material of Insurance Services Office Inc., with its permission.        Page 13 of 18
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 148 of 171

                           For "valuable papers and records" not at the described premises, the most we will pay is the
                           lesser of 25% of the Valuable Papers And Records Limit of Insurance described above, or
                           $10,000.
                6.   Paragraph A.6.f.(2) Accounts Receivable is replaced by the following:
                     (2) The most we will pay under this Coverage Extension for loss or damage in any one occurrence
                         at the described premises is $100,000, unless a higher Limit of Insurance for Accounts Receiv-
                         able is shown in the Declarations.
                           For accounts receivable not at the described premises, the most we will pay is $5,000.
           G.   The following are added to Section A.6. Coverage Extensions:
                1.   Cellular Phones And Personal Digital Assistant (PDA)
                     a.    The most we will pay for loss or damage to Cellular Phones, PDA’s, and similar hand-held
                           wireless communication devices is $1,000.
                     b.    A $50 per occurrence deductible applies to this Coverage Extension. This deductible does not
                           increase the amount of the deductible shown in the Declarations and will be used to satisfy the
56917284




                           requirements of the deductible shown in the Declarations.
                2.   Fine Arts
                     You may extend the insurance which applies to Your Business Personal Property to apply to "fine
                     arts" that are:
008797




                     a.    Property you own that is used in your business; or
                     b.    Property of others that is in your care, custody or control.
                     The most we will pay for loss or damage under this Coverage Extension is $25,000 at each de-
                     scribed premises; or the Limit of Insurance for Fine Arts shown in the Declarations; whichever is
                     greater.
                     In the event of loss or damage to property covered under this Extension, we will pay the market
                     value of the property at the time of loss or damage.
530




                     Section B. Exclusions does not apply to this Coverage Extension except for:
                     a.    Paragraph B.1.c. Governmental Action;
                     b.    Paragraph B.1.d. Nuclear Hazard;
                     c.    Paragraph B.1.f. War And Military Action;
                     d.    Paragraph B.2.f. Dishonesty;
                     e.    Paragraph B.2.g. False Pretense; and
                     f.    Paragraph B.2.k. Neglect
                3.   Lock Replacement
                     You may extend the insurance provided by this policy to apply to the cost to repair or replace the
                     door locks or tumblers of your described premises due to theft of your door keys.
                4.   Loss Adjustment Expenses
of 170




                     You may extend the insurance provided by this policy to apply to your expenses for preparation of
                     loss data, including inventories and appraisals, in connection with any claim covered under this
                     policy. This Coverage Extension will not pay for expenses incurred insuring the services of a public
                     adjuster.
                     The most we will pay under this Coverage Extension is $5,000.
147




                5.   Water Back-up And Sump Overflow
                     a.    You may extend the insurance provided by this policy to apply to direct physical loss or
                           damage to your Covered Property by or resulting from:
                           (1) Water or waterborne material which backs up into a building or structure through sewers
                               or drains contained within a building which are directly connected to a sanitary sewer or
                               septic system; or
                           (2) Water or waterborne material which enters into or overflows from a sump, sump pump or
                               related equipment, provided that it is located in a building and designed to remove subsur-
                               face water which is drained from the foundation area, even if the overflow or discharge
                               results from mechanical breakdown of a sump pump or its related equipment.
                               However, with respect to Paragraph (2) above, we will not pay the cost of repairing or
                               replacing a sump pump or its related equipment in the event of mechanical breakdown.

                                                              2016 Liberty Mutual Insurance
           BP 82 42 09 16          Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 14 of 18
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 149 of 171

                   b.    The coverage described in Paragraph a. above does not apply to loss or damage resulting from
                         an insured’s failure to:
                         (1) Keep a sump pump or its related equipment in proper working condition; or
                         (2) Perform the routine maintenance or repair necessary to keep a sewer or drain free from
                             obstructions.
                   c.    The most we will pay for this coverage provided under the Water Back-up And Sump Overflow
                         Coverage Extension is $25,000 per location.
                   d.    We will not, however, pay for any loss or damage that results from water or other materials
                         that back up, overflow, or are discharged from a sewer, drain, sump, sump pump or related
                         equipment when it is caused directly or indirectly by any flood, whether the flood is caused by
                         an act of nature or is otherwise caused. Such loss or damage is excluded regardless of any
                         other cause or event that contributes concurrently or in any sequence to the loss.
         H.   Section C. Limits Of Insurance is modified as follows:
              1.   Paragraph C.3. is replaced by the following:
                   3.    Unless otherwise stated, the amounts of insurance applicable to the Coverage Extensions, and
                         the following Additional Coverages listed below, are in addition to the Limits of Insurance:
                         a.   Computer Equipment;
                         b.   Employee Dishonesty;
                         c.   Employee Tools;
                         d.   Fire Department Service Charge;
                         e.   Fire Extinguisher Systems Recharge Expense;
                         f.   Forgery Or Alteration;
                         g.   Money And Securities;
                         h.   Money Orders And "Counterfeit Money";
                         i.   Off-premises Power Failure;
                         j.   Ordinance Or Law Coverage;
                         k.   Pollutant Clean Up And Removal; and
                         l.   Reward.
              2.   Paragraph C.5.a. Business Personal Property Limit - Seasonal Increase is replaced by the following:
                   a.    The Limit of Insurance for Business Personal Property will automatically                        increase by 33% to
                         provide for seasonal variations.
         I.   Paragraphs D.2. and D.3. Deductibles are replaced by the following:
              2.   Regardless of the amount of the Deductible, the most we will deduct from any loss or damage is
                   $500 in any one occurrence under the following Additional Coverages:
                   a.    Employee Dishonesty;
                   b.    Forgery Or Alteration;
of 170




                   c.    Money Orders And "Counterfeit Money";
                   d.    Money And Securities; or
                   e.    Outdoor Signs.
148




                   But this $500 deductible will not increase the deductible shown in the Declarations. This deductible
                   will be used to satisfy the requirements of the deductible in the Declarations.
              3.   No deductible applies to the following:
                   a.    Additional Coverages:
                         (1) Business Income;
                         (2) Civil Authority;
                         (3) Extra Expense;
                         (4) Fire Department Service Charge;
                         (5) Fire Extinguisher Systems Recharge Expense;
                         (6) Off-premises Power Failure;
                         (7) Reward; or

                                                            2016 Liberty Mutual Insurance
         BP 82 42 09 16          Includes copyrighted material of Insurance Services Office Inc., with its permission.        Page 15 of 18
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 150 of 171

                     b.    Coverage Extensions:
                           (1) Lock Replacement; or
                           (2) Loss Adjustment Expenses.
                     c.    A $50 per occurrence deductible applies to Cellular Phone Coverage, but this $50 per occur-
                           rence deductible will not increase the deductible shown in the Declarations. This deductible
                           will be used to satisfy the requirements of the deductible in the Declarations.
           J.   Section E. Property Loss Conditions is modified as follows:
                1.   Paragraph E.5. Loss Payment is replaced by the following:
                     In the event of loss or damage covered by this policy:
                     a.    At our option, we will either:
                           (1) Pay the value of lost or damaged property;
                           (2) Pay the cost of repairing or replacing the lost or damaged property;
56917284




                           (3) Take all or any part of the property at an agreed or appraised value; or
                           (4) Repair, rebuild or replace the property with other property of like kind and quality, subject
                               to Paragraph d.(1)(a) below.
                     b.    We will give notice of our intentions within 30 days after we receive the sworn proof of loss.
                     c.    We will not pay you more than your financial interest in the Covered Property.
008797




                     d.    Except as provided in Paragraphs (2) through (8) below, we will determine the value of Covered
                           Property as follows:
                           (1) At replacement cost without deduction for depreciation, subject to the following:
                               (a) We will not pay more for loss or damage on a replacement cost basis than the least of:
                                    (i)   The Limit of Insurance under Section I - Property that applies to the lost or
                                          damaged property;
                                    (ii) The cost to replace, on the same premises, the lost or damaged property with
530




                                         other property:
                                          i.    Of comparable material and quality; and
                                          ii.   Used for the same purpose; or
                                    (iii) The amount you actually spend that is necessary to repair or replace the lost or
                                          damaged property.
                                    If a building is rebuilt at a new premises, the cost is limited to the cost which would
                                    have been incurred had the building been built at the original premises.
                               (b) You may make a claim for loss or damage covered by this insurance on an actual cash
                                   value basis instead of on a replacement cost basis. In the event you elect to have loss
                                   or damage settled on an actual cash value basis, you may still make a claim on a
                                   replacement cost basis if you notify us of your intent to do so within 180 days after the
                                   loss or damage.
of 170




                               (c) We will not pay on a replacement cost basis for any loss or damage:
                                    (i)   Until the lost or damaged property is actually repaired or replaced; and
                                    (ii) Unless the repair or replacement is made as soon as reasonably possible after the
                                         loss or damage.
149




                                    However, if the cost to repair or replace the damaged building property is $2,500 or
                                    less, we will settle the loss according to the provisions of Paragraph d.(1)(a) whether
                                    or not the actual repair or replacement is complete.
                               (d) The cost to repair, rebuild or replace does not include the increased cost attributable to
                                   enforcement of or compliance with any ordinance or law regulating the construction,
                                   use or repair of any property.
                           (2) If the Actual Cash Value - Buildings option applies, as shown in the Declarations, Para-
                               graph (1) above does not apply to Buildings. Instead, we will determine the value of the
                               Buildings at actual cash value.
                           (3) The following property at actual cash value:
                               (a) Used or second-hand merchandise held in storage or for sale;



                                                              2016 Liberty Mutual Insurance
           BP 82 42 09 16          Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 16 of 18
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 151 of 171

                            (b) Household contents, except personal property in apartments or rooms furnished by
                                you as landlord; or
                            (c) Manuscripts.
                        (4) Works of art, antiques or rare articles, including etchings, pictures, statuary, marbles,
                            bronzes, porcelains and bric-a-brac at market value at the time of loss.
                        (5) Glass at the cost of replacement with safety glazing material if required by law.
                        (6) Tenants improvements          and betterments        and/or undamaged tenants improvements          and
                            betterments at:
                            (a) The cost to repair or replace on the same or another site if you make repairs promptly;
                            (b) A proportion of your original cost if you do not make repairs promptly. We will deter-
                                mine the proportionate value as follows:
                                (i)   Multiply the original cost by the number of days from the loss or damage to the
                                      expiration of the lease; and
                                (ii) Divide the amount determined in (i) above by the number of days from the instal-
                                     lation of improvements to the expiration of the lease.
                                If your lease contains a renewal option, the expiration of the renewal option period will
                                replace the expiration of the lease in this procedure.
                            (c) Nothing if others pay for repairs or replacement.
                        (7) Applicable only to Money and Securities:
                            (a) "Money"     at its face value; and
                            (b) "Securities"    at their value at the close of business on the day the loss is discovered.
                        (8) Applicable only to Accounts Receivable:
                            (a) If you cannot accurately establish the amount of accounts receivable outstanding as of
                                the time of loss or damage:
                                (i)   We will determine the total of the average monthly amounts of accounts receiv-
                                      able for the 12 months immediately preceding the month in which the loss or
                                      damage occurs; and
                                (ii) We will adjust that total for any normal fluctuations in the amount of accounts
                                     receivable for the month in which the loss or damage occurred or for any dem-
                                     onstrated variance from the average for that month.
                            (b) The following will be deducted from the total amount of accounts receivable, however
                                that amount is established:
                                (i)   The amount of the accounts for which there is no loss or damage;
                                (ii) The amount of the accounts that you are able to re-establish or collect;
                                (iii) An amount to allow for probable bad debts that you are normally unable to col-
                                      lect; and
                                (iv) All unearned interest and service charges.
of 170




                  e.    Our payment for loss of or damage to personal property of others will only be for the account of
                        the owners of the property. We may adjust losses with the owners of lost or damaged property
                        if other than you. If we pay the owners, such payments will satisfy your claims against us for
                        the owners’ property. We will not pay the owners more than their financial interest in the
150




                        Covered Property.
                  f.    We may elect to defend you against suits arising from claims of owners of property. We will do
                        this at our expense.
                  g.    We will pay for covered loss or damage within 30 days after we receive the sworn proof of loss,
                        provided you have complied with all the terms of this policy, and
                        (1) We have reached agreement with you on the amount of loss; or
                        (2) An appraisal award has been made.
             2.   The following are added to Paragraph E.5. Loss Payment:
                  a.    Brands And Labels
                        If branded or labeled merchandise that is Covered Property is damaged by a Covered Cause of
                        Loss, and we take all or part of the property at an agreed or appraised value, you may extend
                        the insurance that applies to Business Personal Property to pay expenses you incur to:

                                                          2016 Liberty Mutual Insurance
         BP 82 42 09 16        Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 17 of 18
                          Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 152 of 171

                           (1) Stamp salvage on the merchandise or its containers, if the stamp will not physically dam-
                               age the merchandise; or
                           (2) Remove the brands and labels, if doing so will not physically damage the merchandis e or
                               its containers to comply with the law.
                           Payment of these expenses is included within the applicable Limit of Insurance.
                     b.    Consequential Loss To Stock
                           If a Covered Cause of Loss occurs to covered "stock", we will pay any reduction in value of the
                           remaining undamaged parts of covered "stock".
                           Payment for any reduced value in "stock" is included within the applicable Limit of Insurance.
           K.   Section H. Property Definitions is modified as follows:
                1.   Paragraph H.9. "Period of restoration"          is replaced by the following:
                     a.    Means the period of time that:
                           (1) Begins:
56917284




                               (a) 72 hours after the time of direct physical loss or damage for Business Income Cov-
                                   erage; or
                               (b) Immediately       after the time of direct physical loss or damage for Extra Expense Cov-
                                   erage;
                               caused by or resulting from any Covered Cause of Loss at the described premises; and
008797




                           (2) Ends on the earlier of:
                               (a) The date when your business activities at the described premises return to the level
                                   that existed immediately before the loss; but in no event for more than 30 days after
                                   the date when the property at the described premises should be repaired, rebuilt or
                                   replaced with reasonable speed and similar quality; or
                               (b) The date when business is resumed at a new permanent location.
530




                     b.    Does not include any increased period required due to the enforcement of or compliance with
                           any ordinance or law that:
                           (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
                           (2) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, de-
                               toxify or neutralize, or in any way respond to or assess the effects of "pollutants".
                           The expiration date of this policy will not cut short the "period of restoration".
                2.   With respect to this endorsement, the following is added to Section H. Property Definitions:
                     "Fine Arts" means paintings, etchings, pictures, tapestries, art or stained glass windows, valuable
                     rugs, statuary, marbles, bronzes, antique furniture, rare books, antique silver, manuscripts, por-
                     celains, rare glass, bric-a- brac, sports memorabilia and any other similar property of rarity, historic
                     value or artistic merit.
of 170
151




                                                              2016 Liberty Mutual Insurance
           BP 82 42 09 16          Includes copyrighted material of Insurance Services Office Inc., with its permission.   Page 18 of 18
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 153 of 171
                                                                                                                     BUSINESSOWNERS
                                                                                                                          BP 82 46 06 09

                                       EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE

          THIS ENDORSEMENT PROVIDES CLAIMS-MADE AND REPORTED COVERAGE. DEFENSE COSTS APPLY
                   AGAINST THE LIMITS OF INSURANCE AND ARE SUBJECT TO THE DEDUCTIBLE.

                                        PLEASE READ THE ENTIRE ENDORSEMENT CAREFULLY.

         THERE IS A SEPARATE COINSURANCE PROVISION APPLICABLE TO ALL PAYMENTS FOR "DAMAGES".

         PLEASE READ THIS POLICY CAREFULLY TO DETERMINE RIGHTS, DUTIES, COVERAGE AND COVERAGE
         RESTRICTIONS.

         This endorsement modifies insurance provided under the following:

              BUSINESSOWNERS COVERAGE FORM

                                                                   SCHEDULE

         Employment-Related Practices Liability Annual Aggregate
         Limit Of Insurance                                                                 $
         Deductible Amount                                                                  $
         Retroactive Date
         Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

         A.   Section II. Liability is amended as follows:
              1.   For the purposes of the coverage provided by this endorsement,                    the following     is added to Para-
                   graph A. Coverages:
                   Coverage - Employment-Related Practices Liability
                   a.    Insuring Agreement
                         (1) We will pay on behalf of the insured for "damages" in excess of the Deductible arising out
                             of any "employment-related practices" to which this insurance applies. We have no obliga-
                             tion under this insurance to make payments or perform acts or services except as provided
                             for in this paragraph and in Item B. below.
                         (2) This insurance applies to such "damages"            only if:
                             (a) The "damages" result from "claims" made by "employees", "leased workers", "tem-
of 170




                                 porary workers", former "employees" or applicants for employment by you;
                             (b) The "employment-related          practices" take place in the "coverage territory";
                             (c) Such "employment-related    practices" occurred after the Retroactive Date, if any,
                                 shown in the Declarations and before the end of the "policy period"; and
152




                             (d) A "claim"     is both:
                                 (i)    First made against any insured, in accordance with paragraph 3. below, during the
                                        "policy period" or any Extended Reporting Period we provide under SECTION VII
                                        -EXTENDED REPORTING PERIODS; and
                                 (ii) Reported to us either:
                                        i.    During the "policy period" or within thirty (30) days thereafter; or
                                        ii.   With respect to any "claim" first made during any Extended Reporting Period
                                              we provide under SECTION VII -EXTENDED REPORTING PERIODS, during
                                              such Extended Reporting Period.


                                             2009 Liberty Mutual Insurance Company. All rights reserved.
         BP 82 46 06 09           Includes copyrighted material of Insurance Services Office, with its permission.          Page 1 of 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 154 of 171

                         (3) A "claim"   will be deemed to have been made at the earlier of the following times:
                             (a) When notice of such "claim"            is received and recorded by you or by us, whichever
                                 comes first; or
                             (b) When we make settlement in accordance with paragraph B.3. below.
                         (4) All "claims"   for "damages" based on or arising out of:
                             (a) One "employment-related          practice", or
                             (b) "Interrelated"    "employment-related         practices"
                             by one or more insureds shall be deemed to be one "claim" and to have been made at the
                             time the first of those "claims" is made against any insured.
                         Each payment we make for "damages" or "defense expense" reduces the amount of insurance
                         available, as provided under SECTION III - LIMITS OF INSURANCE. Each payment we make for
56917284




                         "damages" under this insurance is further subject to your coinsurance participation, as specifi-
                         cally described in SECTION V - COINSURANCE FOR PAYMENT OF "DAMAGES".
                   b.    Exclusions
                         This insurance does not apply to "claims"         arising directly or indirectly form any:
008797




                         (1) Prior "Employment-Related Practices", Facts Or Circumstances
                             (a) "Employment-related practices" which were the subject of any demand, suit or other
                                 proceeding which was initiated against any insured; or
                             (b) Facts, incidents and circumstances which would cause a reasonable person to believe
                                 a "claim" would be made and which were known to any insured,
                             prior to the effective date of the earlier of:
530




                             (a) The first Employment-Related Practices Liability Endorsement that we issued to you of
                                 which this policy was an uninterrupted renewal of this type of coverage, or
                             (b) This Employment-Related          Practices Liability Endorsement.
                         (2) Contractual Liability
                             (a) Breach of any express contract of employment or any express obligation                  to make
                                 payments in the event of termination of employment; or
                             (b) Obligation to pay "damages" by reason of the assumption of liability in any contract or
                                 agreement. This exclusion does not apply to liability for "damages" that the insured
                                 would have in the absence of the contract or agreement.
                         (3) Statutory Obligations
of 170




                             Of the following laws:
                             (a) Any workers compensation,            disability benefits or unemployment compensation law,
                                 or any similar law, provided          however, this exclusion shall not apply to any "claim"
                                 based upon, arising from, or         in consequence of any actual or alleged retaliatory treat-
153




                                 ment of the claimant by the           insured on account of the claimant’s exercise of rights
                                 pursuant to any such law; or
                             (b) The Fair Labor Standards Act, or any state or common law wage or hour law, includ-
                                 ing, but not limited to laws governing minimum wages, hours worked, overtime com-
                                 pensation, and including any recordkeeping and reporting related thereto. This exclu-
                                 sion includes actions or claims brought by or on behalf of individuals or agencies
                                 seeking wages, fines, penalties, taxes, disgorgement, or other affirmative relief or
                                 compensation, but does not include claims based on the Equal Pay Act, or retaliation;
                                 or
                             (c) The National Labor Relations Act of 1938, the Worker Adjustment and Retraining No-
                                 tification Act (Public Law 100-37991988), the Consolidated Omnibus Budget Reconcili-
                                 ation Act of 1985, or the Occupational Safety and Health Act.

                                             2009 Liberty Mutual Insurance Company. All rights reserved.
           BP 82 46 06 09         Includes copyrighted material of Insurance Services Office, with its permission.    Page 2 of 13
                   Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 155 of 171

                          This exclusion also applies to any rules or regulations promulgated under any of the
                          foregoing and amendments thereto or any similar provisions of any federal, state or local
                          law, and to that part of any "damages" awarded for the cost or replacement of any insur-
                          ance benefits due or alleged to be due to any current or former "employee".
                     (4) Employees’ Retirement Income Security Act And Administration Of Employee Benefit
                         Plans
                          (a) Responsibilities, obligations or duties imposed under the Employees’ Retirement In-
                              come Security Act of 1974, Public Law 93- 406, (E.R.I.S.A.) as now or hereafter amend-
                              ed, or any similar state or other governmental law. This includes fiduciary liability and
                              any other liability under any such laws.
                          (b) Administration       of employee       benefits plans whether          or not liability   arises out of
                              E.R.I.S.A.
                     (5) Publication Of Material With Knowledge Of Falsity Or Prior To Retroactive Date
                          Oral or written publication of material, if such material:
                          (a) Was published by or at the direction of the insured with knowledge of the material’s
                              falsity; or
                          (b) Was first published before the Retroactive Date, if any, shown in the Declarations.
                     (6) Dishonest, Criminal Or Fraudulent Acts, Or Failure To Comply With Law
                          (a) Dishonest, criminal or fraudulent acts of the insured; or
                          (b) The willful failure by the insured or with the insured’s consent to comply with any law
                              or any governmental or administrative order or regulation relating to "employment-
                              related practices". Willful, as used in this exclusion, means acting with intentional or
                              reckless disregard for such employment related laws, orders or regulations.
                          The enforcement of this exclusion against any insured under this policy shall not be im-
                          puted to any other insured.
                     (7) Bodily Injury
                          "Bodily injury".
                     (8) Bankruptcy Or Acquisition By Another Entity
                          "Employment-related        practices" which occur when or after:
                          (a) You file for or are placed in any bankruptcy, receivership, liquidation or reorganiza tion
                              proceeding; or
                          (b) Any other business entity acquires an ownership interest in you which is greater than
                              fifty percent.
of 170




                     (9) Americans With Disabilities Act - Costs Of Accommodations
                          Costs of complying with physical modifications to your premises or any changes to your
                          usual business operations as mandated by the Americans with Disabilities Act of 1990
154




                          including any amendment thereto, or any similar federal, state or local law.
                     (10) Strikes, Lockouts And Other Similar Actions
                          Lockout, strike, picket line, related worker replacement(s) or other similar actions resulting
                          from labor disputes or labor negotiations.
                     (11) War
                          (a) War, including undeclared or civil war; or
                          (b) Warlike action by a military force, including action in hindering or defending against
                              an actual or expected attack, by any government, sovereign or other authority using
                              military personnel or other agents; or



                                           2009 Liberty Mutual Insurance Company. All rights reserved.
         BP 82 46 06 09         Includes copyrighted material of Insurance Services Office, with its permission.         Page 3 of 13
                        Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 156 of 171

                             (c) Insurrection, rebellion, revolution, usurped power, or action taken by governmental
                                 authority in hindering or defending against any of these.
                   c.    Defense Of Claims, Administrative Hearings And Settlement Authority
                         (1) We have the right and duty to defend the insured against "claims" seeking "damages" to
                             which this insurance applies and to pay for related "defense expense". However, we have
                             no duty to:
                             (a) Defend the insured against "claims"           seeking "damages",        or
                             (b) Pay for related "defense expense",
                             when this insurance does not apply.
                         (2) Our right and duty to defend the insured against "claims" end when we have used up the
                             amount of insurance available, as provided under SECTION III - LIMITS OF INSURANCE.
                             This applies both to "claims" pending at that time and those filed thereafter.
56917284




                         (3) We may:
                             (a) At our sole discretion, investigate any "employment-                related practice" that may result
                                 in damages"; and
                             (b) Settle any "claim"     which may result, provided:
008797




                                 (i)   We have your written consent to settle; and
                                 (ii) The settlement is within the applicable Limit of Insurance available.
                             Our liability will be limited as described below if:
                             (a) You refuse to consent to any settlement we recommend, and
530




                             (b) Such recommended settlement is also acceptable to the claimant.
                             When this happens, our liability under this Endorsement for such "claim" shall not exceed
                             the amount we would have paid for "damages" and "defense expense" if you had con-
                             sented at the time of our recommendation. You shall thereafter negotiate and defend that
                             "claim" at your own cost and without our involvement.
                         (4) (a) When we control defense of a "claim", we will pay associated "defense expense" and
                                 choose a counsel of our choice from the panel of attorneys we have selected to deal
                                 with "employment-related      practices" "claims". If you give us a specific written re-
                                 quest at the time a claim" is first made:
                                 (i)   You may select one of our panel of employment law attorneys; or
                                 (ii) You may ask us to consider the approval of a defense attorney of your choice who
                                      is not on our panel.
of 170




                                 We will use the panel attorney you selected in (i) above, or consider your request in (ii)
                                 above, when we deem it appropriate to engage counsel for such "claim".
                             (b) If by mutual agreement or court order the insured assumes control of such defense
155




                                 before the applicable Limit of Insurance is used up, we will reimburse the insured for
                                 reasonable "defense expense", subject to item c. immediately below. You and any
                                 involved insured must continue to comply with SECTION VI - CONDITIONS, B. Duties
                                 In Event Of "Employment-Related Practices" And "Claims". Additionally, you or such
                                 insured must direct defense counsel to:
                                 (i)   Furnish us with additional information           we request to evaluate the "employment-
                                       related practices" or "claims"; and
                                 (ii) Cooperate with any counsel we may select to monitor or associate in the defense
                                      of the "employment-related practices" or "claim".




                                             2009 Liberty Mutual Insurance Company. All rights reserved.
           BP 82 46 06 09         Includes copyrighted material of Insurance Services Office, with its permission.       Page 4 of 13
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 157 of 171

                            (c) If we defend the insured under a reservation of rights, counsel will be required to
                                maintain records pertinent to the insured’s "defense expenses". These records will be
                                used to determine the allocation of any "defense expenses" for which you or any
                                insured may be solely responsible, including defense of an allegation not covered by
                                this insurance.
                            (d) We will notify you in writing when the applicable limit of insurance has actually been
                                used up by the payment of judgment, settlements or "defense expense". We will also
                                initiate and cooperate in the transfer of defense of any "claim" to an appropriate
                                insured for which the duty to defend has ended by reason of SECTION B.2. above.
                                In any case, however, we only pay amounts in excess of the Deductible and such
                                payments will reduce the Limit of Insurance available, as provided under SECTION III -
                                LIMITS OF INSURANCE.
             2.   For the purposes of the coverage provided by this endorsement:
                  a.    Paragraph f. Coverage Extension . Supplementary Payments does not apply.
             3.   For the purposes of the coverage provided by this endorsement, Paragraph C. Who Is An Insured is
                  replaced by the following:
                  a.    If you are designated in the Declarations as:
                        (1) An individual, you and your spouse are insureds, but only with respect to the conduct of a
                            business of which you are the sole owner.
                        (2) A partnership or joint venture, you are an insured. Your current or former members, your
                            partners, and their spouses are also insureds, but only with respect to the conduct of your
                            business.
                        (3) A limited liability company, you are an insured. Your current or former members are also
                            insureds, but only with respect to the conduct of your business. Your current or former
                            managers are insureds, but only with respect to their duties as your managers.
                        (4) An organization other than a partnership, joint venture or limited liability company, you are
                            an insured. Your current or former directors are insureds, but only with respect to their
                            duties as your directors.
                  b.    Each of the following is also an insured:
                        (1) Your current or former "employees" but only for acts within the scope of their employ-
                            ment by you or while performing duties related to the conduct of your business.
                        (2) Your legal representative if you die, but only with respect to duties as such. That repre-
                            sentative will have all your rights and duties under this Endorsement.
                  c.    Any heirs, executors, administrators, assignees or legal representatives of any individual in-
of 170




                        sured described in provisions 1. and 2. of paragraphs A. and B. above, in the event of the death,
                        bankruptcy or incapacity of such insured, shall be insureds, but only to the extent this insur-
                        ance would have been available to such insured but for their death, bankruptcy or incapacity .
                  d.    Any organization you newly acquire or form, other than a partnership, joint venture or limited
156




                        liability company, and over which you maintain ownership or majority interest, will qualify as a
                        Named Insured if there is no other similar insurance available to that organization. However:
                        (1) You must provide us notice of such acquisition or formation within 30 days of the effective
                            date of your acquisition or formation;
                        (2) Coverage under this provision is afforded only until the 90th day after you acquire or form
                            the organization or the end of the "policy period", whichever is earlier;
                        (3) Coverage does not apply to any "employment-related                  practices" that occurred before you
                            acquired or formed the organization; and
                        (4) You must pay us any additional premium due as a condition                               precedent   to the
                            enforceability of this additional extension of coverage.


                                            2009 Liberty Mutual Insurance Company. All rights reserved.
         BP 82 46 06 09          Includes copyrighted material of Insurance Services Office, with its permission.        Page 5 of 13
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 158 of 171

                          This part D. does not apply to any organization after it is shown in the Declarations or added to
                          this policy by endorsement.
                    No person or organization is an insured with respect to the conduct of any current or past partner-
                    ship, joint venture or limited liability company that is not shown as a Named Insured in the Declara-
                    tions.
               4.   For the purposes of the coverage provided by this endorsement, Paragraph D. Liability And Medical
                    Expenses Limits Of Insurance is replaced by the following:
                    a.    Limits of Insurance
                          (1) The Limits of Insurance shown in the Declarations for this Endorsement and the rules
                              below fix the most we will pay regardless of the number of:
                              (a) Insureds;
                              (b) "Claims" made; or
56917284




                              (c) Persons or organizations making "claims".
                          (2) The amount of insurance stated as Aggregate Limit is the most we will pay for the sum of
                              (a) All "damages" for all "claims" arising out of any actual or alleged "employment-
                                  related practices" covered by this insurance; and
008797




                              (b) All "defense expense" for all "claims"            seeking "damages"         payable under paragraph
                                  B.1. above.
                              Each payment we make for such "damages" or "defense expenses" reduces the Aggregate
                              Limit by the amount of the payment. This reduced limit will then be the amount of insur-
                              ance available for further "damages" and "defense expenses" under this Endorsement.
530




                          (3) Subject to B. above, the amount of insurance stated as the Each "Claim" Limit is the most
                              we will pay in excess of the Deductible as further described in SECTION IV - DEDUCTIBLE
                              for the sum of :
                              (a) All " damages" for injury arising from "employment- related practices" covered by
                                  this insurance arising out of one "claim" whether such "claim" is brought by one or
                                  more claimants; and
                              (b) All "defense expense" associated with that specific "claim"                  in item C.1. immediately
                                  preceding.
                          (4) In addition to the payments for "damages" and "defense expense" in paragraphs B. and C.
                              above, we will also pay all interest on the full amount of any judgment that accrues after
                              entry of the judgment and before we have paid, offered to pay, or deposited in court the
                              amount available for the judgment under the provisions of paragraphs B. and C. above.
of 170




                          These Limits of Insurance apply separately to each consecutive annual period and to any
                          remaining period of less than 12 months, starting with the beginning of the "policy period",
                          unless the "policy period" is extended after issuance for an additional period of less than 12
                          months. In that case, the additional period will be deemed part of the last preceding period for
157




                          purposes of determining the Limits of Insurance.
               5.   Deductible
                    a.    A deductible applies to all "damages" for injury arising from "employment-related                   practices"
                          and any "defense expense" however caused.
                    b.    Our obligation under this Employment-Related Practices Liability Insurance to pay "damages"
                          and "defense expense" on behalf of any insured applies only to the sum of the amount of
                          "damages" and "defense expense" for each "claim" which are in excess of the deductible
                          amount stated in Declarations.




                                              2009 Liberty Mutual Insurance Company. All rights reserved.
           BP 82 46 06 09          Includes copyrighted material of Insurance Services Office, with its permission.        Page 6 of 13
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 159 of 171

                  c.    Your obligation is to pay that deductible which is applicable to each "claim" made against this
                        insurance. That deductible applies to the sum of all "damages" because of injury arising from
                        "employment-related     practices" paid for each "claim" and applicable "defense expense" asso-
                        ciated therewith. If there should be no "damages" paid for a "claim", you are still obligated to
                        pay the applicable deductible for any "defense expense" incurred by us in connection with that
                        "claim".
                  d.    The terms of this insurance apply irrespective of the application of the deductible, including
                        those with respect to:
                        (1) Our right and duty to defend any "claims"            seeking those "damages";            and
                        (2) Your duties in the event of a "claim".
                  e.    We may pay any part or all of the deductible to effect settlement of any "claim" and, upon
                        notification of the action taken, you shall promptly reimburse us for such part of the deductible
                        as we may have paid for "damages" or "defense expense".
                  f.    The application of the deductible does not erode the Limits of Insurance provided.
             6.   Coinsurance For Payment Of "Damages"
                  a.    With respect to any "claim" for which we pay "damages" under this insurance, you will                              be
                        responsible for your share of such "damages", in excess of the applicable deductible, at                         the
                        percentage shown in the Declarations as coinsurance participation. We will be responsible                         for
                        the remaining percentage of "damages" payable under this Endorsement subject to the                              ap-
                        plicable Limits of Insurance.
                  b.    Your coinsurance participation        is limited as shown in the declarations to a maximum amount
                        per "claim".
                  c.    Subject to the provisions of this section we may make payments for "damages" and then
                        request you to pay us your percentage share. You agree to reimburse us for your share. By
                        making such payments for "damages", we do not waive our right to recover your share of such
                        payment(s).
                  d.    The application of this coinsurance provision does not erode the Limits of Insurance provided.
             7.   Conditions
                  We have no duty to provide insurance under this Endorsement unless you and any involved insured
                  have fully complied with Conditions contained in this Endorsement.
                  a.    For the purposes of the coverage provided by this endorsement,                     Paragraph E. Liability And
                        Medical Expenses General Conditions is replaced by the following:
                        (1) Bankruptcy
                            Subject to exclusion 8., the bankruptcy or insolvency of the insured or of the insured’s
of 170




                            estate will not relieve us of our obligations under this Endorsement.
                        (2) Duties in Event of "Employment-Related Practices" or "Claims"
                            (a) You must see to it that we are notified as soon as practicable of any specific "employ-
158




                                ment-related practices" which you believe may result in an actual "claim". Your belief
                                must be reasonably certain as the result of specific allegations made by a potential
                                claimant or such potential claimant’s representative, or as the result of specifically
                                identifiable injury sustained by a potential claimant. To the extent possible, notice
                                should include:
                                 (i)   How, when and where such "employment-related                  practices" took place;
                                 (ii) The names and addresses of any potential claimants and witnesses; and
                                 (iii) The nature of any injury arising out of such "employment-related                    practices".




                                             2009 Liberty Mutual Insurance Company. All rights reserved.
         BP 82 46 06 09           Includes copyrighted material of Insurance Services Office, with its permission.             Page 7 of 13
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 160 of 171

                                Notice of such "employment-related     practices" is not notice of a "claim", but pre-
                                serves any insured’s rights to future coverage for subsequent "claims" arising out of
                                such "employment-related    practices" as described in the Basic Extended Reporting
                                Period of SECTION VII - EXTENDED REPORTING PERIODS.
                            (b) If a "claim"    is received by any insured:
                                (i)   You must immediately record the specifics of the "claim" and the date received;
                                (ii) You and any other involved insured must see to it that we receive written notice of
                                     the "claim", as soon as practicable, but in any event we must receive notice
                                     either:
                                      i.     During the "policy period" or within thirty (30) days thereafter; or
                                      ii.    With respect to any "claim" first made during any Extended Reporting Period
                                             we provide under SECTION VII -EXTENDED REPORTING PERIODS, during
56917284




                                             such Extended Reporting Period,
                                      as a condition precedent for coverage under this insurance. Such notice must
                                      provide us with the same information as is required in item 1. immediately pre-
                                      ceding; and
                                (iii) You and any other involved insured must:
008797




                                      i.     Immediately send us copies of any demands, notices, summonses or legal
                                             papers received in connection with the "claim";
                                      ii.    Authorize us to obtain records and other information;
                                      iii.   Cooperate with us in the investigation,         settlement or defense of the "claim";
                                             and
530




                                      iv.    Assist us, upon our request, in the enforcement of any right against any per-
                                             son or organization which may be liable to the insured because of injury or
                                             damage to which this insurance may also apply.
                            (c) No insureds will, except at their own cost, voluntarily               make a payment, assume any
                                obligation, or incur any expense without our consent.
                       (3) Legal Action Against Us
                            No person or organization has a right under this Endorsement:
                            (a) To join us as a party or otherwise bring us into a "claim"              seeking "damages" from any
                                insured; or
                            (b) To sue us on this Endorsement unless all of its terms have been fully complied with.
                            A person or organization may sue us to recover on an agreed settlement or on a final
of 170




                            judgment against an insured obtained after an actual trial; but we will not be liable for
                            "damages" that are not payable under the terms of this Endorsement or that are in excess
                            of the applicable limit of insurance. An agreed settlement means a settlement and release
                            of liability signed by us, the insured and the claimant or the claimant’s legal representati ve.
159




                       (4) Separation Of Insureds
                            Except with respect to the Limits of Insurance, and any rights or duties specifically               as-
                            signed in this Endorsement to the first Named Insured, this insurance applies:
                            (a) As if each Named Insured were the only Named Insured; and
                            (b) Separately to each insured against whom "claim"                is made.




                                            2009 Liberty Mutual Insurance Company. All rights reserved.
           BP 82 46 06 09        Includes copyrighted material of Insurance Services Office, with its permission.      Page 8 of 13
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 161 of 171

                  b.    For the purposes of the coverage provided by this endorsement,                     Paragraph E. Liability And
                        Medical Expenses General Conditions the following is added:
                        (1) Representations
                             By accepting this policy, you agree:
                             (a) The statements in the Declarations are accurate and complete;
                             (b) Those statements are based upon representations you made to us; and
                             (c) We have issued this policy in reliance upon your representations.
                        (2) Payment of Deductibles and Coinsurance Amounts
                             The first Named Insured shown in the Declarations is responsible for the payment of all
                             deductible and coinsurance participation amounts.
                        (3) When We Do Not Renew
                             If we decide not to renew this insurance, we will mail or deliver to the first Named Insured
                             shown in the Declarations written notice of the nonrenewal not less than 30 days before
                             the expiration date. If notice is mailed, proof of mailing will be sufficient proof of notice.
                             Any State amendatory endorsement changing Nonrenewal Conditions for any part of this
                             policy to which this Endorsement forms a part, shall also apply to this Endorsement.
                  c.    For the purposes of the coverage provided by this endorsement, Paragraph H., Other Insur-
                        ance, of the Common Policy Conditions is replaced by the following:
                        H.   Other Insurance
                             If other valid and collectible insurance is available to the insured for "damages" or "de-
                             fense expense" we cover under this Endorsement, our obligations are limited as follows:
                             1.   As this insurance is primary insurance, our obligations are not affected unless any of
                                  the other insurance is also primary. Then, we will share with all that other insurance
                                  by the method described in 2. below.
                             2.   If all of the other insurance permits contribution by equal shares, we will follow this
                                  method also. Under this approach each insurer contributes equal amounts until it has
                                  paid its applicable limit of insurance or none of the loss remains, whichever comes
                                  first.
                             If any of the other insurance does not permit contribution by equal shares, we will contri-
                             bute by limits. Under this method, each insurer’s share is based on the ratio of its ap-
                             plicable limit of insurance to the total applicable limits of insurance of all insurers.
                  d.    Common Policy Conditions
of 170




                        The following additional conditions apply with respect to this Endorsement:
                        a.   The Common Policy Conditions contained in form BP 00 03; and
                        b.   Any applicable State amendments thereto.
160




             8.   Extended Reporting Periods
                  a.    We will provide Extended Reporting Periods, as described below, if:
                        (1) This insurance is cancelled or not renewed; or
                        (2) We renew or replace this Endorsement with insurance that:
                             (a) Has a Retroactive Date later than the date shown in the Declarations of this Endorse-
                                 ment; or
                             (b) Does not apply on a claims-made basis.




                                             2009 Liberty Mutual Insurance Company. All rights reserved.
         BP 82 46 06 09           Includes copyrighted material of Insurance Services Office, with its permission.       Page 9 of 13
                         Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 162 of 171

                    b.    Extended Reporting Periods do not extend the "policy period" or change the scope of coverage
                          provided. They apply only to "claims" as the result of "employment-related     practices" which
                          occurred after the Retroactive Date, if any, shown in the Declarations and before the end of the
                          "policy period". Once in effect, Extended Reporting Periods may not be cancelled.
                    c.    Extended Reporting Periods do not reinstate or increase the Limits of Insurance.
                    d.    A Basic Extended Reporting Period is automatically provided without additional charge. This
                          period starts with the end of the "policy period" and lasts for:
                          (1) Five years with respect to "claims" arising out of "employment-related  practices" which
                              had been properly reported to us during the "policy period" in accordance with provision
                              1. of paragraph B. Duties in Event of "Employment-Related Practices" or "Claims", under
                              SECTION VI - CONDITIONS; and
                          (2) Sixty days with respect to "claims"          arising from "employment-related            practices" not pre-
                              viously reported to us.
56917284




                          The Basic Extended Reporting Period does not apply to "claims" that are covered under any
                          subsequent insurance you purchase, or that would be covered but for exhaustion of the
                          amount of insurance applicable to such claims.
                    e.    A Supplemental Extended Reporting Period of twelve (12) months duration is available, but
008797




                          only by an endorsement and for an extra charge. This supplemental period starts when the
                          Basic Extended Reporting Period, set forth in paragraph D.2. above, ends. You must give us a
                          written request for the endorsement within 30 days after the end of the "policy period". The
                          Supplemental Extended Reporting Period will not go into effect unless you pay the additional
                          premium when due. We will determine the additional premium in accordance with our rules
                          and rates. In doing so, we may take into account the following:
                          (1) The exposures insured;
530




                          (2) Previous types and amounts of insurance;
                          (3) Limits of Insurance available under this Endorsement for future payment of "damages"                      or
                              "defense expense"; and
                          (4) Other related factors.
                          The additional premium will not exceed 200% of the annual premium for this Endorsement.
                    f.    The Supplemental Extended Reporting Period endorsement we issue shall set forth the terms,
                          not inconsistent with this Section, applicable to the Supplemental Extended Reporting Period,
                          including a provision to the effect that the insurance afforded for "claims" first received during
                          such period is excess over any other valid and collectible insurance available under policies in
                          force after the Supplemental Extended Reporting Period begins.
               9.   Liability and Medical Expense Definitions
of 170




                    a.    For the purposes of the coverage provided by this endorsement, Paragraphs F.3., F.4., F.5.,
                          F.10., and F.19., of the Liability and Medical Expense Definitions are replaced by the following:
                          3.   "Bodily injury" means physical injury to the body, sickness or disease sustained by a
161




                               person as the result of direct physical injury to the body, including death resulting from
                               any of these at any time. "Bodily injury" does not include mental anguish that results from
                               an "employment-related practice".
                          4.   "Coverage territory"     means:
                               a.   The United States of America (including its territories               and possessions) and Puerto
                                    Rico; or
                               b.   Anywhere in the world with respect to the activities of a person whose place of em-
                                    ployment is in the territory described in 1. above, while he or she is away for a short
                                    time on your business;




                                               2009 Liberty Mutual Insurance Company. All rights reserved.
           BP 82 46 06 09           Includes copyrighted material of Insurance Services Office, with its permission.        Page 10 of 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 163 of 171

                            provided that the insured’s responsibility to pay "damages" is determined in a suit (or in
                            any other type of civil proceeding as described under the definition of "claim") on the
                            merits in, and under the substantive law of, the United States of America (including its
                            territories and possessions) or Puerto Rico.
                       5.   "Employee"     means a person
                            (1) Employed by you for wages or salary, or
                            (2) Who is a current or former member of your board of directors.
                            But "employee" does not include any independent contractor, any employees of any in-
                            dependent contractor while acting within the scope of their employment, any "leased
                            worker" or any "temporary worker".
                       10. "Leased worker" means a person leased to you by a labor leasing firm under an agreement
                           between you and the labor leasing firm, to perform duties related to the conduct of your
                           business. "Leased worker" does not include a "temporary worker".
                       19. "Temporary worker" means a person who is furnished to you to substitute for a permanent
                           "employee" on leave or to meet seasonal or short-term workload conditions.
                 b.    For the purposes of the coverage provided by this endorsement,                      Paragraph F. Liability and
                       Medical Expense Definitions, the following is added.
                       1.   "Claim" means written or oral notice presented by:
                            (a) Any "employee", "leased worker",              "temporary      worker",    former "employee"    or ap-
                                plicant for employment by you; or
                            (b) The EEOC or any other Federal, state or local administrative                  or regulatory agency on
                                behalf of such person in item 1. immediately preceding,
                            alleging that the insured is responsible for "damages"                as a result of injury arising out of
                            any "employment-related practices".
                            "Claim" includes any civil proceeding in which either "damages" are alleged or fact find-
                            ing will take place, when either is the actual or alleged result of any "employment-related
                            practice" to which this insurance applies. This includes:
                            (a) An arbitration proceeding in which such "damages"                     are claimed and to which the
                                insured submits with our consent;
                            (b) Any other alternative dispute resolution proceeding in which such "damages"                        are
                                claimed and to which the insured submits with our consent; or
                            (c) Any administrative proceedings established under applicable federal, state or local
                                laws as may be applicable to "employment-related practices" covered under this in-
                                surance.
of 170




                       2.   "Damages" means monetary amounts to which this insurance applies and which the in-
                            sured is legally obligated to pay as judgments or awards, or as settlements to which we
                            have agreed in writing.
162




                            "Damages" include:
                            (a) "Pre-judgment      interest" awarded against the insured on that part of the judgment we
                                pay,
                            (b) To the extent allowed by law, any portion of a judgment or award that represents a
                                multiple of the compensatory amounts or punitive or exemplary damages, and
                            (c) "Legal fees" unless the "claim" is seeking solely equitable relief, injunctive                  relief,
                                declarative relief or any other relief or recovery other than money.
                            "Damages" do not include:
                            (a) Civil, criminal, administrative      or other fines or penalties;



                                            2009 Liberty Mutual Insurance Company. All rights reserved.
         BP 82 46 06 09          Includes copyrighted material of Insurance Services Office, with its permission.       Page 11 of 13
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 164 of 171

                            (b) Equitable relief, injunctive relief, declarative relief or any other relief or recovery other
                                than money;
                            (c) "Legal fees" when solely equitable relief, injunctive relief, declarative relief or any
                                other relief or recovery other than money is sought; or
                            (d) judgments or awards because of acts deemed uninsurable by law.
                       3.   "Defense expense" means payments allocated to a specific "claim"                          for its investigation,
                            settlement, or defense, including:
                            (a) Attorney fees and all other litigation expenses.
                            (b) The cost of bonds to appeal a judgment or award in any "claim"                       we defend. We do not
                                have to furnish these bonds.
                            (c) The cost of bonds to release attachments, but only for bond amounts within the avail-
                                able limits of insurance. We do not have to furnish these bonds.
56917284




                            (d) Reasonable expenses incurred by the insured at our request to assist us in the inves-
                                tigation or defense of any "claim", including actual loss of earnings up to $250 a day
                                because of time off from work.
                            (e) Costs taxed against the insured in the "claim".
008797




                            "Defense expense" does not include:
                            (a) Salaries and expenses of our employees or your "employees",                     other than:
                                  (1) That portion of our employed attorneys’ fees, salaries and expenses allocated to a
                                      specific "claim" for the defense of the insured; and
                                  (2) The expenses described in 4. above; and
530




                            (b) Interest on the full amount of any judgment that accrues after entry of the judgment
                                and before we have paid, offered to pay, or deposited in court the amount available for
                                the judgment under the provisions of LIMITS OF INSURANCE.
                       4.   "Employment-related    practices" means any of the following actual or alleged practices
                            which are directed against any of your "employees", "leased workers", "temporary work-
                            ers", former "employees" or any applicant for employment by you, and for which remedy
                            is sought under any federal, state or local statutory or common civil employment law:
                            (a) Wrongful refusal to employ a qualified applicant for employment;
                            (b) Wrongful failure to promote, or wrongful deprivation of career opportunity;
                            (c) Wrongful      demotion,     negligent    evaluation,     negligent reassignment           or wrongful    dis-
                                cipline;
of 170




                            (d) Wrongful termination of employment, including retaliatory or constructive discharge;.
                            (e) Employment related misrepresentation;
                            (f)   Harassment, coercion, discrimination or humiliation as                a consequence of race, color,
163




                                  creed, national origin, marital status, medical condition,            gender, age, physical appear-
                                  ance, physical and/or mental impairments, pregnancy,                   sexual orientation or sexual
                                  preference or any other protected class or characteristic             established by any applicable
                                  federal, state, or local statute; or
                            (g) Oral or written publication         of material that slanders, defames or libels or violates or
                                invades a right of privacy.
                       5.   "Interrelated"    means:
                            (a) Having as a common nexus any fact, circumstance,                      situation, event, transaction or
                                cause; or
                            (b) A series of related facts, circumstances, situations, events, transactions or causes.



                                             2009 Liberty Mutual Insurance Company. All rights reserved.
           BP 82 46 06 09         Includes copyrighted material of Insurance Services Office, with its permission.           Page 12 of 13
                   Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 165 of 171

                     6.   "Legal fees" means attorneys fees, or expenses that the insured is legally obligated to pay
                          as a result of an adverse judgment. "Legal fees" does not include cost of compliance with
                          any equitable relief, injunctive relief, declarative relief or any other relief or recovery other
                          than money.
                     7.   "Policy period" means the period stated in the Declarations of the policy of which this
                          Endorsement forms a part including an extension after issuance of the policy for an addi-
                          tional period of less than 12 months. However:
                          (a) If this Endorsement is issued to be effective subsequent to the effective date of such
                              policy, the "policy period" for the Endorsement will start with the effective date of the
                              Endorsement; and
                          (b) If this Endorsement is cancelled prior to the expiration date of such policy, the "policy
                              period" for this Endorsement will end with the cancellation date of the Endorsement.
                     8.   "Pre-judgment interest" means interest added to a settlement, verdict, award or judgment
                          based on the amount of time prior to the settlement, verdict, award or judgment, whether
                          or not made part of the settlement, verdict, award or judgment.
of 170
164




                                          2009 Liberty Mutual Insurance Company. All rights reserved.
         BP 82 46 06 09        Includes copyrighted material of Insurance Services Office, with its permission.   Page 13 of 13
                      Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 166 of 171
                                                                                                                           BUSINESSOWNERS
                                                                                                                                BP 88 04 03 14

                              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION - PROFESSIONAL SERVICES (REAL ESTATE AGENTS,
                    INSURANCE AGENTS, TRAVEL AGENTS, FINANCIAL SERVICES,
                         COMPUTER SOFTWARE, INSURANCE OPERATIONS)
           This endorsement modifies insurance provided under the following:
           BUSINESSOWNERS COVERAGE FORM
           Exclusion B.1.j. Professional Services in Section II, Liability, the following                 is added:
           j.   Professional Services:
56917284




                (10) Services while you are acting in a fiduciary or representative                  capacity including but not limited
                     to Real Estate Agents, Insurance Agents and Travel Agents.
                (11) Financial services including but not limited to:
                    (a) Planning, administering or advising on investments,                   pensions, annuities or individual         retire-
                        ment plan, fund or account;
008797




                    (b) The issuance or withdrawal           of stocks, bonds or other securities;
                    (c) The trading of securities or commodities;
                    (d) Maintaining      of financial accounts or records;
                    (e) Tax planning, tax advising or the preparation of tax returns.
                (12) Services in connection with the selling, licensing, franchising or furnishing of your computer
                     software including electronic data processing programs, designs, specifications, manuals and
530




                     instructions.
                (13) Services arising from insurance or related operations:
                    (a) with respect to any contract or treaty of insurance, reinsurance, suretyship, annuity endow-
                        ment or employee benefit plan, including applications, receipts or binders:
                        (i)    any obligation assumed by any Insured; or
                        (ii) the failure to discharge,             or the improper          discharge      of, any obligation        or duty,
                             contractual or otherwise;
                    (b) due to membership in or contribution to any plan, pool, association, insolvency or guar-
                        antee fund or any similar fund, organization or association, whether voluntary or involun-
                        tary;
                    (c) due to the rendering or failure to render professional                 services in
of 170




                        (i)    advising, inspecting, reporting, or making recommendations in the Insured’s capacity as
                               an insurance company, consultant, broker, agent or representative thereof;
                        (ii) effecting insurance, reinsurance or suretyship coverages;
                        (iii) investigating, defending or settling any claim under any contract of insurance,                             self-
165




                              insurance, reinsurance or suretyship;
                        (iv) auditing of accounts or records of others;
                        (v) conducting an investment, loan or real estate department or operation;
                        (vi) acting in any capacity as a fiduciary               or trustee for mutual funds, pension or welfare
                             funds or other similar activities; or
                        (vii) performing     any claim, investigative,        adjustment,      engineering or inspection service for a
                              fee.




                                                    2014 Liberty Mutual Insurance. All rights reserved.
           BP 88 04 03 14         Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
                    Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 167 of 171
                                                                                                                       BUSINESSOWNERS
                                                                                                                            BP 88 54 03 11

                          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            SUPPLEMENTAL EXTENDED REPORTING PERIODS
                                        60 DAY REQUEST

         This endorsement modifies insurance provided under the following:

             EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE FORM


         Paragraph 8. e. of the Employment-Related         Practices Liability Coverage Form is replaced by the following:
             e.   A Supplemental Extended Reporting Period of twelve (12) months duration is available, but only by
                  an endorsement and for an extra charge. This supplemental period starts when the Basic Extended
                  Reporting Period, set forth in paragraph D.2. above, ends. You must give us a written request for
                  the endorsement within 60 days after the end of the "policy period". The Supplemental Extended
                  Reporting Period will not go into effect unless you pay the additional premium when due. We will
                  determine the additional premium in accordance with our rules and rates. In doing so, we may take
                  into account the following:
                  (1) The exposures insured;
                  (2) Previous types and amounts of insurance;
                  (3) Limits of Insurance available under this Endorsement                   for future payment of "damages"            or
                      "defense expense"; and
                  (4) Other related factors.
                  The additional premium will be 200% of the annual premium for this Endorsement.
of 170
166




                                          2012 Liberty Mutual Agency Corporation. All rights reserved.
         BP 88 54 03 11       Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 168 of 171
                                                                                                                          BUSINESSOWNERS
                                                                                                                               BP 88 77 07 13

                            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   IDENTITY THEFT ADMINISTRATIVE SERVICES
                                            AND EXPENSE COVERAGE

           This endorsement modifies insurance provided under the following:

                BUSINESSOWNERS COVERAGE FORM

           The following is added to A. 5. Additional Coverages in Section I - Property:

           IDENTITY THEFT ADMINISTRATIVE SERVICES AND EXPENSE COVERAGE
56917284




           We will provide "Identity Theft Administrative Services" and will reimburse up to $25,000 for "Identity Theft
           Expenses" incurred by an "identity theft insured" as a direct result of any one "identity theft" in the
           "coverage territory" if all of the following requirements are met:
           1.   The personal identity of an "identity         theft insured" under this policy was the subject of an "identity
008797




                theft";
           2.   Such "identity theft" is first discovered by the "identity theft insured" during the policy period for which
                this Identity Theft Expense Coverage is applicable;
           3.   Such "identity theft" is reported to us as soon as practicable but in no event later than 60 days after it is
                first discovered by the "identity theft insured"; and
           4.   The "identity   theft insured" reports the "identity         theft" in writing to the appropriat e law enforcement
                agency.
530




           Any act or series of acts committed by one or more persons, or in which such person or persons are aiding
           or abetting others, against an "identity theft insured" is considered to be one "identity theft", even if a
           series of acts continues into a subsequent policy period.

           LIMITS
           Regardless of the number of claims or "identity theft insureds", the most we will pay in the aggregate for all
           "Identity Theft Expenses" resulting from "identity theft" discovered during the policy period is $25,000.
           1.   The $25,000 Identity Theft Expense Limit shall be reduced by the amount of any payment made by us
                under the terms of this insurance. If the Identity Theft Expense Limit of Insurance is exhausted, we will
                have no further liability to pay for loss which may be discovered during the remainder of the policy
                period.
           2.   Any recovery made by us after settlement of a loss covered by this insurance shall not be used to
of 170




                increase or reinstate the Limit of Insurance.
           3.   "Identity Theft Administrative     Services" is provided up to 12 consecutive months after service begins.
           4.   "Identity Theft Administrative     Services" do not reduce the "Identity Theft Expense" Limit.
           This "Identity   Theft Administrative     Service" and "Identity         Theft Expense" Coverage are additional insur-
167




           ance.

           EXCLUSIONS
           The following additional exclusions apply to this coverage.
           We do not provide "Identity Theft Administrative           Services" or cover "Identity Theft Expenses":
           1.   Incurred as the result of "identity theft" due to any fraudulent, dishonest, or criminal act by you, your
                partners, employees, members, "executive officers", managers, directors, or trustees or by any au-
                thorized representative of yours, whether acting alone or in collusion with others.




                                                   2013 Liberty Mutual Insurance. All rights reserved.
           BP 88 77 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 3
                     Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 169 of 171
              In the event of any such act, no "identity theft insured" is entitled to "Identity Theft Expenses", even an
              "identity theft insured" who did not commit or conspire to commit the act causing the "identity theft".
         2.   Arising out of "identity theft" committed by or with knowledge of any relative or former relative of the
              "identity theft insured".
         3.   Arising out of an "identity theft" first discovered by the "identity theft insured" prior to the policy period
              or after the policy period, even if the "identity theft" began or continued during the policy period.
         4.   Arising out of an "identity theft" that is not reported to us within 60 days after it is first discovered by
              the "identity theft insured".

         DEDUCTIBLE
         1.   There is no deductible applicable to the "Identity Theft Administrative               Services".
         2.   We will not pay for "Identity Theft Expenses" resulting from an "identity theft" unless the amount
              exceeds $250. We will then pay the amount of "Identity Theft Expense" in excess of the Deductible
              Amount, up to the Limit of Insurance. Each "identity theft insured" shall be subject to only one deduct-
              ible during any one policy period.

         CONDITIONS
         The following additional conditions are added for "Identity                Theft Administrative         Services" and "Identity
         Theft Expenses" Coverage:
         1.   The coverage provided under this endorsement will be excess over any other insurance covering the
              same loss or damage, whether you can collect on it or not. But we will not pay any more than the
              Identity Theft Expense Limits of Insurance applicable to this coverage.
         2.   Reimbursement for "Identity Theft Expenses" will be made to the "identity theft insured."
         3.   "Identity Theft Administrative     Services" will provide instructions on:
              a.   How to respond to a potential "identity theft";
              b.   How to submit a request for "Identity Theft Administrative              Services"; and
              c.   Information needed for reimbursement           of "Identity Theft Expenses".
              We may provide        "Identity Theft Administrative Services" prior to a final determination of "identity
              theft." However,    if we determine there was not an "identity theft" these services will end and we will
              not have a right    or duty to continue these services. Offering "Identity Theft Administrative Service"
              does not indicate   an admission of liability under this policy.
         4.   Identify Theft Administrative     Services. The following         apply with respect to "Identity Theft Administra-
              tive Services":
              a.   Services will depend on the cooperation,            permissions,      and assistance provided by the "identity
                   theft insured";
              b.   There is no warranty or guarantee that "identity           theft" issues will end and it will not prevent future
                   "identity theft" incidences; and
of 170




              c.   All services may not be offered or applicable to all "identity              theft insureds." For example, minors
                   may not have credit reports available to be monitored.

         DEFINITIONS
168




         With respect to the provisions of this endorsement only, the following definitions are added:
         1.   "Coverage Territory" means:
              a.   The United States of America (including its territories and possessions);
              b.   Puerto Rico; and
              c.   Canada.
         2.   "Executive officers" means a person holding any of the officer positions                        created by your charter,
              constitution, by-laws or any other similar governing document.




                                                 2013 Liberty Mutual Insurance. All rights reserved.
         BP 88 77 07 13        Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 2 of 3
                            Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 170 of 171
           3.   "Identity theft" means the act of knowingly transferring or using, without lawful authority, a means of
                identification of an "identity theft insured" with the intent to commit, or to aid or abet another to
                commit, any unlawful activity that constitutes a violation of federal law or a felony under any applicable
                state or local law. "Identity theft" does not include the fraudulent use of a business name, d/b/a or any
                other method of identifying a business activity.
           4.   "Identity Theft Expenses" means the following                reasonable and necessary items incurred as a result of
                "identity theft":
                a.   Costs for notarizing affidavits or similar documents attesting to fraud required by financial institu-
                     tions or similar credit grantors or credit agencies.
                b.   Costs for certified mail to law enforcement agencies, credit agencies, financial institutions                  or simi-
                     lar credit grantors.
                c.   Costs for obtaining credit reports.
                d.   Charges incurred for long distance telephone calls to merchants, vendors, suppliers, customers,
56917284




                     law enforcement agencies, financial institutions or similar credit grantors, or credit agencies to
                     report or discuss an actual "identity theft".
                e.   Application fees for re-applying for a loan, or loans when the original application is rejected solely
                     because the lender received incorrect credit information as a result of a covered "identity theft."
                f.   Lost income resulting from time taken off from work to complete fraud affidavits, meet with or talk
008797




                     to law enforcement agencies, credit agencies and/or legal counsel, up to a maximum of $250 per
                     day. Total payment for loss of income is not to exceed $5,000 per "identity theft insured" and is
                     included within the "Identity Theft Expenses" and aggregate limits.
                g.   Attorney fees to:
                     i.      Defend lawsuits brought against an "identity theft insured" by merchants, vendors, suppliers,
                             financial institutions, or their collection agencies.
530




                     ii.     Remove any criminal or civil judgments wrongly entered against an "identity                     theft insured";
                             and
                     iii.    Challenge the accuracy or completeness of any information in a consumer credit report.
                h.   Advertising expenses to restore the reputation of your business after an "identity theft insured" has
                     been the victim of "identity theft". Total payment for advertising expenses is not to exceed $5,000
                     per "identity theft insured" and is included within the "Identity Theft Expenses" and aggregate
                     limits.
           5.   "Identity Theft Administrative Services" means one or more individuals assigned by us to the "identity
                theft insured" to assist with the communication needed to re-establish the integrity of the "identity theft
                insured’s" identity, including with the "identity theft insured’s" permission and cooperation, written
                and telephone communication with law enforcement authorities, government agencies, credit agen-
                cies, and individual creditors and businesses.
           6.   "Identity theft insured" means the following if you are designated in the Declarations as:
of 170




                a.   An individual or sole proprietorship,         you and your spouse are insureds.
                b.   A partnership or joint venture, your members, your partners, and their spouses are insured’s.
                c.   A limited liability company, your members are insured’s.
169




                d.   An organization other than a partnership, joint venture, or limited liability company, your "execu-
                     tive officers" and directors are insureds. Your stockholders are not "identity theft insureds."




                                                      2013 Liberty Mutual Insurance. All rights reserved.
           BP 88 77 07 13           Includes copyrighted material of Insurance Services Office, Inc., with its permission.       Page 3 of 3
                       Case 2:20-cv-02029-TJS Document 1-1 Filed 04/27/20 Page 171 of 171
                                                                                                                           BUSINESSOWNERS
                                                                                                                                BP 88 78 07 13

                              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  BUSINESS PERSONAL PROPERTY LIMIT - AUTOMATIC INCREASE

         This endorsement modifies insurance provided under the following:

             BUSINESSOWNERS COVERAGE FORM

         The following is added to Part C. Limits of Insurance of Section I - Property, of the Businessowners
         Coverage Form:
             6.   Business Personal Property Limit - Automatic Increase
                  a.    In accordance with Paragraph C.6.b., the Limit of Insurance for Business Personal Property will
                        automatically increase by 2%, unless a different percentage of annual increase applicable to
                        Business Personal Property is shown in the Declarations.
                  b.    The amount of increase is calculated as follows:
                        (1) Multiply the Business Personal Property limit that applied on the most recent of the policy
                            inception date, the policy anniversary date, or any other policy change amending the
                            Business Personal Property limit by:
                               (a) the percentage of annual increase applicable to Business Personal Property shown in
                                   the Declarations, expressed as a decimal (example: 2% is .02); or
                               (b) .02, if no applicable percentage of annual increase is shown in the Declarations; and
                        (2) Multiply the number calculated in accordance with b.(1) by the number of days since the
                            beginning of the current policy year, or the effective date of the most recent policy change
                            amending the Business Personal Property limit, divided by 365.
                        Example:
                        If:
                        The applicable Business Personal Property limit is $100,000.
                        The Automatic Increase Business Personal Property is 2%. The number of days since the
                        beginning of the policy year (or last policy change) is 146.
                        The amount of increase is
                        $100,000 x .02 x 146         365 = $800.
of 170
170




                                                    2013 Liberty Mutual Insurance. All rights reserved.
         BP 88 78 07 13           Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Page 1 of 1
